
	
		II
		Calendar No. 161
		111th CONGRESS
		1st Session
		S. 1679
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2009
			Mr. Harkin, from the
			 Committee on Health, Education, Labor,
			 and Pensions reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To make quality, affordable health care available to all
		  Americans, reduce costs, improve health care quality, enhance disease
		  prevention, and strengthen the health care workforce.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Affordable Health Choices
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Quality, affordable health care for all
				Americans
					Subtitle A—Effective coverage for all Americans
					PART I—Provisions applicable to the individual and group
				markets
					Sec. 101. Amendment to the Public Health Service
				Act.
						PART A—Individual and group market
				  reforms
						SUBPART 1—General
				  reform
						Sec. 2705. Prohibition of preexisting condition exclusions or
				  other discrimination based on health
				  status.
						Sec. 2701. Fair insurance
				  coverage.
						Sec. 2702. Guaranteed availability of
				  coverage.
						Sec. 2703. Guaranteed renewability of
				  coverage.
						Sec. 2704. Increasing the Transparency of Health Care Costs and
				  Regulatory Fees.
						Sec. 2706. Prohibiting discrimination against individual
				  participants and beneficiaries based on health
				  status.
						Sec. 2707. Ensuring the quality of
				  care.
						Sec. 2708. Coverage of preventive health
				  services.
						Sec. 2709. Coverage of Preventive Women’s Health
				  Services.
						Sec. 2710. Extension of dependent
				  coverage.
						Sec. 2711. No lifetime or annual
				  limits.
						Sec. 2712. Notification by plans not providing minimum
				  qualifying coverage.
						Sec. 2713. Non-discrimination in health
				  care.
					PART II—Provision applicable to the group market
					Sec. 121. Amendment to the Public Health Service
				Act.
						Sec. 2720A. Prohibition of discrimination based on
				  salary.
					PART III—Other provisions
					Sec. 131. No changes to existing coverage.
					Sec. 132. Applicability.
					Sec. 133. Conforming amendments.
					Sec. 134. Savings.
					Sec. 135. Effective dates.
					Subtitle B—Available coverage for all Americans
					Sec. 141. Building on the success of the Federal Employees
				Health Benefits Program and the health benefits program of most large employers
				so all Americans have affordable health benefit choices.
					Sec. 142. Affordable health choices for all
				Americans.
						TITLE XXXI—Affordable health choices for all
				  Americans
						Subtitle A—Affordable
				  choices
						Sec. 3101. Affordable choices of health benefit
				  plans.
						Sec. 3102. Financial
				  integrity.
						Sec. 3103. Program
				  design.
						Sec. 3104. Allowing State
				  flexibility.
						Sec. 3105.
				  Navigators.
						Sec. 3106. Community health insurance
				  option.
						Sec. 3107. Application of same laws to private plans and the
				  community health insurance
				  option.
						Sec. 3108. Participation of professionals on certain
				  health-related commissions.
						Sec. 3109. Health insurance consumer assistance
				  grants.
					Sec. 143. Freedom not to participate in Federal health
				insurance programs.
					Subtitle C—Affordable coverage for all Americans
					Sec. 151. Support for affordable health
				coverage.
						Subtitle B—Making coverage
				  affordable
						Sec. 3111. Support for affordable health
				  coverage.
						Sec. 3112. Small business health options program
				  credit.
					Sec. 152. Program integrity.
					Subtitle D—Shared responsibility for health care
					Sec. 161. Individual responsibility.
					Sec. 162. Notification on the availability of affordable health
				choices.
					Sec. 163. Shared responsibility of
				employers.
						Sec. 3115. Shared responsibility of
				  employers.
						Sec. 3116. Definitions.
					Subtitle E—Improving access to health care
				services
					Sec. 171. Spending for Federally Qualified Health Centers
				(FQHCs).
					Sec. 172. Other provisions.
					Sec. 173. Negotiated rulemaking for development of methodology
				and criteria for designating medically underserved populations and health
				professions shortage areas.
					Sec. 174. Equity for certain eligible survivors.
					Sec. 175. Reauthorization of the Wakefield Emergency Medical
				Services for Children Program.
					Sec. 176. Co-locating primary and specialty care in
				community-based mental health settings.
					Subtitle F—Making health care more affordable for
				retirees
					Sec. 181. Reinsurance for retirees.
					Subtitle G—Improving the Use of Health Information Technology
				for Enrollment; Miscellaneous Provisions
					Sec. 185. Health information technology enrollment standards
				and protocols.
					Sec. 186. Rule of construction regarding Hawaii's Prepaid
				Health Care Act.
					Sec. 187. Key National indicators.
					Sec. 188. Study and report on rates of preventable diseases in
				new Medicare enrollees.
					Sec. 189. Transparency in government.
					Sec. 189A. Preserving the solvency of Medicare and Social
				Security.
					Sec. 189B. Prohibition against discrimination on assisted
				suicide.
					Sec. 189C. Access to therapies.
					Sec. 189D. Freedom not to participate in Federal health
				insurance programs.
					Subtitle H—CLASS Act
					Sec. 190. Short title of
				subtitle.
					Sec. 191. Establishment of national
				voluntary insurance program for purchasing community living assistance services
				and support.
						TITLE XXXII—Community Living Assistance
				  Services and Supports
						Sec. 3201.
				  Purpose.
						Sec. 3202.
				  Definitions.
						Sec. 3203. CLASS Independence Benefit
				  Plan.
						Sec. 3204. Enrollment and disenrollment
				  requirements.
						Sec. 3205.
				  Benefits.
						Sec. 3206. CLASS Independence
				  Fund.
						Sec. 3207. CLASS Independence Advisory
				  Council.
						Sec. 3208. Regulations; annual
				  report.
						Sec. 3209. Inspector General's
				  report.
						Sec. 3210. Tax treatment of
				  program.
					TITLE II—Improving the quality and
				efficiency of health care
					Subtitle A—National strategy to improve
				health care quality
					Sec. 201. National strategy.
					Sec. 202. Interagency Working Group on
				Health Care Quality.
					Sec. 203. Quality measure
				development.
					Sec. 204. Quality measure endorsement;
				public reporting; data collection.
					Sec. 205. Collection and analysis of data
				for quality and resource use measures.
					Subtitle B—Health care quality
				improvements
					Sec. 211. Health care delivery system
				research; Quality improvement technical assistance.
					Sec. 212. Grants to establish community
				health teams to support the patient-centered medical home.
					Sec. 213. Grants to implement medication
				management services in treatment of chronic disease.
					Sec. 214. Design and implementation of
				regionalized systems for emergency care.
					Sec. 215. Trauma care centers and service
				availability.
					Sec. 216. Reducing and reporting hospital
				readmissions.
					Sec. 217. Program to facilitate shared
				decisionmaking.
					Sec. 218. Presentation of prescription
				drug benefit and risk information.
					Sec. 219. Center for health outcomes
				research and evaluation.
					Sec. 220. Demonstration program to
				integrate quality improvement and patient safety training into clinical
				education of health professionals.
					Sec. 221. Office of women's
				health.
					Sec. 222. Administrative
				simplification.
					Sec. 223. Patient navigator
				program.
					Sec. 224. Authorization of
				appropriations.
					Subtitle C—Civil and criminal penalties
				for acts involving Federal health care programs; exception to limitation on
				certain physician referrals
					Sec. 231. Safe harbors to antikickback
				civil penalties and criminal penalties for provision of health information
				technology and training services.
					Sec. 232. Exception to limitation on
				certain physician referrals (under Stark) for provision of health information
				technology and training services to health care professionals.
					Sec. 233. Rules of construction regarding
				use of consortia.
					TITLE III—Improving the health of
				the American people
					Subtitle A—Modernizing disease prevention
				and public health systems
					Sec. 301. National Prevention, Health
				Promotion and Public Health Council.
					Sec. 302. Prevention and Public Health
				Fund.
					Sec. 303. Clinical and Community
				Preventive Services.
					Sec. 304. Education and outreach campaign
				regarding preventive benefits.
					Subtitle B—Increasing access to clinical
				preventive services
					Sec. 311. Right choices
				program.
					Sec. 312. School-based health
				clinics.
					Sec. 313. Oral healthcare prevention
				activities.
					Sec. 314. Oral health
				improvement.
					Subtitle C—Creating healthier
				communities
					Sec. 321. Community transformation
				grants.
					Sec. 322. Healthy aging, living
				well.
					Sec. 323. Wellness for individuals with
				disabilities.
					Sec. 324. Immunizations.
					Sec. 325. Nutrition labeling of standard
				menu items at chain restaurants and of articles of food sold from vending
				machines.
					Sec. 326. Encouraging employer-sponsored
				wellness programs.
					Sec. 327. Demonstration project concerning
				individualized wellness plan.
					Sec. 328. Reasonable break time for
				nursing mothers.
					Subtitle D—Support for prevention and
				public health innovation
					Sec. 331. Research on optimizing the
				delivery of public health services.
					Sec. 332. Understanding health
				disparities: data collection and analysis.
					Sec. 333. Health impact
				assessments.
					Sec. 334. CDC and employer-based wellness
				programs.
					Sec. 335. Epidemiology-Laboratory Capacity
				Grants.
					Sec. 336. Federal messaging on health
				promotion and disease prevention.
					Subtitle E—Advancing research and
				treatment for pain care management
					Sec. 341. Institute of Medicine Conference
				on Pain.
					Sec. 342. Pain research at National
				Institutes of Health.
					Sec. 343. Pain care education and
				training.
					Sec. 344. Public awareness campaign on
				pain management.
					Subtitle F—Coordinated environmental
				public health network
					Sec. 351. Amendment to the
				Public Health Service
				Act.
					Subtitle G—Miscellaneous
				provisions
					Sec. 361. Sense of the Senate concerning
				CBO scoring.
					Sec. 362. Effectiveness of Federal health
				and wellness initiatives.
					TITLE IV—Health care workforce
					Subtitle A—Purpose and
				definitions
					Sec. 401. Purpose.
					Sec. 402. Definitions.
					Subtitle B—Innovations in the health care
				workforce
					Sec. 411. National health care workforce
				commission.
					Sec. 412. State health care workforce
				development grants.
					Sec. 413. Health care workforce program
				assessment.
					Subtitle C—Increasing the supply of the
				health care workforce
					Sec. 421. Federally supported student loan
				funds.
					Sec. 422. Nursing student loan
				program.
					Sec. 423. Health care workforce loan
				repayment programs.
					Sec. 424. Public health workforce
				recruitment and retention programs.
					Sec. 425. Allied health workforce
				recruitment and retention programs.
					Sec. 426. Grants for State and local
				programs.
					Sec. 427. Funding for National Health
				Service Corps.
					Sec. 428. Nurse-managed health
				clinics.
					Sec. 429. Elimination of cap on
				commissioned corps.
					Sec. 430. Establishing a Ready Reserve
				Corps.
					Subtitle D—Enhancing health care
				workforce education and training
					Sec. 431. Training in family medicine,
				general internal medicine, general pediatrics, and physician
				assistantship.
					Sec. 432. Training opportunities for
				direct care workers.
					Sec. 433. Training in general, pediatric,
				and public health dentistry.
					Sec. 434. Alternative dental health care
				providers demonstration project.
					Sec. 435. Geriatric education and
				training; career awards; comprehensive geriatric education.
					Sec. 436. Mental and behavioral health
				education and training grants.
					Sec. 437. Cultural competency, prevention
				and public health and individuals with disabilities training.
					Sec. 438. Advanced nursing education
				grants.
					Sec. 439. Nurse education, practice, and
				retention grants.
					Sec. 440. Loan repayment and scholarship
				program.
					Sec. 441. Nurse faculty loan
				program.
					Sec. 442. Authorization of appropriations
				for parts B through D of title VIII.
					Sec. 443. Grants to promote the community
				health workforce.
					Sec. 444. Youth public health
				program.
					Sec. 445. Fellowship training in public
				health.
					Sec. 446. United States Public Health
				Sciences Track.
					Subtitle E—Supporting the Existing Health
				Care Workforce
					Sec. 451. Centers of
				excellence.
					Sec. 452. Health care professionals
				training for diversity.
					Sec. 453. Interdisciplinary,
				community-based linkages.
					Sec. 454. Workforce diversity
				grants.
					Sec. 455. Primary care extension
				program.
					Sec. 456. Definition of economic
				hardship.
					Subtitle F—General Provisions
					Sec. 461. Reports.
					TITLE V—Preventing fraud and
				abuse
					Subtitle A—Establishment of New Health
				and Human Services and Department of Justice Health Care Fraud
				Positions
					Sec. 501. Health and Human Services Senior
				Advisor.
					Sec. 502. Department of Justice
				Position.
					Sec. 503. Reports to Congress.
					Sec. 504. Fraud, waste, and abuse
				commission.
					Subtitle B—Health Care Program Integrity
				Coordinating Council
					Sec. 511. Establishment.
					Subtitle C—False Statements and
				Representations
					Sec. 521. Prohibition on false statements
				and representations.
					Subtitle D—Federal health care
				offense
					Sec. 531. Clarifying
				definition.
					Subtitle E—Uniformity in fraud and abuse
				reporting
					Sec. 541. Development of model uniform
				report form.
					Subtitle F—Applicability of State law to
				combat fraud and abuse
					Sec. 551. Applicability of State law to
				combat fraud and abuse.
					Subtitle G—Enabling the Department of
				Labor to issue administrative summary cease and desist orders and summary
				seizures orders against plans that are in financially hazardous
				condition
					Sec. 561. Enabling the Department of Labor
				to issue administrative summary cease and desist orders and summary seizures
				orders against plans that are in financially hazardous condition.
					Subtitle H—Requiring Multiple Employer
				Welfare Arrangement (MEWA) plans to file a registration form with the
				Department of Labor prior to enrolling anyone in the plan
					Sec. 571. MEWA plan registration with
				Department of Labor.
					Subtitle I—Permitting evidentiary
				privilege and confidential communications
					Sec. 581. Permitting evidentiary privilege
				and confidential communications.
					TITLE VI—Improving access to innovative
				medical therapies
					Subtitle A—Biologics price competition
				and innovation
					Sec. 601. Short title.
					Sec. 602. Approval pathway for biosimilar
				biological products.
					Sec. 603. Savings.
					Subtitle B—More affordable medicines for
				children and underserved communities
					Sec. 611. Expanded participation in 340B
				program.
					Sec. 612. Improvements to 340B program
				integrity.
					Sec. 613. GAO study to make
				recommendations on improving the 340B program.
				
			IQuality,
			 affordable health care for all Americans
			AEffective
			 coverage for all Americans
				
				IProvisions
			 applicable to the individual and group markets
					101.Amendment to
			 the Public Health Service ActPart A of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg et seq.) is amended—
						(1)by striking the part heading and heading
			 for subpart 1 and inserting the following:
							
								AIndividual and
				group market reforms
									1General
				reform
									;
						(2)in section 2701
			 (42 U.S.C. 300gg)—
							(A)by striking the
			 section heading and subsection (a) and inserting the following:
								
									2705.Prohibition
				of preexisting condition exclusions or other discrimination based on health
				status
										(a)In
				generalA group health plan
				and a health insurance issuer offering group or individual health insurance
				coverage may not impose any preexisting condition exclusion with respect to
				such plan or coverage.
										;
				and
							(B)by transferring
			 the remainder of section so as to appear after the section 2704 as added by
			 paragraph (5);
							(3)in section 2702
			 (42 U.S.C. 300gg-1)—
							(A)by striking the
			 section heading and all that follows through subsection (a)—
							(B)in subsection
			 (b)—
								(i)by
			 striking health insurance issuer offering health insurance coverage in
			 connection with a group health plan each place that such appears and
			 inserting health insurance issuer offering group or individual health
			 insurance coverage; and
								(ii)in
			 paragraph (2)(A)—
									(I)by inserting
			 or individual after employer; and
									(II)by inserting
			 or individual health coverage, as the case may be before the
			 semicolon;
									(C)by redesignating
			 subsections (b) through (f) as subsections (e) through (i), respectively;
			 and
							(D)by transferring
			 the remainder of such section to appear at the end of section 2706 (as added by
			 paragraph (5));
							(4)by redesignating
			 existing sections 2704 through 2707 and sections 2711 through 2713 as sections
			 2717 through 2720 and sections 2714 through 2716, respectively; and
						(5)by inserting
			 after the subpart heading (as added by paragraph (1)) the following:
							
								2701.Fair
				insurance coverage
									(a)In
				generalWith respect to the premium rate charged by a health
				insurance issuer for health insurance coverage offered in the individual or
				small group market—
										(1)such rate shall
				vary with respect to the particular plan or coverage involved only by—
											(A)family
				structure;
											(B)community rating
				area;
											(C)the actuarial
				value of the benefit;
											(D)age, except that
				such rate shall not vary by more than 2 to 1;
											(E)tobacco use,
				except that such rate shall not vary by more than 1.5 to 1; and
											(F)adherence to or participation in a
				reasonably designed program of health promotion and disease prevention, if such
				a program is offered by the employer that is the sponsor of the coverage
				involved; and
											(2)such rate shall
				not vary with respect to the particular plan or coverage involved by health
				status-related factors, gender, class of business, claims experience, industry,
				or any other factor not described in paragraph (1), except that group health
				plans and health insurance issuers offering group health insurance coverage may
				establish premium discounts or rebates for modifying otherwise applicable
				copayments or deductibles in return for adherence to or participation in
				reasonably designed programs of health promotion or disease prevention.
										(b)Community
				rating areaTaking into account the applicable recommendations of
				the National Association of Insurance Commissioners, the Secretary shall by
				regulation establish a minimum size for community rating areas for purposes of
				this section, which, for areas contained in a Metropolitan Statistical Area,
				shall not be smaller than such area.
									2702.Guaranteed
				availability of coverage
									(a)Issuance of coverage in the individual and
				group marketSubject to subsections (b) through (e), each health
				insurance issuer that offers health insurance coverage in the individual or
				group market in a State must accept every employer and individual in the State
				that applies for such coverage.
									(b)Enrollment
										(1)RestrictionA
				health insurance issuer described in subsection (a) may restrict enrollment in
				coverage described in such subsection to open or special enrollment
				periods.
										(2)EstablishmentA
				health insurance issuer described in subsection (a) shall, in accordance with
				the regulations promulgated under paragraph (3), establish special enrollment
				periods for qualifying events (under section 603 of the Employee Retirement
				Income Security Act of 1974).
										(3)RegulationsNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall promulgate regulations with respect to enrollment periods under
				paragraphs (1) and (2).
										2703.Guaranteed
				renewability of coverage
									(a)In
				generalExcept as provided in
				this section, if a health insurance issuer offers health insurance coverage in
				the individual or group market, the issuer must renew or continue in force such
				coverage at the option of the plan sponsor or the individual, as
				applicable.
									(b)Prohibition on
				rescissionsA group health
				plan and a health insurance issuer offering group or individual health
				insurance coverage shall not rescind such coverage once the plan involved has
				been issued, except that this subsection shall not apply to a covered
				individual who has performed an act or practice that constitutes fraud or makes
				an intentional misrepresentation of material fact as prohibited by the terms of
				the coverage. Coverage may not be cancelled except with prior notice to the
				enrollee, and only as permitted under section 2702(c) or 2742(b).
									2704.Increasing
				the Transparency of Health Care Costs and Regulatory Fees
									(a)Clear
				accounting for costsA health insurance issuer offering group or
				individual health insurance coverage shall publicly report (in a manner to be
				established by the Secretary through regulation) the percentage of total
				premium revenue that such coverage expends—
										(1)on reimbursement
				for clinical services provided to enrollees under such plan or coverage;
										(2)for activities
				that improve health care quality;
										(3)on taxes,
				license, or regulatory fee costs, and the cost of any surcharge imposed by the
				Gateway under title XXXI; and
										(4)on all other
				non-claims costs, including an explanation of the nature of such costs and an
				itemized list of costs associated with compliance with the Affordable Health
				Choices Act.
										(b)DefinitionIn
				this section, the term activities to improve health care quality
				means activities described in section 2707.
									(c)Processes and
				methodsThe Secretary shall develop a methodology for calculating
				the percentages described in subsection (a). Such methodology may provide for a
				requirement that a report described in subsection (a) include an actuarial
				certification of the information included in such report.
									2706.Prohibiting
				discrimination against individual participants and beneficiaries based on
				health status
									(a)In
				generalA group health plan
				and a health insurance issuer offering group or individual health insurance
				coverage may not establish rules for eligibility (including continued
				eligibility) of any individual to enroll under the terms of the plan or
				coverage based on any of the following health status-related factors in
				relation to the individual or a dependent of the individual:
										(1)Health
				status.
										(2)Medical condition
				(including both physical and mental illnesses).
										(3)Claims
				experience.
										(4)Receipt of health
				care.
										(5)Medical
				history.
										(6)Genetic
				information.
										(7)Evidence of
				insurability (including conditions arising out of acts of domestic
				violence).
										(8)Disability.
										(9)Any other health
				status-related factor determined appropriate by the Secretary.
										(b)Programs of
				health promotion or disease prevention
										(1)General
				provisions
											(A)General
				ruleFor purposes of paragraph (2)(B), a program of health
				promotion or disease prevention (referred to in this subsection as a
				wellness program) shall be a program offered by an employer that
				is designed to promote health or prevent disease that meets the applicable
				requirements of this subsection.
											(B)No conditions
				based on health status factorIf none of the conditions for
				obtaining a premium discount or rebate or other reward for participation in a
				wellness program is based on an individual satisfying a standard that is
				related to a health status factor, such wellness program shall not violate this
				section if participation in the program is made available to all similarly
				situated individuals and the requirements of paragraph (2) are complied
				with.
											(C)Conditions
				based on health status factorIf any of the conditions for
				obtaining a premium discount or rebate or other reward for participation in a
				wellness program is based on an individual satisfying a standard that is
				related to a health status factor, such wellness program shall not violate this
				section if the requirements of paragraph (3) are complied with.
											(2)Wellness
				programs not subject to requirementsIf none of the conditions
				for obtaining a premium discount or rebate or other reward under a wellness
				program as described in paragraph (1)(B) are based on an individual satisfying
				a standard that is related to a health status factor (or if such a wellness
				program does not provide such a reward), the wellness program shall not violate
				this section if participation in the program is made available to all similarly
				situated individuals. The following programs shall not have to comply with the
				requirements of paragraph (3) if participation in the program is made available
				to all similarly situated individuals:
											(A)A program that
				reimburses all or part of the cost for memberships in a fitness center.
											(B)A diagnostic
				testing program that provides a reward for participation and does not base any
				part of the reward on outcomes.
											(C)A program that
				encourages preventive care related to a health condition through the waiver of
				the copayment or deductible requirement under an individual or group health
				plan for the costs of certain items or services related to a health condition
				(such as prenatal care or well-baby visits).
											(D)A program that
				reimburses individuals for the costs of smoking cessation programs without
				regard to whether the individual quits smoking.
											(E)A program that
				provides a reward to individuals for attending a periodic health education
				seminar.
											(3)Wellness
				programs subject to requirementsIf any of the conditions for
				obtaining a premium discount, rebate, or reward under a wellness program as
				described in paragraph (1)(C) is based on an individual satisfying a standard
				that is related to a health status factor, the wellness program shall not
				violate this section if the following requirements are complied with:
											(A)The reward for
				the wellness program, together with the reward for other wellness programs with
				respect to the plan that requires satisfaction of a standard related to a
				health status factor, shall not exceed 30 percent of the cost of employee-only
				coverage under the plan. If, in addition to employees or individuals, any class
				of dependents (such as spouses or spouses and dependent children) may
				participate fully in the wellness program, such reward shall not exceed 30
				percent of the cost of the coverage in which an employee or individual and any
				dependents are enrolled. For purposes of this paragraph, the cost of coverage
				shall be determined based on the total amount of employer and employee
				contributions for the benefit package under which the employee is (or the
				employee and any dependents are) receiving coverage. A reward may be in the
				form of a discount or rebate of a premium or contribution, a waiver of all or
				part of a cost-sharing mechanism (such as deductibles, copayments, or
				coinsurance), the absence of a surcharge, or the value of a benefit that would
				otherwise not be provided under the plan. The Secretaries of Labor, Health and
				Human Services, and the Treasury may increase the reward available under this
				subparagraph to up to 50 percent of the cost of coverage if the Secretaries
				determine that such an increase is appropriate.
											(B)The wellness
				program shall be reasonably designed to promote health or prevent disease. A
				program complies with the preceding sentence if the program has a reasonable
				chance of improving the health of, or preventing disease in, participating
				individuals and it is not overly burdensome, is not a subterfuge for
				discriminating based on a health status factor, and is not highly suspect in
				the method chosen to promote health or prevent disease. The plan or issuer
				shall evaluate the program’s reasonableness at least once per year.
											(C)The plan shall
				give individuals eligible for the program the opportunity to qualify for the
				reward under the program at least once each year.
											(D)The full reward
				under the wellness program shall be made available to all similarly situated
				individuals. For such purpose, among other things:
												(i)The reward is not
				available to all similarly situated individuals for a period unless the
				wellness program allows—
													(I)for a reasonable
				alternative standard (or waiver of the otherwise applicable standard) for
				obtaining the reward for any individual for whom, for that period, it is
				unreasonably difficult due to a medical condition to satisfy the otherwise
				applicable standard; and
													(II)for a reasonable
				alternative standard (or waiver of the otherwise applicable standard) for
				obtaining the reward for any individual for whom, for that period, it is
				medically inadvisable to attempt to satisfy the otherwise applicable
				standard.
													(ii)If reasonable
				under the circumstances, the plan or issuer may seek verification, such as a
				statement from an individual’s physician, that a health status factor makes it
				unreasonably difficult or medically inadvisable for the individual to satisfy
				or attempt to satisfy the otherwise applicable standard.
												(E)The plan or
				issuer involved shall disclose in all plan materials describing the terms of
				the wellness program the availability of a reasonable alternative standard (or
				the possibility of waiver of the otherwise applicable standard) required under
				subparagraph (D). If plan materials disclose that such a program is available,
				without describing its terms, the disclosure under this subparagraph shall not
				be required.
											(c)Existing
				programsNothing in this section shall prohibit a program of
				health promotion or disease prevention that was established prior to the date
				of enactment of this section and applied with all applicable regulations, and
				that is operating on such date, from continuing to be carried out for as long
				as such regulations remain in effect.
									(d)RegulationsNothing
				in this section shall be construed as prohibiting the Secretaries of Labor,
				Health and Human Services, or the Treasury from promulgating regulations in
				connection with this section.
									2707.Ensuring the
				quality of care
									(a)In
				generalExcept as provided in
				subsection (c), a group health plan and a health insurance issuer offering
				group or individual health insurance coverage shall develop and implement a
				reimbursement structure for making payments to health care providers that
				provides incentives for—
										(1)the provision of
				high quality health care under the plan or coverage in a manner that
				includes—
											(A)the
				implementation of case management, care coordination, chronic disease
				management, and medication and care compliance activities that includes the use
				of the medical home model as defined in section 212 of the Affordable Health
				Choices Act for treatment or services under the plan or coverage;
											(B)the
				implementation of activities to prevent hospital readmissions through a
				comprehensive program for hospital discharge that includes patient-centered
				education and counseling, comprehensive discharge planning, and post-discharge
				reinforcement by an appropriate health care professional;
											(C)the
				implementation of activities to improve patient safety and reduce medical
				errors through the appropriate use of best clinical practices, evidence based
				medicine, and health information technology under the plan or coverage;
											(D)the
				implementation of wellness and health promotion activities;
											(E)child health
				measures under section 1139A of the Social Security Act; and
											(F)culturally and
				linguistically appropriate care, as defined by the Secretary; and
											(2)payment policies
				that substantially reflects the payment policy of the Medicare program under
				title XVIII of the Social Security Act and the Children's Health Insurance
				Program under title XXI of such Act with respect to any generally implemented
				incentive policy to promote high quality health care, except that in order that
				no plan or issuer be forced to deny patients medical care needed to prevent
				their deaths or preserve or restore their health, no plan or issuer shall be
				prohibited from providing payment for a treatment or diagnostic procedure it
				chooses to cover, unless such treatment or procedure has been determined to be
				unsafe or dangerous or capable of neither preventing the patient's death nor
				preserving or restoring the patient's health.
										(b)Wellness and
				prevention programsFor purposes of subsection (a)(1)(D),
				wellness and health promotion activities may include personalized wellness and
				prevention services, which are coordinated, maintained or delivered by a health
				care provider, a wellness and prevention plan manager, or a health, wellness or
				prevention services organization that conducts health risk assessments or offer
				ongoing face-to-face, telephonic or web-based intervention efforts for each of
				the program’s participants, and which may include the following wellness and
				prevention efforts:
										(1)Smoking
				cessation.
										(2)Weight
				management.
										(3)Stress
				management.
										(4)Physical
				fitness.
										(5)Nutrition.
										(6)Heart disease
				prevention.
										(7)Healthy lifestyle
				support.
										(8)Diabetes
				prevention.
										(c)ExceptionsIn
				promulgating regulations under subsection (d), the Secretary may provide for
				exceptions to the requirements of subsection (a) for insurers that
				substantially meet the goals of this section.
									(d)RegulationsNot
				later than 180 days after the date of enactment of the
				Affordable Health Choices Act,
				the Secretary shall promulgate regulations—
										(1)that define the
				term generally implemented for purposes of subsection
				(a)(2);
										(2)that require the
				expiration of a minimum period of time between the date on which a policy is
				generally implemented for purposes of subsection (a)(2) and the date on which
				such policy shall apply with respect to health insurance coverage offered in
				the individual or group market; and
										(3)that provide
				criteria for determining whether a payment policy is described in subsection
				(a).
										(e)Study and reportNot later than 180 days after the date of
				enactment of the Affordable Health Choices Act, the Government Accountability
				Office shall conduct a study and submit to the Committee on Health, Education,
				Labor, and Pensions of the Senate and the Committee on Energy and Commerce of
				the House of Representatives a report regarding the impact the activities under
				this section have had on the quality and cost of health care.
									2708.Coverage of
				preventive health services
									(a)In
				generalA group health plan
				and a health insurance issuer offering group or individual health insurance
				coverage shall provide coverage for and shall not impose any cost sharing
				requirements (other than minimal cost sharing in accordance with guidelines
				developed by the Secretary) for—
										(1)evidence-based
				items or services that have in effect a rating of A or
				B in the current recommendations of the United States Preventive
				Services Task Force;
										(2)immunizations
				that have in effect a recommendation from the Advisory Committee on
				Immunization Practices of the Centers for Disease Control and Prevention with
				respect to the individual involved; and
										(3)with respect to
				infants, children, and adolescents, evidence-informed preventive care and
				screenings provided for in the comprehensive guidelines supported by the Health
				Resources and Services Administration.
										(b)Interval
										(1)In
				generalThe Secretary shall establish a minimum interval between
				the date on which a recommendation described in subsection (a)(1) or (a)(2) or
				a guideline under subsection (a)(3) is issued and the plan year with respect to
				which the requirement described in subsection (a) is effective with respect to
				the service described in such recommendation or guideline.
										(2)MinimumThe
				interval described in paragraph (1) shall not be less than 1 year.
										2709.Coverage of Preventive Women’s Health
				ServicesA group health plan
				and a health insurance issuer offering group or individual health insurance
				coverage shall provide coverage for, and shall not impose any cost sharing
				requirements (other than minimal cost sharing in accordance with guidelines
				developed by the Secretary) for, with respect to women (including pregnant
				women and individuals of child bearing age), such additional preventive care
				and screenings not covered under section 2708 as provided for in guidelines
				supported by the Health Resources and Services Administration.
								2710.Extension of
				dependent coverage
									(a)In
				generalA group health plan and a health insurance issuer
				offering group or individual health insurance coverage that provides dependent
				coverage of children shall continue to make such coverage available for an
				adult child until the child turns 26 years of age. Nothing in this section
				shall require a health plan or a health insurance issuer described in the
				preceding sentence to make coverage available for a child of a child receiving
				dependent coverage.
									(b)RegulationsThe
				Secretary shall promulgate regulations to define the dependents to which
				coverage shall be made available under subsection (a).
									2711.No lifetime
				or annual limits
									(a)In
				generalA group health plan
				and a health insurance issuer offering group or individual health insurance
				coverage may not establish lifetime or annual limits on the dollar value of
				benefits for any participant or beneficiary.
									(b)Preventing fraud and abuseThis section shall not apply until the date
				on which the Secretary certifies that enacting this section will not result in
				undue proliferation of fraud and abuse, especially with regard to durable
				medical equipment.
									2712.Notification
				by plans not providing minimum qualifying coverage
									(a)In
				generalNot later than 1 year
				after the date on which the Secretary establishes criteria with respect to
				minimum qualifying coverage under section 3103, a group health plan and a
				health insurance issuer offering group or individual health insurance coverage
				that fails to provide such minimum qualifying coverage shall notify, in such
				manner as may be required by the Secretary, enrollees and prospective enrollees
				in such plan or coverage of such failure prior to enrollment or
				re-enrollment.
									(b)ModificationsIf the Secretary modifies the criteria with
				respect to minimum qualifying coverage under section 3103, a group health plan
				or health insurance issuer that fails to provide such modified minimum
				qualifying coverage shall provide the notice required under subsection (a)
				within 60 days of the date of such modification.
									2713.Non-discrimination
				in health careA group health
				plan and a health insurance issuer offering group or individual health
				insurance coverage shall not discriminate with respect to participation under
				the plan or coverage against any health care provider who is acting within the
				scope of that provider's license or certification under applicable State law.
				This section shall not require that a group health plan or health insurance
				issuer contract with any health care provider willing to abide by the terms and
				conditions for participation established by the plan or issuer. Nothing in this
				section shall be construed as preventing a group health plan, a health
				insurance issuer, or the Secretary from establishing varying reimbursement
				rates based on quality or performance
				measures.
								.
						IIProvision
			 applicable to the group market
					121.Amendment to
			 the Public Health Service ActSubpart 2 of part A of title XXVII of the
			 Public Health Service Act (42 U.S.C. 300gg-4 et seq.) is amended by adding at
			 the end the following:
						
							2720A.Prohibition
				of discrimination based on salary
								(a)In
				generalA group health plan and a health insurance issuer
				offering group health insurance coverage may not establish rules relating to
				the health insurance coverage eligibility (including continued eligibility) of
				any full-time employee under the terms of the plan that are based on the total
				hourly or annual salary of the employee.
								(b)LimitationSubsection
				(a) shall not be construed to prohibit a group health plan or health insurance
				issuer from establishing contribution requirements for enrollment in the plan
				or coverage that provide for the payment by employees with lower hourly or
				annual compensation of a lower dollar or percentage contribution than the
				payment required of a similarly situated employees with a higher hourly or
				annual
				compensation.
								.
					IIIOther
			 provisions
					131.No changes to
			 existing coverage
						(a)Option to
			 retain current insurance coverage
							(1)In
			 generalNothing in this Act (or an amendment made by this Act)
			 shall be construed to require that an individual terminate coverage under a
			 group health plan or health insurance coverage in which such individual was
			 enrolled prior to the date of enactment of this title.
							(2)Continuation of
			 coverageWith respect to a group health plan or health insurance
			 coverage in which an individual was enrolled prior to the date of enactment of
			 this title, this subtitle (and the amendments made by this subtitle) shall not
			 apply to such plan or coverage, regardless of whether the individual renews
			 such coverage after such date of enactment.
							(b)Allowance for
			 family members to join current coverageWith respect to a group
			 health plan or health insurance coverage in which an individual was enrolled
			 prior to the date of enactment of this title and which is renewed after such
			 date, family members of such individual shall be permitted to enroll in such
			 plan or coverage if such enrollment is permitted under the terms of the plan in
			 effect as of such date of enactment.
						(c)Allowance for
			 new employees to join current planA group health plan that
			 provides coverage on the date of enactment of this Act may provide for the
			 enrolling of new employees (and their families) in such plan, and this subtitle
			 (and the amendments made by this subtitle) shall not apply with respect to such
			 plan and such new employees (and their families).
						(d)No additional
			 benefitSubsections (b) and (c) shall only apply to individuals
			 described in such subsections and the family members of such individuals (as
			 provided for in such subsections).
						(e)LimitationSubsections (a) through (d) shall not apply
			 to any group health plan or health insurance coverage that has been modified to
			 a significant extent with respect to covered benefits or cost sharing
			 requirements after the date of enactment of this Act. The Secretary shall by
			 regulation establish criteria to determine whether a plan or health insurance
			 coverage has been modified to a significant extent under the preceding
			 sentence, except that any coverage amendment made pursuant to an agreement
			 between an employer or an individual and a health insurance issuer relating to
			 the coverage which amends the coverage solely to conform to any requirement
			 added by this Act (or amendments to this Act) shall not be treated as a
			 significant modification.
						(f)Effect on
			 collective bargaining agreementsIn the case of health insurance
			 coverage maintained pursuant to one or more collective bargaining agreements
			 between employee representatives and one or more employers that was ratified
			 before the date of enactment of this title, the provisions of this subtitle
			 (and the amendments made by this subtitle) shall not apply until the date on
			 which the last of the collective bargaining agreements relating to the coverage
			 terminates. Any coverage amendment made pursuant to a collective bargaining
			 agreement relating to the coverage which amends the coverage solely to conform
			 to any requirement added by this subtitle (or amendments) shall not be treated
			 as a termination of such collective bargaining agreement.
						(g)Risk
			 adjustmentThe provisions of section 3101(c)(6) of the Public
			 Health Service Act (as added by section 142) shall not apply to a group health
			 plan or health insurance coverage to which this section applies.
						132.ApplicabilitySection 2721 of the Public Health Service
			 Act (42 U.S.C. 300gg-21) is amended—
						(1)by striking
			 subsection (a);
						(2)in subsection (b)—
							(A)in paragraph (1),
			 by striking 1 through 3 and inserting 1 and 2;
			 and
							(B)in paragraph (2)—
								(i)in
			 subparagraph (A), by striking subparagraph (D) and inserting
			 subparagraph (D) or (E);
								(ii)by
			 striking 1 through 3 and inserting 1 and 2;
			 and
								(iii)by adding at
			 the end the following:
									
										(E)Election not
				applicableThe election described in subparagraph (A) shall not
				be available with respect to the provisions of subpart
				1.
										;
								(3)in subsection
			 (c), by striking 1 through 3 shall not apply to any group and
			 inserting 1 and 2 shall not apply to any individual coverage or any
			 group; and
						(4)in subsection
			 (d)—
							(A)in paragraph (1),
			 by striking 1 through 3 shall not apply to any group and
			 inserting 1 and 2 shall not apply to any individual coverage or any
			 group;
							(B)in paragraph
			 (2)—
								(i)in
			 the matter preceding subparagraph (A), by striking 1 through 3 shall not
			 apply to any group and inserting 1 and 2 shall not apply to any
			 individual coverage or any group; and
								(ii)in
			 subparagraph (C), by inserting or, with respect to individual coverage,
			 under any health insurance coverage maintained by the same health insurance
			 issuer; and
								(C)in paragraph (3),
			 by striking any group and inserting any individual
			 coverage or any group.
							133.Conforming
			 amendments
						(a)Public Health
			 Service ActTitle XXVII of
			 the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended—
							(1)in section 2705
			 (42 U.S.C. 300gg), as so redesignated by section 101(2)—
								(A)in subsection
			 (c)—
									(i)in
			 paragraph (2), by striking group health plan each place that
			 such appears and inserting group or individual health plan;
			 and
									(ii)in
			 paragraph (3)—
										(I)by striking
			 group health insurance each place that such appears and
			 inserting group or individual health insurance; and
										(II)in subparagraph
			 (D), by striking small or large and inserting individual
			 or group;
										(B)in subsection
			 (d), by striking group health insurance each place that such
			 appears and inserting group or individual health insurance;
			 and
								(C)in subsection
			 (e)(1)(A), by striking group health insurance and inserting
			 group or individual health insurance;
								(2)by striking the
			 heading for subpart 2 of part A;
							(3)in section 2717
			 (42 U.S.C. 300gg-4), as so redesignated—
								(A)in subsection
			 (a), by striking health insurance issuer offering group health insurance
			 coverage and inserting health insurance issuer offering group or
			 individual health insurance coverage;
								(B)in subsection
			 (b)—
									(i)by
			 striking health insurance issuer offering group health insurance
			 coverage in connection with a group health plan in the matter preceding
			 paragraph (1) and inserting health insurance issuer offering group or
			 individual health insurance coverage; and
									(ii)in
			 paragraph (1), by striking plan and inserting plan or
			 coverage;
									(C)in subsection
			 (c)—
									(i)in
			 paragraph (2), by striking group health insurance coverage offered by a
			 health insurance issuer and inserting health insurance issuer
			 offering group or individual health insurance coverage; and
									(ii)in
			 paragraph (3), by striking issuer and inserting health
			 insurance issuer; and
									(D)in subsection
			 (e), by striking health insurance issuer offering group health insurance
			 coverage and inserting health insurance issuer offering group or
			 individual health insurance coverage;
								(4)in section 2718
			 (42 U.S.C. 300gg-5), as so redesignated—
								(A)in subsection
			 (a), by striking (or health insurance coverage offered in connection
			 with such a plan) each place that such appears and inserting or
			 a health insurance issuer offering group or individual health insurance
			 coverage;
								(B)in subsection
			 (b), by striking (or health insurance coverage offered in connection
			 with such a plan) each place that such appears and inserting or
			 a health insurance issuer offering group or individual health insurance
			 coverage; and
								(C)in subsection
			 (c)—
									(i)in
			 paragraph (1), by striking (and group health insurance coverage offered
			 in connection with a group health plan) and inserting and a
			 health insurance issuer offering group or individual health insurance
			 coverage;
									(ii)in
			 paragraph (2), by striking (or health insurance coverage offered in
			 connection with such a plan) each place that such appears and inserting
			 or a health insurance issuer offering group or individual health
			 insurance coverage;
									(5)in section 2719
			 (42 U.S.C. 300gg-6), as so redesignated, by striking health insurance
			 issuers providing health insurance coverage in connection with group health
			 plans and inserting and health insurance issuers offering group
			 or individual health insurance coverage;
							(6)in section 2720
			 (42 U.S.C. 300gg-7), as so redesignated—
								(A)in subsection
			 (a), by striking health insurance coverage offered in connection with
			 such plan and inserting individual health insurance
			 coverage;
								(B)in subsection
			 (b)—
									(i)in
			 paragraph (1), by striking or a health insurance issuer that provides
			 health insurance coverage in connection with a group health plan and
			 inserting or a health insurance issuer that offers group or individual
			 health insurance coverage;
									(ii)in
			 paragraph (2), by striking health insurance coverage offered in
			 connection with the plan and inserting individual health
			 insurance coverage; and
									(iii)in paragraph
			 (3), by striking health insurance coverage offered by an issuer in
			 connection with such plan and inserting individual health
			 insurance coverage;
									(C)in subsection
			 (c), by striking health insurance issuer providing health insurance
			 coverage in connection with a group health plan and inserting
			 health insurance issuer that offers group or individual health insurance
			 coverage; and
								(D)in subsection
			 (e)(1), by striking health insurance coverage offered in connection with
			 such a plan and inserting individual health insurance
			 coverage;
								(7)by striking the
			 heading for subpart 3;
							(8)in section 2714
			 (42 U.S.C. 300gg-11), as so redesignated—
								(A)by striking the
			 section heading and all that follows through subsection (b);
								(B)in subsection
			 (c)—
									(i)in
			 paragraph (1)—
										(I)in the matter
			 preceding subparagraph (A), by striking small group and
			 inserting group and individual; and
										(II)in subparagraph
			 (B)—
											(aa)in
			 the matter preceding clause (i), by inserting and individuals
			 after employers;
											(bb)in
			 clause (i), by inserting or any additional individuals after
			 additional groups; and
											(cc)in
			 clause (ii), by striking without regard to the claims experience of
			 those employers and their employees (and their dependents) or any health
			 status-related factor relating to such and inserting and
			 individuals without regard to the claims experience of those individuals,
			 employers and their employees (and their dependents) or any health
			 status-related factor relating to such individuals; and
											(ii)in
			 paragraph (2), by striking small group and inserting
			 group or individual;
									(C)in subsection
			 (d)—
									(i)by
			 striking small group each place that such appears and inserting
			 group or individual; and
									(ii)in
			 paragraph (1)(B)—
										(I)by striking
			 all employers and inserting all employers and
			 individuals;
										(II)by striking
			 those employers and inserting those individuals,
			 employers; and
										(III)by striking
			 such employees and inserting such individuals,
			 employees;
										(D)by striking
			 subsection (e);
								(E)by striking
			 subsection (f); and
								(F)by transferring
			 the remainder of such section to appear at the end of section 2702 (as added by
			 section 101(5));
								(9)in section 2715
			 (42 U.S.C. 300gg-12), as so redesignated—
								(A)by striking the
			 section heading and all that follows through subsection (a);
								(B)in subsection
			 (b)—
									(i)in
			 the matter preceding paragraph (1), by striking group health plan in the
			 small or large group market and inserting health insurance
			 coverage offered in the group or individual market;
									(ii)in
			 paragraph (1), by inserting , or individual, as applicable,
			 after plan sponsor;
									(iii)in paragraph
			 (2), by inserting , or individual, as applicable, after
			 plan sponsor; and
									(iv)by
			 striking paragraph (3) and inserting the following:
										
											(3)Violation of
				participation or contribution ratesIn the case of a group health
				plan, the plan sponsor has failed to comply with a material plan provision
				relating to employer contribution or group participation rules, pursuant to
				applicable State law.
											;
				
									(C)in subsection
			 (c)—
									(i)in
			 paragraph (1)—
										(I)in the matter
			 preceding subparagraph (A), by striking group health insurance coverage
			 offered in the small or large group market and inserting group
			 or individual health insurance coverage;
										(II)in subparagraph
			 (A), by inserting or individual, as applicable, after
			 plan sponsor;
										(III)in subparagraph
			 (B)—
											(aa)by
			 inserting or individual, as applicable, after plan
			 sponsor; and
											(bb)by
			 inserting or individual health insurance coverage; and
											(IV)in subparagraph
			 (C), by inserting or individuals, as applicable, after
			 those sponsors; and
										(ii)in
			 paragraph (2)(A)—
										(I)in the matter
			 preceding clause (i), by striking small group market or the large group
			 market, or both markets, and inserting individual or group
			 market, or all markets,; and
										(II)in clause (i),
			 by inserting or individual, as applicable, after plan
			 sponsor; and
										(D)by transferring
			 the remainder of such section to appear at the end of section 2703 (as added by
			 section 101(5));
								(10)in section 2716
			 (42 U.S.C. 300gg-13), as so redesignated—
								(A)in subsection
			 (a)—
									(i)in
			 the matter preceding paragraph (1), by striking small employer
			 and inserting small employer or an individual;
									(ii)in
			 paragraph (1), by inserting , or individual, as applicable,
			 after employer each place that such appears; and
									(iii)in paragraph
			 (2), by striking small employer and inserting employer,
			 or individual, as applicable,;
									(B)in subsection
			 (b)—
									(i)in
			 paragraph (1)—
										(I)in the matter
			 preceding subparagraph (A), by striking small employer and
			 inserting employer, or individual, as applicable,;
										(II)in subparagraph
			 (A), by adding and at the end;
										(III)by striking
			 subparagraphs (B) and (C); and
										(IV)in subparagraph
			 (D)—
											(aa)by
			 inserting , or individual, as applicable, after
			 employer; and
											(bb)by
			 redesignating such subparagraph as subparagraph (B);
											(ii)in
			 paragraph (2)—
										(I)by striking
			 small employers each place that such appears and inserting
			 employers, or individuals, as applicable,; and
										(II)by striking
			 small employer and inserting employer, or individual, as
			 applicable,; and
										(C)by redesignating
			 such section as section 2712 and transferring such section to appear after
			 section 2711 (as added by section 101(5));
								(11)by redesignating
			 subpart 4 as subpart 2;
							(12)in section 2721
			 (42 U.S.C. 300gg-21)—
								(A)by striking
			 subsection (a);
								(B)by striking
			 subparts 1 through 3 each place that such appears and inserting
			 subpart 1; and
								(C)by redesignating
			 subsections (b) through (e) as subsections (a) through (d),
			 respectively;
								(13)in section 2722
			 (42 U.S.C. 300gg-22)—
								(A)in subsection
			 (a)—
									(i)in
			 paragraph (1), by striking small or large group markets and
			 inserting individual or group market; and
									(ii)in
			 paragraph (2), by inserting or individual health insurance
			 coverage after group health plans; and
									(B)in subsection
			 (b)(1)(B), by inserting individual health insurance coverage or
			 after respect to; and
								(14)in section
			 2723(a)(1) (42 U.S.C. 300gg-23), by inserting individual or
			 before group health insurance.
							(b)ApplicabilityNotwithstanding
			 any other provision of the Affordable Health
			 Choices Act, nothing in such Act (or an amendment made by such
			 Act) shall be construed to—
							(1)authorize the
			 Secretary of Health and Human Services to promulgate regulations that prohibit
			 a group health plan or health insurance issuer from carrying out utilization
			 management techniques that are commonly used as of the date of enactment of
			 this section; or
							(2)restrict the
			 application of the amendments made by this subtitle.
							(c)Technical
			 amendment to the Employee Retirement Income Security Act of 1974Subpart B of part 7 of subtitle A of title
			 I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181 et.
			 seq.) is amended, by adding at the end the following:
							
								715.Additional
				market reforms
									(a)General
				ruleExcept as provided in
				subsection (b)—
										(1)the provisions of subpart 1 of part A of
				title XXVII of the Public Health Service Act (as amended by the
				Affordable Health Choices Act)
				shall apply to group health plans, and health insurance issuers providing
				health insurance coverage in connection with group health plans, as if included
				in this subpart; and
										(2)to the extent that any provision of this
				part conflicts with a provision of such subpart 1 with respect to group health
				plans, or health insurance issuers providing health insurance coverage in
				connection with group health plans, the provisions of such subpart 1 shall
				apply.
										(b)ExceptionNotwithstanding subsection (a), the
				provisions of sections 2701, 2702, and 2704 of title XXVII of the Public Health
				Service Act (as amended by the Affordable
				Health Choices Act) shall not apply with respect to self-insured
				group health plans, and the provisions of this part shall continue to apply to
				such plans as if such sections of the Public Health Service Act (as so amended)
				had not been
				enacted.
									.
						(d)Technical
			 amendment to the Internal Revenue Code of 1986Subchapter B of
			 chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
							
								9815.Additional
				market reforms
									(a)General
				ruleExcept as provided in
				subsection (b)—
										(1)the provisions of subpart 1 of part A of
				title XXVII of the Public Health Service Act (as amended by the
				Affordable Health Choices Act)
				shall apply to group health plans, and health insurance issuers providing
				health insurance coverage in connection with group health plans, as if included
				in this subchapter; and
										(2)to the extent that any provision of this
				subchapter conflicts with a provision of such subpart 1 with respect to group
				health plans, or health insurance issuers providing health insurance coverage
				in connection with group health plans, the provisions of such subpart 1 shall
				apply.
										(b)ExceptionNotwithstanding subsection (a), the
				provisions of sections 2701, 2702, and 2704 of title XXVII of the Public Health
				Service Act (as amended by the Affordable
				Health Choices Act) shall not apply with respect to self-insured
				group health plans, and the provisions of this subchapter shall continue to
				apply to such plans as if such sections of the Public Health Service Act (as so
				amended) had not been
				enacted.
									.
						134.Savings
						(a)DeterminationThe
			 Secretary of the Treasury, in consultation with the Secretary of Health and
			 Human Services, shall for each fiscal year determine the amount of savings to
			 the Federal Government as a result of the enactment of this subtitle.
						(b)UseNotwithstanding
			 any other provision of this subtitle (or an amendment made by this subtitle),
			 the savings to the Federal Government generated as a result of the enactment of
			 this subtitle shall be used for deficit reduction.
						135.Effective
			 dates
						(a)ApplicabilityExcept
			 as otherwise provided in subsection (b), this subtitle (and the amendments made
			 by this subtitle) shall become effective for plan years beginning on or after
			 the date that is 1 year after the date of enactment of this Act.
						(b)Delayed
			 applicabilitySections 2701, 2702, 2705, and 2706 of the Public
			 Health Service Act (as added by section 101) shall become effective with
			 respect to group health plans or health insurance coverage offered in a State
			 on the date on which such State becomes a participating or establishing State
			 under section 3104 of the Public Health Service Act (as added by section
			 142).
						BAvailable
			 coverage for all Americans
				141.Building on
			 the success of the Federal Employees Health Benefits Program and the health
			 benefits program of most large employers so all americans have affordable
			 health benefit choices
					(a)FindingsThe
			 Senate finds that—
						(1)the Federal
			 employees health benefits program under chapter 89 of title 5, United States
			 Code, allows Members of Congress, and section 514 of the Employee Retirement
			 Income Security Act of 1974 allows large employers, to have affordable choices
			 among competing health benefit plans;
						(2)the Federal
			 employees health benefits program ensures that the health benefit plans
			 available to Members of Congress meet minimum standards of quality and
			 effectiveness;
						(3)millions of
			 Americans have no meaningful choice in health benefits, because health benefit
			 plans are either unavailable or unaffordable; and
						(4)all Americans
			 should have the same kinds of meaningful choices of health benefit plans that
			 Members of Congress, as Federal employees, enjoy through the Federal employees
			 health benefits program.
						(b)Sense of the
			 SenateIt is the sense of the Senate that Congress should
			 establish a means for all Americans to enjoy affordable choices in health
			 benefit plans, in the same manner that Members of Congress have such choices
			 through the Federal employees health benefits program.
					142.Affordable
			 health choices for all americans
					(a)PurposeIt
			 is the purpose of this section to facilitate the establishment of Affordable
			 Health Benefit Gateways in each State, with appropriate flexibility for States
			 in establishing and administering the Gateways.
					(b)American Health
			 Benefit GatewaysThe Public
			 Health Service Act ( 42 U.S.C. 201 et seq.) is amended by adding at the end the
			 following:
						
							XXXIAffordable
				health choices for all americans
								AAffordable
				choices
									3101.Affordable
				choices of health benefit plans
										(a)Assistance to
				States to establish american health benefit gateways
											(1)Planning and
				establishment grantsNot later than 60 days after the date of
				enactment of this section (or as soon as practicable thereafter), the Secretary
				shall make awards, from amounts appropriated under paragraph (5), to States in
				the amount specified in paragraph (2) for the uses described in paragraph
				(3).
											(2)Amount
				specified
												(A)Total
				determinedFor each fiscal year, the Secretary shall determine
				the total amount that the Secretary will make available for grants under this
				subsection.
												(B)State
				amountFor each State that is awarded a grant under paragraph
				(1), the amount of such grants shall be based on a formula established by the
				Secretary under which each State shall receive an award in an amount that is
				based on the following two components:
													(i)A minimum amount
				for each State.
													(ii)An additional
				amount based on population.
													The
				Secretary shall ensure that the aggregate amount awarded to all States under
				clause (i) is not less than 60 percent of the aggregate amount awarded to all
				States under this subparagraph.(3)Use of
				fundsA State shall use amounts awarded under this subsection for
				activities (including planning activities) related to establishing an American
				Health Benefit Gateway, as described in subsection (b).
											(4)Renewability of
				grant
												(A)In
				generalThe Secretary may renew a grant awarded under paragraph
				(1) if the State recipient of such grant—
													(i)is making
				progress, as determined by the Secretary, toward—
														(I)establishing a
				Gateway; and
														(II)implementing the
				reforms described in subtitle A of title I of the
				Affordable Health Choices Act;
				and
														(ii)is meeting such
				other benchmarks as the Secretary may establish.
													(B)LimitationIf
				a State is an establishing State or a participating State (as defined in
				section 3104), such State shall not be eligible for a grant renewal under
				subparagraph (A) as of the second fiscal year following the date on which such
				State was deemed to be an establishing State or a participating State.
												(5)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as may be necessary to carry out this subsection in each of fiscal years
				2009 through 2014.
											(b)American Health
				Benefit GatewaysAn American Health Benefit Gateway (referred to
				in this title as a Gateway) means a mechanism that—
											(1)facilitates the
				purchase of health insurance coverage and related insurance products through
				the Gateway at an affordable price by qualified individuals and qualified
				employers and reduces the cost of health care; and
											(2)meets the
				requirements of subsection (c).
											(c)Requirements
											(1)EstablishmentA
				Gateway shall be a governmental agency or nonprofit entity that is established
				by—
												(A)a State, in the
				case of an establishing State (as described in section 3104); or
												(B)the Secretary, in
				the case of a participating State (as described in section 3104).
												(2)Offering of
				coverage
												(A)In
				generalA Gateway shall make available qualified health plans to
				qualified individuals and qualified employers.
												(B)InclusionIn
				making available coverage pursuant to subparagraph (A), a Gateway shall include
				a community health insurance option (as described in section 3106).
												(C)LimitationA
				Gateway may not make available any health plan or other health insurance
				coverage that is not a qualified health plan.
												(D)Allowance to
				offerA Gateway may make available a qualified health plan
				notwithstanding any provision of law that may require benefits other than the
				essential health benefits specified under section 3103(a).
												(E)States may
				require additional benefitsSubject to the requirements of
				subparagraph (F), a State may require that a qualified health plan offered in
				such State offer benefits in addition to the essential health benefits
				described in section 3103(a).
												(F)Additional
				benefits
													(i)No additional
				Federal costA requirement by a State under subparagraph (E) that
				a qualified health plan cover benefits in addition to the essential health
				benefits required shall not affect the amount of a credit provided under
				section 3111 with respect to such plan.
													(ii)State must
				assume costA State shall make payments to or on behalf of an
				eligible individual to defray the cost of any additional benefits described in
				subparagraph (E).
													(3)FunctionsA
				Gateway shall, at a minimum—
												(A)establish
				procedures for the certification, recertification, and decertification,
				consistent with guidelines developed by the Secretary under subsection (m), of
				health plans as qualified health plans;
												(B)develop and make
				available tools to allow consumers to receive accurate and culturally and
				linguistically appropriate information on—
													(i)expected premiums
				and out of pocket expenses (taking into account any credits for which such
				individual is eligible under section 3111);
													(ii)the availability
				of in-network and out-of-network providers;
													(iii)the costs of
				any surcharge assessed under paragraph (4);
													(iv)data, by plan,
				that reflects the frequency with which preventive services rated
				A or B by the U.S. Preventive Services Task Force
				or recommended by the Advisory Committee on Immunization Practices are utilized
				by enrollees, a comparison of such data to the average frequency with which
				such preventive services are utilized by enrollees across all qualified health
				plans, and whether such preventive services are utilized by enrollees as
				frequently as recommended;
													(v)medical loss
				ratios, as reported under section 2704(a);
													(vi)any quality
				measures for health plan performance endorsed under section 399JJ; and
													(vii)such other
				matters relating to consumer costs and expected experience under the plan as a
				Gateway may determine necessary;
													(C)utilize the
				administrative simplification measures and standards developed under section
				222 of the Affordable Health Choices
				Act;
												(D)enter into
				agreements, to the extent determined appropriate by the Gateway, with
				navigators, as described in section 3105;
												(E)facilitate the
				purchase of coverage for long-term services and supports;
												(F)collect, analyze,
				and respond to complaints and concerns from enrollees regarding coverage
				provided through the Gateway;
												(G)provide for the
				operation of a toll-free telephone hotline to respond to requests for
				assistance; and
												(H)maintain an
				Internet website through which enrollees and prospective enrollees of qualified
				health plans may obtain standardized comparative information on such
				plans.
												(4)Surcharges
												(A)In
				generalA Gateway may assess a surcharge on all health insurance
				issuers offering qualified health plans through the Gateway to pay for the
				administrative and operational expenses of the Gateway.
												(B)LimitationA
				surcharge described in subparagraph (A) may not exceed 4 percent of the
				premiums collected by a qualified health plan.
												(C)Further limitationNo funds collected through a Gateway
				surcharge for administrative and operational expenses may be used for staff
				retreats, promotional giveaways, excessive executive compensation, or promotion
				of Federal or State legislative and regulatory modifications.
												(5)Risk adjustment
				payment
												(A)Establishing
				and participating States
													(i)Low actuarial
				risk plansUsing the criteria and methods developed under
				subparagraph (B), each establishing State or participating State (as defined in
				section 3104) shall assess a charge on health plans and health insurance
				issuers (with respect to health insurance coverage) described in subparagraph
				(C) if the actuarial risk of the enrollees of such plans or coverage for a year
				is less than the average actuarial risk of all enrollees in all plans or
				coverage in such State for such year that are not self-insured group health
				plans (which are subject to the provisions of the Employee Retirement Income
				Security Act of 1974).
													(ii)High actuarial
				risk plansUsing the criteria and methods developed under
				subparagraph (B), each establishing State or participating State (as defined in
				section 3104) shall provide a payment to health plans and health insurance
				issuers (with respect to health insurance coverage) described in subparagraph
				(C) if the actuarial risk of the enrollees of such plans or coverage for a year
				is greater than the average actuarial risk of all enrollees in all plans and
				coverage in such State for such year that are not self-insured group health
				plans (which are subject to the provisions of the Employee Retirement Income
				Security Act of 1974).
													(B)Criteria and
				methodsThe Secretary, in consultation with States, shall
				establish criteria and methods to be used in carrying out the risk adjustment
				activities under this paragraph. The Secretary may utilize criteria and methods
				similar to the criteria and methods utilized under part C or D of title XVIII
				of the Social Security Act.
												(C)ScopeA
				health plan or a health insurance issuer is described in this subparagraph if
				such health plan or health insurance issuer provides coverage for an individual
				or for an employer group the size of which does not exceed—
													(i)in the case of an
				employer with its primary place of business located in an establishing State,
				the criteria relating to the size of employers established by such State as
				described in section 3116(a)(2)(A)(ii)(I); or
													(ii)in the case of
				an employer with its primary place of business located in a participating
				State, the criteria relating to the size of employers established by the
				Secretary as described in section 3116(a)(2)(A)(ii)(II).
													(6)Facilitating
				Enrollment
												(A)In
				generalA Gateway shall (through, to the extent practicable, the
				use of information technology) implement policies and procedures to—
													(i)facilitate the
				identification of individuals who lack qualifying coverage; and
													(ii)assist such
				individuals in enrolling in—
														(I)a qualified
				health plan that is affordable and available to such individual, if such
				individual is a qualified individual;
														(II)the medicaid
				program under title XIX of the Social Security Act, if such individual is
				eligible for such program;
														(III)the CHIP
				program under title XXI of the Social Security Act, if such individual is
				eligible for such program; or
														(IV)other Federal
				programs in which such individual is eligible to participate.
														(B)Choice for
				individuals eligible for CHIPA qualified individual who is
				eligible for the Children's Health Insurance Program under title XXI of the
				Social Security Act may elect to enroll in such program or in a qualified
				health plan. Where such individual is a minor child, such election shall be
				made by the parent or guardian of such child.
												(C)OversightThe
				Secretary shall oversee the implementation of subparagraph (A)(ii) to ensure
				that individuals are assisted to enroll in the program most appropriate under
				such subparagraph for each such individual.
												(D)Accessibility
				of materialsAny materials used by a Gateway to carry out this
				paragraph shall be provided in a form and manner calculated to be understood by
				individuals who may apply to be enrollees in a qualified health plan, taking
				into account potential language barriers and disabilities of
				individuals.
												(7)ConsultationA
				Gateway shall consult with stakeholders relevant to carrying out the activities
				under this subsection, including—
												(A)educated health
				care consumers who are enrollees in qualified health plans;
												(B)individuals and
				entities with experience in facilitating enrollment in qualified health
				plans;
												(C)representatives
				of small businesses and self-employed individuals;
												(D)State Medicaid
				offices; and
												(E)advocates for
				enrolling hard to reach populations.
												(8)Standards and
				protocols
												(A)In
				generalThe Secretary, in consultation with the Office of the
				National Coordinator for Health Information Technology, shall develop
				interoperable, secure, scalable, and reusable standards and protocols that
				facilitate enrollment of individuals in Federal and State health and human
				services programs.
												(B)CoordinationThe
				Secretary shall facilitate enrollment of individuals in programs described in
				subparagraph (A) through methods which shall include—
													(i)electronic
				matching against existing Federal and State data to serve as evidence of
				eligibility and digital documentation in lieu of paper-based
				documentation;
													(ii)capability for
				individuals to apply, recertify, and manage eligibility information online,
				including conducting real-time queries against databases for existing
				eligibility prior to submitting applications; and
													(iii)other
				functionalities necessary to provide eligible individuals with a streamlined
				enrollment process.
													(C)AssistanceThe
				Secretary shall award grants to enhance community-based enrollment to—
													(i)States to assist
				such States in—
														(I)contracting with
				qualified technology vendors to develop or acquire electronic enrollment
				software systems;
														(II)contracting with
				community and consumer focused nonprofit organizations with experience working
				with consumers, including the uninsured and the underinsured, to establish
				Statewide helplines for enrollment assistance and referrals; and
														(III)establishing
				public education campaigns through grants to qualifying organizations for the
				design and implementation of public education campaigns targeting uninsured and
				traditionally underserved communities; and
														(ii)community-based
				organizations for infrastructure and training to establish electronic
				assistance programs.
													(9)NotificationWith
				respect to the standards and protocols developed under paragraph (8), the
				Secretary—
												(A)shall notify
				States of such standards and protocols; and
												(B)may require, as a
				condition of receiving Federal funds, that States or other entities incorporate
				such standards and protocols into such investments.
												(10)Publication of costsA Gateway shall publish the average costs
				of income or other taxes, licensing or regulatory fees, and any surcharges
				imposed by the Gateway, and the administrative costs of such Gateway, on an
				Internet website to educate consumers on such costs. Such information shall
				also include monies lost to waste, fraud, and abuse.
											(d)CertificationA
				Gateway may certify a health plan as a qualified health plan if—
											(1)such health plan
				meets the requirements of subsection (m);
											(2)the Gateway
				determines that making available such health plan through such Gateway is in
				the interests of qualified individuals and qualified employers in the States or
				States in which such Gateway operates, except that the Gateway may not exclude
				a health plan—
												(A)on the basis that
				such plan is a fee-for-service plan;
												(B)through the
				imposition of premium price controls; or
												(C)on the basis that
				the plan provides treatments necessary to prevent patients' deaths in
				circumstances the Gateway determines are inappropriate or to costly; and
												(3)the Gateway
				determines that the plan has not established a pattern or practice under which
				benefits covered by the plan are denied to covered individuals on the basis of
				the individuals' age or expected length of life or of the individuals' present
				or predicted disability, degree of medical dependency, or quality of
				life.
											(e)GuidanceThe
				Secretary shall develop guidance that may be used by a Gateway to carry out the
				activities described in this section.
										(f)Flexibility
											(1)Regional or
				other interstate GatewaysA Gateway may operate in more than one
				State, provided that each State in which such Gateway operates permits such
				operation.
											(2)Subsidiary
				GatewaysA State may establish one or more subsidiary Gateway,
				provided that—
												(A)each such Gateway
				serves a geographically distinct area; and
												(B)the area served
				by each such Gateway is at least as large as a community rating area described
				in section 2701.
												(g)No limitation on contracting based on
				abortionNo individual health
				care provider or health care facility may be excluded from contracting with a
				health insurance issuer participating in the Gateway on the basis that the
				provider or facility performs abortions or the provider or facility refuses to
				perform abortions, except in an emergency, if performing abortions is contrary
				to the religious or moral beliefs of the provider or facility.
										(h)Portals to
				State GatewayThe Secretary shall establish a mechanism,
				including an Internet website, through which a resident of any State may
				identify any Gateway operating in such State.
										(i)Choice
											(1)Qualified
				individualsA qualified individual may enroll in any qualified
				health plan available to such individual.
											(2)Qualified
				employers
												(A)Employer may
				specify tierA qualified employer may provide support for
				coverage of employees under a qualified health plan by selecting any tier of
				cost sharing described in section 3111(a)(1).
												(B)Employee may
				choose plans within a tierEach employee of a qualified employer
				may choose to enroll in a qualified health plan that offers coverage at the
				tier of cost sharing selected by an employer, as described in subparagraph
				(A).
												(3)Self-employed
				individuals
												(A)DeemingAn
				individual who is self-employed (as defined in section 401(c)(1) of the
				Internal Revenue Code of 1986) shall be deemed to be a qualified employer
				unless such individual notifies the applicable Gateway that such individual
				elects to be considered a qualified individual.
												(B)EligibilityIn
				the case of a self-employed individual making the election described in
				subparagraph (A)—
													(i)the income of
				such individual for purposes of section 3111 shall be deemed to be the total
				business income of such individual;
													(ii)premium payments
				made by such individual to a qualified health plan shall not be treated as
				employer-provided coverage under section 106(a) of the Internal Revenue Code of
				1986; and
													(iii)the individual
				shall not be eligible for a credit under section 3112.
													(j)Payment of
				premiums by qualified individualsA qualified individual enrolled
				in any qualified health plan may pay any applicable premium owed by such
				individual to the health insurance issuer issuing such qualified health
				plan.
										(k)Single risk
				pool
											(1)Individual
				marketA health insurance issuer shall consider all enrollees in
				an individual plan, including individuals who do not purchase such a plan
				through the Gateway, to be members of a single risk pool.
											(2)Group health
				insurance policiesA health insurance issuer shall consider all
				enrollees in a small group health plan, other than a self-insured group health
				plan, including individuals who do not purchase such a plan through the
				Gateway, to be members of a single risk pool.
											(l)Empowering
				consumer choice
											(1)Continued
				operation of market outside GatewaysNothing in this title shall
				be construed to prohibit a health insurance issuer from offering a health
				insurance policy or providing coverage under such policy to a qualified
				individual where such policy is not a qualified health plan. Nothing in this
				title shall be construed to prohibit a qualified individual from enrolling in a
				health insurance plan where such plan is not a qualified health plan.
											(2)Continued
				operation of state benefit requirementsNothing in this title
				shall be construed to terminate, abridge, or limit the operation of any
				requirement under State law with respect to any policy or plan that is not a
				qualified health plan to offer benefits required under State law.
											(3)Voluntary
				nature of a gateway
												(A)Choice to
				enroll or not to enrollNothing in this title shall be construed
				to restrict the choice of a qualified individual to enroll or not to enroll in
				a qualified health plan or to participate in a Gateway.
												(B)Prohibition
				against compelled enrollmentNothing in this title shall be
				construed to compel an individual to enroll in a qualified health plan or to
				participate in a Gateway.
												(m)Criteria for
				certification
											(1)In
				generalThe Secretary shall, by regulation, establish criteria
				for certification of health plans as qualified health plans. Such criteria
				shall require that, to be certified, a plan—
												(A)not employ
				marketing practices that have the effect of discouraging the enrollment in such
				plan by individuals with significant health needs;
												(B)employ methods to
				ensure that insurance products are simple, comparable, and structured for ease
				of consumer choice;
												(C)ensure a wide
				choice of providers (in a manner consistent with applicable network adequacy
				provisions under section 2702(c));
												(D)include within health insurance plan
				networks those essential community providers, where available, that serve
				predominately low-income, medically-underserved individuals, such as health
				care providers defined in section 340B(a)(4) of the Public Health Service Act
				and providers described in section 1927(c)(1)(D)(i)(IV) of the Social Security
				Act as set forth by section 221 of Public Law 111-8;
												(E)make available to
				individuals enrolled in, or seeking to enroll in, such plan a detailed
				description of—
													(i)benefits offered,
				including maximums, limitations (including differential cost-sharing for out of
				network services), exclusions and other benefit limitations;
													(ii)the service
				area;
													(iii)required
				premiums;
													(iv)cost-sharing
				requirements;
													(v)the manner in
				which enrollees access providers; and
													(vi)the grievance
				and appeals procedures;
													(F)provide coverage
				for at least the essential health care benefits established under section
				3103(a);
												(G)(i)is accredited
				by the National Committee for Quality Assurance or by any other entity
				recognized by the Secretary for the accreditation of health insurance issuers
				or plans; or
												(ii)receives such
				accreditation within a period established by a Gateway for such accreditation
				that is applicable to all qualified health plans;
												(H)implement a
				quality improvement strategy described in subsection (n)(1);
												(I)have adequate
				procedures in place for appeals of coverage determinations;
												(J)may not establish
				a benefit design that is likely to substantially discourage enrollment by
				certain qualified individuals in such plan; and
												(K)report to the applicable Gateway data on
				any quality measures for health plan performance endorsed under section
				399JJ.
												(2)Request to
				National Association of Insurance CommissionersThe Secretary
				shall request the National Association of Insurance Commissioners to develop
				and submit to the Secretary model criteria for the certification of qualified
				health plans, that address the elements described in subparagraphs (A) through
				(K) of paragraph (1). In developing such criteria, the National Association of
				Insurance Commissioners shall consult with appropriate Federal agencies,
				consumer representatives, insurance carriers, and other stakeholders.
											(3)Required
				considerationIf the model criteria described in paragraph (2)
				are submitted to the Secretary by the date that is 9 months after the date on
				which a request is made under such paragraph, the Secretary shall consider such
				model criteria in promulgating the regulations under paragraph (1).
											(4)Rule of
				constructionNothing in paragraph (1)(D) shall be construed to
				require a qualified health plan to contract with a provider described in such
				paragraph if such provider refuses to accept the generally applicable payment
				rates of such plan.
											(n)Rewarding
				Quality Through Market-Based Incentives
											(1)Strategy
				describedA strategy described in this paragraph is a payment
				structure that provides increased reimbursement or other incentives for—
												(A)improving health
				outcomes through the implementation of activities that shall include quality
				reporting, effective case management, care coordination, chronic disease
				management, medication and care compliance initiatives, including through the
				use of the medical home model as defined in section 212 of the Affordable
				Health Choices Act, for treatment or services under the plan or
				coverage;
												(B)the
				implementation of activities to prevent hospital readmissions through a
				comprehensive program for hospital discharge that includes patient-centered
				education and counseling, comprehensive discharge planning, and post discharge
				reinforcement by an appropriate health care professional;
												(C)the
				implementation of activities to improve patient safety and reduce medical
				errors through the appropriate use of best clinical practices, evidence based
				medicine, and health information technology under the plan or coverage;
				and
												(D)the
				implementation of wellness and health promotion activities.
												(2)GuidelinesThe
				Secretary, in consultation with experts in health care quality and
				stakeholders, shall develop guidelines concerning the matters described in
				paragraph (1).
											(3)RequirementsThe
				guidelines developed under paragraph (2) shall require the periodic reporting
				to the applicable Gateway of the activities that a qualified health plan has
				conducted to implement a strategy described in paragraph (1).
											(o)No interference
				with State regulatory authorityNothing in this title shall be
				construed to preempt any State law that does not prevent the application of the
				provisions of this title.
										(p)Quality
				improvement
											(1)Enhancing
				patient safetyBeginning on January 1, 2012 a qualified health
				plan may contract with—
												(A)a hospital with
				greater than 50 beds only if such hospital—
													(i)utilizes a
				patient safety evaluation system as described in part C of title IX; and
													(ii)implements a
				mechanism to ensure that each patient receives a comprehensive program for
				hospital discharge that includes patient-centered education and counseling,
				comprehensive discharge planning, and post discharge reinforcement by an
				appropriate health care professional; or
													(B)a health care
				provider if such provider implements such mechanisms to improve health care
				quality as the Secretary may by regulation require.
												(2)ExceptionsThe
				Secretary may establish reasonable exceptions to the requirements described in
				paragraph (1).
											(3)AdjustmentThe
				Secretary may by regulation adjust the number of beds described in paragraph
				(1)(A).
											(q)Continued
				applicability of mental health paritySection 2716 shall apply to
				qualified health plans in the same manner and to the same extent as such
				section applies to health insurance issuers and group health plans.
										(r)Promotion of
				informed choice of health insurance coverage
											(1)In
				generalThe Secretary shall develop standards for use by health
				insurance issuers offering health insurance coverage through the Gateway in the
				individual or group market in compiling and providing to enrollees a summary of
				benefits explanation that accurately represents the benefits and coverage
				provided by the issuer under each of its applicable health insurance products.
				In developing such standards, the Secretary shall consult with the National
				Association of Insurance Commissioners, a working group composed of
				representatives of health insurance-related consumer advocacy organizations,
				health insurance issuers, health care professionals, patient advocates
				including those representing individuals with limited English proficiency, and
				other qualified individuals.
											(2)RequirementsThe
				standards for the summary of benefits explanation developed under paragraph (1)
				shall provide for the following:
												(A)AppearanceThe
				standards shall ensure that the summary is presented in a uniform
				format.
												(B)LanguageThe
				standards shall ensure that the language used in the summary is presented in a
				manner determined to be understandable by the average health plan
				enrollee.
												(C)ContentsThe
				standards shall ensure that the summary includes the following:
													(i)Information
				determined to be essential to a consumer’s understanding of the applicable
				health insurance plan benefits.
													(ii)Uniform
				definitions of standard insurance terms including premium, deductible,
				co-insurance, co-payment, out-of-pocket limit, preferred provider,
				non-preferred provider, out-of-network co-payments, usual, customary and
				reasonable fees, excluded services, grievance and appeals, prior authorization,
				precertification, and such other terms as determined by the Secretary so that
				consumers may compare health insurance coverage and understand the terms of
				coverage.
													(iii)Uniform
				definitions of medical terms including hospitalization, hospital outpatient
				care, emergency room care, physician services, prescription drug coverage,
				durable medical equipment, home health care, skilled nursing care,
				rehabilitation services, hospice services, emergency medical transportation,
				and such other terms as determined by the Secretary so that consumers may
				compare the medical benefits and understand the extent of those medical
				benefits (or exceptions to those benefits).
													(iv)A statement of
				whether the plan meets minimum qualifying coverage (when effective under
				section 3103.)
													(v)Examples to
				illustrate common benefits scenarios, including scenarios that illustrate the
				health care needs of pregnancy and of at least several serious or chronic
				medical conditions.
													(vi)Illustrations
				that enhance consumer understanding of the explanation.
													(3)Requirement to
				provideNot later than 12 months after the Secretary develops
				standards under paragraph (1), each health insurance issuer offering health
				insurance coverage through the Gateway shall, prior to any enrollment
				restriction, provide annually to enrollees and potential enrollees a summary of
				benefits explanation pursuant to the standards developed by the Secretary under
				paragraph (1)
											(4)PreemptionThe
				standards developed under paragraph (1) shall preempt any related State
				standards that require summary of benefits health plan explanations that
				provide less information to consumers, as determined by the Secretary.
											(5)Failure to
				provideA health insurance issuer that willfully fails to provide
				the information required under this subsection shall be subject to a fine of
				not more than $1,000 for each such failure. Such failure with respect to each
				enrollee shall constitute a separate offense for purposes of this
				paragraph.
											(6)ApplicationThe
				provisions of this subsection shall apply to health insurance coverage offered
				through the Gateway. The Secretary shall evaluate the impact on consumers of
				expanding the application of the provisions of this subsection to additional
				health insurance issuers.
											(s)Disclosure of
				information
											(1)In
				generalIn connection with the offering of any health insurance
				coverage in the individual or group market through a Gateway, a health
				insurance issuer—
												(A)shall disclose to
				such individual or employer as part of its solicitation and sales materials,
				the information described in paragraph (2);
												(B)shall disclose to
				such individual or employer enrolled in such plan any change and an explanation
				of such change with respect to the information described in paragraph (2) with
				reasonable and timely advance notice with respect to such change;
												(C)upon the request
				of such individual or employer, shall provide the information described in
				paragraph (2); and
												(D)shall disclose
				such information as the Secretary may require in order to ensure compliance
				with consumer protection provisions under this title.
												(2)Information
				described
												(A)In
				generalSubject to subparagraph (C), with respect to a health
				insurance issuer offering health insurance coverage in the individual or group
				market through a Gateway, information disclosed under this paragraph shall
				include—
													(i)the provisions of
				such coverage concerning the issuer’s right to change premium rates,
				co-payments, in- and out-of-provider networks, or any other information as
				determined by the Secretary; and
													(ii)the benefits and
				premiums available under all health insurance coverage for which an individual
				or employers is qualified.
													(B)Form of
				informationInformation shall be provided under this paragraph in
				a manner determined to be understandable by the average employer or individual
				and shall be sufficient to reasonably inform such employer or individual of
				their rights and obligations under the health insurance coverage
				involved.
												(C)ExceptionInformation
				described under this paragraph shall not include information that is
				proprietary or trade secret information.
												3102.Financial
				integrity
										(a)Accounting for
				expenditures
											(1)In
				generalA Gateway shall keep an accurate accounting of all
				activities, receipts, and expenditures and shall annually submit to the
				Secretary a report concerning such accountings.
											(2)InvestigationsThe
				Secretary may investigate the affairs of a Gateway, may examine the properties
				and records of a Gateway, and may require periodical reports in relation to
				activities undertaken by a Gateway. A Gateway shall fully cooperate in any
				investigation conducted under this paragraph.
											(3)AuditsA
				Gateway shall be subject to annual audits by the Secretary.
											(4)Pattern of
				abuseIf the Secretary determines that a Gateway or a State has
				engaged in serious misconduct with respect to compliance with the requirements
				of, or carrying out activities required under, this title, the Secretary may
				rescind from payments otherwise due to such State involved under this or any
				other Act administered by the Secretary an amount not to exceed 1 percent of
				such payments per year until corrective actions are taken by the State that are
				determined to be adequate by the Secretary.
											(5)Protections
				against fraud and abuseWith respect to activities carried out
				under this title, the Secretary shall provide for the efficient and
				non-discriminatory administration of Gateway activities and implement any
				measure or procedure that—
												(A)the Secretary
				determines is appropriate to reduce fraud and abuse in the administration of
				this title; and
												(B)the Secretary has
				authority to implement under this title or any other Act;
												(6)Application of
				the False Claims Act
												(A)In
				generalPayments made by, through, or in connection with a
				Gateway are subject to the False Claims Act (31 U.S.C. 3729 et seq.) if those
				payments include any Federal funds. Compliance with the requirements of this
				Act concerning eligibility for a health insurance issuer to participate in the
				Gateway shall be a material condition of an issuer’s entitlement to receive
				payments, including subsidy payments, through the Gateway.
												(B)DamagesNotwithstanding
				paragraph (1) of section 3729(a) of title 31, United States Code, and subject
				to paragraph (2) of such section, the civil penalty assessed under the False
				Claims Act on any person found liable under such Act as described in
				subparagraph (A) shall be increased by not less than 3 times and not more than
				6 times the amount of damages which the Government sustains because of the act
				of that person.
												(b)GAO
				oversightNot later than 5 years after the date of enactment of
				this section, the Comptroller General shall conduct an ongoing study of Gateway
				activities and the enrollees in qualified health plans offered through
				Gateways. Such study shall review—
											(1)the operations
				and administration of Gateways, including surveys and reports of qualified
				health plans offered through Gateways and on the experience of such plans
				(including data on enrollees in Gateways and individuals purchasing health
				insurance coverage outside of Gateways), the expenses of Gateways, claims
				statistics relating to qualified health plans, complaints data relating to such
				plans, and the manner in which Gateways meets their goals;
											(2)any significant
				observations regarding the utilization and adoption of Gateways;
											(3)where
				appropriate, recommendations for improvements in the operations or policies of
				Gateways; and
											(4)how many physicians, by area and specialty,
				are not taking or accepting new patients enrolled in Federal Government health
				care programs, and the adequacy of provider networks of Federal Government
				health care programs.
											3103.Program
				design
										(a)Program
				design
											(1)In
				generalThe Secretary shall establish the following:
												(A)Subject to
				paragraph (2), the essential health care benefits eligible for credits under
				section 3111, where such benefits shall include at least the following general
				categories:
													(i)Ambulatory
				patient services.
													(ii)Emergency
				services.
													(iii)Hospitalization.
													(iv)Maternity and
				newborn care.
													(v)Mental health and
				substance abuse services.
													(vi)Prescription
				drugs.
													(vii)Rehabilitative
				and habilitative services and devices.
													(viii)Laboratory
				services.
													(ix)Preventive and
				wellness services.
													(x)Pediatric
				services, including oral and vision care.
													(B)The criteria that
				coverage must meet to be considered minimum qualifying coverage.
												(C)The conditions
				under which coverage shall be considered affordable and available coverage for
				individuals and families at different income levels.
												(D)The essential benefits provided for in
				subparagraph (A) shall include a requirement that there be non-discrimination
				in health care in a manner that, with respect to an individual who is eligible
				for medical or surgical care under a qualified health plan offered through a
				Gateway, prohibits the Administrator of the Gateway, or a qualified health plan
				offered through the Gateway, from denying such individual benefits for
				religious or spiritual health care, except that such religious or spiritual
				health care shall be an expense eligible for deduction as a medical care
				expense as determined by Internal Revenue Service Rulings interpreting section
				213(d) of the Internal Revenue Code of 1986 as of January 1, 2009.
												(2)LimitationThe
				Secretary shall ensure that the scope of the essential health benefits under
				paragraph (1)(A) is equal to the scope of benefits provided under a typical
				employer plan, as determined by the Secretary.
											(3)CertificationIn
				establishing the essential health benefits described in paragraph (1)(A), the
				Secretary shall submit a report to the appropriate committees of Congress
				containing a certification from the Chief Actuary of the Centers for Medicare
				& Medicaid Services that such essential health benefits meet the limitation
				described in paragraph (2).
											(b)National
				Independent Commission on Essential Health Care Benefits
											(1)EstablishmentThere
				is established a temporary advisory commission to be known as the National
				Independent Commission on Essential Health Care Benefits (in this section
				referred to as the Commission).
											(2)DutiesThe
				Commission shall:
												(A)Review and
				analyze the benefits offered under typical employer-sponsored health plans, and
				State laws requiring coverage of specified items and services in the individual
				and group insurance markets.
												(B)Hold public
				hearings, meetings, or other public listening sessions not less than 3 times to
				take testimony and receive such evidence as the Commission considers advisable
				to carry out activities under this section.
												(C)Make
				recommendations to the Secretary regarding the specific items and services that
				should be included in the essential heath care benefits package eligible for
				credits under section 3111.
												(3)ConsiderationsThe
				Commission shall consider—
												(A)the clinical
				appropriateness and effectiveness of the benefits covered;
												(B)the affordability
				of the benefits covered;
												(C)the financial
				protection of enrollees against high healthcare expenses;
												(D)access to
				necessary healthcare services, including primary and preventive health
				services;
												(E)existing State
				laws that require coverage of health care items or services in the individual
				and group markets; and
												(F)the potential of
				additional or expanded benefits to increase costs and the interactions between
				the addition or expansion of benefits and reductions in existing benefits to
				meet the actuarial limitations described in subsection (a)(2).
												(4)Membership
												(A)Number and
				appointmentThe Commission shall be composed of 17 members to be
				appointed by the Secretary.
												(B)Qualifications
													(i)In
				generalThe membership of the Commission shall include
				individuals with national recognition for their expertise in clinical medicine,
				primary and preventive health care, integrative medicine, and actuarial science
				and health plan benefit design.
													(ii)InclusionThe
				membership of the Commission shall include an expert in actuarial science and
				health plan benefit design, a health care provider, a patient or consumer
				advocate, a representative of labor organizations representing workers, an
				employer, a third-party payer, a health services researcher, an individual
				skilled in the conduct and interpretation of the biomedical and health
				sciences, an individual with expertise in pediatric health care, and an
				individual with expertise in outcomes and effectiveness research and technology
				assessment.
													(C)ChairmanThe
				Secretary shall designate a member of the Commission who is an expert in
				actuarial science and health plan benefit design, at the time of appointment of
				such member, as Chairman.
												(D)MeetingsThe
				Commission shall meet at the call of the Chairman. Advance notice of such
				meetings shall be published in the Federal Register and the meetings shall be
				open to the public.
												(E)Ethical
				disclosuresThe Secretary shall establish a system for public
				disclosure by members of the Commission of financial and other potential
				conflicts of interest relating to such members.
												(F)Deadline for
				appointmentMembers of the Commission shall be appointed by not
				later than 45 days after the date of enactment of this title.
												(G)Terms of
				appointmentThe term of any appointment under subparagraph (A) to
				the Commission shall be for the life of the Commission.
												(H)CompensationMembers
				of the Commission shall receive no additional pay, allowances, or benefits by
				reason of their service on the Commission.
												(I)ExpensesEach
				member of the Commission shall receive travel expenses and per diem in lieu of
				subsistence in accordance with sections 5702 and 5703 of title 5, United States
				Code.
												(5)Staff and
				support services
												(A)Executive
				director
													(i)AppointmentThe
				Secretary shall appoint an executive director of the Commission.
													(ii)CompensationThe
				executive director of the Commission shall be paid the rate of basic pay for
				level V of the Executive Schedule.
													(iii)StaffWith
				the approval of the Commission, the executive director may appoint such
				personnel as the executive director considers appropriate.
													(iv)Applicability
				of civil service lawsThe staff of the Commission shall be
				appointed without regard to the provisions of title 5, United States Code,
				governing appointments in the competitive service, and shall be paid without
				regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
				title (relating to classification and General Schedule pay rates).
													(v)Experts and
				consultantsWith the approval of the Commission, the executive
				director may procure temporary and intermittent services under section 3109(b)
				of title 5, United States Code.
													(6)Powers
												(A)Cost estimates
				by office of management and budget and office of the chief actuary of the
				centers for medicare & medicare servicesThe Director of the
				Office of Management and Budget or the Chief Actuary of the Centers for
				Medicare & Medicaid Services, or both, shall provide to the Commission,
				upon the request of the Commission, such cost estimates as the Commission
				determines to be necessary to carry out its duties under this section.
												(B)Technical
				assistanceUpon the request of the Commission, the head of a
				Federal agency or its representatives, including representatives of the Office
				of Personnel Management, shall provide such technical assistance to the
				Commission as the Commission determines to be necessary to carry out its duties
				under this section.
												(C)Obtaining
				informationThe Commission may secure directly from any Federal
				agency information necessary to enable it to carry out its duties, if the
				information may be disclosed under section 552 of title 5, United States
				Code.
												(D)Public
				inputThe Commission shall adopt procedures allowing any
				interested party to submit information for the Commission’s use in making
				reports and recommendations.
												(7)ReportNot
				later than 6 months after the date of enactment of this title, the Commission
				shall submit a report to the Secretary and Congress which shall contain a
				detailed statement of only those recommendations, findings, and conclusions of
				the Commission that receive the approval of at least 12 members of the
				Commission. The Secretary shall provide for publication in the Federal Register
				and the posting on an appropriate Internet website of the report and
				recommendations of the Commission.
											(8)TerminationThe
				Commission shall terminate on the date that is 30 days after the date on which
				the report is submitted under subsection (7).
											(9)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection, $1,500,000.
											(c)Required
				elements for consideration
											(1)Essential
				health care benefitsIn establishing the essential health
				benefits under subsection (a)(1)(A), the Secretary shall—
												(A)consider the
				report and recommendations of the Commission established under subsection
				(b);
												(B)ensure that such
				essential health benefits reflect an appropriate balance among the categories
				described in such subsection, so that benefits are not unduly weighted toward
				any category;
												(C)not make coverage
				decisions, determine reimbursement rates, establish incentive programs, or
				design benefits in ways that discriminate against individuals because of their
				age, disability, or expected length of life;
												(D)take into account
				the health care needs of diverse segments of the population, including women,
				children, persons with disabilities, and other groups;
												(E)ensure that
				health benefits established as essential not be subject to denial to
				individuals against their wishes on the basis of the individuals' age or
				expected length of life or of the individuals' present or predicted disability,
				degree of medical dependency, or quality of life; and
												(F)review the
				essential health benefits under subsection (a)(1)(A) not less than annually,
				and provide a report to Congress and the public that contains—
													(i)an assessment of
				whether enrollees are facing any difficulty accessing needed services for
				reasons of coverage or cost;
													(ii)an assessment of
				whether the essential benefits package needs to be modified or updated to
				account for changes in medical evidence or scientific advancement;
													(iii)information on
				how the benefit package will be modified to address any such gaps in access or
				changes in the evidence base; and
													(iv)an assessment of
				the potential of additional or expanded benefits to increase costs and the
				interactions between the addition or expansion of benefits and reductions in
				existing benefits to meet actuarial limitations described in subsection
				(a)(2).
													(2)Minimum
				qualifying coverageIn establishing the criteria described in
				subsection (a)(1)(B), the Secretary—
												(A)shall—
													(i)exclude from
				meeting such criteria any coverage that—
														(I)provides
				reimbursement for the treatment or mitigation of—
															(aa)a
				single disease or condition; or
															(bb)an
				unreasonably limited set of diseases or conditions; or
															(II)has an out of
				pocket limit that exceeds the amount described in section 223(c)(2) of the
				Internal Revenue Code of 1986 for the year involved; and
														(ii)establish such
				criteria (taking into account the requirements established under clause (i)) in
				a manner that results in the least practicable disruption of the health care
				marketplace, consistent with the goals and activities under this title;
				and
													(B)may provide for
				the application of different criteria (except with respect to the limitation
				described in subparagraph (A)(i)(II)) with respect to young adults.
												(3)Affordable
				coverageThe Secretary shall establish a standard under which
				coverage is defined to be unaffordable only if the premium paid by the
				individual is greater than 12.5 percent of the adjusted gross income of the
				individual involved. Beginning with calendar years after 2013, the Secretary
				shall adjust the percentage described in this paragraph by an amount that is
				equal to the percentage increase or decrease in the medical care component of
				the Consumer Price Index for all urban consumers (U.S. city average) during the
				preceding calendar year.
											3104.Allowing
				State flexibility
										(a)Optional State
				establishment of GatewayDuring the 4-year period following the
				date of enactment of this section, a State may—
											(1)(A)establish a
				Gateway;
											(B)adopt the
				insurance reform provisions as provided for in subtitle A of title I of the
				Affordable Health Choices Act
				(and the amendments made by such title); and
											(C)agree to make
				employers that are State or local governments subject to sections 162 and 163
				of the Affordable Health Choices
				Act.
											(2)(A)request that
				the Secretary operate (for a minimum period of 5 years) a Gateway in such
				State;
											(B)adopt the
				insurance reform provisions as provided for in subtitle A of title I of the
				Affordable Health Choices Act
				(and the amendments made by such subtitle); and
											(C)agree to make
				employers that are State or local governments subject to sections 162 and 163
				of the Affordable Health Choices
				Act; or
											(3)elect not to take
				the actions described in paragraph (1) or (2).
											(b)Establishing
				States
											(1)In
				generalIf the Secretary determines that a State has taken the
				actions described in subsection (a)(1), any resident of that State who is an
				eligible individual shall be eligible for credits under section 3111 beginning
				on the date that is 60 days after the date of such determination.
											(2)Continued
				reviewThe Secretary shall establish procedures to ensure
				continued review by the Secretary of the compliance of a State with the
				requirements of subsection (a). If the Secretary determines that a State has
				failed to maintain compliance with such requirements, the Secretary may revoke
				the determination under paragraph (1).
											(3)DeemingA
				State that is the subject of a positive determination by the Secretary under
				paragraph (1) (unless such determination is revoked under paragraph (2)) shall
				be deemed to be an establishing State beginning on the date that
				is 60 days after the date of such determination.
											(c)Request for the
				Secretary to establish a Gateway
											(1)In
				generalIn the case of a State that makes the request described
				in subsection (a)(2), the Secretary shall determine whether the State has
				enacted and has in effect the insurance reforms provided for in subtitle A of
				title I of the Affordable Health Choices
				Act.
											(2)Operation of
				Gateway
												(A)Positive
				determinationIf the Secretary determines that the State has
				enacted and has in effect the insurance reforms described in paragraph (1), the
				Secretary shall establish a Gateway in such State as soon as practicable after
				making such determination.
												(B)Negative
				determinationIf the Secretary determines that the State has not
				enacted or does not have in effect the insurance reforms described in paragraph
				(1), the Secretary shall establish a Gateway in such State as soon as
				practicable after the Secretary determines that such State has enacted and has
				in effect such reforms.
												(3)Participating
				StateThe State shall be deemed to be a participating
				State on the date on which the Gateway established by the Secretary is
				in effect in such State.
											(4)EligibilityAny
				resident of a State described in paragraph (3) who is an eligible individual
				shall be eligible for credits under section 3111 beginning on the date that is
				60 days after the date on which such Gateway is established in such
				State.
											(d)Federal
				fallback in the case of States that refuse to improve health care
				coverage
											(1)In
				generalUpon the expiration of the 4-year period following the
				date of enactment of this section, in the case of a State that is not otherwise
				a participating State or an establishing State—
												(A)the Secretary
				shall establish and operate a Gateway in such State;
												(B)the insurance
				reform provisions provided for in subtitle A of title I of the
				Affordable Health Choices Act
				shall become effective in such State, notwithstanding any contrary provision of
				State law;
												(C)the State shall
				be deemed to be a participating State; and
												(D)the residents of
				that State who are eligible individuals shall be eligible for credits under
				section 3111 beginning on the date that is 60 days after the date on which such
				Gateway is established, if the State agrees to make employers that are State or
				local governments subject to sections 162 and 163 of the
				Affordable Health Choices
				Act.
												(2)Eligibility of
				individuals for creditsWith respect to a State that makes the
				election described in subsection (a)(3), the residents of such State shall not
				be eligible for credits under section 3111 until such State becomes a
				participating State under paragraph (1).
											3105.Navigators
										(a)In
				generalThe Secretary shall award grants to establishing or
				participating States to enable such States (or the Gateways operating in such
				States) to enter into agreements with private and public entities under which
				such entities will serve as navigators in accordance with this section.
										(b)Eligibility
											(1)In
				generalTo be eligible to enter into an agreement under
				subsection (a), an entity shall demonstrate that the entity has existing
				relationships with, or could readily establish relationships with, employers
				and employees, consumers (including the uninsured and the underinsured), or
				self-employed individuals, likely to be qualified to enroll in a qualified
				health plan.
											(2)TypesEntities
				described in paragraph (1) may include trade, industry and professional
				associations, commercial fishing industry organizations, ranching and farming
				organizations, community and consumer-focused nonprofit groups, chambers of
				commerce, unions, small business development centers, other licensed insurance
				agents and brokers, and other entities that the Secretary determines to be
				capable of carrying out the duties described in subsection (c).
											(c)DutiesAn
				entity that serves as a navigator under an agreement under subsection (a)
				shall—
											(1)conduct public
				education activities to raise awareness of the program under this title;
											(2)distribute fair
				and impartial information concerning enrollment in qualified health plans, and
				the availability of credits under section 3111;
											(3)facilitate
				enrollment in a qualified health plan;
											(4)provide referrals to the appropriate State
				agency or agencies for any enrollee with a grievance, complaint, or question
				regarding their health plan, coverage, or a determination under such plan or
				coverage; and
											(5)provide
				information in a manner determined by the Secretary to be culturally and
				linguistically appropriate to the needs of the population served by the
				Gateway.
											(d)Standards
											(1)In
				generalThe Secretary shall establish standards for navigators
				under this section, including provisions to ensure that any private or public
				entity that is selected as a navigator is qualified, and licensed if
				appropriate, to engage in the navigator activities described in this section
				and to avoid conflicts of interest. Under such standards, a navigator shall
				not—
												(A)be a health
				insurance issuer; or
												(B)receive any
				consideration directly or indirectly from any health insurance issuer in
				connection with the participation of any employer in the program under this
				title or the enrollment of any qualified individual or qualified employer in a
				qualified health plan.
												(2)Fair and
				impartial information and servicesThe Secretary, in
				collaboration with States, shall develop guidelines regarding the duties
				described in subsection (c).
											3106.Community
				health insurance option
										(a)Voluntary
				nature
											(1)No requirement
				for health care providers to participateNothing in this section
				shall be construed to require a health care provider to participate in a
				community health insurance option, or to impose any penalty for
				non-participation.
											(2)No requirement
				for individuals to joinNothing in this section shall be
				construed to require an individual to participate in a community health
				insurance option, or to impose any penalty for non-participation.
											(b)Establishment
				of community health insurance option
											(1)EstablishmentThe
				Secretary shall establish a community health insurance option to offer, through
				each Gateway established under this title, health care coverage that provides
				value, choice, competition, and stability of affordable, high quality coverage
				throughout the United States.
											(2)Community
				health insurance optionIn this section, the term community
				health insurance option means health insurance coverage that—
												(A)except as
				specifically provided for in this section, complies with the requirements for
				being a qualified health plan;
												(B)provides high
				value for the premium charged;
												(C)reduces
				administrative costs and promotes administrative simplification for
				beneficiaries;
												(D)promotes high
				quality clinical care;
												(E)provides high
				quality customer service to beneficiaries;
												(F)offers a wide
				choice of providers; and
												(G)complies with
				State laws (if any), except as otherwise provided for in this title, relating
				to—
													(i)guaranteed
				renewal;
													(ii)rating;
													(iii)preexisting
				conditions;
													(iv)non-discrimination;
													(v)quality
				improvement and reporting;
													(vi)fraud and
				abuse;
													(vii)solvency and
				financial requirements;
													(viii)market
				conduct;
													(ix)prompt
				payment;
													(x)appeals and
				grievances;
													(xi)privacy and
				confidentiality;
													(xii)licensure;
				and
													(xiii)benefit plan
				material or information.
													(3)Essential
				health benefits
												(A)General
				ruleExcept as provided in subparagraph (B), a community health
				insurance option offered under this section shall provide coverage only for the
				essential health benefits described in section 3103.
												(B)States may
				offer additional benefitsA State may require that a community
				health insurance option offered in such State offer benefits in addition to the
				essential health benefits required under subparagraph (A).
												(C)Credits
													(i)In
				generalAn individual enrolled in a community health insurance
				option under this section shall be eligible for credits under section 3111 in
				the same manner as an individual who is enrolled in a qualified health
				plan.
													(ii)No additional
				Federal costA requirement by a State under subparagraph (B) that
				a community health insurance option cover benefits in addition to the essential
				health benefits required under subparagraph (A) shall not affect the amount of
				a credit provided under section 3111 with respect to such plan.
													(D)State must
				assume costA State shall make payments to or on behalf of an
				eligible individual to defray the cost of any additional benefits described in
				subparagraph (B).
												(E)Ensuring Access to All
				ServicesNothing in this Act
				shall prohibit an individual enrolled in a community health insurance option
				from paying out-of-pocket the full cost of any item or service not included as
				an essential health benefit or otherwise covered as a benefit by a health plan.
				Nothing in this Act shall prohibit any type of medical provider from accepting
				an out-of-pocket payment from an individual enrolled in a community health
				insurance option for a service otherwise not included as an essential health
				benefit.
												(F)Protecting Access to End of Life
				CareA community health
				insurance option offered under this section shall be prohibited from limiting
				access to end of life care.
												(4)Cost
				sharingA community health insurance option shall offer coverage
				at each of the cost sharing tiers described in section 3111(a).
											(5)Premiums
												(A)Premiums
				sufficient to cover costsThe Secretary shall set premium rates
				in an amount sufficient to cover expected costs (including claims and
				administrative costs) using methods in general use by qualified health
				plans.
												(B)Applicable
				rulesThe provisions of title XXVII relating to premiums shall
				apply to community health insurance options under this section, including
				modified community rating provisions under section 2701.
												(C)Collection of
				dataThe Secretary shall collect data as necessary to set premium
				rates under subparagraph (A).
												(D)Contingency
				marginIn establishing premium rates under subparagraph (A), the
				Secretary shall include an appropriate amount for a contingency margin.
												(6)Reimbursement
				rates
												(A)Negotiated
				ratesThe Secretary shall negotiate rates for the reimbursement
				of health care providers for benefits covered under a community health
				insurance option.
												(B)LimitationThe
				rates described in subparagraph (A) shall not be higher, in aggregate, than the
				average reimbursement rates paid by health insurance issuers offering qualified
				health plans through the Gateway.
												(C)InnovationSubject
				to the limits contained in subparagraph (A), a State Advisory Council
				established or designated under subsection (d) may develop or encourage the use
				of innovative payment policies that promote quality, efficiency and savings to
				consumers.
												(D)Physician
				negotiated ratesNothing in this paragraph shall prohibit the
				application of a State law that permits physicians to jointly negotiate with
				health plans. In such State, physicians may jointly negotiate with a community
				health insurance option concerning rates paid by the option.
												(7)Solvency and
				consumer protection
												(A)SolvencyThe
				Secretary shall establish a Federal solvency standard to be applied with
				respect to a community health insurance option. A community health insurance
				option shall also be subject to the solvency standard of each State in which
				such community health insurance option is offered.
												(B)Minimum
				requiredIn establishing the standard described under
				subparagraph (A), the Secretary shall require a reserve fund that shall be
				equal to at least the dollar value of the incurred but not reported claims of a
				community health insurance option.
												(C)Consumer
				protectionsThe consumer protection laws of a State shall apply
				to a community health insurance option.
												(8)Requirements
				established in partnership with insurance commissioners
												(A)In
				generalThe Secretary, in collaboration with the National
				Association of Insurance Commissioners (in this paragraph referred to as the
				NAIC), may promulgate regulations to establish additional
				requirements for a community health insurance option.
												(B)ApplicabilityAny
				requirement promulgated under subparagraph (A) shall be applicable to such
				option beginning 90 days after the date on which the regulation involved
				becomes final.
												(9)OmbudsmanIn
				establishing community health insurance options, the Secretary shall establish
				an ombudsman or similar mechanism to provide assistance to consumers with
				respect to disputes, grievances, or appeals.
											(c)Start-up
				Fund
											(1)Establishment
				of fund
												(A)In
				generalThere is established in the Treasury of the United States
				a trust fund to be known as the Health Benefit Plan Start-Up
				Fund (referred to in this section as the Start-Up Fund),
				that shall consist of such amounts as may be appropriated or credited to the
				Start-Up Fund as provided for in this subsection to provide loans for the
				initial operations of a community health insurance option. Such amounts shall
				remain available until expended.
												(B)FundingThere
				is hereby appropriated to the Start-Up Fund, out of any moneys in the Treasury
				not otherwise appropriated an amount requested by the Secretary of Health and
				Human Services as necessary to—
													(i)pay the start-up
				costs associated with the initial operations of a community health insurance
				option;
													(ii)pay the costs of
				making payments on claims submitted during the period that is not more than 90
				days from the date on which such option is offered; and
													(iii)make payments
				under paragraph (3).
													(2)Use of Start-Up
				fundThe Secretary shall use amounts contained in the Start-Up
				Fund to make payments (subject to the repayment requirements in paragraph (5))
				for the purposes described in paragraph (1)(B).
											(3)Risk corridor
				payments
												(A)In
				generalIn any case in which the Secretary has entered into a
				contract with a contracting administrator, the Secretary shall use amounts
				contained in the Start-Up Fund to make risk corridor payments to such
				administrator during the 2-year period beginning on the date on which such
				administrator enters into a contract under subsection (e). Such payments shall
				be based on the risk corridors in effect during fiscal years 2006 and 2007 for
				making payments under section 1860D-15(e) of the Social Security Act.
												(B)Subsequent
				yearIn years after the expiration of the period referred to in
				subparagraph (A), the Secretary may extend or increase the risk corridors and
				payments provided for under subparagraph (A).
												(C)Amount used to
				reduce costsThe Secretary shall deposit any payments received
				from a contracting administrator under subparagraph (A) into the Start-Up
				Fund.
												(4)Pass through of
				rebatesThe Secretary may establish procedures for reducing the
				amount of payments to a contracting administrator to take into account any
				rebates or price concessions.
											(5)Repayment
												(A)In
				generalA community health insurance option shall be required to
				repay the Secretary of the Treasury (on such terms as the Secretary may
				require) for any payments made under paragraph (1)(B) by the date that is not
				later than 10 years after the date on which the payment is made. The Secretary
				may require the payment of interest with respect to such repayments at rates
				that do not exceed the market interest rate (as determined by the
				Secretary).
												(B)Sanctions in
				case of for-profit conversionIn any case in which the Secretary
				enters into a contract with a qualified entity for the offering of a community
				health insurance option and such entity is determined to be a for-profit entity
				by the Secretary, such entity shall be—
													(i)immediately
				liable to the Secretary for any payments received by such entity from the
				Start-Up Fund; and
													(ii)permanently
				ineligible to offer a qualified health plan.
													(d)State advisory
				council
											(1)EstablishmentA
				State shall establish or designate a public or non-profit private entity to
				serve as the State Advisory Council to provide recommendations to the Secretary
				on the operations and policies of a community health insurance option in the
				State. Such Council shall provide recommendations on at least the
				following:
												(A)policies and
				procedures to integrate quality improvement and cost containment mechanisms
				into the health care delivery system;
												(B)mechanisms to
				facilitate public awareness of the availability of a community health insurance
				option; and
												(C)alternative
				payment structures under a community health insurance option for health care
				providers that encourage quality improvement and cost control.
												(2)MembersThe
				members of the State Advisory Council shall be representatives of the public
				and shall include educated health care consumers and providers.
											(3)Applicability
				of recommendationsThe Secretary may apply the recommendations of
				a State Advisory Council to a community health insurance option that State, in
				any other State, or in all States.
											(e)Authority to
				contract; terms of contract
											(1)Authority
												(A)In
				generalThe Secretary may enter into a contract or contracts with
				one or more qualified entities for the purpose of performing administrative
				functions (including functions described in subsection (a)(4) of section 1874A
				of the Social Security Act) with respect to a community health insurance option
				in the same manner as the Secretary may enter into contracts under subsection
				(a)(1) of such section. The Secretary shall have the same authority with
				respect to a community health insurance option under this section as the
				Secretary has under subsections (a)(1) and (b) of section 1874A of the Social
				Security Act with respect to title XVIII of such Act.
												(B)Requirements
				applyIf the Secretary enters into a contract with a qualified
				entity to offer a community health insurance option, under such contract such
				entity—
													(i)shall meet the
				criteria established under paragraph (2); and
													(ii)shall receive an
				administrative fee under paragraph (7).
													(C)LimitationContracts
				under this subsection shall not involve the transfer of insurance risk to the
				contracting administrator.
												(D)ReferenceAn
				entity with which the Secretary has entered into a contract under this
				paragraph shall be referred to as a contracting
				administrator.
												(2)Qualified
				entityTo be qualified to be selected by the Secretary to offer a
				community health insurance option, an entity shall—
												(A)meet the criteria
				established under section 1874A(a)(2) of the Social Security Act;
												(B)be a nonprofit
				entity for purposes of offering such option;
												(C)meet the solvency
				standards applicable under subsection (b)(7);
												(D)be eligible to
				offer health insurance or health benefits coverage;
												(E)meet quality
				standards specified by the Secretary;
												(F)have in place
				effective procedures to control fraud, abuse, and waste; and
												(G)meet such other
				requirements as the Secretary may impose.
												“Procedures described under
				subparagraph (F) shall include the implementation of procedures to use
				beneficiary identifiers to identify individuals entitled to benefits so that
				such an individual’s social security account number is not used, and shall also
				include procedures for the use of technology (including front-end, prepayment
				intelligent data-matching technology similar to that used by hedge funds,
				investment funds, and banks) to provide real-time data analysis of claims for
				payment under this title to identify and investigate unusual billing or order
				practices under this title that could indicate fraud or abuse.(3)TermA
				contract provided for under paragraph (1) shall be for a term of at least 5
				years but not more than 10 years, as determined by the Secretary. At the end of
				each such term, the Secretary shall conduct a competitive bidding process for
				the purposes of renewing existing contracts or selecting new qualified entities
				with which to enter into contracts under such paragraph.
											(4)LimitationA
				contract may not be renewed under this subsection unless the Secretary
				determines that the contracting administrator has met performance requirements
				established by the Secretary in the areas described in paragraph (7)(B).
											(5)AuditsThe
				Inspector General shall conduct periodic audits with respect to contracting
				administrators under this subsection to ensure that the administrator involved
				is in compliance with this section.
											(6)RevocationA
				contract awarded under this subsection shall be revoked by the Secretary or the
				Inspector General only after notice to the contracting administrator involved
				and an opportunity for a hearing. The Secretary may revoke such contract if the
				Secretary determines that such administrator has engaged in fraud, deception,
				waste, abuse of power, negligence, mismanagement of taxpayer dollars, or gross
				mismanagement. An entity that has had a contract revoked under this paragraph
				shall not be qualified to enter into a subsequent contract under this
				subsection.
											(7)Fee for
				administration
												(A)In
				generalThe Secretary shall pay the contracting administrator a
				fee for the management, administration, and delivery of the benefits under this
				section.
												(B)Requirement for
				high quality administrationThe Secretary may increase the fee
				described in subparagraph (A) by not more than 10 percent, or reduce the fee
				described in subparagraph (A) by not more than 50 percent, based on the extent
				to which the contracting administrator, in the determination of the Secretary,
				meets performance requirements established by the Secretary, in at least the
				following areas:
													(i)Maintaining low
				premium costs and low cost sharing requirements, provided that such
				requirements are consistent with section 3111(a).
													(ii)Reducing
				administrative costs and promoting administrative simplification for
				beneficiaries.
													(iii)Promoting high
				quality clinical care.
													(iv)Providing high
				quality customer service to beneficiaries.
													(C)Non-renewalThe
				Secretary may not renew a contract to offer a community health insurance option
				under this section with any contracting entity that has been assessed more than
				one reduction under subparagraph (B) during the contract period.
												(8)LimitationNotwithstanding
				the terms of a contract under this subsection, the Secretary shall negotiate
				the reimbursement rates for purposes of subsection (b)(6).
											(f)Report by HHS
				and insolvency warnings
											(1)In
				generalOn an annual basis, the Secretary shall conduct a study
				on the solvency of a community health insurance option and submit to Congress a
				report describing the results of such study.
											(2)ResultIf,
				in any year, the result of the study under paragraph (1) is that a community
				health insurance option is insolvent, such result shall be treated as a
				community health insurance option solvency warning.
											(3)Submission of
				plan and procedure
												(A)In
				generalIf there is a community health insurance option solvency
				warning under paragraph (2) made in a year, the President shall submit to
				Congress, within the 15-day period beginning on the date of the budget
				submission to Congress under section 1105(a) of title 31, United States Code,
				for the succeeding year, proposed legislation to respond to such
				warning.
												(B)ProcedureIn
				the case of a legislative proposal submitted by the President pursuant to
				subparagraph (A), such proposal shall be considered by Congress using the same
				procedures described under sections 803 and 804 of the Medicare Prescription
				Drug, Improvement, and Modernization Act of 2003 that shall be used for a
				medicare funding warning.
												(g)Marketing
				parityIn a facility
				controlled by the Federal Government, or by a State, where marketing or
				promotional materials related to a community health insurance option are made
				available to the public, making available marketing or promotional materials
				relating to private health insurance plans shall not be prohibited. Such
				materials include informational pamphlets, guidebooks, enrollment forms, or
				other materials determined reasonable for display.
										(h)Authorization
				of appropriationsThere is authorized to be appropriated, such
				sums as may be necessary to carry out this section.
										3107.Application
				of same laws to private plans and the community health insurance
				option
										(a)In
				generalNotwithstanding any other provision of law, any health
				insurance coverage offered by a private health insurance issuer shall not be
				subject to any Federal or State law described in subsection (b) if a community
				health insurance option under section 3106 is not subject to such law.
										(b)Laws
				describedThe Federal and State laws described in this subsection
				are those Federal and State laws relating to—
											(1)guaranteed
				renewal;
											(2)rating;
											(3)preexisting
				conditions;
											(4)non-discrimination;
											(5)quality
				improvement and reporting;
											(6)fraud and
				abuse;
											(7)solvency and
				financial requirements;
											(8)market
				conduct;
											(9)prompt
				payment;
											(10)appeals and
				grievances;
											(11)privacy and
				confidentiality;
											(12)licensure;
				and
											(13)benefit plan
				material or information.
											3108.Participation
				of professionals on certain health-related commissionsThe membership of any council, committee, or
				other advisory body which the Secretary uses to inform official decision-making
				related to coverage of, or payment for, medical procedures, conditions, or
				care, shall have as its participants professionals who hold medical degrees
				from accredited American universities or colleges and have active clinical
				practice. Such advisory entities shall be composed of not less than one-third
				of such professionals.
									3109.Health
				insurance consumer assistance grants
										(a)In
				generalThe Secretary shall award grants to establishing or
				participating States to enable such States (or the Gateways operating in such
				States) to establish, expand, or provide support for offices of health
				insurance consumer assistance.
										(b)Eligibility
											(1)In
				generalTo be eligible to receive a grant, a State shall
				designate an office of health insurance consumer assistance that, directly or
				in coordination with State health insurance regulators and consumer assistance
				organizations, receives and responds to inquiries and complaints concerning
				health insurance coverage with respect to Federal health insurance requirements
				and under State law.
											(2)CriteriaA
				State that receives a grant under this section shall comply with criteria
				established by the Secretary for carrying out activities under such
				grant.
											(c)DutiesThe
				State-designated office of health insurance consumer assistance shall—
											(1)assist with the
				filing of complaints and appeals, including filing appeals with a qualified
				health plan’s internal appeal or grievance process and providing information
				about the external appeal process;
											(2)track consumer
				complaints, quantify such complaints, and regularly report such complaints to
				the State Gateway or the Secretary, as necessary;
											(3)educate consumers
				on their rights and responsibilities with respect to qualified health plans;
				and
											(4)assist consumers
				with enrollment in a qualified health plan by providing information, referral,
				and assistance, in collaboration with navigators under section 3105.
											(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $20,000,000 for fiscal year 2010, and such sums as may be
				necessary for each fiscal year
				thereafter.
										.
					143.Freedom not to
			 participate in Federal health insurance programs
					(a)RequirementNotwithstanding any other provision of law,
			 on the date of enactment of this Act, all Members of Congress and congressional
			 staff shall enroll in a Federal health insurance program—
						(1)created under this Act (or an amendment
			 made by this Act); or
						(2)offered through a Gateway established under
			 this Act (or an amendment made by this Act).
						(b)DefinitionsIn this section:
						(1)Member of
			 CongressThe term
			 Member of Congress means any member of the House of
			 Representatives or the Senate.
						(2)Congressional
			 staffThe term
			 congressional staff means all full-time and part-time employees
			 employed by the official office of a Member of Congress, whether in Washington,
			 DC or outside of Washington, DC.
						CAffordable
			 coverage for all Americans
				151.Support for
			 affordable health coverage
					(a)In
			 generalTitle XXXI of the
			 Public Health Service Act, as added by section 142(a), is amended by inserting
			 after subtitle A the following:
						
							BMaking coverage
				affordable
								3111.Support for
				affordable health coverage
									(a)Cost sharing
				for a basic plan
										(1)Basic
				planThe Secretary shall establish at least the following tiers
				of cost sharing for eligible individuals:
											(A)A tier for a
				basic plan in which—
												(i)a
				qualified health plan shall, on average, provide reimbursement for 76 percent
				of the total allowed costs of the benefit provided; and
												(ii)the out of
				pocket limitation for the plan shall not be greater than the out of pocket
				limitation applicable under section 223(c)(2) of the Internal Revenue Code of
				1986.
												(B)A tier in
				which—
												(i)the average
				reimbursement percentage is equal to the reimbursement percentage of the basic
				plan increased by 8 percentage points; and
												(ii)the dollar value
				of the out of pocket limitation shall not be greater than 50 percent of the
				dollar value of the out of pocket limitation of the basic plan.
												(C)A tier in
				which—
												(i)the average
				reimbursement percentage is equal to the reimbursement percentage of the basic
				plan increased by 17 percentage points; and
												(ii)the dollar value
				of the out of pocket limitation shall not be greater than 20 percent of the
				dollar value of the out of pocket limitation of the basic plan.
												(2)Out of
				pocketFor purposes of this section, the term out of
				pocket shall include all expenditures for covered qualified medical
				expenses (as provided for with respect to high deductible health plans under
				section 223(d)(2) of the Internal Revenue Code of 1986).
										(b)Payment of
				credits
										(1)In
				generalThe Secretary shall, with respect to an eligible
				individual (as defined in section 3116(a)(1)) and on behalf of such individual,
				pay a premium credit to the Gateway through which the individual is enrolled in
				the qualified health plan involved. Such Gateway shall remit an amount equal to
				such credit to the qualified health plan in which such individual is
				enrolled.
										(2)Amount
											(A)In
				generalSubject to the indexing provision described in paragraph
				(6), and the limitation described in paragraph (4), the amount of an annual
				credit with respect to an eligible individual under paragraph (1) shall be an
				amount determined by the Secretary so that the eligible individual involved is
				not required to pay in the case of an individual with an adjusted gross income
				equal to 400 percent of the poverty line for a family of the size involved, an
				amount that exceeds 12.5 percent of such individual's income for the year
				involved.
											(B)Reductions
				based on incomeThe amount that an eligible individual is
				required to pay under subparagraph (A) shall be ratably reduced to 1 percent of
				income in the case of an eligible individual with an adjusted gross income
				equal to 150 percent of the poverty line for a family of the size involved for
				the year.
											(3)Simplified
				scheduleThe Secretary may establish a schedule of premium
				credits under this subsection in dollar amounts to simplify the administration
				of this section so long as any such schedule does not significantly change the
				value of the premium credits described in paragraph (2).
										(4)Limitation of
				credits
											(A)In
				generalA credit under paragraph (1) may not exceed the lesser of
				the amount of the reference premium for the individual involved or the premium
				of the qualified health plan in which such individual is enrolled.
											(B)Reference
				premiumIn this section, the term reference premium
				means—
												(i)with respect to
				an individual enrolling in coverage whose adjusted gross income does not exceed
				200 percent of the poverty line for a family of the size involved for the year,
				the weighted average annual premium of the 3 lowest cost qualified health plans
				that—
													(I)meet the criteria
				for cost sharing and out of pocket limits described in subsection (a)(1)(C);
				and
													(II)are offered in
				the community rating area in which the individual resides;
													(ii)with respect to
				an individual enrolling in coverage whose adjusted gross income exceeds 200,
				but does not exceed 300, percent of the poverty line for a family of the size
				involved for the year, the weighted average annual premium of the 3 lowest cost
				qualified health plans that—
													(I)meet the criteria
				for cost sharing and out of pocket limits described in subsection (a)(1)(B);
				and
													(II)are offered in
				the community rating area in which the individual resides; and
													(iii)with respect to
				an individual enrolling in coverage whose adjusted gross income exceeds 300,
				but does not exceed 400, percent of the poverty line for a family of the size
				involved for the year, the weighted average annual premium of the 3 lowest cost
				qualified health plans that—
													(I)meet the criteria
				for cost sharing and out of pocket limits described in subsection (a)(1)(A);
				and
													(II)are offered in
				the community rating area in which the individual resides.
													(C)Individuals
				allowed to enroll in any planNothing in this section shall be
				construed to prohibit a qualified individual from enrolling in any qualified
				health plan.
											(D)LimitationIn determining the 3 lowest cost health
				plans for purposes of this paragraph, the community health insurance option
				shall not be considered.
											(5)Method of
				calculation
											(A)Calculation of
				credit based on essential health care benefitsIn the case of a
				qualified health plan that provides reimbursement for benefits that are not
				included in the essential health benefits established by the Secretary under
				section 3103(a)(1)(A), the reference premium shall be determined for purposes
				of paragraph (2) without regard to such reimbursement.
											(B)Risk
				adjustmentThe reference premium shall be adjusted to account for
				premium differences based on age, family size, and geographic variation.
											(C)Rule in case of
				fewer plansIn any case in which there are less than 3 qualified
				health plans offered in the community rating area in which the individual
				resides, the determinations made under paragraph (2) shall be based on the
				number of such qualified plans that are actually offered in the area.
											(6)IndexingBeginning
				with calendar years after 2013, the percentages described in paragraph (2) that
				specify the portion of the reference premium that an individual or family is
				responsible for paying shall be annually adjusted by a percentage that is equal
				to the percentage increase or decrease in the medical care component of the
				Consumer Price Index for all urban consumers (U.S. city average) during the
				preceding calendar year.
										(c)State
				flexibilityA State may make payments to or on behalf of an
				eligible individual that are greater than the amounts required under this
				section.
									(d)Eligibility
				determinations
										(1)Rule for
				eligibility determinationsThe Secretary shall, by regulation,
				establish rules and procedures for—
											(A)the submission of
				applications during the fourth quarter of the calendar year involved for
				payments under this section, including the electronic submission of documents
				necessary for application and enrollment;
											(B)making
				determinations with respect to the eligibility of individuals submitting
				applications under subparagraph (A) for payments under this section and
				informing individuals of such determinations, including verifying income
				through the use of data contained in the tax returns of applicants for such
				credits;
											(C)making
				determinations of adjusted gross income in cases where the individual applicant
				was not required to file a tax return for the taxable year involved;
											(D)resolving appeals
				of such determinations;
											(E)redetermining
				eligibility on a periodic basis; and
											(F)making payments
				under this section.
											(2)Determination
				of eligibilityFor purposes of paragraph (1), the Secretary shall
				establish rules that permit eligibility to be determined based on—
											(A)the applicant’s
				adjusted gross income for the second preceding taxable year; or
											(B)in the case of an
				individual who is seeking payment under this section based on claiming a
				significant decrease in adjusted gross income—
												(i)the applicant’s
				adjusted gross income for the most recent period otherwise practicable;
				or
												(ii)the applicant’s
				declaration of estimated annual adjusted gross income for the year
				involved.
												(3)Determining
				eligibility
											(A)Authority of
				the Secretary
												(i)In
				generalThe Secretary shall have the authority to make
				determinations (including redeterminations) with respect to the eligibility of
				individuals submitting applications for credits under this section. The
				Secretary shall verify, through the Internal Revenue Service or using the
				income and eligibility verification system utilized for purposes of the
				Medicaid program under section 1137 of the Social Security Act, the income data
				received from individuals submitting applications for credits under this
				section.
												(ii)Authority to
				use tax returnsTo be eligible to receive a credit under this
				section, an individual shall—
													(I)authorize the
				disclosure of the tax return information of the individual as provided for in
				section 6103(l)(21) of the Internal Revenue Code; or
													(II)with respect to
				individuals who do not file a tax return for the year involved—
														(aa)provide
				satisfactory documentation of adjusted gross income, as determined by the
				Secretary, which may include a prior year Federal income tax return; and
														(bb)authorize the
				disclosure to the Secretary of such information as may be required from the
				Internal Revenue Service to verify that such individual has not filed a tax
				return for the year involved.
														(iii)StringencyThe
				verification requirements with respect to individuals described in clause
				(ii)(II) shall be at least as stringent as those required under section 1137 of
				the Social Security Act.
												(B)Delegation of
				authorityExcept under the conditions described in subparagraph
				(D), the Secretary shall delegate to a Gateway (and, upon request from such
				State or States, to the State or States in which such Gateway operates) the
				authority to carry out the activities described in subparagraph (A). The
				Gateway may consult with the Internal Revenue Service to verify income data
				received from individuals submitting applications for credits under this
				section.
											(C)Requirement for
				consistencyA Gateway (and, as applicable, the State or States in
				which such Gateway operates) shall carry out the activities described in
				subparagraph (B) in a manner that is consistent with the regulations
				promulgated under paragraph (1).
											(D)Revocation of
				authorityIf the Secretary determines that a Gateway (or the
				State or States in which such Gateway operates) is carrying out the activities
				described in subparagraph (A) in a manner that is substantially inconsistent
				with the regulations promulgated under paragraph (1), the Secretary may, after
				notice and opportunity for a hearing, revoke the delegation of authority under
				subparagraph (A). If the Secretary revokes the delegation of authority, the
				references to a Gateway in subparagraph (E) and (F) shall be deemed to be
				references to the Secretary.
											(E)Requirement to
				report change in status
												(i)In
				generalAn individual who has been determined to be eligible for
				credits under this section shall notify the Gateway of any changes that may
				affect such eligibility in a manner specified by the Secretary.
												(ii)RedeterminationIf
				the Gateway receives a notice from an individual under clause (i), the Gateway
				shall promptly redetermine the individual’s eligibility for payments.
												(F)Termination of
				paymentsThe Gateway shall terminate payments on behalf of an
				individual (after providing notice to the individual) if—
												(i)the individual
				fails to provide information for purposes of subparagraph (E)(i) on a timely
				basis; or
												(ii)the Gateway
				determines that the individual is no longer eligible for such payments.
												(G)Territorial tax
				authoritiesWith respect to determinations of eligibility for, or
				payment of, credits under this section that require the use of information
				maintained by a tax authority of a United States territory, the Secretary shall
				make such determination in coordination with such authority under rules and
				procedures that are similar to the rules and procedures applied to
				determinations made where such information is obtained from the Internal
				Revenue Service.
											(4)Application
											(A)MethodsThe
				process established under paragraph (1)(A) shall permit applications in person,
				by mail, telephone, or the Internet.
											(B)Form and
				contentsAn application under paragraph (1)(A) shall be in such
				form and manner as specified by the Secretary, and may require
				documentation.
											(C)SubmissionAn
				application under paragraph (1)(A) may be submitted to the Gateway, or to a
				State agency for a determination under this section.
											(D)AssistanceA
				Gateway, or a State agency under this section, shall assist individuals in the
				filing of applications under paragraph (1)(A).
											(5)Reconciliation
											(A)Filing of
				statementIn the case of an individual who has received payments
				under this section for a year and who is claiming a significant decrease (as
				determined by the Secretary) in adjusted gross income from such year, such
				individual shall file with the Secretary an income reconciliation statement, at
				such time, in such manner, and containing such information as the Secretary may
				require.
											(B)Reconciliation
												(i)In
				generalBased on and using the adjusted gross income reported in
				the statement filed by an individual under subparagraph (A), the Secretary
				shall compute the amount of payments that should have been provided on behalf
				of the individual for the year involved.
												(ii)Overpayment of
				payments
													(I)In
				generalSubject to the limitation in subclause (II), if the
				amount of payments provided on behalf of an individual for a year under this
				section was significantly greater (as determined by the Secretary) than the
				amount computed under clause (i), the individual shall be liable to the
				Secretary for such excess amount. The Secretary may establish methods under
				which such liability may be assessed through a reduction in the amount of any
				credit otherwise applicable under this section with respect to such
				individual.
													(II)LimitationWith
				respect to any individual described in subclause (I) who had a verified
				adjusted gross income that did not exceed 400 percent of the poverty line for a
				family of the size involved for such year, the amount of any repayment under
				such subclause (I) shall not exceed—
														(aa)$250 for an
				individual who filed an individual tax return for such year; or
														(bb)$400 for an
				individual who filed a joint tax return for such year.
														Any such
				individual with a adjusted gross income that exceeds 400 percent of the poverty
				line for a family of the size involved for such year shall repay the entire
				amount so received.(iii)Underpayment
				of paymentsIf the amount of payments provided to an individual
				for a year under this section was less than the amount computed under clause
				(i), the Secretary shall pay to the individual the amount of such deficit. The
				Secretary may establish methods under which such payments may be provided
				through an increase in the amount of any credit otherwise applicable under this
				section with respect to such individual.
												(iv)Coordination
				with IRSThe Secretary shall coordinate with the Secretary of the
				Treasury to develop procedures to enable the Internal Revenue Service to
				administer this subparagraph with respect to the collection of
				overpayments.
												(C)Failure to
				fileIn the case of an individual who fails to file a statement
				for a year as required under subparagraph (A), the individual shall not be
				eligible for further payments until such statement is filed. The Secretary
				shall waive the application of this subparagraph if the individual establishes,
				to the satisfaction of the Secretary, good cause for the failure to file the
				statement on a timely basis.
											(D)DeterminationsThe
				Secretary shall make determinations with respect to statements submitted under
				this paragraph based on income data from the most recent tax return filed by
				the individual.
											(6)Determinations
				made with respect to same taxable yearsIn making determinations
				under this section with respect to adjusted gross income as compared to the
				poverty line, the Secretary shall ensure that the poverty line data used
				relates to the same taxable year for which the adjusted gross income is
				determined.
										(7)OutreachThe
				Gateway shall conduct culturally and linguistically appropriate outreach
				activities to provide information to individuals that may potentially be
				eligible for payments under this section. Such activities shall include
				information on the application process with respect to such payments.
										(e)Exclusion from
				incomeAmounts received by an individual under this section shall
				not be considered as income, and shall not be taken into account in determining
				assets or resources for purposes of determining the eligibility of such
				individual, or any other individual, for benefits or assistance, or the amount
				or extent of benefits or assistance, under any Federal program or under any
				State or local program financed in whole or in part with Federal funds.
									(f)ConflictA
				Gateway may not establish rules that conflict with or prevent the application
				of regulations promulgated by the Secretary under this title.
									(g)No Federal
				fundingNothing in this title shall allow Federal payments for
				individuals who are not lawfully present in the United States.
									(h)AppropriationOut
				of any funds in the Treasury of the United States not otherwise appropriated,
				there are appropriated such sums as may be necessary to carry out this section
				for each fiscal year.
									3112.Small
				business health options program credit
									(a)Calculation of
				creditFor each calendar year beginning in calendar year 2010, in
				the case of an employer that is a qualified small employer, out of any funds in
				the Treasury of the United States not otherwise appropriated, the Secretary
				shall make a payment to such qualified small employer in the amount described
				in subsection (b).
									(b)General credit
				amountFor purposes of this section:
										(1)In
				generalThe credit amount described in this subsection shall be
				the product of—
											(A)the applicable
				amount specified in paragraph (2);
											(B)the employer size
				factor specified in paragraph (3); and
											(C)the percentage of
				year factor specified in paragraph (4).
											(2)Applicable
				amountFor purposes of paragraph (1):
											(A)In
				generalThe applicable amount shall be equal to—
												(i)$1,000 for each
				employee of the employer who receives self-only health insurance coverage
				through the employer;
												(ii)$2,000 for each
				employee of the employer who receives family health insurance coverage through
				the employer; and
												(iii)$1,500 for each
				employee of the employer who receives health insurance coverage for two adults
				or one adult and one or more children through the employer.
												(B)Bonus for
				payment of greater percentage of premiumsThe applicable amount
				specified in subparagraph (A) shall be increased by $200 in the case of
				subparagraph (A)(i), $400 in the case of subparagraph (A)(ii), and $300 in the
				case of subparagraph (A)(iii), for each additional 10 percent of the qualified
				employee health insurance expenses exceeding 60 percent which are paid by the
				qualified small employer.
											(3)Employer size
				factorFor purposes of paragraph (1), the employer size factor
				shall be the percentage determined in accordance with the following:
											(A)With respect to
				an employer with 10 or fewer employees, the percentage shall be 100
				percent.
											(B)With respect to
				an employer with more than 10, but not more than 20, full-time employees, the
				percentage shall be 80 percent.
											(C)With respect to
				an employer with more than 20, but not more than 30, full-time employees, the
				percentage shall be 50 percent.
											(D)With respect to
				an employer with more than 30, but not more than 40, full-time employees, the
				percentage shall be 40 percent.
											(E)With respect to
				an employer with more than 40, but not more than 50, full-time employees, the
				percentage shall be 20 percent.
											(F)With respect to
				an employer with more than 50 full-time employees, the percentage shall be 0
				percent.
											(4)Percentage of
				year factorFor purposes of paragraph (1), the percentage of year
				factor shall be equal to the ratio of—
											(A)the number of
				months during the year for which the employer paid or incurred at least 60
				percent of the qualified employee health insurance expenses of such employer;
				and
											(B)12.
											(c)Definitions and
				special rulesFor purposes of
				this section:
										(1)Qualified small
				employer
											(A)In
				generalThe term qualified small employer means an
				employer (as defined in section 3(d) of the Fair Labor Standards Act of 1938
				and including self-employed individuals) that—
												(i)pays or incurs at
				least 60 percent of the qualified employee health insurance expenses of such
				employer, or who is self-employed; and
												(ii)was—
													(I)an employer
				that—
														(aa)employed an
				average of 50 or fewer full-time employees during the preceding taxable year;
				and
														(bb)had an average
				wage of less than $50,000 for full time employees in the preceding taxable
				year; or
														(II)a self-employed
				individual that—
														(aa)had not less
				than $5,000 in net earnings;
														(bb)had not greater
				than $50,000 in net earnings; and
														(cc)has elected not
				to receive a credit under section 3111.
														(B)LimitationAn employer may not receive a credit under
				this section for more than 1 period of not more than 3 consecutive
				years.
											(2)Qualified
				employee health insurance expenses
											(A)In
				generalThe term qualified employee health insurance
				expenses means any amount paid by an employer or an employee of such
				employer for health insurance coverage to the extent such amount is for
				coverage—
												(i)provided to any
				employee (as defined in section 3(e) of the Fair Labor Standards Act of 1938),
				or
												(ii)for a
				self-employed individual.
												(B)Exception for
				amounts paid under salary reduction arrangementsNo amount paid
				or incurred for health insurance coverage pursuant to a salary reduction
				arrangement shall be taken into account for purposes of subparagraph
				(A).
											(3)Full-time
				employeeThe term full time employee means, with
				respect to any period, an employee (as defined in section 3(e) of the Fair
				Labor Standards Act of 1938) of an employer if the average number of hours
				worked by such employee in the preceding taxable year for such employer was at
				least 40 hours per week.
										(d)Inflation
				adjustment
										(1)In
				generalFor each calendar year after 2010, the dollar amounts
				specified in subsections (b)(2)(A), (b)(2)(B), and (c)(1)(A)(ii) (after the
				application of this paragraph) shall be the amounts in effect in the preceding
				calendar year or, if greater, the product of—
											(A)the corresponding
				dollar amount specified in such subsection; and
											(B)the ratio of the
				index of wage inflation (as determined by the Bureau of Labor Statistics) for
				August of the preceding calendar year to such index of wage inflation for
				August of 2008.
											(2)RoundingIf
				any amount determined under paragraph (1) is not a multiple of $100, such
				amount shall be rounded to the next lowest multiple of $100.
										(e)Application of
				certain rules in determination of employer sizeFor purposes of
				this section:
										(1)Application of
				aggregation rule for employersAll persons treated as a single
				employer under subsection (b), (c), (m), or (o) of section 414 of the Internal
				Revenue Code of 1986 shall be treated as 1 employer.
										(2)Employers not
				in existence in preceding yearIn the case of an employer which
				was not in existence for the full preceding taxable year, the determination of
				whether such employer meets the requirements of this section shall be based on
				the average number of full-time employees that it is reasonably expected such
				employer will employ on business days in the employer’s first full taxable
				year.
										(3)PredecessorsAny
				reference in this subsection to an employer shall include a reference to any
				predecessor of such
				employer.
										.
					152.Program
			 integrity
					(a)In
			 generalSubsection (l) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(21)Voluntary
				authorization for income verification
								(A)Voluntary
				authorizationThe Secretary shall provide a mechanism for each
				taxpayer to indicate whether such taxpayer authorizes the Secretary to disclose
				to the Secretary of Health and Human Services (or, pursuant to a delegation
				described in subsection (d)(4)(B), to a State or a Gateway (as defined in
				section 3101 of the Public Health Service Act) return information of a taxpayer
				who may be eligible for credits under section 3111 of the Public Health Service
				Act.
								(B)Provision of
				informationIf a taxpayer authorizes the disclosure described in
				subparagraph (A), the Secretary shall disclose to the Secretary of Health and
				Human Services (or, pursuant to a delegation described in subsection (d)(4)(B),
				to a State or a Gateway) the minimum necessary amount of information necessary
				to establish whether such individual is eligible for credits under section 3111
				of the Public Health Service Act.
								(C)Restriction on
				use of disclosed informationReturn information disclosed under
				subparagraph (A) may be used by the Secretary (or, pursuant to a delegation
				described in subsection (d)(4)(B), a State or a Gateway) only for the purposes
				of, and to the extent necessary in, establishing the appropriate amount of any
				payments under section 3111 of the Public Health Service
				Act.
								.
					(b)Collection of
			 amountsSection 6305(a) of the Internal Revenue Code of 1986 is
			 amended by inserting or under section 3111 of the Public Health Service
			 Act after Social Security Act.
					(c)Conforming
			 amendments
						(1)Paragraph (3) of
			 section 6103(a) of such Code is amended by striking or (20) and
			 inserting (20), or (21).
						(2)Paragraph (4) of
			 section 6103(p) of such Code is amended by striking (l)(10), (16), (18),
			 (19), or (20) each place it appears and inserting (l)(10), (16),
			 (18), (19), (20), or (21).
						(3)Paragraph (2) of
			 section 7213(a) of such Code is amended by striking or (20) and
			 inserting (20), or (21).
						DShared
			 responsibility for health care
				161.Individual
			 responsibility
					(a)Payments
						(1)In
			 generalSubchapter A of chapter 1 of the Internal Revenue Code of
			 1986 (relating to determination of tax liability) is amended by adding at the
			 end the following new part:
							
								VIIIShared
				responsibility payments
									
										Sec. 59B. Shared responsibility
				  payments.
									
									59B.Shared responsibility payments
										(a)RequirementEvery
				individual shall ensure that such individual, and each dependent of such
				individual, is covered under qualifying coverage at all times during the
				taxable year.
										(b)Payment
											(1)In
				general
												(A)In
				generalIn the case of any individual who did not have in effect
				qualifying coverage (as defined in section 3116 of the Public Health Service
				Act) for any month during the taxable year, there is hereby imposed for the
				taxable year, in addition to any other amount imposed by this subtitle, an
				amount equal to the amount established under paragraph (2).
												(B)Rule for
				dependentsAny amount to be imposed under this subsection with
				respect to an individual described in subparagraph (A) that is a dependent (as
				defined in section 152) of another taxpayer shall be imposed—
													(i)except in any
				case described in clause (ii), upon the taxpayer on whom such individual is a
				dependent; or
													(ii)in any case in
				which the taxpayer with respect to whom such individual is a dependent files a
				joint return, jointly upon the taxpayer and the spouse of the taxpayer.
													(C)LimitationThe
				maximum amount imposed under this paragraph with respect to any taxpayer shall
				not exceed 4 times the amount determined under paragraph (2)(D).
												(2)Amount
				established
												(A)Requirement to
				establishNot later than June 30 of each calendar year, the
				Secretary, in consultation with the Secretary of Health and Human Services and
				with the States, shall establish an amount for purposes of paragraph
				(1).
												(B)Effective
				dateThe amount established under subparagraph (A) shall be
				effective with respect to the taxable year following the date on which the
				amount under subparagraph (A) is established.
												(C)Required
				considerationSubject to the limitation described in subparagraph
				(D), in establishing the amount under subparagraph (A), the Secretary shall
				seek to establish the minimum practicable amount that can accomplish the goal
				of enhancing participation in qualifying coverage (as so defined).
												(D)Limitation
													(i)In
				generalSubject to an adjustment under clause (ii), the amount
				established under this subparagraph is $750.
													(ii)Inflation
				adjustmentBeginning with taxable years after 2011, the amount
				described in clause (i) shall be adjusted by the Secretary by notice, published
				in the Federal Register, for each fiscal year to reflect the total percentage
				change that occurred in the medical care component of the Consumer Price Index
				for all urban consumers (all items; U.S. city average) during the preceding
				calendar year.
													(c)ExemptionsSubsection
				(b) shall not apply to any individual—
											(1)with respect to
				any month if such month occurs during any period in which such individual did
				not have qualifying coverage (as so defined) for a period of less than 90
				days,
											(2)who is a resident
				of a State that is not a participating State or an establishing State (as such
				terms are defined in section 3104 of the Public Health Service Act),
											(3)who is an Indian
				as defined in section 4 of the Indian Health Care Improvement Act,
											(4)for whom
				affordable health care coverage is not available (as such terms are defined by
				the Secretary of Health and Human Services under section 3103 of the Public
				Health Service Act), or
											(5)described in
				section 3116(a)(4)(C) of the Public Health Service Act.
											(d)Coordination
				with other provisions
											(1)Not treated as
				tax for certain purposesThe amount imposed by this section shall
				not be treated as a tax imposed by this chapter for purposes of
				determining—
												(A)the amount of any
				credit allowable under this chapter, or
												(B)the amount of the
				minimum tax imposed by section 55.
												(2)Treatment under
				subtitle FFor purposes of subtitle F, the amount imposed by this
				section shall be treated as if it were a tax imposed by section 1.
											(3)Section 15 not
				to applySection 15 shall not apply to the amount imposed by this
				section.
											(4)Section not to
				affect liability of possessions, etcThis section shall not apply
				for purposes of determining liability to any possession of the United States.
				For purposes of section 932 and 7654, the amount imposed under this section
				shall not be treated as a tax imposed by this chapter.
											(e)UsesAmounts collected under this section shall
				be dedicated to premium credits established under section 3111 of the Public
				Health Service Act.
										(f)RegulationsThe Secretary may prescribe such
				regulations as may be appropriate to carry out the purposes of this
				section.
										.
						(2)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 of
			 such Code is amended by adding at the end the following new item:
							
								
									PART VIII—Shared responsibility
				payments
								
								.
						(3)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
						(b)Reporting of
			 health insurance coverage
						(1)In
			 generalPart III of subchapter A of chapter 61 of the Internal
			 Revenue Code of 1986 is amended by inserting after subpart B the following new
			 subpart:
							
								DInformation
				regarding health insurance coverage
									
										Sec. 6055. Reporting of health insurance coverage.
									
									6055.Reporting of
				health insurance coverage
										(a)In
				generalEvery person who provides health insurance that is
				qualifying coverage shall make a return described in subsection (b).
										(b)Form and manner
				of returnA return is described in this subsection if such
				return—
											(1)is in such form
				as the Secretary prescribes,
											(2)contains—
												(A)the name,
				address, and taxpayer identification number of each individual who is covered
				under health insurance that is qualifying coverage provided by such person,
				and
												(B)the number of
				months during the calendar year during which each such individual was covered
				under such health insurance, and
												(3)such other
				information as the Secretary may prescribe.
											(c)Statements to
				be furnished to individuals with respect to whom information is
				reported
											(1)In
				generalEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
												(A)the name,
				address, and phone number of the information contact of the person required to
				make such return, and
												(B)the number of
				months during the calendar year during which such individual was covered under
				health insurance that is qualifying coverage provided by such person.
												(2)Time for
				furnishing statementsThe written statement required under
				paragraph (1) shall be furnished on or before January 31 of the year following
				the calendar year for which the return under subsection (a) was required to be
				made.
											(d)Qualifying
				coverageFor purposes of this section, the term qualifying
				coverage has the meaning given such term under section 3116 of the
				Public Health Service
				Act.
										.
						(2)Conforming
			 amendmentsThe table of subparts for part III of subchapter A of
			 chapter 61 of such Code is amended by inserting after the item relating to
			 subpart C the following new item:
							
								
									SUBPART D—Health insurance
				coverage
								
								.
						(3)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
						(c)Notification of
			 nonenrollmentNot later than June 30 of each year, the Secretary
			 of the Treasury, acting through the Internal Revenue Service and in
			 consultation with the Secretary of Health and Human Services, shall send a
			 notification each individual who files an individual income tax return and who
			 is not enrolled in qualifying coverage (as defined in section 3116 of the
			 Public Health Service Act). Such notification shall contain information on the
			 services available through the Gateway (if any) operating in the State in which
			 such individual resides.
					162.Notification
			 on the availability of affordable health choicesThe Fair Labor Standards Act of 1938 is
			 amended by inserting after section 18 (29 U.S.C. 218) the following:
					
						18A.Notice to
				employees
							(a)In
				generalIn accordance with
				regulations promulgated by the Secretary, an employer to which this Act
				applies, shall provide to each employee at the time of hiring (or with respect
				to current employees, within 90 days of the date on which a State becomes an
				establishing or participating State under section 3104 of the Public Health
				Service Act), written notice informing the employee of the existence of the
				American Health Benefits Gateway, including a description of the services
				provided by such Gateway and the manner in which the employee may contact the
				Gateway to request assistance.
							(b)Effective
				dateSubsection (a) shall
				take effect with respect to employers in a State beginning 90 days after the
				date on which the State becomes an establishing or participating State under
				section 3104 of the Public Health Service.
				Act.
							.
				163.Shared
			 responsibility of employersSubtitle B of title XXXI of the Public
			 Health Service Act, as amended by section 151, is further amended by adding at
			 the end the following:
					
						3115.Shared
				responsibility of employers
							(a)Employees not
				offered coverageAn employer shall make a payment to the
				Secretary in the amount described in subsection (b) with respect to each
				employee—
								(1)who is not
				offered qualifying coverage by such employer during each month where such
				employee is not offered qualifying coverage; or
								(2)on behalf of whom
				such employer is not contributing at least 60 percent of the monthly premiums
				for such coverage for each such month.
								(b)Amount
								(1)In
				generalThe annual amount described in this subsection shall be
				equal to $750 for each full-time employee described in subsection (a). Such
				amount shall be pro-rated with respect to each month in which subsection (a)
				applies with respect to an employee.
								(2)Pro rata
				application for part-time employeesThe provisions of paragraph
				(1) shall apply with respect to part-time employees employed by the employer,
				except that the annual payment amount described in such paragraph shall be
				reduced to $375 for each part-time employee.
								(3)ApplicationThe provisions of this subsection shall
				only apply with respect to the number of employees employed by the employer in
				excess of 25 employees.
								(c)ProceduresThe
				Secretary shall develop procedures for making determinations with respect to
				qualifying coverage and for making the payments required under subsection (a).
				Such procedures shall provide for the making of payments on a quarterly
				basis.
							(d)Use of
				fundsAmounts shall be collected under subsection (a) and be
				available for obligation only to the extent and in the amount provided in
				advance in appropriations Acts. Such amounts are authorized to remain available
				until expended.
							(e)Inflation
				adjustmentBeginning with calendar years after 2013, the amounts
				described in subsection (b) shall be adjusted by the Secretary by notice,
				published in the Federal Register, for each fiscal year to reflect the total
				percentage change that occurred in the medical care component of the Consumer
				Price Index for all urban consumers (all items; U.S. city average) during the
				preceding calendar year.
							(f)Exemption for
				small employers
								(1)In
				generalFor purposes of this section, the term
				employer means an employer that employs more than 25 employees on
				business days during the preceding calendar year. An employer shall not be
				considered to employ more than 25 employees if—
									(A)the employer's
				workforce exceeds 25 employees for 120 days or fewer during the calendar year;
				and
									(B)the employees
				employed during such 120-day period were seasonal workers.
									(2)Definition of
				seasonal workersIn this subsection, the term seasonal
				worker means an individual who performs labor or services on a seasonal
				basis where, ordinarily, the employment pertains to or is of the kind
				exclusively performed at certain seasons or periods of the year and which, from
				its nature, may not be continuous or carried on throughout the year.
								(3)Application of
				aggregation rule for employersAll persons treated as a single
				employer under subsection (b), (c), (m), or (o) of section 414 of the Internal
				Revenue Code of 1986 shall be treated as 1 employer.
								(4)Employers not
				in existence in preceding yearIn the case of an employer which
				was not in existence throughout the preceding calendar year, the determination
				of whether such employer is a small or large employer shall be based on the
				average number of employees that it is reasonably expected such employer will
				employ on business days in the current calendar year.
								(5)PredecessorsAny
				reference in this subsection to an employer shall include a reference to any
				predecessor of such employer.
								(g)Authority to
				certifyThe Secretary, in collaboration with the Secretary of the
				Treasury and the Secretary of Labor, shall establish procedures for determining
				the number of employees of employers who are not offered qualifying
				coverage.
							(h)Independent contractorsFor purposes of determining whether an
				employer is subject to this section, any individual who qualifies as an
				independent contractor under Federal law and who is retained by such employer
				shall not be counted when determining the number of employees employed by the
				employer.
							(i)RegulationsThe
				Secretary, in consultation with the Secretary of Labor, shall promulgate such
				regulations as may be appropriate to carry out activities under this
				section.
							(j)Effective
				dateThis section shall apply with respect to an employer
				beginning in the calendar year in which the State in which the employer is
				located becomes an establishing State or a participating State.
							3116.Definitions
							(a)In
				generalIn this title:
								(1)Eligible
				individualThe term eligible individual means an
				individual who is—
									(A)a citizen or
				national of the United States or an alien lawfully admitted to the United
				States for permanent residence or an alien lawfully present in the United
				States;
									(B)a qualified
				individual;
									(C)enrolled in a
				qualified health plan; and
									(D)not receiving
				full benefits coverage under a State child health plan under title XXI of the
				Social Security Act (42 U.S.C. 1397aa et seq.) (or full benefits coverage under
				a demonstration project funded through such title XXI).
									(2)Qualified
				employer
									(A)In
				generalThe term qualified employer means an
				employer that—
										(i)elects to make
				all full-time employees of such employer eligible for a qualified health plan;
				and
										(ii)(I)in the case of an
				employer that elects to make its employees eligible for qualified health plans
				in an establishing State—
												(aa)employs fewer than the number of
				employees specified in subparagraph (B); and
												(bb)meets criteria established by the
				State; or
												(II)in the case of an employer that elects
				to make its employees eligible for qualified health plans in a participating
				State—
												(aa)employs fewer than the number of
				employees specified in subparagraph (B); and
												(bb)meets criteria established by the
				Secretary.
												(B)Number of
				employees
										(i)Establishment
											(I)By
				stateIn the case of an establishing State, such State may by
				regulation establish the number of employees described in subparagraph
				(A)(ii)(I)(aa) but such number may not be less than 50.
											(II)By the
				secretaryIn the case of a participating State, the Secretary may
				by regulation establish the number of employees described in subparagraph
				(A)(ii)(II)(aa) but such number may not be less than 50.
											(ii)DefaultIf
				a State or the Secretary does not establish the number described in subclause
				(I) or (II), respectively, of clause (i), such number shall be 50.
										(C)Continuation of
				participationA qualified employer that is enrolled in a
				qualified health plan and that experiences an increase in the number of
				employees of such employer such that the number of employees of such employer
				exceeds the number specified in subparagraph (B)(i) or subparagraph (B)(ii), as
				applicable, shall, notwithstanding such increase, continue to be considered a
				qualified employer for purposes of this title, provided that such employer
				remains enrolled in a qualified health plan.
									(3)Qualified
				health plan
									(A)In
				generalThe term qualified health plan means health
				plan that—
										(i)has in effect a
				certification (which may include a seal or other indication of approval) that
				such plan meets the criteria for certification described in section 3101(m)
				issued or recognized by each Gateway through which such plan is offered;
				and
										(ii)is offered by a
				health insurance issuer that—
											(I)is licensed and
				in good standing to offer health insurance coverage in each State in which such
				issuer offers health insurance coverage under this title;
											(II)agrees to offer
				at least one qualified health plan in the tier described in section
				3111(a)(1)(A) and at least one plan in the tier described in section
				3111(a)(1)(B);
											(III)complies with
				the regulations developed by the Secretary under section 3101(m) and such other
				requirements as an applicable Gateway may establish; and
											(IV)agrees to pay
				any surcharge assessed under section 3101(c)(4).
											(B)Inclusion of
				community health insurance optionAny reference in this title to
				a qualified health plan shall be deemed to include a community health insurance
				option, unless specifically provided for otherwise.
									(4)Qualified
				individual
									(A)In
				generalThe term qualified individual means an
				individual who is—
										(i)residing in a
				participating State or an establishing State (as defined in section
				3104);
										(ii)not
				incarcerated, except an individual in custody pending the disposition of
				charges;
										(iii)not entitled to
				coverage under the Medicare program under part A of title XVIII of the Social
				Security Act;
										(iv)not enrolled in
				coverage under the Medicare program under part B of title XVIII of the Social
				Security Act or under part C of such title; and
										(v)not eligible for
				coverage under—
											(I)the Medicaid
				program under a State plan under title XIX of the Social Security Act (42
				U.S.C. 1396 et seq.), or under a waiver under section 1115 of such Act;
											(II)the TRICARE
				program under chapter 55 of title 10, United States Code (as defined in section
				1072(7) of such title);
											(III)the Federal
				employees health benefits program under chapter 89 of title 5, United States
				Code; or
											(IV)employer-sponsored
				coverage (except as provided under subparagraph (B)).
											(B)Employees
				without affordable coverageAn individual who is eligible for
				employer-sponsored coverage shall be deemed to be a qualified individual under
				subparagraph (A) only if such coverage—
										(i)does not meet the
				criteria established under section 3103 for minimum qualifying coverage;
				or
										(ii)is not
				affordable (as such term is defined by the Secretary under section 3103) for
				such employee.
										(C)Individuals at
				less than 150 percent of povertyAn individual with an adjusted
				gross income that does not exceed 150 percent of the poverty line for a family
				of the size involved shall not be considered a qualified individual for
				purposes of this title.
									(5)Qualifying
				coverageThe term qualifying coverage means—
									(A)a group health
				plan or health insurance coverage—
										(i)that an
				individual is enrolled in on the date of enactment of this title; or
										(ii)that is
				described in clause (i) and that is renewed by an enrollee as provided for in
				section 131 of the Affordable Health Choices
				Act;
										(B)a group health
				plan or health insurance coverage that—
										(i)is not described
				in subparagraph (A); and
										(ii)meets or exceeds
				the criteria for minimum qualifying coverage (as defined in section
				3103);
										(C)Medicare coverage
				under parts A and B of title XVIII of the Social Security Act or under part C
				of such title;
									(D)Medicaid coverage
				under a State plan under title XIX of the Social Security Act (or under a
				waiver under section 1115 of such Act), other than coverage consisting solely
				of benefits under section 1928 of such Act;
									(E)coverage under
				title XXI of the Social Security Act;
									(F)coverage under
				the TRICARE program under chapter 55 of title 10, United States Code;
									(G)coverage under
				the veteran’s health care program under chapter 17 of title 38, United States
				Code, but only if the coverage for the individual involved is determined by the
				Secretary to be not less than the coverage provided under a qualified health
				plan, based on the individual’s priority for services as provided under section
				1705(a) of such title;
									(H)coverage under
				the Federal employees health benefits program under chapter 89 of title 5,
				United States Code;
									(I)a State health
				benefits high risk pool;
									(J)a health benefit
				plan under section 2504(e) of title 22, United States Code; or
									(K)coverage under a
				qualified health plan.
									For
				purposes of this paragraph, an individual shall be deemed to have qualifying
				coverage if such individual is an individual described in section 1402(e) or
				(g) of the Internal Revenue Code of 1986.(6)Adjusted gross
				incomeThe term adjusted gross income with respect
				to an individual has the meaning given such term for purposes of section 62(a)
				of the Internal Revenue Code of 1986.
								(7)Educated health
				care consumerThe term
				educated health care consumer means an individual who is
				knowledgeable about the health care system, and has background or experience in
				making informed decisions regarding health, medical, and scientific
				matters.
								(b)Incorporation
				of additional definitionsUnless specifically provided for
				otherwise, the definitions contained in section 2791 shall apply with respect
				to this
				title.
							.
				EImproving access
			 to health care services
				171.Spending for
			 Federally Qualified Health Centers (FQHCs)
					(a)In
			 generalSection 330(r) of the
			 Public Health Service Act (42 U.S.C. 254b(r)) is amended by striking paragraph
			 (1) and inserting the following:
						
							(1)General amounts
				for grantsFor the purpose of carrying out this section, in
				addition to the amounts authorized to be appropriated under subsection (d),
				there is authorized to be appropriated the following:
								(A)For fiscal year
				2010, $2,988,821,592.
								(B)For fiscal year
				2011, $3,862,107,440.
								(C)For fiscal year
				2012, $4,990,553,440.
								(D)For fiscal year
				2013, $6,448,713,307.
								(E)For fiscal year
				2014, $7,332,924,155.
								(F)For fiscal year
				2015, $8,332,924,155.
								(G)For fiscal year
				2016, and each subsequent fiscal year, the amount appropriated for the
				preceding fiscal year adjusted by the product of—
									(i)one plus the
				average percentage increase in costs incurred per patient served; and
									(ii)one plus the
				average percentage increase in the total number of patients
				served.
									.
					(b)Rule of
			 constructionSection 330(r) of the Public Health Service Act (42
			 U.S.C. 254b(r)) is amended by adding at the end the following:
						
							(4)Rule of
				construction with respect to rural health clinics
								(A)In
				generalNothing in this section shall be construed to prevent a
				community health center from contracting with a Federally certified rural
				health clinic (as defined in section 1861(aa)(2) of the Social Security Act), a
				low-volume hospital (as defined for purposes of section 1886 of such Act), a
				critical access hospital, a sole community hospital (as defined for purposes of
				section 1886(d)(5)(D)(iii) of such Act), or a medicare-dependent share hospital
				(as defined for purposes of section 1886(d)(5)(G)(iv) of such Act) for the
				delivery of primary health care services that are available at the clinic or
				hospital to individuals who would otherwise be eligible for free or reduced
				cost care if that individual were able to obtain that care at the community
				health center. Such services may be limited in scope to those primary health
				care services available in that clinic or hospitals.
								(B)AssurancesIn
				order for a clinic or hospital to receive funds under this section through a
				contract with a community health center under subparagraph (A), such clinic or
				hospital shall establish policies to ensure—
									(i)nondiscrimination
				based on the ability of a patient to pay; and
									(ii)the
				establishment of a sliding fee scale for low-income
				patients.
									.
					172.Other
			 provisions
					(a)Settings for
			 service deliverySection 330(a)(1) of the Public Health Service
			 Act (42 U.S.C. 254b(a)(1)) is amended by adding at the end the following:
			 Required primary health services and additional health services may be
			 provided either at facilities directly operated by the center or at any other
			 inpatient or outpatient settings determined appropriate by the center to meet
			 the needs of its patents..
					(b)Location of
			 service delivery sitesSection 330(a) of the Public Health
			 Service Act (42 U.S.C. 254b(a)) is amended by adding at the end the
			 following:
						
							(3)Considerations
								(A)Location of
				sitesSubject to subparagraph (B), a center shall not be required
				to locate its service facility or facilities within a designated medically
				underserved area in order to serve either the residents of its catchment area
				or a special medically underserved population comprised of migratory and
				seasonal agricultural workers, the homeless, or residents of public housing, if
				that location is determined by the center to be reasonably accessible to and
				appropriate to meet the needs of the medically underserved residents of the
				center’s catchment area or the special medically underserved population, in
				accordance with subparagraphs (A) and (J) of subsection (k)(3).
								(B)Location within
				another center's areaThe Secretary may permit applicants for
				grants under this section to propose the location of a service delivery site
				within another center’s catchment area if the applicant demonstrates sufficient
				unmet need in such area and can otherwise justify the need for additional
				Federal resources in the catchment area. In determining whether to approve such
				a proposal, the Secretary shall take into consideration whether collaboration
				between the two centers exists, or whether the applicant has made reasonable
				attempts to establish such collaboration, and shall consider any comments
				timely submitted by the affected center concerning the potential impact of the
				proposal on the availability or accessibility of services the affected center
				currently provides or the financial viability of the affected
				center.
								.
					(c)Affiliation
			 agreementsSection 330(k)(3)(B) of the Public Health Service Act
			 (42 U.S.C. 254b(k)(3)(B)) is amended by inserting before the semicolon the
			 following: , including contractual arrangements as appropriate, while
			 maintaining full compliance with the requirements of this section, including
			 the requirements of subparagraph (H) concerning the composition and authorities
			 of the center’s governing board, and, except as otherwise provided in clause
			 (ii) of such subparagraph, ensuring full autonomy of the center over policies,
			 direction, and operations related to health care delivery, personnel, finances,
			 and quality assurance.
					(d)Governance
			 requirementsSection 330(k)(3) of the Public Health Service Act
			 (42 U.S.C. 254b(k)(3)) is amended—
						(1)in subparagraph
			 (H)—
							(A)in clause (ii),
			 strike ; and and inserting , except that in the case of a
			 public center (as defined in the second sentence of this paragraph), the public
			 entity may retain authority to establish financial and personnel policies for
			 the center; and;
							(B)in clause (iii),
			 by adding and at the end; and
							(C)by inserting
			 after clause (iii) the following:
								
									(iv)in the case of a
				co-applicant with a public entity, meets the requirements of clauses (i) and
				(ii);
									;
				and
							(2)in the second
			 sentence, by inserting before the period the following: that is governed
			 by a board that satisfies the requirements of subparagraph (H) or that jointly
			 applies (or has applied) for funding with a co-applicant board that meets such
			 requirements.
						(e)Adjustment in
			 center's operating plan and budgetSection 330(k)(3)(I)(i) of the
			 Public Health Service Act (42 U.S.C. 254b(k)(3)(I)(i)) is amended by adding
			 before the semicolon the following: , which may be modified by the
			 center at any time during the fiscal year involved if such modifications do not
			 require additional grant funds, do not compromise the availability or
			 accessibility of services currently provided by the center, and otherwise meet
			 the conditions of subsection (a)(3)(B), except that any such modifications that
			 do not comply with this clause, as determined by the health center, shall be
			 submitted to the Secretary for approval.
					(f)Joint
			 purchasing arrangements for reduced costSection 330(l) of the
			 Public Health Service Act (42 U.S.C. 254b(l)) is amended—
						(1)by striking
			 The Secretary and inserting the following:
							
								(1)In
				generalThe Secretary
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)Assistance with
				supplies and services costsThe Secretary, directly or through
				grants or contracts, may carry out projects to establish and administer
				arrangements under which the costs of providing the supplies and services
				needed for the operation of federally qualified health centers are reduced
				through collaborative efforts of the centers, through making purchases that
				apply to multiple centers, or through such other methods as the Secretary
				determines to be
				appropriate.
								.
						(g)Opportunity To
			 Correct Material Failure Regarding Grant ConditionsSection
			 330(e) of the Public Health Service Act (42 U.S.C. 254b(e)) is amended by
			 adding at the end the following:
						
							(6)Opportunity to
				Correct Material Failure Regarding Grant ConditionsIf the
				Secretary finds that a center materially fails to meet any requirement (except
				for any requirements waived by the Secretary) necessary to qualify for its
				grant under this subsection, the Secretary shall provide the center with an
				opportunity to achieve compliance (over a period of up to 1 year from making
				such finding) before terminating the center's grant. A center may appeal and
				obtain an impartial review of any Secretarial determination made with respect
				to a grant under this subsection, or may appeal and receive a fair hearing on
				any Secretarial determination involving termination of the center's grant
				entitlement, modification of the center's service area, termination of a
				medically underserved population designation within the center's service area,
				disallowance of any grant expenditures, or a significant reduction in a
				center's grant
				amount.
							.
					173.Negotiated
			 rulemaking for development of methodology and criteria for designating
			 medically underserved populations and health professions shortage
			 areas
					(a)Establishment
						(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish, through a
			 negotiated rulemaking process under subchapter 3 of chapter 5 of title 5,
			 United States Code, a comprehensive methodology and criteria for designation
			 of—
							(A)medically
			 underserved populations in accordance with section 330(b)(3) of the Public
			 Health Service Act (42 U.S.C. 254b(b)(3));
							(B)health
			 professions shortage areas under section 332 of the Public Health Service Act
			 (42 U.S.C. 254e).
							(2)Factors to
			 considerIn establishing the methodology and criteria under
			 paragraph (1), the Secretary—
							(A)shall consult
			 with relevant stakeholders who will be significantly affected by a rule (such
			 as national, State and regional organizations representing affected entities),
			 State health offices, community organizations, health centers and other
			 affected entities, and other interested parties; and
							(B)shall take into
			 account—
								(i)the
			 timely availability and appropriateness of data used to determine a designation
			 to potential applicants for such designations;
								(ii)the impact of
			 the methodology and criteria on communities of various types and on health
			 centers and other safety net providers;
								(iii)the degree of
			 ease or difficulty that will face potential applicants for such designations in
			 securing the necessary data; and
								(iv)the extent to
			 which the methodology accurately measures various barriers that confront
			 individuals and population groups in seeking health care services.
								(b)Publication of
			 noticeIn carrying out the rulemaking process under this
			 subsection, the Secretary shall publish the notice provided for under section
			 564(a) of title 5, United States Code, by not later than 45 days after the date
			 of the enactment of this Act.
					(c)Target date for
			 publication of ruleAs part of the notice under subsection (b),
			 and for purposes of this subsection, the target date for
			 publication, as referred to in section 564(a)(5) of title 5, United
			 Sates Code, shall be July 1, 2010.
					(d)Appointment of
			 negotiated rulemaking committee and facilitatorThe Secretary
			 shall provide for—
						(1)the appointment
			 of a negotiated rulemaking committee under section 565(a) of title 5, United
			 States Code, by not later than 30 days after the end of the comment period
			 provided for under section 564(c) of such title; and
						(2)the nomination of
			 a facilitator under section 566(c) of such title 5 by not later than 10 days
			 after the date of appointment of the committee.
						(e)Preliminary
			 committee reportThe negotiated rulemaking committee appointed
			 under subsection (d) shall report to the Secretary, by not later than April 1,
			 2010, regarding the committee's progress on achieving a consensus with regard
			 to the rulemaking proceeding and whether such consensus is likely to occur
			 before one month before the target date for publication of the rule. If the
			 committee reports that the committee has failed to make significant progress
			 toward such consensus or is unlikely to reach such consensus by the target
			 date, the Secretary may terminate such process and provide for the publication
			 of a rule under this section through such other methods as the Secretary may
			 provide.
					(f)Final committee
			 reportIf the committee is not terminated under subsection (e),
			 the rulemaking committee shall submit a report containing a proposed rule by
			 not later than one month before the target publication date.
					(g)Interim final
			 effectThe Secretary shall publish a rule under this section in
			 the Federal Register by not later than the target publication date. Such rule
			 shall be effective and final immediately on an interim basis, but is subject to
			 change and revision after public notice and opportunity for a period (of not
			 less than 90 days) for public comment. In connection with such rule, the
			 Secretary shall specify the process for the timely review and approval of
			 applications for such designations pursuant to such rules and consistent with
			 this section.
					(h)Publication of
			 rule after public commentThe Secretary shall provide for
			 consideration of such comments and republication of such rule by not later than
			 1 year after the target publication date.
					174.Equity for
			 certain eligible survivors
					(a)Rebuttable
			 presumptionSection 411(c)(4) of the Black Lung Benefits Act
			 (30 U.S.C.
			 921(c)(4)) is amended by striking the last sentence.
					(b)Continuation of
			 benefitsSection 422(l) of the Black Lung Benefits Act
			 (30 U.S.C.
			 932(l)) is amended by striking , except with respect to
			 a claim filed under this part on or after the effective date of the Black Lung
			 Benefits Amendments of 1981.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to claims filed under part B or part C of the Black Lung Benefits Act (30
			 U.S.C. 921 et seq., 931 et seq.) after January 1, 2005, that are pending on or
			 after the date of enactment of this Act.
					175.Reauthorization
			 of the Wakefield Emergency Medical Services for Children ProgramSection 1910 of the Public Health Service
			 Act (42 U.S.C. 300w–9) is amended—
					(1)in subsection (a),
			 by striking 3-year period (with an optional 4th year and
			 inserting 4-year period (with an optional 5th year; and
					(2)in subsection
			 (d)—
						(A)by striking
			 and such sums and inserting such sums; and
						(B)by inserting before
			 the period the following: , $25,000,000 for fiscal year 2010,
			 $26,250,000 for fiscal year 2011, $27,562,500 for fiscal year 2012, $28,940,625
			 for fiscal year 2013, and $30,387,656 for fiscal year 2014.
						176.Co-locating
			 primary and specialty care in community-based mental health
			 settingsSubpart 3 of part B
			 of title V of the Public Health Service Act (42 U.S.C. 290bb-31 et seq.) is
			 amended by adding at the end the following:
					
						520K.Grants for
				co-locating primary and specialty care in community-based mental health
				settings
							(a)DefinitionsIn
				this section:
								(1)Eligible
				entityThe term eligible entity means a qualified
				community mental health program defined under section 1913(b)(1).
								(2)Special
				populationsThe term special populations refers to
				the following 3 groups:
									(A)Children and
				adolescents with mental and emotional disturbances who have co-occurring
				primary care conditions and chronic diseases.
									(B)Adults with
				mental illnesses who have co-occurring primary care conditions and chronic
				diseases.
									(C)Older adults with
				mental illnesses who have co-occurring primary care conditions and chronic
				diseases.
									(b)Program
				authorizedThe Secretary, acting through the Administrator of the
				Substance Abuse and Mental Health Services Administration and in coordination
				with the Director of the Health Resources and Services Administration, shall
				award grants to eligible entities to establish demonstration projects for the
				provision of coordinated and integrated services to special populations through
				the co-location of primary and specialty care services in community-based
				mental and behavioral health settings.
							(c)ApplicationTo
				be eligible to receive a grant under this section, an eligible entity shall
				submit an application to the Administrator at such time, in such manner, and
				accompanied by such information as the Administrator may require. Each such
				application shall include—
								(1)an assessment of
				the primary care needs of the patients served by the eligible entity and a
				description of how the eligible entity will address such needs; and
								(2)a description of
				partnerships, cooperative agreements, or other arrangements with local primary
				care providers, including community health centers, to provide services to
				special populations.
								(d)Use of
				funds
								(1)In
				generalFor the benefit of special populations, an eligible
				entity shall use funds awarded under this section for—
									(A)the provision, by
				qualified primary care professionals on a reasonable cost basis, of—
										(i)primary care
				services on site at the eligible entity;
										(ii)diagnostic and
				laboratory services; or
										(iii)adult and
				pediatric eye, ear, and dental screenings;
										(B)reasonable costs
				associated with medically necessary referrals to qualified specialty care
				professionals as well as to other coordinators of care or, if permitted by the
				terms of the grant, for the provision, by qualified specialty care
				professionals on a reasonable cost basis on site at the eligible entity;
									(C)information
				technology required to accommodate the clinical needs of primary and specialty
				care professionals; or
									(D)facility
				improvements or modifications needed to bring primary and specialty care
				professionals on site at the eligible entity.
									(2)LimitationNot
				to exceed 15 percent of grant funds may be used for activities described in
				subparagraphs (C) and (D) of paragraph (1).
								(e)Geographic
				distributionThe Secretary shall ensure that grants awarded under
				this section are equitably distributed among the geographical regions of the
				United States and between urban and rural populations.
							(f)EvaluationNot
				later than 3 months after a grant or cooperative agreement awarded under this
				section expires, an eligible entity shall submit to the Secretary the results
				of an evaluation to be conducted by the entity concerning the effectiveness of
				the activities carried out under the grant or agreement.
							(g)ReportNot
				later than 5 years after the date of enactment of this section, the Secretary
				shall prepare and submit to the appropriate committees of Congress a report
				that shall evaluate the activities funded under this section. The report shall
				include an evaluation of the impact of co-locating primary and specialty care
				in community mental and behavioral health settings on overall patient health
				status and recommendations on whether or not the demonstration program under
				this section should be made permanent.
							(h)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $50,000,0000 for fiscal year 2010 and such sums as may
				be necessary for each of fiscal years 2011 through
				2014.
							.
				FMaking health
			 care more affordable for retirees
				181.Reinsurance
			 for retirees
					(a)Administration
						(1)In
			 generalNot later than 90 days after the date of enactment of
			 this section, the Secretary shall establish a temporary reinsurance program to
			 provide reimbursement to participating employment-based plans for a portion of
			 the cost of providing health benefits to retirees whose primary residence is
			 located in any State that is not a participating State or an establishing State
			 (as described in section 3104) for a portion of the cost of providing health
			 insurance coverage to retirees (and to the eligible spouses, surviving spouses,
			 and dependents of such retirees) during the period beginning on the date on
			 which such program is established and ending on the date on which such State
			 becomes a participating State or an establishing State.
						(2)ReferenceIn
			 this section:
							(A)Health
			 benefitsThe term health benefits means medical,
			 surgical, hospital, prescription drug, and such other benefits as shall be
			 determined by the Secretary, whether self-funded, or delivered through the
			 purchase of insurance or otherwise.
							(B)Employment-based
			 planThe term employment-based plan means a group
			 health benefits plan that—
								(i)is—
									(I)maintained by one
			 or more current or former employers (including without limitation any State or
			 local government or political subdivision thereof), employee organization, a
			 voluntary employees’ beneficiary association, or a committee or board of
			 individuals appointed to administer such plan; or
									(II)a multiemployer
			 plan (as defined in section 3(37) of the Employee Retirement Income Security
			 Act of 1974); and
									(ii)provides health
			 benefits to retirees.
								(C)RetireesThe
			 term retirees means individuals who are age 55 and older but are
			 not eligible for coverage under title XVIII of the Social Security Act, and who
			 are not active employees of an employer maintaining , or currently contributing
			 to, the employment-based plan or of any employer that has made substantial
			 contributions to fund such plan.
							(b)Participation
						(1)Employment-based
			 plan eligibilityTo be eligible to participate in the program
			 established under this section, an employment-based plan (as defined in
			 subsection (a)(2) and referred to in this section as a participating
			 employment-based plan shall—
							(A)provide
			 employment-based health plan benefits; and
							(B)submit to the
			 Secretary an application for participation in the program, at such time, in
			 such manner, and containing such information as the Secretary shall
			 require.
							(2)Appropriate
			 employment-based health benefitsAppropriate employment-based
			 health benefits described in this paragraph shall—
							(A)meet the
			 requirements established under section 3103(a)(1)(B);
							(B)implement
			 programs and procedures to generate cost-savings with respect to participants
			 with chronic and high-cost conditions;
							(C)provide
			 documentation of the actual cost of medical claims involved; and
							(D)be certified as
			 appropriate by the Secretary.
							(c)Payments
						(1)Submission of
			 claims
							(A)In
			 generalA participating employment-based plan shall submit claims
			 for reimbursement to the Secretary which shall contain documentation of the
			 actual costs of the items and services for which each claim is being
			 submitted.
							(B)Basis for
			 claimsClaims submitted under paragraph (1) shall be based on the
			 actual amount expended by the participating employment-based plan involved
			 within the plan year for the appropriate employment-based health benefits
			 provided to a retiree or the spouse, surviving spouse, or dependent of such
			 retiree. In determining the amount of a claim for purposes of this subsection,
			 the participating employment-based plan shall take into account any negotiated
			 price concessions (such as discounts, direct or indirect subsidies, rebates,
			 and direct or indirect remunerations) obtained by such plan with respect to
			 such health benefit. For purposes of determining the amount of any such claim,
			 the costs paid by the retiree or the retiree’s spouse, surviving spouse, or
			 dependent in the form of deductibles, co-payments, or co-insurance shall be
			 included in the amounts paid by the participating employment-based plan.
							(2)Program
			 paymentsIf the Secretary determines that a participating
			 employment-based plan has submitted a valid claim under paragraph (1), the
			 Secretary shall reimburse such plan for 80 percent of that portion of the costs
			 attributable to such claim that exceed $15,000, subject to the limits contained
			 in paragraph (3).
						(3)LimitTo
			 be eligible for reimbursement under the program, a claim submitted by a
			 participating employment-based plan shall not be less than $15,000 nor greater
			 than $90,000. Such amounts shall be adjusted each fiscal year based on the
			 percentage increase in the Medical Care Component of the Consumer Price Index
			 for all urban consumers (rounded to the nearest multiple of $1,000) for the
			 year involved.
						(4)Use of
			 paymentsAmounts paid to a participating employment-based plan
			 under this subsection shall be used to lower costs for the plan. Such payments
			 may be used to reduce premium costs for an entity described in subsection
			 (a)(2)(B)(i) or to reduce premium contributions, co-payments, deductibles,
			 co-insurance, or other out-of-pocket costs for plan participants. Such payments
			 shall not be used as general revenues for an entity described in subsection
			 (a)(2)(B)(i). The Secretary shall develop a mechanism to monitor the
			 appropriate use of such payments by such entities.
						(5)Payments not
			 treated as incomePayments received under this subsection shall
			 not be included in determining the gross income of an entity described in
			 subsection (a)(2)(B)(i) that is maintaining or currently contributing to a
			 participating employment-based plan.
						(6)AppealsThe
			 Secretary shall establish—
							(A)an appeals
			 process to permit participating employment-based plans to appeal a
			 determination of the Secretary with respect to claims submitted under this
			 section; and
							(B)procedures to
			 protect against fraud, waste, and abuse under the program.
							(d)AuditsThe
			 Secretary shall conduct annual audits of claims data submitted by participating
			 employment-based plans under this section to ensure that such plans are in
			 compliance with the requirements of this section.
					(e)Retiree reserve
			 trust fund
						(1)Establishment
			 of trust fund
							(A)In
			 generalThere is established in the Treasury of the United States
			 a trust fund to be known as the Retiree Reserve Trust Fund
			 (referred to in this section as the Trust Fund), that shall
			 consist of such amounts as may be appropriated or credited to the Trust Fund as
			 provided for in this subsection to enable the Secretary to carry out the
			 program under this section. Such amounts shall remain available until
			 expended.
							(B)FundingThere
			 are hereby appropriated to the Trust Fund, out of any moneys in the Treasury
			 not otherwise appropriated an amount requested by the Secretary of Health and
			 Human Services as necessary to carry out this section, except that the total of
			 all such amounts requested shall not exceed $10,000,000,000.
							(C)Appropriations
			 from the trust fundAmounts in the Trust Fund may be appropriated
			 to provide funding to carry out this program under this section
							(2)Use of trust
			 fundThe Secretary shall use amounts contained in the Trust Fund
			 to carry out the program under this section.
						(3)LimitationsThe
			 Secretary has the authority to stop taking applications for participation in
			 the program to comply with the funding limit provided for in paragraph
			 (1)(B).
						GImproving the Use
			 of Health Information Technology for Enrollment; Miscellaneous
			 Provisions
				185.Health
			 information technology enrollment standards and protocolsTitle XXX of the Public Health Service Act
			 (42 U.S.C. 300jj et seq.) is amended by adding at the end the following:
					
						COther
				provisions
							3021.Health
				information technology enrollment standards and protocols
								(a)In
				general
									(1)Standards and
				protocolsNot later than 180 days after the date of enactment of
				this title, the Secretary, in consultation with the HIT Policy Committee and
				the HIT Standards Committee, shall develop interoperable and secure standards
				and protocols that facilitate enrollment of individuals in Federal and State
				health and human services programs, as determined by the Secretary.
									(2)MethodsThe
				Secretary shall facilitate enrollment in such programs through methods
				determined appropriate by the Secretary, which shall include providing
				individuals and third parties authorized by such individuals and their
				designees notification of eligibility and verification of eligibility required
				under such programs.
									(b)ContentThe
				standards and protocols for electronic enrollment in the Federal and State
				programs described in subsection (a) shall allow for the following:
									(1)Electronic
				matching against existing Federal and State data, including vital records,
				employment history, enrollment systems, tax records, and other data determined
				appropriate by the Secretary to serve as evidence of eligibility and in lieu of
				paper-based documentation.
									(2)Simplification
				and submission of electronic documentation, digitization of documents, and
				systems verification of eligibility.
									(3)Reuse of stored
				eligibility information (including documentation) to assist with retention of
				eligible individuals.
									(4)Capability for
				individuals to apply, recertify and manage their eligibility information
				online, including at home, at points of service, and other community-based
				locations.
									(5)Ability to expand
				the enrollment system to integrate new programs, rules, and functionalities, to
				operate at increased volume, and to apply streamlined verification and
				eligibility processes to other Federal and State programs, as
				appropriate.
									(6)Notification of
				eligibility, recertification, and other needed communication regarding
				eligibility, which may include communication via email and cellular
				phones.
									(7)Other
				functionalities necessary to provide eligibles with streamlined enrollment
				process.
									(c)Approval and
				notificationWith respect to any standard or protocol developed
				under subsection (a) that has been approved by the HIT Policy Committee and the
				HIT Standards Committee, the Secretary—
									(1)shall notify
				States of such standards or protocols; and
									(2)may require, as a
				condition of receiving Federal funds for the health information technology
				investments, that States or other entities incorporate such standards and
				protocols into such investments.
									(d)Grants for
				implementation of appropriate enrollment HIT
									(1)In
				generalThe Secretary shall award grant to eligible entities to
				develop new, and adapt existing, technology systems to implement the HIT
				enrollment standards and protocols developed under subsection (a) (referred to
				in this subsection as appropriate HIT technology).
									(2)Eligible
				entitiesTo be eligible for a grant under this subsection, an
				entity shall—
										(A)be a State,
				political subdivision of a State, or a local governmental entity; and
										(B)submit to the
				Secretary an application at such time, in such manner, and containing—
											(i)a
				plan to adopt and implement appropriate enrollment technology that
				includes—
												(I)proposed
				reduction in maintenance costs of technology systems;
												(II)elimination or
				updating of legacy systems; and
												(III)demonstrated
				collaboration with other entities that may receive a grant under this section
				that are located in the same State, political subdivision, or locality;
												(ii)an assurance
				that the entity will share such appropriate enrollment technology in accordance
				with paragraph (4); and
											(iii)such other
				information as the Secretary may require.
											(3)Sharing
										(A)In
				generalThe Secretary shall ensure that appropriate enrollment
				HIT adopted under grants under this subsection is made available to other
				qualified State, qualified political subdivisions of a State, or other
				appropriate qualified entities (as described in subparagraph (B)) at no
				cost.
										(B)Qualified
				entitiesThe Secretary shall determine what entities are
				qualified to receive enrollment HIT under subparagraph (A), taking into
				consideration the recommendations of the HIT Policy Committee and the HIT
				Standards
				Committee.
										.
				186.Rule of
			 construction regarding Hawaii's Prepaid Health Care ActNothing in this title (or an amendment made
			 by this title) shall be construed to modify or limit the application of the
			 exemption for Hawaii's Prepaid Health Care Act (Haw. Rev. Stat. §§ 393-1 et
			 seq.) as provided for under section 514(b)(5) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1144(b)(5)).
				187.Key National
			 indicators
					(a)DefinitionsIn this section:
						(1)AcademyThe
			 term Academy means the National Academy of Sciences.
						(2)CommissionThe
			 term Commission means the Commission on Key National Indicators
			 established under subsection (b).
						(3)InstituteThe
			 term Institute means a Key National Indicators Institute as
			 designated under subsection (c)(3).
						(b)Commission on
			 Key National Indicators
						(1)EstablishmentThere is established a Commission on
			 Key National Indicators.
						(2)Membership
							(A)Number and
			 appointmentThe Commission shall be composed of 8 members, to be
			 appointed equally by the majority and minority leaders of the Senate and the
			 Speaker and minority leader of the House of Representatives.
							(B)Prohibited
			 appointmentsMembers of the Commission shall not include Members
			 of Congress or other elected Federal, State, or local government
			 officials.
							(C)QualificationsIn
			 making appointments under subparagraph (A), the majority and minority leaders
			 of the Senate and the Speaker and minority leader of the House of
			 Representatives shall appoint individuals who have shown a dedication to
			 improving civic dialogue and decision-making through the wide use of scientific
			 evidence and factual information.
							(D)Period of
			 appointmentEach member of the Commission shall be appointed for
			 a 2-year term, except that 1 initial appointment shall be for 3 years. Any
			 vacancies shall not affect the power and duties of the Commission but shall be
			 filled in the same manner as the original appointment and shall last only for
			 the remainder of that term.
							(E)DateMembers
			 of the Commission shall be appointed by not later than 30 days after the date
			 of enactment of this Act.
							(F)Initial
			 organizing period–Not later than 60 days after the date of
			 enactment of this Act, the Commission shall develop and implement a schedule
			 for completion of the review and reports required under subsection (d).
							(G)Co-chairpersonsThe
			 Commission shall select 2 Co-Chairpersons from among its members.
							(c)Duties of the
			 Commission
						(1)In
			 generalThe Commission shall—
							(A)conduct
			 comprehensive oversight of a newly established key national indicators system
			 consistent with the purpose described in this subsection;
							(B)make
			 recommendations on how to improve the key national indicators system;
							(C)coordinate with
			 Federal Government users and information providers to assure access to relevant
			 and quality data; and
							(D)enter into
			 contracts with the Academy.
							(2)Reports
							(A)Annual report
			 to CongressNot later than 1 year after the selection of the 2
			 Co-Chairpersons of the Commission, and each subsequent year thereafter, the
			 Commission shall prepare and submit to the appropriate Committees of Congress
			 and the President a report that contains a detailed statement of the
			 recommendations, findings, and conclusions of the Commission on the activities
			 of the Academy and a designated Institute related to the establishment of a Key
			 National Indicator System.
							(B)Annual report
			 to the academy
								(i)In
			 generalNot later than 6 months after the selection of the 2
			 Co-Chairpersons of the Commission, and each subsequent year thereafter, the
			 Commission shall prepare and submit to the Academy and a designated Institute a
			 report making recommendations concerning potential issue areas and key
			 indicators to be included in the Key National Indicators.
								(ii)LimitationThe
			 Commission shall not have the authority to direct the Academy or, if
			 established, the Institute, to adopt, modify, or delete any key
			 indicators.
								(3)Contract with
			 the national academy of sciences–
							(A)In
			 general–As soon as practicable after the selection of the 2
			 Co-Chairpersons of the Commission, the Co-Chairpersons shall enter into an
			 arrangement with the National Academy of Sciences under which the Academy
			 shall—
								(i)review available
			 public and private sector research on the selection of a set of key national
			 indicators;
								(ii)determine how
			 best to establish a key national indicator system for the United States, by
			 either creating its own institutional capability or designating an independent
			 private nonprofit organization as an Institute to implement a key national
			 indicator system;
								(iii)if the Academy
			 designates an independent Institute under clause (ii), provide scientific and
			 technical advice to the Institute and create an appropriate governance
			 mechanism that balances Academy involvement and the independence of the
			 Institute; and
								(iv)provide an
			 annual report to the Commission addressing scientific and technical issues
			 related to the key national indicator system and, if established, the
			 Institute, and governance of the Institute’s budget and operations.
								(B)ParticipationIn
			 executing the arrangement under subparagraph (A), the National Academy of
			 Sciences shall convene a multi-sector, multi-disciplinary process to define
			 major scientific and technical issues associated with developing, maintaining,
			 and evolving a Key National Indicator System and, if an Institute is
			 established, to provide it with scientific and technical advice.
							(C)Establishment
			 of a key national indicator system
								(i)In
			 generalIn executing the arrangement under subparagraph (A), the
			 National Academy of Sciences shall enable the establishment of a key national
			 indicator system by—
									(I)creating its own
			 institutional capability; or
									(II)partnering with
			 an independent private nonprofit organization as an Institute to implement a
			 key national indicator system.
									(ii)InstituteIf
			 the Academy designates an Institute under clause (i)(II), such Institute shall
			 be a non-profit entity (as defined for purposes of section 501(c)(3) of the
			 Internal Revenue Code of 1986) with an educational mission, a governance
			 structure that emphasizes independence, and characteristics that make such
			 entity appropriate for establishing a key national indicator system.
								(iii)ResponsibilitiesEither
			 the Academy or the Institute designated under clause (i)(II) shall be
			 responsible for the following:
									(I)Identifying and
			 selecting issue areas to be represented by the key national indicators.
									(II)Identifying and
			 selecting the measures used for key national indicators within the issue areas
			 under subclause (I).
									(III)Identifying and
			 selecting data to populate the key national indicators described under
			 subclause (II).
									(IV)Designing,
			 publishing, and maintaining a public website that contains a freely accessible
			 database allowing public access to the key national indicators.
									(V)Developing a
			 quality assurance framework to ensure rigorous and independent processes and
			 the selection of quality data.
									(VI)Developing a
			 budget for the construction and management of a sustainable, adaptable, and
			 evolving key national indicator system that reflects all Commission funding of
			 Academy and, if an Institute is established, Institute activities.
									(VII)Reporting
			 annually to the Commission regarding its selection of issue areas, key
			 indicators, data, and progress toward establishing a web-accessible
			 database.
									(VIII)Responding
			 directly to the Commission in response to any Commission recommendations and to
			 the Academy regarding any inquiries by the Academy.
									(iv)GovernanceUpon
			 the establishment of a key national indicator system, the Academy shall create
			 an appropriate governance mechanism that incorporates advisory and control
			 functions. If an Institute is designated under clause (i)(II), the governance
			 mechanism shall balance appropriate Academy involvement and the independence of
			 the Institute.
								(v)Modification
			 and changesThe Academy shall retain the sole discretion, at any
			 time, to alter its approach to the establishment of a key national indicator
			 system or, if an Institute is designated under clause (i)(II), to alter any
			 aspect of its relationship with the Institute or to designate a different
			 non-profit entity to serve as the Institute.
								(vi)ConstructionNothing
			 in this section shall be construed to limit the ability of the Academy or the
			 Institute designated under clause (i)(II) to receive private funding for
			 activities related to the establishment of a key national indicator
			 system.
								(D)Annual
			 reportAs part of the arrangement under subparagraph (A), the
			 National Academy of Sciences shall, not later than 270 days after the date of
			 enactment of this Act, and annually thereafter, submit to the Co-Chairpersons
			 of the Commission a report that contains the findings and recommendations of
			 the Academy.
							(d)Government
			 Accountability Office study and report
						(1)GAO
			 studyThe Comptroller General of the United States shall conduct
			 a study of previous work conducted by all public agencies, private
			 organizations, or foreign countries with respect to best practices for a key
			 national indicator system. The study shall be submitted to the appropriate
			 authorizing committees of Congress.
						(2)GAO financial
			 auditIf an Institute is established under this section, the
			 Comptroller General shall conduct an annual audit of the financial statements
			 of the Institute, in accordance with generally accepted government auditing
			 standards and submit a report on such audit to the Commission and the
			 appropriate authorizing committees of Congress.
						(3)GAO
			 programmatic reviewThe Comptroller General of the United States
			 shall conduct programmatic assessments of the Institute established under this
			 section as determined necessary by the Comptroller General and report the
			 findings to the Commission and to the appropriate authorizing committees of
			 Congress.
						(e)Authorization
			 of appropriations
						(1)In
			 general–There are authorized to be appropriated to carry out the
			 purposes of this section, $10,000,000 for fiscal year 2010, and $7,500,000 for
			 each of fiscal year 2011 through 2018.
						(2)Availability–Amounts
			 appropriated under paragraph (1) shall remain available until expended.
						188.Study and
			 report on rates of preventable diseases in new Medicare enrollees
					(a)Study
						(1)In
			 generalThe Comptroller General of the United States (in this
			 section referred to as the Comptroller General) shall conduct a
			 study on—
							(A)whether
			 applicable new Medicare enrollees exhibit higher than expected rates of
			 preventable disease when compared to the entire population of new Medicare
			 enrollees or another appropriate statistical baseline; and
							(B)if applicable new
			 Medicare enrollees exhibit such a higher than expected rate of preventable
			 disease, whether such rate is related to the failure of the enrollee's previous
			 private health insurance issuer to promote, cover, or adequately pay for
			 preventive health benefits.
							(2)Applicable new
			 Medicare enrolleeIn this section, the term applicable new
			 Medicare enrollee means an individual—
							(A)who is entitled
			 to, or enrolled for, benefits under part A of title XVII of the Social Security
			 Act (42 U.S.C. 1395 et seq.) or enrolled for benefits under part B of such
			 title on or after the date of enactment of this Act; and
							(B)who was covered
			 by private health insurance or Medicaid or other Federal Government health
			 programs (as of the day before the date of such entitlement or
			 enrollment).
							(b)ReportNot
			 later than 3 years after the date on which at least 5 Gateways under title XXXI
			 of the Public Health Service Act, as added by section 142, are operating in the
			 United States, the Comptroller General shall submit to Congress a report
			 containing the results of the study conducted under subsection (a), together
			 with recommendations for such legislation and administrative action as the
			 Comptroller General determines appropriate.
					189.Transparency
			 in governmentNot later than
			 30 days after the date of enactment of this Act, the Secretary of Health and
			 Human Services shall publish on the Internet website of the Department of
			 Health and Human Services, a list of all of the authorities provided to the
			 Secretary under this Act (and the amendments made by this Act).
				189A.Preserving
			 the solvency of Medicare and Social SecurityNothing in this Act (or an amendment made by
			 this Act) shall be carried out in a manner that threatens the solvency of
			 Medicare or Social Security programs.
				189B.Prohibition
			 against discrimination on assisted suicide
					(a)In
			 generalThe Federal Government, and any State or local government
			 or health care provider that receives Federal financial assistance under this
			 Act (or under an amendment made by this Act) or any health plan created under
			 this Act (or under an amendment made by this Act), may not subject an
			 individual or institutional health care entity to discrimination on the basis
			 that the entity does not provide any health care item or service furnished for
			 the purpose of causing, or for the purpose of assisting in causing, the death
			 of any individual, such as by assisted suicide, euthanasia, or mercy
			 killing.
					(b)DefinitionIn
			 this section, the term health care entity includes an individual
			 physician or other health care professional, a hospital, a provider-sponsored
			 organization, a health maintenance organization, a health insurance plan, or
			 any other kind of health care facility, organization, or plan.
					(c)Construction
			 and treatment of certain servicesNothing in subsection (a) shall
			 be construed to apply to or to affect any limitation relating to—
						(1)the withholding
			 or withdrawing of medical treatment or medical care;
						(2)the withholding
			 or withdrawing of nutrition or hydration;
						(3)abortion;
			 or
						(4)the use of an
			 item, good, benefit, or service furnished for the purpose of alleviating pain
			 or discomfort, even if such use may increase the risk of death, so long as such
			 item, good, benefit, or service is not also furnished for the purpose of
			 causing, or the purpose of assisting in causing, death, for any reason.
						(d)AdministrationThe
			 Office for Civil Rights of the Department of Health and Human Services is
			 designated to receive complaints of discrimination based on this
			 section.
					189C.Access to
			 therapiesNotwithstanding any
			 other provision of the Affordable Health Choices Act, the Secretary of Health
			 and Human Services shall not promulgate any regulation that—
					(1)creates any
			 unreasonable barriers to the ability of individuals to obtain appropriate
			 medical care;
					(2)impedes timely
			 access to health care services;
					(3)interferes with
			 communications regarding a full range of treatment options between the patient
			 and the provider;
					(4)restricts the
			 ability of health care providers to provide full disclosure of all relevant
			 information to patients making health care decisions;
					(5)violates the
			 principles of informed consent and the ethical standards of health care
			 professionals; or
					(6)limits the
			 availability of health care treatment for the full duration of a patient’s
			 medical needs.
					189D.Freedom not
			 to participate in Federal health insurance programsNo individual, company, business, nonprofit
			 entity, or health insurer offering group or individual health insurance shall
			 be required to participate in any Federal health insurance program created
			 under this Act (or any amendments made by this Act), or in any Federal health
			 insurance program expanded by this Act (or any such amendments), and there
			 shall be no penalty or fine imposed upon any such insurer for choosing not to
			 participate in such programs.
				HCLASS
			 Act
				190.Short title of
			 subtitleThis subtitle may be
			 cited as the Community Living
			 Assistance Services and Supports Act or the
			 CLASS
			 Act.
				191.Establishment
			 of national voluntary insurance program for purchasing community living
			 assistance services and support
					(a)Establishment
			 of CLASS program
						(1)In
			 generalThe Public Health
			 Service Act (42
			 U.S.C. 201 et seq.), as amended by section 143, is amended by
			 adding at the end the following:
							
								XXXIICommunity
				Living Assistance Services and Supports
									3201.PurposeThe purpose of this title is to establish a
				national voluntary insurance program for purchasing community living assistance
				services and supports in order to—
										(1)provide
				individuals with functional limitations with tools that will allow them to
				maintain their personal and financial independence and live in the community
				through a new financing strategy for community living assistance services and
				supports;
										(2)establish an
				infrastructure that will help address the Nation's community living assistance
				services and supports needs;
										(3)alleviate burdens
				on family caregivers; and
										(4)address
				institutional bias by providing a financing mechanism that supports personal
				choice and independence to live in the community.
										3202.DefinitionsIn this title:
										(1)Active
				enrolleeThe term
				active enrollee means an individual who is enrolled in the CLASS
				program in accordance with section 3204 and who has paid any premiums due to
				maintain such enrollment.
										(2)Actively
				employedThe term actively employed means an
				individual who—
											(A)is reporting for
				work at the individual's usual place of employment or at another location to
				which the individual is required to travel because of the individual's
				employment (or in the case of an individual who is a member of the uniformed
				services, is on active duty and is physically able to perform the duties of the
				individual's position); and
											(B)is able to
				perform all the usual and customary duties of the individual's employment on
				the individual's regular work schedule.
											(3)Activities of
				daily livingThe term
				activities of daily living means each of the following activities
				specified in section 7702B(c)(2)(B) of the Internal Revenue Code of
				1986:
											(A)Eating.
											(B)Toileting.
											(C)Transferring.
											(D)Bathing.
											(E)Dressing.
											(F)Continence.
											(4)CLASS
				programThe term CLASS program means the program
				established under this title.
										(5)Disability
				determination serviceThe term Disability Determination
				Service means, with respect to each State, the entity that has an
				agreement with the Commissioner of Social Security to make disability
				determinations for purposes of title II or XVI of the Social Security Act (42
				U.S.C. 401 et seq., 1381 et seq.).
										(6)Eligible
				beneficiary
											(A)In
				generalThe term eligible beneficiary means any
				individual who is an active enrollee in the CLASS program and, as of the date
				described in subparagraph (B)—
												(i)has paid premiums
				for enrollment in such program for at least 60 months;
												(ii)has earned, for
				each calendar year that occurs during the first 60 months for which the
				individual has paid premiums for enrollment in the program, at least an amount
				equal to the amount of wages and self-employment income which an individual
				must have in order to be credited with a quarter of coverage under section
				213(d) of the Social Security Act for that year; and
												(iii)has paid
				premiums for enrollment in such program for at least 24 consecutive months, if
				a lapse in premium payments of more than 3 months has occurred during the
				period that begins on the date of the individual's enrollment and ends on the
				date of such determination.
												(B)Date
				describedFor purposes of subparagraph (A), the date described in
				this subparagraph is the date on which the individual is determined to have a
				functional limitation described in section 3203(a)(1)(C) that is expected to
				last for a continuous period of more than 90 days.
											(C)RegulationsThe
				Secretary shall promulgate regulations specifying exceptions to the minimum
				earnings requirements under subparagraph (A)(ii) for purposes of being
				considered an eligible beneficiary for certain populations.
											(7)Hospital;
				nursing facility; intermediate care facility for the mentally retarded;
				institution for mental diseasesThe terms hospital,
				nursing facility, intermediate care facility for the
				mentally retarded, and institution for mental diseases have
				the meanings given such terms for purposes of Medicaid.
										(8)CLASS
				Independence Advisory CouncilThe term CLASS Independence
				Advisory Council or Council means the Advisory Council
				established under section 3207 to advise the Secretary.
										(9)CLASS
				Independence Benefit PlanThe term CLASS Independence
				Benefit Plan means the benefit plan developed and designated by the
				Secretary in accordance with section 3203.
										(10)CLASS
				Independence FundThe term CLASS Independence Fund
				or Fund means the fund established under section 3206.
										(11)MedicaidThe
				term Medicaid means the program established under title XIX of the
				Social Security Act (42 U.S.C. 1396 et seq.).
										(12)Protection and
				advocacy systemThe term Protection and Advocacy
				System means the system for each State established under section 143 of
				the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42
				U.S.C. 15043).
										3203.CLASS
				Independence Benefit Plan
										(a)Process for
				development
											(1)In
				generalThe Secretary, in consultation with appropriate actuaries
				and other experts, shall develop at least 3 actuarially sound benefit plans as
				alternatives for consideration for designation by the Secretary as the CLASS
				Independence Benefit Plan under which eligible beneficiaries shall receive
				benefits under this title. Each of the plan alternatives developed shall be
				designed to provide eligible beneficiaries with the benefits described in
				section 3205 consistent with the following requirements:
												(A)PremiumsBeginning
				with the first year of the CLASS program, and for each year thereafter, the
				Secretary shall establish all premiums to be paid by enrollees for the year
				based on an actuarial analysis of the 75-year costs of the program that ensures
				solvency throughout such 75-year period.
												(B)Vesting
				periodA 5-year vesting period for eligibility for
				benefits.
												(C)Benefit
				triggersA benefit trigger for provision of benefits that
				requires a determination that an individual has a functional limitation, as
				certified by a licensed health care practitioner, described in any of the
				following clauses that is expected to last for a continuous period of more than
				90 days:
													(i)The individual is
				determined to be unable to perform at least the minimum number (which may be 2
				or 3) of activities of daily living as are required under the plan for the
				provision of benefits without substantial assistance (as defined by the
				Secretary) from another individual.
													(ii)The individual
				requires substantial supervision to protect the individual from threats to
				health and safety due to substantial cognitive impairment.
													(iii)The individual
				has a level of functional limitation similar (as determined under regulations
				prescribed by the Secretary) to the level of functional limitation described in
				clause (i) or (ii).
													(D)Cash
				benefitPayment of a cash benefit that satisfies the following
				requirements:
													(i)Minimum
				required amountThe benefit amount provides an eligible
				beneficiary with not less than an average of $50 per day (as determined based
				on the reasonably expected distribution of beneficiaries receiving benefits at
				various benefit levels).
													(ii)Amount scaled
				to functional abilityThe benefit amount is varied based on a
				scale of functional ability, with not less than 2, and not more than 6, benefit
				level amounts.
													(iii)Daily or
				weeklyThe benefit is paid on a daily or weekly basis.
													(iv)No lifetime or
				aggregate limitThe benefit is not subject to any lifetime or
				aggregate limit.
													(E)Coordination
				with supplemental coverage obtained through the ExchangeThe
				benefits allow for coordination with any supplemental coverage purchased
				through a Gateway established under section 3101.
												(2)Review and
				recommendation by the CLASS Independence Advisory CouncilThe
				CLASS Independence Advisory Council shall—
												(A)evaluate the
				alternative benefit plans developed under paragraph (1); and
												(B)recommend for
				designation as the CLASS Independence Benefit Plan for offering to the public
				the plan that the Council determines best balances price and benefits to meet
				enrollees’ needs in an actuarially sound manner, while optimizing the
				probability of the long-term sustainability of the CLASS program.
												(3)Designation by
				the SecretaryNot later than October 1, 2012, the Secretary,
				taking into consideration the recommendation of the CLASS Independence Advisory
				Council under paragraph (2)(B), shall designate a benefit plan as the CLASS
				Independence Benefit Plan. The Secretary shall publish such designation, along
				with details of the plan and the reasons for the selection by the Secretary, in
				a final rule that allows for a period of public comment.
											(b)Additional
				premium requirements
											(1)Adjustment of
				premiums
												(A)In
				generalExcept as provided in subparagraphs (B), (C), (D), and
				(E), the amount of the monthly premium determined for an individual upon such
				individual's enrollment in the CLASS program shall remain the same for as long
				as the individual is an active enrollee in the program.
												(B)Recalculated
				premium if required for program solvency
													(i)In
				generalSubject to clause (ii), if the Secretary determines,
				based on the most recent report of the Board of Trustees of the CLASS
				Independence Fund, the advice of the CLASS Independence Advisory Council, and
				the annual report of the Inspector General of the Department of Health and
				Human Services, and waste, fraud, and abuse, or such other information as the
				Secretary determines appropriate, that the monthly premiums and income to the
				CLASS Independence Fund for a year are projected to be insufficient with
				respect to the 20-year period that begins with that year, the Secretary shall
				adjust the monthly premiums for individuals enrolled in the CLASS program as
				necessary.
													(ii)Exemption from
				increaseAny increase in a monthly premium imposed as result of a
				determination described in clause (i) shall not apply with respect to the
				monthly premium of any active enrollee who—
														(I)has attained age
				65;
														(II)has paid
				premiums for enrollment in the program for at least 20 years; and
														(III)is not actively
				employed.
														(C)Recalculated
				premium if reenrollment after more than a 3-month lapse
													(i)In
				generalThe reenrollment of an individual after a 90-day period
				during which the individual failed to pay the monthly premium required to
				maintain the individual's enrollment in the CLASS program shall be treated as
				an initial enrollment for purposes of age-adjusting the premium for enrollment
				in the program.
													(ii)Credit for
				prior months if reenrolled within 5 yearsAn individual who
				reenrolls in the CLASS program after such a 90-day period and before the end of
				the 5-year period that begins with the first month for which the individual
				failed to pay the monthly premium required to maintain the individual's
				enrollment in the program shall be—
														(I)credited with any
				months of paid premiums that accrued prior to the individual's lapse in
				enrollment; and
														(II)notwithstanding
				the total amount of any such credited months, required to satisfy section
				3202(6)(A)(ii) before being eligible to receive benefits.
														(D)Penalty for
				reenollment after 5-year lapseIn the case of an individual who
				reenrolls in the CLASS program after the end of the 5-year period described in
				subparagraph (C)(ii), the monthly premium required for the individual shall be
				the age-adjusted premium that would be applicable to an initially enrolling
				individual who is the same age as the reenrolling individual, increased by the
				greater of—
													(i)an amount that
				the Secretary determines is actuarially sound for each month that occurs during
				the period that begins with the first month for which the individual failed to
				pay the monthly premium required to maintain the individual's enrollment in the
				CLASS program and ends with the month preceding the month in which the
				reenollment is effective; or
													(ii)1 percent of the
				applicable age-adjusted premium for each such month occurring in such
				period.
													(2)Administrative
				expensesIn determining the monthly premiums for the CLASS
				program the Secretary, in coordination with the Commissioner of Social
				Security, may factor in costs for administering the program, not to
				exceed—
												(A)in the case of
				the first 5 years in which the program is in effect under this title, an amount
				equal to 3 percent of all premiums paid during each such year; and
												(B)in the case of
				subsequent years, an amount equal to 5 percent of the total amount of all
				expenditures (including benefits paid) under this title with respect to that
				year.
												(3)No underwriting
				requirementsNo underwriting (other than on the basis of age in
				accordance with paragraph (2)) shall be used to—
												(A)determine the
				monthly premium for enrollment in the CLASS program; or
												(B)prevent an
				individual from enrolling in the program.
												3204.Enrollment
				and disenrollment requirements
										(a)Automatic
				enrollment
											(1)In
				generalSubject to paragraph
				(2), the Secretary, in coordination with the Secretary of the Treasury, shall
				establish procedures under which each individual described in subsection (c)
				shall be automatically enrolled in the CLASS program by an employer of such
				individual in the same manner as an employer may elect to automatically enroll
				employees in a plan under section 401(k), 403(b), or 457 of the Internal
				Revenue Code of 1986.
											(2)Alternative
				enrollment proceduresThe procedures established under paragraph
				(1) shall provide for an alternative enrollment process for an individual
				described in subsection (c) in the case of such an individual—
												(A)who is
				self-employed;
												(B)who has more than
				1 employer;
												(C)whose employer
				does not elect to participate in the automatic enrollment process established
				by the Secretary; or
												(D)who is a spouse
				described in subsection (c)(2) of who is not subject to automatic
				enrollment.
												(3)Administration
												(A)In
				generalThe Secretary and the Secretary of the Treasury shall, by
				regulation, establish procedures to—
													(i)ensure that an
				individual is not automatically enrolled in the CLASS program by more than 1
				employer; and
													(ii)allow for an
				individual's employer to deduct a premium for a spouse described in subsection
				(c)(1)(B) who is not subject to automatic enrollment.
													(B)FormEnrollment
				in the CLASS program shall be made in such manner as the Secretary may
				prescribe in order to ensure ease of administration.
												(b)Election to
				opt-outAn individual
				described in subsection (c) may elect to waive enrollment in the CLASS program
				at any time in such form and manner as the Secretary and the Secretary of the
				Treasury shall prescribe.
										(c)Individual
				describedFor purposes of
				enrolling in the CLASS program, an individual described in this paragraph
				is—
											(1)an individual—
												(A)who has attained
				age 18;
												(B)who—
													(i)receives wages on
				which there is imposed a tax under section 3201(a) of the Internal Revenue Code
				of 1986; or
													(ii)derives
				self-employment income on which there is imposed a tax under section 1401(a) of
				the Internal Revenue Code of 1986;
													(C)who is actively
				employed; and
												(D)who is
				not—
													(i)a
				patient in a hospital or nursing facility, an intermediate care facility for
				the mentally retarded, or an institution for mental diseases and receiving
				medical assistance under Medicaid; or
													(ii)confined in a
				jail, prison, other penal institution or correctional facility, or by court
				order pursuant to conviction of a criminal offense or in connection with a
				verdict or finding described in section 202(x)(1)(A)(ii) of the Social Security
				Act (42 U.S.C. 402(x)(1)(A)(ii)); or
													(2)the spouse of an
				individual described in paragraph (1) and who would be an individual so
				described but for subparagraph (B) or (C) of that paragraph.
											(d)Rule of
				constructionNothing in this title shall be construed as
				requiring an active enrollee to continue to satisfy subparagraph (B) or (C) of
				subsection (c)(1) in order to maintain enrollment in the CLASS program.
										(e)Payment
											(1)Payroll
				deductionAn amount equal to the monthly premium for the
				enrollment in the CLASS program of an individual shall be deducted from the
				wages or self-employment income of such individual in accordance with such
				procedures as the Secretary, in coordination with the Secretary of the
				Treasury, shall establish for employers who elect to deduct and withhold such
				premiums on behalf of enrolled employees.
											(2)Alternative
				payment mechanismThe Secretary, in coordination with the
				Secretary of the Treasury, shall establish alternative procedures for the
				payment of monthly premiums by an individual enrolled in the CLASS
				program—
												(A)who does not have
				an employer who elects to deduct and withhold premiums in accordance with
				subparagraph (A); or
												(B)who does not earn
				wages or derive self-employment income.
												(f)Transfer of
				premiums collected
											(1)In
				generalDuring each calendar
				year the Secretary of the Treasury shall deposit into the CLASS Independence
				Fund a total amount equal, in the aggregate, to 100 percent of the premiums
				collected during that year.
											(2)Transfers based
				on estimatesThe amount
				deposited pursuant to paragraph (1) shall be transferred in at least monthly
				payments to the CLASS Independence Fund on the basis of estimates by the
				Secretary and certified to the Secretary of the Treasury of the amounts
				collected in accordance with subparagraphs (A) and (B) of paragraph (5). Proper
				adjustments shall be made in amounts subsequently transferred to the Fund to
				the extent prior estimates were in excess of, or were less than, actual amounts
				collected.
											(g)Other
				enrollment and disenrollment opportunitiesThe Secretary, in
				coordination with the Secretary of the Treasury, shall establish procedures
				under which—
											(1)an individual
				who, in the year of the individual's initial eligibility to enroll in the CLASS
				program, has elected to waive enrollment in the program, is eligible to elect
				to enroll in the program, in such form and manner as the Secretaries shall
				establish, only during an open enrollment period established by the Secretaries
				that is specific to the individual and that may not occur more frequently than
				biennially after the date on which the individual first elected to waive
				enrollment in the program; and
											(2)an individual
				shall only be permitted to disenroll from the program during an annual
				disenrollment period established by the Secretaries and in such form and manner
				as the Secretaries shall establish.
											3205.Benefits
										(a)Determination
				of eligibility
											(1)Application for
				receipt of benefitsThe Secretary, in coordination with the
				Commissioner of Social Security, shall establish procedures under which an
				active enrollee shall apply for receipt of benefits under the CLASS
				Independence Benefit Plan.
											(2)Eligibility
				assessments
												(A)In
				generalNot later than January 1, 2012, the Secretary shall enter
				into agreements with—
													(i)the Disability
				Determination Service for each State to provide for eligibility assessments of
				active enrollees who apply for receipt of benefits;
													(ii)the Protection
				and Advocacy System for each State to provide advocacy services in accordance
				with subsection (d); and
													(iii)public and
				private entities to provide advice and assistance counseling in accordance with
				subsection (e).
													(B)RegulationsThe
				Secretary, in coordination with the Commissioner of Social Security, shall
				promulgate regulations to develop an expedited eligibility determination
				process, as certified by a licensed health care practitioner, an appeals
				process, and a redetermination process, as certified by a licensed health care
				practitioner, including whether an applicant is eligible for a cash benefit
				under the program and if so, the amount of the cash benefit (in accordance the
				sliding scale established under the plan).
												(C)Presumptive
				eligibility for certain institutionalized enrollees planning to
				dischargeAn active enrollee shall be deemed presumptively
				eligible if the enrollee—
													(i)has applied for,
				and attests is eligible for, the maximum cash benefit available under the
				sliding scale established under the CLASS Independence Benefit Plan;
													(ii)is a patient in
				a hospital (but only if the hospitalization is for long-term care), nursing
				facility, intermediate care facility for the mentally retarded, or an
				institution for mental diseases; and
													(iii)is in the
				process of, or about to being the process of, planning to discharge from the
				hospital, facility, or institution, or within 60 days from the date of
				discharge from the hospital, facility, or institution.
													(D)AppealsThe
				Secretary shall establish procedures under which an applicant for benefits
				under the CLASS Independence Benefit Plan shall be guaranteed the right to
				appeal an adverse determination.
												(b)BenefitsAn
				eligible beneficiary shall receive the following benefits under the CLASS
				Independence Benefit Plan:
											(1)Cash
				benefitA cash benefit established by the Secretary in accordance
				with the requirements of section 3203(a)(1)(D) that—
												(A)the first year in
				which beneficiaries receive the benefits under the plan, is not less than the
				average dollar amount specified in clause (i) of such section; and
												(B)for any
				subsequent year, is not less than the average per day dollar limit applicable
				under this subparagraph for the preceding year, increased by the percentage
				increase in the consumer price index for all urban consumers (U.S. city
				average) over the previous year.
												(2)Advocacy
				servicesAdvocacy services in accordance with subsection
				(d).
											(3)Advice and
				assistance counselingAdvice and assistance counseling in
				accordance with subsection (e).
											(4)Administrative expensesAdvocacy services and advise and assistance
				counseling services under paragraphs (2) and (3) of this subsection shall be
				included as administrative expenses under section 3203(b)(3).
											(c)Payment of
				benefits
											(1)Life
				independence account
												(A)In
				generalThe Secretary shall establish procedures for
				administering the provision of benefits to eligible beneficiaries under the
				CLASS Independence Benefit Plan, including the payment of the cash benefit for
				the beneficiary into a Life Independence Account established by the Secretary
				on behalf of each eligible beneficiary.
												(B)Use of cash
				benefitsCash benefits paid into a Life Independence Account of
				an eligible beneficiary shall be used to purchase nonmedical services and
				supports that the beneficiary needs to maintain his or her independence at home
				or in another residential setting of their choice in the community, including
				(but not limited to) home modifications, assistive technology, accessible
				transportation, homemaker services, respite care, personal assistance services,
				home care aides, and nursing support. Nothing in the preceding sentence shall
				prevent an eligible beneficiary from using cash benefits paid into a Life
				Independence Account for obtaining assistance with decision making concerning
				medical care, including the right to accept or refuse medical or surgical
				treatment and the right to formulate advance directives or other written
				instructions recognized under State law, such as a living will or durable power
				of attorney for health care, in the case that an injury or illness causes the
				individual to be unable to make health care decisions.
												(C)Electronic
				management of fundsThe Secretary shall establish procedures
				for—
													(i)crediting an
				account established on behalf of a beneficiary with the beneficiary's cash
				daily benefit;
													(ii)allowing the
				beneficiary to access such account through debit cards; and
													(iii)accounting for
				withdrawals by the beneficiary from such account.
													(D)Primary payor
				rules for beneficiaries who are enrolled in medicaidIn the case
				of an eligible beneficiary who is enrolled in Medicaid, the following payment
				rules shall apply:
													(i)Institutionalized
				beneficiaryIf the beneficiary is a patient in a hospital,
				nursing facility, intermediate care facility for the mentally retarded, or an
				institution for mental diseases, the beneficiary shall retain an amount equal
				to 5 percent of the beneficiary's daily or weekly cash benefit (as applicable)
				(which shall be in addition to the amount of the beneficiary's personal needs
				allowance provided under Medicaid), and the remainder of such benefit shall be
				applied toward the facility's cost of providing the beneficiary's care, and
				Medicaid shall provide secondary coverage for such care.
													(ii)Beneficiaries
				receiving home and community-based services
														(I)50 percent of
				benefit retained by beneficiarySubject to subclause (II), if a
				beneficiary is receiving medical assistance under Medicaid for home and
				community based services, the beneficiary shall retain an amount equal to 50
				percent of the beneficiary's daily or weekly cash benefit (as applicable), and
				the remainder of the daily or weekly cash benefit shall be applied toward the
				cost to the State of providing such assistance (and shall not be used to claim
				Federal matching funds under Medicaid), and Medicaid shall provide secondary
				coverage for the remainder of any costs incurred in providing such
				assistance.
														(II)Requirement
				for state offsetA State shall be paid the remainder of a
				beneficiary's daily or weekly cash benefit under subclause (I) only if the
				State home and community-based waiver under section 1115 of the Social Security
				Act (42 U.S.C. 1315) or subsection (c) or (d) of section 1915 of such Act (42
				U.S.C. 1396n), or the State plan amendment under subsection (i) of such section
				does not include a waiver of the requirements of section 1902(a)(1) of the
				Social Security Act (relating to statewideness) or of section 1902(a)(10)(B) of
				such Act (relating to comparability) and the State offers at a minimum case
				management services, personal care services, habilitation services, and respite
				care under such a waiver or State plan amendment.
														(III)Definition of
				home and community-based servicesIn this clause, the term
				home and community-based services means any services which may be
				offered under a home and community-based waiver authorized for a State under
				section 1115 of the Social Security Act (42 U.S.C. 1315) or subsection (c) or
				(d) of section 1915 of such Act (42 U.S.C. 1396n) or under a State plan
				amendment under subsection (i) of such section.
														(iii)Beneficiaries
				enrolled in programs of all-inclusive care for the elderly (pace)
														(I)In
				generalSubject to subclause (II), if a beneficiary is receiving
				medical assistance under Medicaid for PACE program services under section 1934
				of the Social Security Act (42 U.S.C. 1396u–4), the beneficiary shall retain an
				amount equal to 50 percent of the beneficiary's daily or weekly cash benefit
				(as applicable), and the remainder of the daily or weekly cash benefit shall be
				applied toward the cost to the State of providing such assistance (and shall
				not be used to claim Federal matching funds under Medicaid), and Medicaid shall
				provide secondary coverage for the remainder of any costs incurred in providing
				such assistance.
														(II)Institutionalized
				recipients of pace program servicesIf a beneficiary receiving
				assistance under Medicaid for PACE program services is a patient in a hospital,
				nursing facility, intermediate care facility for the mentally retarded, or an
				institution for mental diseases, the beneficiary shall be treated as in
				institutionalized beneficiary under clause (i).
														(2)Authorized
				representatives
												(A)In
				generalThe Secretary shall establish procedures to allow access
				to a beneficiary's cash benefits by an authorized representative of the
				eligible beneficiary on whose behalf such benefits are paid.
												(B)Quality
				assurance and protection against fraud and abuseThe procedures
				established under subparagraph (A) shall ensure that authorized representatives
				of eligible beneficiaries comply with standards of conduct established by the
				Secretary, including standards requiring that such representatives provide
				quality services on behalf of such beneficiaries, do not have conflicts of
				interest, and do not misuse benefits paid on behalf of such beneficiaries or
				otherwise engage in fraud or abuse.
												(3)Commencement of
				benefitsBenefits shall be paid to, or on behalf of, an eligible
				beneficiary beginning with the first month in which an application for such
				benefits is approved.
											(4)Rollover option
				for lump-sum paymentAn eligible beneficiary may elect to—
												(A)defer payment of
				their daily or weekly benefit and to rollover any such deferred benefits from
				month-to-month, but not from year-to-year; and
												(B)receive a
				lump-sum payment of such deferred benefits in an amount that may not exceed the
				lesser of—
													(i)the total amount
				of the accrued deferred benefits; or
													(ii)the applicable
				annual benefit.
													(5)Period for
				determination of annual benefits
												(A)In
				generalThe applicable period for determining with respect to an
				eligible beneficiary the applicable annual benefit and the amount of any
				accrued deferred benefits is the 12-month period that commences with the first
				month in which the beneficiary began to receive such benefits, and each
				12-month period thereafter.
												(B)Inclusion of
				increased benefitsThe Secretary shall establish procedures under
				which cash benefits paid to an eligible beneficiary that increase or decrease
				as a result of a change in the functional status of the beneficiary before the
				end of a 12-month benefit period shall be included in the determination of the
				applicable annual benefit paid to the eligible beneficiary.
												(C)Recoupment of
				unpaid, accrued benefits
													(i)In
				generalThe Secretary, in coordination with the Secretary of the
				Treasury, shall recoup any accrued benefits in the event of—
														(I)the death of a
				beneficiary; or
														(II)the failure of a
				beneficiary to elect under paragraph (4)(B) to receive such benefits as a
				lump-sum payment before the end of the 12-month period in which such benefits
				accrued.
														(ii)Payment into
				class independence fundAny benefits recouped in accordance with
				clause (i) shall be paid into the CLASS Independence Fund and used in
				accordance with section 3206.
													(6)Requirement to
				recertify eligibility for receipt of benefitsAn eligible
				beneficiary shall periodically, as determined by the Secretary, in coordination
				with the Commissioner of Social Security—
												(A)recertify by
				submission of medical evidence the beneficiary's continued eligibility for
				receipt of benefits; and
												(B)submit records of
				expenditures attributable to the aggregate cash benefit received by the
				beneficiary during the preceding year.
												(7)Supplement, not
				supplant other health care benefitsSubject to the Medicaid
				payment rules under paragraph (1)(D), benefits received by an eligible
				beneficiary shall supplement, but not supplant, other health care benefits for
				which the beneficiary is eligible under Medicaid or any other Federally funded
				program that provides health care benefits or assistance.
											(d)Advocacy
				servicesAn agreement entered into under subsection (a)(2)(A)(ii)
				shall require the Protection and Advocacy System for the State to—
											(1)assign, as
				needed, an advocacy counselor to each eligible beneficiary that is covered by
				such agreement and who shall provide an eligible beneficiary with—
												(A)information
				regarding how to access the appeals process established for the program;
												(B)assistance with
				respect to the annual recertification and notification required under
				subsection (c)(6); and
												(C)such other
				assistance with obtaining services as the Secretary, by regulation, shall
				require; and
												(2)ensure that the
				System and such counselors comply with the requirements of subsection
				(h).
											(e)Advice and
				assistance counselingAn agreement entered into under subsection
				(a)(2)(A)(iii) shall require the entity to assign, as requested by an eligible
				beneficiary that is covered by such agreement, an advice and assistance
				counselor who shall provide an eligible beneficiary with information
				regarding—
											(1)accessing and
				coordinating long-term services and supports in the most integrated
				setting;
											(2)possible
				eligibility for other benefits and services;
											(3)development of a
				service and support plan;
											(4)information about
				programs established under the Assistive Technology Act of 1998 and the
				services offered under such programs;
											(5)available
				assistance with decision making concerning medical care, including the right to
				accept or refuse medical or surgical treatment and the right to formulate
				advance directives or other written instructions recognized under State law,
				such as a living will or durable power of attorney for health care, in the case
				that an injury or illness causes the individual to be unable to make health
				care decisions; and
											(6)such other
				services as the Secretary, by regulation, may require.
											(f)No effect on
				eligibility for other benefitsBenefits paid to an eligible
				beneficiary under the CLASS program shall be disregarded for purposes of
				determining or continuing the beneficiary's eligibility for receipt of benefits
				under any other Federal, State, or locally funded assistance program, including
				benefits paid under titles II, XVI, XVIII, XIX, or XXI of the Social Security
				Act (42 U.S.C. 401 et seq., 1381 et seq., 1395 et seq., 1396 et seq., 1397aa et
				seq.), under the laws administered by the Secretary of Veterans Affairs, under
				low-income housing assistance programs, or under the supplemental nutrition
				assistance program established under the Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.).
										(g)Rule of
				constructionNothing in this title shall be construed as
				prohibiting benefits paid under the CLASS Independence Benefit Plan from being
				used to compensate a family caregiver for providing community living assistance
				services and supports to an eligible beneficiary.
										(h)Protection
				against conflict of interestsThe Secretary shall establish
				procedures to ensure that the Disability Determination Service and Protection
				and Advocacy System for a State, advocacy counselors for eligible
				beneficiaries, and any other entities that provide services to active enrollees
				and eligible beneficiaries under the CLASS program comply with the
				following:
											(1)If the entity
				provides counseling or planning services, such services are provided in a
				manner that fosters the best interests of the active enrollee or
				beneficiary.
											(2)The entity has
				established operating procedures that are designed to avoid or minimize
				conflicts of interest between the entity and an active enrollee or
				beneficiary.
											(3)The entity
				provides information about all services and options available to the active
				enrollee or beneficiary, to the best of its knowledge, including services
				available through other entities or providers.
											(4)The entity
				assists the active enrollee or beneficiary to access desired services,
				regardless of the provider.
											(5)The entity
				reports the number of active enrollees and beneficiaries provided with
				assistance by age, disability, and whether such enrollees and beneficiaries
				received services from the entity or another entity.
											(6)If the entity
				provides counseling or planning services, the entity ensures that an active
				enrollee or beneficiary is informed of any financial interest that the entity
				has in a service provider.
											(7)The entity
				provides an active enrollee or beneficiary with a list of available service
				providers that can meet the needs of the active enrollee or beneficiary.
											The
				Secretary shall establish the procedures under this subsection that apply to
				the Disability Determination Service in coordination with the Commissioner of
				Social Security.3206.CLASS
				Independence Fund
										(a)Establishment
				of CLASS Independence FundThere is established in the Treasury
				of the United States a trust fund to be known as the CLASS Independence
				Fund. The Secretary of the Treasury shall serve as Managing Trustee of
				such Fund. The Fund shall consist of all amounts derived from payments into the
				Fund under sections 3204(f) and 3205(c)(5)(C)(ii), and remaining after
				investment of such amounts under subsection (b), including additional amounts
				derived as income from such investments. The amounts held in the Fund are
				appropriated and shall remain available without fiscal year limitation—
											(1)to be held for
				investment on behalf of individuals enrolled in the CLASS program;
											(2)to pay the
				administrative expenses related to the Fund and to investment under subsection
				(b); and
											(3)to pay cash
				benefits to eligible beneficiaries under the CLASS Independence Benefit
				Plan.
											(b)Investment of
				fund balanceThe Secretary of the Treasury shall invest and
				manage the CLASS Independence Fund in the same manner, and to the same extent,
				as the Federal Supplementary Medical Insurance Trust Fund may be invested and
				managed under subsections (c), (d), and (e) of section 1841(d) of the Social
				Security Act (42 U.S.C. 1395t).
										(c)Lock-Box
				protection
											(1)In
				generalNotwithstanding any other provision of law, it shall not
				be in order in the Senate or the House of Representatives to consider any
				measure that would authorize the payment or use of amounts in the Fund for any
				purpose other than a purpose authorized under this title.
											(2)60-vote waiver
				required in the senate
												(A)In
				generalParagraph (1) may be waived or suspended in the Senate
				only by the affirmative vote of 3/5 of the Members, duly
				chosen and sworn.
												(B)Appeals
													(i)ProcedureAppeals
				in the Senate from the decisions of the Chair relating to subparagraph (A)
				shall be limited to 1 hour, to be equally divided between, and controlled by,
				the mover and the manager of the measure that would authorize the payment or
				use of amounts in the Fund for a purpose other than a purpose authorized under
				this title.
													(ii)60-votes
				requiredAn affirmative vote of 3/5 of the
				Members, duly chosen and sworn, shall be required in the Senate to sustain an
				appeal of the ruling of the Chair on a point of order raised in relation to
				subparagraph (A).
													(3)Rules of the
				senate and house of representativesThis subsection is enacted by
				Congress—
												(A)as an exercise of
				the rulemaking power of the Senate and House of Representatives, respectively,
				and is deemed to be part of the rules of each House, respectively, but
				applicable only with respect to the procedure to be followed in that House in
				the case of a measure described in paragraph (1), and it supersedes other rules
				only to the extent that it is inconsistent with such rules; and
												(B)with full
				recognition of the constitutional right of either House to change the rules (so
				far as they relate to the procedure of that House) at any time, in the same
				manner, and to the same extent as in the case of any other rule of that
				House.
												(d)Board of
				Trustees
											(1)In
				generalWith respect to the CLASS Independence Fund, there is
				hereby created a body to be known as the Board of Trustees of the CLASS
				Independence Fund (hereinafter in this section referred to as the Board
				of Trustees) composed of the Commissioner of Social Security, the
				Secretary of the Treasury, the Secretary of Labor, and the Secretary of Health
				and Human Services, all ex officio, and of two members of the public (both of
				whom may not be from the same political party), who shall be nominated by the
				President for a term of 4 years and subject to confirmation by the Senate. A
				member of the Board of Trustees serving as a member of the public and nominated
				and confirmed to fill a vacancy occurring during a term shall be nominated and
				confirmed only for the remainder of such term. An individual nominated and
				confirmed as a member of the public may serve in such position after the
				expiration of such member's term until the earlier of the time at which the
				member's successor takes office or the time at which a report of the Board is
				first issued under paragraph (2) after the expiration of the member's term. The
				Secretary of the Treasury shall be the Managing Trustee of the Board of
				Trustees. The Board of Trustees shall meet not less frequently than once each
				calendar year. A person serving on the Board of Trustees shall not be
				considered to be a fiduciary and shall not be personally liable for actions
				taken in such capacity with respect to the Trust Fund.
											(2)Duties
												(A)In
				generalIt shall be the duty of the Board of Trustees to do the
				following:
													(i)Hold the CLASS
				Independence Fund.
													(ii)Report to the
				Congress not later than the first day of April of each year on the operation
				and status of the CLASS Independence Fund during the preceding fiscal year and
				on its expected operation and status during the current fiscal year and the
				next 2 fiscal years.
													(iii)Report
				immediately to the Congress whenever the Board is of the opinion that the
				amount of the CLASS Independence Fund is not actuarially sound in regards to
				the projections under section 3203(b)(2)(B)(i).
													(iv)Review the
				general policies followed in managing the CLASS Independence Fund, and
				recommend changes in such policies, including necessary changes in the
				provisions of law which govern the way in which the CLASS Independence Fund is
				to be managed.
													(B)ReportThe
				report provided for in subparagraph (A)(ii) shall—
													(i)include—
														(I)a statement of
				the assets of, and the disbursements made from, the CLASS Independence Fund
				during the preceding fiscal year;
														(II)an estimate of
				the expected income to, and disbursements to be made from, the CLASS
				Independence Fund during the current fiscal year and each of the next 2 fiscal
				years;
														(III)a statement of
				the actuarial status of the CLASS Independence Fund for the current fiscal
				year, each of the next 2 fiscal years, and as projected over the 75-year period
				beginning with the current fiscal year;
														(IV)an actuarial
				opinion by the Chief Actuary of the Social Security Administration certifying
				that the techniques and methodologies used are generally accepted within the
				actuarial profession and that the assumptions and cost estimates used are
				reasonable; and
														(V)an opinion by the Commissioner of Social
				Security that the Disability Determination Service personnel are not over
				burdened by the additional requirements of the CLASS program; and
														(ii)be printed as a
				House document of the session of the Congress to which the report is
				made.
													(C)RecommendationsIf
				the Board of Trustees determines that enrollment trends and expected future
				benefit claims on the CLASS Independence Fund are not actuarially sound in
				regards to the projections under section 3203(b)(2)(B)(i) and are unlikely to
				be resolved with reasonable premium increases or through other means, the Board
				of Trustees shall include in the report provided for in subparagraph (A)(ii)
				recommendations for such legislative action as the Board of Trustees determine
				to be appropriate, including whether to adjust monthly premiums or impose a
				temporary moratorium on new enrollments.
												3207.CLASS
				Independence Advisory Council
										(a)EstablishmentThere
				is hereby created an Advisory Committee to be known as the CLASS
				Independence Advisory Council.
										(b)Membership
											(1)In
				generalThe CLASS Independence Advisory Council shall be composed
				of not more than 15 individuals, not otherwise in the employ of the United
				States—
												(A)who shall be
				appointed by the President without regard to the civil service laws and
				regulations; and
												(B)a majority of
				whom shall be representatives of individuals who participate or are likely to
				participate in the CLASS program, and shall include representatives of older
				and younger workers, individuals with disabilities, family caregivers of
				individuals who require services and supports to maintain their independence at
				home or in another residential setting of their choice in the community,
				individuals with expertise in long-term care or disability insurance, actuarial
				science, economics, and other relevant disciplines, as determined by the
				Secretary.
												(2)Terms
												(A)In
				generalThe members of the CLASS Independence Advisory Council
				shall serve overlapping terms of 3 years (unless appointed to fill a vacancy
				occurring prior to the expiration of a term, in which case the individual shall
				serve for the remainder of the term).
												(B)LimitationA
				member shall not be eligible to serve for more than 2 consecutive terms.
												(3)ChairThe
				President shall, from time to time, appoint one of the members of the CLASS
				Independence Advisory Council to serve as the Chair.
											(c)DutiesThe
				CLASS Independence Advisory Council shall advise the Secretary on matters of
				general policy in the administration of the CLASS program established under
				this title and in the formulation of regulations under this title including
				with respect to—
											(1)the development
				of the CLASS Independence Benefit Plan under section 3203; and
											(2)the determination
				of monthly premiums under such plan.
											(d)Application of
				FACAThe Federal Advisory Committee Act (5 U.S.C. App.), other
				than section 14 of that Act, shall apply to the CLASS Independence Advisory
				Council.
										(e)Authorization
				of appropriations
											(1)In
				generalThere are authorized to be appropriated to the CLASS
				Independence Advisory Council to carry out its duties under this section, such
				sums as may be necessary for fiscal year 2011 and for each fiscal year
				thereafter.
											(2)AvailabilityAny
				sums appropriated under the authorization contained in this section shall
				remain available, without fiscal year limitation, until expended.
											3208.Regulations;
				annual report
										(a)RegulationsThe Secretary shall promulgate such
				regulations as are necessary to carry out the CLASS program in accordance with
				this title. Such regulations shall include provisions to prevent fraud and
				abuse under the program.
										(b)Annual
				reportBeginning January 1,
				2014, the Secretary shall submit an annual report to Congress on the CLASS
				program. Each report shall include the following:
											(1)The total number of enrollees in the
				program.
											(2)The total number of eligible beneficiaries
				during the fiscal year.
											(3)The total amount
				of cash benefits provided during the fiscal year.
											(4)A description of instances of fraud or
				abuse identified during the fiscal year.
											(5)Recommendations for such administrative or
				legislative action as the Secretary determines is necessary to improve the
				program or to prevent the occurrence of fraud or abuse.
											3209.Inspector
				General's reportThe Inspector
				General of the Department of Health and Human Services shall submit an annual
				report to the Secretary and Congress relating to the overall progress of the
				CLASS program and of the existence of waste, fraud, and abuse in the CLASS
				program. Each such report shall include findings in the following areas:
										(1)The eligibility
				determination process.
										(2)The provision of
				cash benefits.
										(3)Quality assurance
				and protection against waste, fraud, and abuse.
										(4)Recouping of
				unpaid and accrued benefits.
										3210.Tax treatment
				of programThe CLASS program
				shall be treated for purposes of the Internal Revenue Code of 1986 in the same
				manner as a qualified long-term care insurance contract for qualified long-term
				care
				services.
									.
						(2)Conforming
			 amendments to medicaidSection 1902(a) of the Social Security Act
			 (42 U.S.C. 1396a(a)), as amended by section 5006(e)(2)(A) of division B of
			 Public Law 111–5, is amended—
							(A)in paragraph
			 (72), by striking and at the end;
							(B)in paragraph
			 (73)(B), by striking the period and inserting ; and; and
							(C)by inserting
			 after paragraph (73) the following:
								
									(74)provide that the
				State will comply with such regulations regarding the application of primary
				and secondary payor rules with respect to individuals who are eligible for
				medical assistance under this title and are eligible beneficiaries under the
				CLASS program established under title XXXII of the Public Health Service Act as
				the Secretary shall
				establish.
									.
							(b)Assurance of
			 adequate infrastructure for the provision of personal care attendant
			 workersSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)), as amended by subsection (a)(2), is amended—
						(1)in paragraph
			 (73)(B), by striking and at the end;
						(2)in paragraph
			 (74), by striking the period at the end and inserting ; and;
			 and
						(3)by inserting
			 after paragraph (74), the following:
							
								(75)provide that,
				not later than 2 years after the date of enactment of the Community Living
				Assistance Services and Supports Act, each State shall—
									(A)assess the extent
				to which entities such as providers of home care, home health services, home
				and community service providers, public authorities created to provide personal
				care services to individuals eligible for medical assistance under the State
				plan, and nonprofit organizations, are serving or have the capacity to serve as
				fiscal agents for, employers of, and providers of employment-related benefits
				for, personal care attendant workers who provide personal care services to
				individuals receiving benefits under the CLASS program established under title
				XXXII of the Public Health Service Act, including in rural and underserved
				areas;
									(B)designate or
				create such entities to serve as fiscal agents for, employers of, and providers
				of employment-related benefits for, such workers to ensure an adequate supply
				of the workers for individuals receiving benefits under the CLASS program,
				including in rural and underserved areas; and
									(C)ensure that the
				designation or creation of such entities will not negatively alter or impede
				existing programs, models, methods, or administration of service delivery that
				provide for consumer controlled or self-directed home and community services
				and further ensure that such entities will not impede the ability of
				individuals to direct and control their home and community services, including
				the ability to select, manage, dismiss, co-employ, or employ such workers or
				inhibit such individuals from relying on family members for the provision of
				personal care
				services.
									.
						(c)Personal care
			 attendants workforce advisory panel
						(1)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall establish a Personal Care Attendants Workforce
			 Advisory Panel for the purpose of examining and advising the Secretary and
			 Congress on workforce issues related to personal care attendant workers,
			 including with respect to the adequacy of the number of such workers, the
			 salaries, wages, and benefits of such workers, and access to the services
			 provided by such workers.
						(2)MembershipIn
			 appointing members to the Personal Care Attendants Workforce Advisory Panel,
			 the Secretary shall ensure that such members include the following:
							(A)Individuals with
			 disabilities of all ages.
							(B)Senior
			 individuals.
							(C)Representatives
			 of individuals with disabilities.
							(D)Representatives
			 of senior individuals.
							(E)Representatives
			 of workforce and labor organizations.
							(F)Representatives
			 of home and community-based service providers.
							(G)Representatives
			 of assisted living providers.
							(d)Inclusion of
			 information on supplemental coverage in the national clearinghouse for
			 long-term care information; extension of fundingSection 6021(d)
			 of the Deficit Reduction Act of 2005 (42 U.S.C. 1396p note) is amended—
						(1)in paragraph (2)(A)—
							(A)in clause (ii), by striking
			 and at the end;
							(B)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(iv)include
				information regarding the CLASS program established under title XXXII of the
				Public Health Service Act and coverage available for purchase through a Gateway
				established under section 3101 of such Act that is supplemental coverage to the
				benefits provided under a CLASS Independence Benefit Plan under that
				program.
									;
				and
							(2)in paragraph (3),
			 by striking 2010 and inserting 2015.
						(e)Effective
			 dateThe amendments made by
			 subsections (a), (b), and (d) take effect on January 1, 2011.
					IIImproving the
			 quality and efficiency of health care
			ANational strategy
			 to improve health care quality
				201.National
			 strategy
					(a)In
			 generalTitle III of the
			 Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the
			 end the following:
						
							SHealth care
				quality programs
								INational Strategy
				for Quality Improvement in Health Care
									399HH.National
				Strategy for Quality Improvement in Health Care
										(a)Establishment
				of national strategy and priorities
											(1)National
				strategyThe Secretary, through a transparent collaborative
				process, shall establish a national strategy to improve the delivery of health
				care services, patient health outcomes, and population health.
											(2)Identification
				of priorities
												(A)In
				generalThe Secretary shall identify national priorities for
				improvement in developing the strategy under paragraph (1).
												(B)RequirementsThe
				Secretary shall ensure that priorities identified under subparagraph (A)
				will—
													(i)address the
				health care provided to patients with high-cost chronic diseases;
													(ii)improve the
				design, development, demonstration, dissemination, and adoption of
				infrastructure and innovative methodologies and strategies for quality
				improvement in the delivery of health care services that represent best
				practices to improve patient safety and reduce medical errors, preventable
				admissions and readmissions, and health care-associated infections;
													(iii)have the
				greatest potential for improving the health outcomes, efficiency, and
				patient-centeredness of health care;
													(iv)reduce health
				disparities across health disparity populations (as defined by section 485E)
				and geographic areas;
													(v)address gaps in
				quality and health outcomes measures, comparative effectiveness information,
				and data aggregation techniques, including the use of data registries;
													(vi)identify areas
				in the delivery of health care services that have the potential for rapid
				improvement in the quality of patient care;
													(vii)improve Federal
				payment policy to emphasize quality;
													(viii)enhance the
				use of health care data to improve quality, transparency, and outcomes;
				and
													(ix)address other
				areas as determined appropriate by the Secretary.
													(C)ConsiderationsIn
				identifying priorities under subparagraph (A), the Secretary shall take into
				consideration—
													(i)the
				recommendations submitted by qualified consensus-based entities as required
				under section 399JJ; and
													(ii)the
				recommendations of the Interagency Working Group on Health Care Quality
				established under section 202 of the Affordable Health Choices Act.
													(b)Strategic
				plan
											(1)In
				generalThe national strategy shall include a comprehensive
				strategic plan to achieve the priorities described in subsection (a).
											(2)RequirementsThe
				strategic plan shall include provisions for addressing, at a minimum, the
				following:
												(A)Coordination
				among agencies within the Department, which shall include steps to minimize
				duplication of efforts and utilization of common quality measures, where
				available. Such common quality measures shall be measures endorsed under
				section 399JJ.
												(B)Agency-specific
				strategic plans to achieve national priorities.
												(C)Establishment of
				annual benchmarks for each relevant agency to achieve national
				priorities.
												(D)A process for
				regular reporting by the agencies to the Secretary on the implementation of the
				strategic plan.
												(E)Use of common
				incentives among public and private payers with regard to quality and patient
				safety efforts.
												(F)Incorporating
				quality improvement and measurement in the strategic plan for health
				information technology required by the American Recovery and Reinvestment Act
				of 2009 (Public Law 111–5).
												(c)Periodic update
				of national strategyThe Secretary shall update the national
				strategy not less than triennially. Any such update shall include a review of
				short- and long-term goals.
										(d)Submission and
				availability of national strategyThe Secretary shall transmit to
				the relevant Committees of Congress the national strategy and updates to such
				strategy.
										(e)Public
				reporting
											(1)Annual national
				health care quality report cardNot later than January 31, 2011,
				and annually thereafter, the Secretary shall publish a national health care
				quality report card, which shall include—
												(A)the
				considerations for national priorities described in subsection (a)(2);
												(B)an analysis of
				the progress of the strategic plans under subsection (b)(2)(B) in achieving the
				national priorities under subsection (a)(2), and any gaps in such strategic
				plans;
												(C)the extent to
				which private sector strategies have informed Federal quality improvement
				efforts; and
												(D)a summary of
				consumer and provider feedback regarding quality improvement practices.
												(2)WebsiteNot
				later than July 1, 2010, the Director shall create an Internet website to make
				public information regarding—
												(A)the national
				priorities for health care quality improvement established under subsection
				(a)(2);
												(B)the
				agency-specific strategic plans for health care quality described in subsection
				(b)(2)(B);
												(C)the annual
				national health care quality report card described in paragraph (1); and
												(D)other
				information, as the Secretary determines to be
				appropriate.
												.
					(b)Agency quality
			 review
						(1)In
			 generalEach relevant agency within the Department of Health and
			 Human Services shall review the statutory authority, regulations, policies, and
			 procedures of such agency, as in effect on the date of enactment of this title,
			 for purposes of determining whether there are any deficiencies or
			 inconsistencies that prohibit full compliance with the intent, purposes, and
			 provisions of this title (and the amendments made by this title).
						(2)ProposalsEach
			 agency described in paragraph (1) shall, not later than July 1, 2010, submit to
			 the Secretary of Health and Human Services a proposal of the measures as may be
			 necessary to bring the authority, regulations, policies, and procedures of such
			 agency into conformity with the intent, purposes, and provisions of the this
			 title (and the amendments made by this title).
						202.Interagency
			 Working Group on Health Care Quality
					(a)In
			 generalThe President shall convene a working group to be known
			 as the Interagency Working Group on Health Care Quality (referred to in this
			 section as the Working Group).
					(b)GoalsThe
			 goals of the Working Group shall be to achieve the following:
						(1)Collaboration,
			 cooperation, and consultation between Federal departments and agencies with
			 respect to developing and disseminating strategies, goals, models, and
			 timetables that are consistent with the national priorities identified under
			 section 399HH(a)(2) of the Public Health Service Act (as added by section
			 201).
						(2)Avoidance of
			 inefficient duplication of quality improvement efforts and resources, where
			 practicable, and a streamlined process for quality reporting and compliance
			 requirements.
						(c)Composition
						(1)In
			 generalThe Working Group shall be composed of senior level
			 representatives of—
							(A)the Department of
			 Health and Human Services;
							(B)the Department of
			 Labor;
							(C)the United States
			 Office of Personnel Management;
							(D)the Department of
			 Defense;
							(E)the Department of
			 Education;
							(F)the Department of
			 Veterans Affairs; and
							(G)any other Federal
			 agencies and departments with activities relating to improving health care
			 quality and safety, as determined by the President.
							(2)Chair and
			 vice-chair
							(A)ChairThe
			 Working Group shall be chaired by the Secretary of Health and Human
			 Services.
							(B)Vice-chairMembers
			 of the Working Group, other than the Secretary of Health and Human Services,
			 shall serve as Vice Chair of the Group on a rotating basis, as determined by
			 the Group.
							(d)Report to
			 congressNot later than December 31, 2010, and annually
			 thereafter, the Working Group shall submit to the relevant Committees of
			 Congress, and make public on an Internet website, a report describing the
			 progress and recommendations of the Working Group in meeting the goals
			 described in subsection (b).
					203.Quality
			 measure developmentTitle IX
			 of the Public Health Service Act (42 U.S.C. 299 et seq.) is amended—
					(1)by redesignating part D as part E;
					(2)by redesignating
			 sections 931 through 938 as sections 941 through 948, respectively;
					(3)in section
			 948(1), as so redesignated, by striking 931 and inserting
			 941; and
					(4)by inserting
			 after section 926 the following:
						
							DHealth care
				quality improvement
								IQuality measure
				development
									931.Quality
				measure development
										(a)Quality
				measureIn this subpart, the term quality measure
				means a standard for measuring the performance and improvement of population
				health or of health plans, providers of services, and other clinicians in the
				delivery of health care services.
										(b)Identification
				of quality measures
											(1)IdentificationThe
				Director shall identify, not less often than biennially, gaps where no quality
				measures exist, or where existing quality measures need improvement, updating,
				or expansion, consistent with the national strategy under section 399HH, for
				use in programs authorized under this Act. In identifying such gaps, the
				Director shall take into consideration the gaps identified by a qualified
				consensus-based entity under section 399JJ.
											(2)PublicationThe
				Director shall make available to the public on an Internet website a report on
				any gaps identified under paragraph (1) and the process used to make such
				identification.
											(c)Grants or
				contracts for quality measure development
											(1)In
				generalThe Director shall award grants, contracts, or
				intergovernmental agreements to eligible entities for purposes of developing,
				improving, updating, or expanding quality measures identified under subsection
				(b).
											(2)Prioritization
				in the Development of Quality MeasuresIn awarding grants,
				contracts, or agreements under this subsection, the Director shall give
				priority to the development of quality measures that allow the assessment
				of—
												(A)health outcomes
				and functional status of patients;
												(B)the continuity,
				management, and coordination of health care and care transitions, including
				episodes of care, for patients across the continuum of providers, health care
				settings, and health plans;
												(C)patient,
				caregiver, and authorized representative experience, quality and relevance of
				information provided to patients, caregivers, and authorized representatives,
				and use of information by patients, caregivers, and authorized representatives
				to inform decisionmaking about treatment options and, where appropriate,
				palliative care;
												(D)the safety,
				effectiveness, and timeliness of care;
												(E)health
				disparities across health disparity populations (as defined in section 485E)
				and geographic areas;
												(F)the appropriate
				use of health care resources and services; or
												(G)use of innovative
				strategies and methodologies identified under section 933.
												(3)Eligible
				entitiesTo be eligible for a grant or contract under this
				subsection, an entity shall—
												(A)have demonstrated
				expertise and capacity in the development and evaluation of quality
				measures;
												(B)have adopted
				procedures to include in the quality measure development process—
													(i)the views of
				those providers or payers whose performance will be assessed by the measure;
				and
													(ii)the views of
				other parties who also will use the quality measures (such as patients,
				consumers, and health care purchasers);
													(C)collaborate with
				a qualified consensus-based entity (as defined in section 399JJ), as
				practicable, and the Secretary so that quality measures developed by the
				eligible entity will meet the requirements to be considered for endorsement by
				such qualified consensus-based entity;
												(D)have transparent
				policies regarding conflicts of interest; and
												(E)submit an
				application to the Director at such time and in such manner, as the Director
				may require.
												(4)Use of
				fundsAn entity that receives a grant, contract, or agreement
				under this subsection shall use such award to develop quality measures that
				meet the following requirements:
												(A)Such measures
				build upon measures developed under section 1139A of Social Security Act, where
				applicable.
												(B)To the extent
				practicable, data on such quality measures is able to be collected using health
				information technologies.
												(C)Each quality
				measure is free of charge to users of such measure.
												(D)Each quality
				measure is publicly available on an Internet website.
												(d)Other
				activities by the DirectorThe Director may use amounts available
				under this section to update and test, where applicable, quality measures
				endorsed by a qualified consensus-based entity (as defined in section 399JJ) or
				adopted by the Secretary.
										(e)FundingThere are authorized to be appropriated to
				carry out this section, $75,000,000 for each of fiscal years 2010 through
				2014.
										.
					204.Quality
			 measure endorsement; public reporting; data collectionTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.), as amended by section 201, is further amended by
			 adding at the end the following:
					
						IIHealth care
				quality programs
							399JJ.Quality
				measure endorsement
								(a)DefinitionsIn
				this subpart:
									(1)Qualified
				consensus-based entityThe term qualified consensus-based
				entity means an entity with a contract with the Secretary under section
				1890 of the Social Security Act.
									(2)Quality
				measureThe term quality measure means a standard
				for measuring the performance and improvement of population health or of health
				plans, providers of services, and other clinicians in the delivery of health
				care services.
									(3)Multi-stakeholder
				groupThe term multi-stakeholder group means, with
				respect to a quality measure, a voluntary collaborative of organizations
				representing a broad group of stakeholders interested in or affected by the use
				of such quality measure.
									(b)Grants and
				contractsA qualified consensus-based entity may receive a grant
				or contract under this subsection to—
									(1)make
				recommendations to the Secretary for national priorities for performance
				improvement in population health and in the delivery of health care
				services;
									(2)identify gaps in
				endorsed quality measures, which shall include measures that—
										(A)are within
				priority areas identified by the Secretary under the national strategy
				established under section 399HH;
										(B)assess common
				care episodes, patient health outcomes, processes, efficiency, cost, and
				appropriate use of health care services and resources and address health
				disparities across health disparity populations (as defined in section 485E)
				and geographic areas; or
										(C)assess use of
				innovative methodologies and strategies for quality improvement practices in
				the delivery of health care services that represent best practices for such
				quality improvement identified in section 933;
										(3)identify and
				endorse quality measures, including measures that address gaps identified in
				paragraph (2);
									(4)update endorsed
				quality measures at least every 3 years;
									(5)make endorsed
				quality measures publicly available and have a plan for broad-based
				dissemination of endorsed measures; and
									(6)transmit endorsed
				quality measures to the Secretary.
									(c)Annual
				reports
									(1)In
				generalA qualified consensus-based entity that receives a grant
				or contract under this section shall provide a report to the Secretary not less
				than annually—
										(A)of where gaps (as
				described in subsection (b)(2)) exist and where quality measures are
				unavailable or inadequate to identify or address such gaps; and
										(B)regarding areas
				in which evidence is insufficient to support endorsement of quality measures in
				priority areas identified by the Secretary under the national strategy
				established under section 399HH and where targeted research may address such
				gaps.
										(2)Impact of
				quality measuresA qualified consensus-based entity that receives
				a grant or contract under this section shall provide a report to the Secretary
				not less than annually regarding the economic and quality impact of the use of
				endorsed measures.
									(d)Priorities for
				performance improvement
									(1)Recommendation
				for national prioritiesA qualified consensus-based entity that
				receives a grant or contract under this section shall evaluate evidence and
				convene multi-stakeholder groups to make recommendations to the Secretary for
				national priorities for performance improvement in population health and in the
				delivery of health care services for consideration under the national strategy
				established under section 399HH. The qualified consensus-based entity shall
				make such recommendations not less frequently than triennially.
									(2)Requirements
				for transparency in process
										(A)In
				generalIn convening multi-stakeholder groups under paragraph (1)
				with respect to recommendations for national priorities, the qualified
				consensus-based entity shall provide for an open and transparent process for
				the activities conducted pursuant to such convening.
										(B)Selection of
				organizations participating in multi-stakeholder groupsThe
				process under subparagraph (A) shall ensure that the selection of
				representatives comprising such groups provides for public nominations for, and
				the opportunity for public comment on, such selection.
										(3)Considerations
				in recommending prioritiesIn making recommendations under
				paragraph (1), the qualified consensus-based entity shall ensure that priority
				is given to areas in the delivery of health care services for all populations
				including children, and other vulnerable populations that—
										(A)address the
				health care provided to patients with prevalent, high-cost chronic
				diseases;
										(B)improve the
				design, development, demonstration, and adoption of infrastructure and
				innovative methodologies and strategies for quality improvement practices in
				the delivery of health care services, including those that improve patient
				safety and reduce medical errors, readmissions, and health care-associated
				infections;
										(C)have the greatest
				potential for improving the health outcomes, efficiency, and
				patient-centeredness of health care;
										(D)reduce health
				disparities across populations (as defined in section 485E) and geographic
				areas;
										(E)address gaps in
				quality and health outcomes measures, comparative effectiveness information,
				and data aggregation techniques, including the use of data registries;
										(F)identify areas in
				the delivery of health care services that have the potential for rapid
				improvement in the quality of patient care; and
										(G)address the
				appropriate use of health care technology, resources and services.
										(e)Process for
				consultation of stakeholder groups
									(1)Consultation of
				selection of endorsed quality measuresA qualified
				consensus-based entity that receives a grant or contract under this section
				shall convene multi-stakeholder groups to provide guidance on the selection of
				individual or composite quality measures, for use in reporting performance
				information to the public or for use in Federal health programs, from
				among—
										(A)such measures
				that have been endorsed by the qualified consensus-based entity (under section
				1890(b) of the Social Security Act or otherwise); and
										(B)such measures
				that have not been considered for endorsement by the qualified consensus-based
				entity but are used or proposed to be used by the Secretary under subsection
				(f)(2) under laws under the jurisdiction of the Secretary that require the
				collection or reporting of quality measures.
										(2)Transmission of
				multi-stakeholder guidanceThe qualified consensus-based entity
				shall transmit to the Secretary the guidance of multi-stakeholder groups
				provided under paragraph (1).
									(3)Requirement for
				transparency in process
										(A)In
				generalIn convening multi-stakeholder groups under paragraph (1)
				with respect to the selection of quality measures, the qualified
				consensus-based entity shall provide for an open and transparent process for
				the activities conducted pursuant to such convening.
										(B)Selection of
				organizations participating in multi-stakeholder groupsThe
				process under subparagraph (A) shall ensure that the selection of
				representatives comprising such groups provides for public nominations for, and
				the opportunity for public comment on, such selection.
										(f)Coordination of
				use of quality measures
									(1)Endorsed
				quality measuresThe Secretary may make a determination under
				regulation or otherwise to use a quality measure described in subsection
				(e)(1)(A) only after taking into account the guidance of multi-stakeholder
				groups under subsection (e)(2).
									(2)Use of interim
				measures
										(A)In
				generalThe Secretary may make a determination, by regulation or
				otherwise, to use a quality measure that has not been endorsed as described in
				subsection (e)(1)(A), provided that the Secretary—
											(i)in a timely
				manner, transmits the measure to the qualified consensus-based entity for
				consideration for endorsement and for the multi-stakeholder consultation
				process under subsection (e)(1);
											(ii)publishes in the
				Federal Register the rationale for the use of the measure; and
											(iii)phases out use
				of the measure upon a decision of the qualified consensus-based entity not to
				endorse the measure, contingent on availability of an adequate alternative
				endorsed measure (as determined by the Secretary), taking into account guidance
				from multi-stakeholder consultation process under subsection (e)(1).
											(B)No adequate
				alternativeIf an adequate alternative endorsed measure is not
				available, the Secretary shall support the development of such an alternative
				endorsed measure, as described in section 931.
										(3)Requirement of
				coordination with entity
										(A)Requirement for
				notification of entity of deadline for recommendations for quality measures in
				proposed regulationsFor each notice of proposed rulemaking to
				implement the collection or reporting of data on quality measures as described
				in section 399LL, the Secretary shall establish a process for the regular
				provision of advance notice to the qualified consensus-based entity of the date
				certain by which recommendations of the entity with respect to quality measures
				must be submitted to the Secretary for consideration in the development of such
				specified regulation.
										(B)Timely
				noticeUnder the process established under subparagraph (A),
				notice shall be given to the qualified consensus-based entity not less than 120
				days before the date certain referred to in subparagraph (A).
										(C)Publication of
				description of entity recommendations and responsesIn publishing
				a specified regulation, the Secretary shall include a description of each
				recommendation of the qualified consensus-based entity with respect to quality
				measures and shall include responses of the Secretary to each such
				recommendation.
										(D)DefinitionIn
				this paragraph, the term specified regulation means a notice of
				proposed rulemaking to implement the collection or reporting of data on quality
				measures as described in section 399LL.
										(4)Effective
				dateThis subsection shall apply with respect to determinations
				or requirements by the Secretary for the use of quality measures made on or
				after the date of enactment of the Affordable Health Choices Act.
									(g)Review of
				quality measures used by the Secretary
									(1)In
				generalNot less than once every 3 years, the Secretary shall
				review quality measures used by the Secretary and, with respect to each such
				measure, shall determine whether to—
										(A)maintain the use
				of such measure; or
										(B)phase out such
				measure.
										(2)ConsiderationsIn
				conducting the review under paragraph (1), the Secretary shall—
										(A)seek to avoid
				duplication of measures used; and
										(B)take into
				consideration current innovative methodologies and strategies for quality
				improvement practices in the delivery of health care services that represent
				best practices for such quality improvement and measures endorsed by a
				qualified consensus-based entity since the previous review by the
				Secretary.
										(h)Process for
				dissemination of measures used by the SecretaryThe Secretary
				shall establish a process for disseminating quality measures used by the
				Secretary. Such process shall include the incorporation of such measures, where
				applicable, in workforce programs, training curricula, payment programs, and
				any other means of dissemination determined by the Secretary. The Secretary
				shall establish a process to disseminate such quality measures through the
				Interagency Working Group established under section 202 of the Affordable
				Health Choices Act.
								(i)FundingTo
				carry out this section there are authorized to be appropriated $50,000,000 for
				each of fiscal years for 2010 through 2014.
								399KK.Public
				reporting of performance information
								(a)Reporting of
				quality measures
									(1)In
				general
										(A)Reporting
				systemNot later than 5 years after the date of enactment of the
				Affordable Health Choices Act, and after notice and opportunity for public
				comment, the Secretary shall implement a system for the reporting on quality
				measures that protect patient privacy and, where appropriate—
											(i)assess health
				outcomes and functional status of patients;
											(ii)assess the
				continuity and coordination of care and care transitions, including episodes of
				care, for patients across the continuum of providers and health care
				settings;
											(iii)assess patient
				experience and patient, caregiver, and family engagement;
											(iv)assess the
				safety, effectiveness, and timeliness of care; and
											(v)assess health
				disparities (as defined by section 485E) across populations and geographic
				areas.
											(2)Form and
				mannerThe data submitted under the system implemented under
				paragraph (1) shall be in a form and manner specified by the Secretary.
									(3)Measures
				describedThe quality measures described in paragraph (1)
				shall—
										(A)be risk adjusted,
				taking into account differences in patient health status, patient
				characteristics, and geographic location, as appropriate;
										(B)be valid,
				reliable, evidence-based, feasible to collect, and actionable by providers,
				payers and consumers, as appropriate;
										(C)minimize the
				burden of collection and reporting such measures; and
										(D)be consistent
				with the national strategy established by the Secretary under section
				399HH.
										(b)Development of
				performance websitesThe Secretary shall make available to the
				public performance information summarizing data on quality measures collected
				in subsection (a) through a series of standardized Internet websites tailored
				to respond to the differing needs of hospitals and other institutional
				providers and services, physicians and other clinicians, patients, consumers,
				researchers, policymakers, States, and such other stakeholders as the Secretary
				may specify.
								(c)DesignEach
				standardized Internet website made available under subsection (b) shall be
				designed to make the use and navigation of that website readily available to
				individuals accessing it. The Secretary shall develop a flexible format to meet
				the differing needs of the various stakeholders and shall modify the website to
				permit a user to easily customize queries.
								(d)Information on
				conditionsPerformance information made publicly available on a
				standardized Internet website under subsection (b) shall be presented by, but
				not limited to, clinical condition to the extent such information is available,
				and the information presented shall, where appropriate, be provider-specific
				and sufficiently disaggregated and specific to meet the needs of patients with
				different clinical conditions.
								(e)ConsultationThe
				Secretary shall carry out this section in collaboration with a qualified
				consensus-based entity under section 399JJ to determine the type of information
				that is useful to stakeholders and the format that best facilitates use of the
				reports and of performance reporting Internet websites. The qualified
				consensus-based entity shall convene multi-stakeholder groups as provided in
				section 399JJ to review the design and format of each Internet website made
				available under subsection (b) and shall transmit to the Secretary the views of
				such multi-stakeholder groups with respect to each such design and
				format.
								399LL.Evaluation
				of data collection process for quality measurement
								(a)GAO
				EvaluationsThe Comptroller General of the United States shall
				conduct periodic evaluations of the implementation of the data collection
				processes for quality measures used by the Secretary.
								(b)ConsiderationsIn
				carrying out the evaluation under subsection (a), the Comptroller General shall
				determine—
									(1)whether the
				system for the collection of data for quality measures provides for validation
				of data as relevant, fair, and scientifically credible;
									(2)whether data
				collection efforts under the system use the most efficient and cost-effective
				means in a manner that minimizes administrative burden on persons required to
				collect data and that adequately protects the privacy of patients’ personal
				health information and provides data security;
									(3)whether standards
				under the system provide for an opportunity for physicians and other clinicians
				and institutional providers of services to review and correct findings;
				and
									(4)the extent to
				which quality measures—
										(A)assess health
				outcomes and functional status of patients;
										(B)assess the
				continuity and coordination of care and care transitions, including episodes of
				care, for patients across the continuum of providers, age, and health care
				settings;
										(C)assess patient
				experience and patient, caregiver, and family engagement;
										(D)assess the
				safety, effectiveness, and timeliness of care;
										(E)assess health
				disparities across health disparity populations (as defined by section 485E)
				and geographic areas;
										(F)address the
				appropriate use of health care resources and services;
										(G)are designed to
				be collected as part of health information technologies supporting better
				delivery of health care services;
										(H)result in direct
				or indirect costs to users of such measures; and
										(I)provide utility
				to both the care of individuals and the management of population health.
										(c)ReportThe
				Comptroller General shall submit reports to Congress and to the Secretary
				containing a description of the findings and conclusions of the results of each
				such
				evaluation.
								.
				205.Collection and
			 analysis of data for quality and resource use measures
					(a)In
			 generalPart S of title III of the Public Health Service Act, as
			 amended by section 204, is further amended by adding at the end the
			 following:
						
							399MM.Collection
				and analysis of data for quality and resource use measures
								(a)PurposeThe
				purpose of this section is to provide for the development of reports based on
				Federal health care data and private data that is publicly available or is
				provided by the entity making the request for the report in order to—
									(1)improve the
				quality and efficiency of health care and advance health care research;
									(2)enhance the
				education and awareness of consumers for evaluating health care services;
				and
									(3)provide the
				public with reports on national, regional, and provider- and supplier-specific
				performance, which may be in a provider- or supplier-identifiable
				format.
									(b)Establishment
				of processThe Secretary shall establish a process to collect,
				and validate, aggregate data on quality measures described in section 399JJ to
				facilitate public reporting described in section 399KK. Such process
				shall—
									(1)be developed
				based on guidance of a broad-based, public-private collaboration;
									(2)employ methods
				that are scientifically sound and feasible to implement nationwide through the
				use of consistent methods for the collection, analysis, and reporting of
				quality and resource use measures;
									(3)over time, where
				feasible, build on expanding availability of health information technology and
				other data systems that are directly used to improve and coordinate patient
				care;
									(4)allow for the
				integration of data on quality of care and resource use from a range of data
				sources used by providers and patients to coordinate and improve care,
				including public sources, private sources, and public-private
				collaborations;
									(5)be implemented in
				accordance with an aggressive timeline to be established by the Secretary based
				on the technical and practical feasibility of measures and related data
				systems; and
									(6)utilize clinical
				and claims data to evaluate the quality and efficiency of health care.
									(c)Data
				collection, aggregation, and analysisThe Secretary shall ensure
				the collection and aggregation of consistent data on quality and resource use
				measures from information systems used to support health care delivery to
				implement the public reporting of performance information as described in
				section 399KK. The Secretary shall ensure that such collection, aggregation,
				and analysis systems span an increasingly broad range of patient populations,
				providers, and geographic areas over time.
								(d)Grants and
				contracts for data collection
									(1)In
				generalThe Secretary shall award grants or contracts to eligible
				entities to support the collection and aggregation of quality and resource use
				measures described under subsection (c).
									(2)Eligible
				entitiesTo be eligible for a grant or contract under this
				subsection, an entity shall—
										(A)(i)be a multi-stakeholder
				entity that coordinates the development of methods and implementation plans for
				the consistent reporting of summary quality and cost information;
											(ii)be an entity capable of submitting
				such summary data for a particular population and providers, such as a disease
				registry, regional collaboration, health plan collaboration, or other
				population-wide source; or
											(iii)be a Federal Indian Health
				Service program or a health program operated by an Indian Tribe (as defined in
				section 4 of the Indian Health Care Improvement Act);
											(B)promote the use
				of the systems that provide data to improve and coordinate patient care;
										(C)support the
				provision of timely, consistent quality and resource use information to health
				care providers, and other groups and organizations as appropriate, with an
				opportunity for providers to correct inaccurate measures; and
										(D)support the
				provision of consistent measures on quality and resource use to the public in
				accordance with the process established by the Secretary under subsection
				(b).
										(3)Consistent data
				aggregationThe Secretary shall award funding under this
				subsection only to entities enabling summary data that can be integrated and
				compared across multiple sources. The Secretary shall also provide standards
				for the protection of the security and privacy of patient data.
									(e)Pilot programs
				to develop, validate, and improve methods used to support the nationwide
				quality measurement and reporting strategy
									(1)In
				general
										(A)Development,
				validation, and improvement methodsThe Secretary shall support
				the development, validation, implementation, and refinement of nationally
				consistent methods used to support quality measurement and reporting under
				section 399KK.
										(B)Grants and
				contractsThe Secretary may award grants or contracts to eligible
				quality data entities to carry out subparagraph (A).
										(2)Eligible
				quality data entitiesTo be eligible for a grant or contract
				under this subsection, a quality data entity shall—
										(A)be a public or
				private organization with expertise and experience in large-scale health care
				data aggregation, integration, analysis, or reporting; and
										(B)support the
				implementation of quality measurement and reporting under section 399KK,
				including the production of data that can be combined and compared with
				equivalent information from other entities involved in supporting the delivery
				of care.
										(f)Grants and
				contracts for data analysis
									(1)Federal health
				care dataIn this subsection:
										(A)In
				generalSubject to subparagraph (B), the term Federal
				health care data means—
											(i)deidentified
				enrollment data and deidentified claims data maintained by the Secretary or
				entities under programs, contracts, grants, or memoranda of understanding
				administered by the Secretary; and
											(ii)where feasible,
				other deidentified enrollment data and deidentified claims data maintained by
				the Federal Government or entities under contract with the Federal
				Government.
											(B)ExceptionThe
				term Federal health care data includes data relating to programs
				administered by the Secretary under the Social Security Act only to the extent
				that the disclosure of such data is authorized or required under such
				Act.
										(2)AwardsThe
				Secretary shall award contracts to eligible entities to support the analysis of
				quality and resource use measures described under subsection (c).
									(3)Eligible
				entities
										(A)QualificationsThe
				Secretary shall enter into a contract with an entity under paragraph (2) only
				if the Secretary determines that the entity—
											(i)has the research
				capability to conduct and complete reports under this subsection;
											(ii)has in
				place—
												(I)an information
				technology infrastructure to support the database of Federal health care data
				that is to be disclosed to the entity; and
												(II)operational
				standards to provide security for such database;
												(iii)has experience
				with, and expertise on, the development of reports on health care quality and
				efficiency; and
											(iv)has a
				significant business presence in the United States.
											(B)Contract
				requirementsEach contract with an entity under paragraph (2)
				shall contain the following requirements:
											(i)Ensuring
				beneficiary privacy
												(I)HIPAAThe
				entity shall meet the requirements imposed on a covered entity for purposes of
				applying part C of title XI and all regulatory provisions promulgated
				thereunder, including regulations (relating to privacy) adopted pursuant to the
				authority of the Secretary under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
												(II)Other
				statutory protectionsThe entity shall be required to refrain
				from disclosing data that could be withheld by the Secretary under section 552
				of title 5, United States Code, or whose disclosure by the Secretary would
				violate section 552a of such title.
												(ii)Proprietary
				informationThe entity shall provide assurances that the entity
				will not disclose any negotiated price concessions, such as discounts, direct
				or indirect subsidies, rebates, and direct or indirect remunerations, obtained
				by health care providers or suppliers or health care plans, or any other
				proprietary cost information.
											(iii)DisclosureThe
				entity shall disclose—
												(I)any financial,
				reporting, or contractual relationship between the entity and any health care
				provider or supplier or health care plan; and
												(II)if applicable,
				the fact that the entity is managed, controlled, or operated by any health care
				provider or supplier or health care plan.
												(iv)Component of
				another organizationIf the entity is a component of another
				organization—
												(I)the entity shall
				maintain Federal health care data and reports separately from the rest of the
				organization and establish appropriate security measures to maintain the
				confidentiality and privacy of the Federal health care data and reports;
				and
												(II)the entity shall
				not make an unauthorized disclosure to the rest of the organization of Federal
				health care data or reports in breach of such confidentiality and privacy
				requirement.
												(v)Termination or
				nonrenewalIf a contract under this subsection is terminated or
				not renewed, the following requirements shall apply:
												(I)Confidentiality
				and privacy protectionsThe entity shall continue to comply with
				the confidentiality and privacy requirements under this subsection with respect
				to all Federal health care data disclosed to the entity and each report
				developed by the entity.
												(II)Disposition of
				data and reportsThe entity shall—
													(aa)return to the
				Secretary all Federal health care data disclosed to the entity and each report
				developed by the entity; or
													(bb)if
				returning the Federal health care data and reports is not practicable, destroy
				the reports and Federal health care data.
													(vi)Risk
				adjustmentThe entity shall ensure that the methodology used to
				develop a report under paragraph (4) shall include acceptable risk adjustment
				and case-mix adjustment developed in consultation with providers.
											(C)Competitive
				proceduresCompetitive procedures (as defined in section 4(5) of
				the Federal Procurement Policy Act) shall be used to enter into contracts under
				paragraph (2).
										(D)Review of
				contract in event of a merger or acquisitionThe Secretary shall
				review the contract with an entity receiving a contract under this subsection
				in the event of a merger or acquisition of the entity in order to ensure that
				the requirements under this subsection will continue to be met.
										(4)Procedures for
				the development of reportsNotwithstanding section 552(b)(6) or
				552a(b) of title 5, United States Code, subject to paragraph (1)(B), not later
				than 12 months after the date of enactment of this section, the Secretary, in
				accordance with the purpose described in subsection (a), shall establish and
				implement procedures under which an entity may submit a request to an entity
				with a contract under this subsection to develop a report based on—
										(A)Federal health
				care data disclosed to the entity under paragraph (5); and
										(B)private data that
				is publicly available or is provided to the entity by the entity making the
				request for the report.
										(5)Access to
				Federal Health Care Data
										(A)In
				generalThe procedures established under paragraph (4) shall
				provide for the secure disclosure of Federal health care data to each entity
				with a contract under paragraph (2).
										(B)Update
				informationNot less than every 6 months, the Secretary shall
				update the information disclosed under subparagraph (A) to each such
				entity.
										(g)Public
				reporting of quality resource use measures at the provider, group, system,
				regional, and other levelsThe Secretary shall make aggregated
				data, and reports developed under subsection (f), on quality and resource use
				measures collected under this section available to health care providers and
				the public through the process described in 399KK.
								(h)Research access
				to health care data and reporting on performanceThe Secretary
				shall permit researchers that meet criteria used to evaluate the
				appropriateness of the release data for research purposes (as established by
				the Secretary) to—
									(1)have access to
				Federal health care data (as defined in subsection (f)); and
									(2)report on the
				performance of health care providers and suppliers, including reporting in a
				provider- or supplier-identifiable format.
									(i)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $90,000,000 for each of fiscal years 2010 through
				2014.
								.
					(b)HIT Policy
			 CommitteeSection 3002(b)(2)(B) of the Public Health Service Act
			 (42 U.S.C. 300jj–12(b)(2)(B)) is amended by adding at the end the
			 following:
						
							(ix)The use of
				certified electronic health records to collect and report quality measures
				accepted by the
				Secretary.
							.
					BHealth care
			 quality improvements
				211.Health care
			 delivery system research; Quality improvement technical
			 assistancePart D of title IX
			 of the Public Health Service Act, as amended by section 203, is further amended
			 by adding at the end the following:
					
						IIHealth care
				quality improvement programs
							933.Health care
				delivery system research
								(a)PurposeThe
				purposes of this section are to—
									(1)enable the
				Director to identify, develop, evaluate, disseminate, and provide training in
				innovative methodologies and strategies for quality improvement practices in
				the delivery of health care services that represent best practices (referred to
				as best practices) in health care quality, safety, and value;
				and
									(2)ensure that the
				Director is accountable for implementing a model to pursue such research in a
				collaborative manner with other related Federal agencies.
									(b)Establishment
				of CenterThere is established within the Agency the Patient
				Safety Research Center (referred to in this section as the
				Center).
								(c)General
				functions of CenterThe Center shall—
									(1)carry out its
				functions using research from a variety of disciplines, which may include
				epidemiology, health services, sociology, psychology, human factors
				engineering, biostatistics, health economics, clinical research, and health
				informatics;
									(2)conduct or
				support activities for activities identified in subsection (a), and for—
										(A)best practices
				for quality improvement practices in the delivery of health care services;
				and
										(B)that include
				changes in processes of care and the redesign of systems used by providers that
				will reliably result in intended health outcomes, improve patient safety, and
				reduce medical errors (such as skill development for health care providers in
				team-based health care delivery and rapid cycle process improvement) and
				facilitate adoption of improved workflow;
										(3)identify health
				care providers, including health care systems, single institutions, and
				individual providers, that—
										(A)deliver
				consistently high-quality, efficient health care services (as determined by the
				Secretary); and
										(B)employ best
				practices that are adaptable and scalable to diverse health care settings or
				effective in improving care across diverse settings;
										(4)assess research,
				evidence, and knowledge about what strategies and methodologies are most
				effective in improving health care delivery;
									(5)find ways to
				translate such information rapidly and effectively into practice, and document
				the sustainability of those improvements;
									(6)create strategies
				for quality improvement through the development of tools, methodologies, and
				interventions that can successfully reduce variations in the delivery of health
				care;
									(7)identify,
				measure, and improve organizational, human, or other causative factors,
				including those related to the culture and system design of a health care
				organization, that contribute to the success and sustainability of specific
				quality improvement and patient safety strategies;
									(8)provide for the
				development of best practices in the delivery of health care services
				that—
										(A)have a high
				likelihood of success, based on structured review of empirical evidence;
										(B)are specified
				with sufficient detail of the individual processes, steps, training, skills,
				and knowledge required for implementation and incorporation into workflow of
				health care practitioners in a variety of settings;
										(C)are designed to
				be readily adapted by health care providers in a variety of settings;
				and
										(D)where applicable,
				assist health care providers in working with other health care providers across
				the continuum of care and in engaging patients and their families in improving
				the care and patient health outcomes;
										(9)provide for the
				funding of the activities of organizations with recognized expertise and
				excellence in improving the delivery of health care services, including
				children's health care, by involving multiple disciplines, managers of health
				care entities, broad development and training, patients, caregivers and
				families, and frontline health care workers, including activities for the
				examination of strategies to share best quality improvement practices and to
				promote excellence in the delivery of health care services; and
									(10)build capacity
				at the State and community level to lead quality and safety efforts through
				education, training, and mentoring programs to carry out the activities under
				paragraphs (1) through (9).
									(d)Research
				Functions of Center
									(1)In
				generalThe Center shall support, such as through a contract or
				other mechanism, research on health care delivery system improvement and the
				development of tools to facilitate adoption of best practices that improve the
				quality, safety, and efficiency of health care delivery services. Such support
				may include establishing a Quality Improvement Network Research Program for the
				purpose of testing, scaling, and disseminating of interventions to improve
				quality and efficiency in health care. Recipients of funding under the Program
				may include national, State, multi-State, or multi-site quality improvement
				networks.
									(2)Research
				requirementsThe research conducted pursuant to paragraph (1)
				shall—
										(A)address the
				priorities identified by the Secretary in the national strategic plan
				established under section 399HH;
										(B)identify areas in
				which evidence is insufficient to identify strategies and methodologies, taking
				into consideration areas of insufficient evidence identified by a qualified
				consensus-based entity in the report required under section 399JJ;
										(C)address concerns
				identified by health care institutions and providers and communicated through
				the Center pursuant to subsection (e);
										(D)reduce
				preventable morbidity, mortality, and associated costs of morbidity and
				mortality by building capacity for patient safety research;
										(E)support the
				discovery of processes for the reliable, safe, efficient, and responsive
				delivery of health care, taking into account discoveries from clinical research
				and comparative effectiveness research;
										(F)be designed to
				help improve health care quality and is tested in practice-based
				settings;
										(G)allow
				communication of research findings and translate evidence into practice
				recommendations that are adaptable to a variety of settings, and which, as soon
				as practicable after the establishment of the Center, shall include—
											(i)the
				implementation of a national application of Intensive Care Unit improvement
				projects relating to the adult (including geriatric), pediatric, and neonatal
				patient populations;
											(ii)practical
				methods for addressing health care associated infections, including
				Methicillin–Resistant Staphylococcus Aureus and Vancomycin–Resistant
				Entercoccus infections and other emerging infections; and
											(iii)practical
				methods for reducing preventable hospital admissions and readmissions;
											(H)expand
				demonstration projects for improving the quality of children’s health care and
				the use of health information technology, such as through Pediatric Quality
				Improvement Collaboratives and Learning Networks, consistent with provisions of
				section 1139A of the Social Security Act for assessing and improving quality,
				where applicable;
										(I)identify and
				mitigate hazards by—
											(i)analyzing events
				reported to patient safety reporting systems and patient safety organizations;
				and
											(ii)using the
				results of such analyses to develop scientific methods of response to such
				events;
											(J)include the conduct of systematic reviews
				of existing practices that improve the quality, safety, and efficiency of
				health care delivery, as well as new research on improving such practices;
				and
										(K)include the
				examination of how to measure and evaluate the progress of quality and patient
				safety activities.
										(e)Dissemination
				of research findings
									(1)Public
				availabilityThe Director shall make the research findings of the
				Center available to the public through multiple media and appropriate formats
				to reflect the varying needs of health care providers and consumers and diverse
				levels of health literacy.
									(2)Linkage to
				health information technologyThe Secretary shall ensure that
				research findings and results generated by the Center are shared with the
				Office of the National Coordinator of Health Information Technology and used to
				inform the activities of the health information technology extension program
				under section 3012, as well as any relevant standards, certification criteria,
				or implementation specifications.
									(f)PrioritizationThe
				Director shall identify and regularly update a list of processes or systems on
				which to focus research and dissemination activities of the Center, taking into
				account—
									(1)cost to Federal
				health programs;
									(2)consumer
				assessment of health care experience;
									(3)provider
				assessment of such processes or systems and opportunities to minimize distress
				and injury to the health care workforce;
									(4)potential impact
				of such processes or systems on health status and function of patients,
				including vulnerable populations including children;
									(5)areas of
				insufficient evidence identified under subsection (d)(2)(B); and
									(6)the evolution of
				meaningful use of health information technology, as defined in section
				3000.
									(g)FundingThere
				is authorized to be appropriated to carry out this section $20,000,000 for
				fiscal years 2010 through 2014.
								934.Quality
				improvement technical assistance and implementation
								(a)In
				generalThe Director, through the Patient Safety Research Center
				established in section 933 (referred to in this section as the
				Center), shall award—
									(1)technical
				assistance grants or contracts to eligible entities to provide technical
				support to institutions that deliver health care and health care providers so
				that such institutions and providers understand, adapt, and implement the
				models and practices identified in the research conducted by the Center,
				including the Quality Improvement Networks Research Program; and
									(2)implementation
				grants or contracts to eligible entities to implement the models and practices
				described under paragraph (1).
									(b)Eligible
				entities
									(1)Technical
				assistance awardTo be eligible to receive a technical assistance
				grant or contract under subsection (a)(1), an entity—
										(A)may be a health
				care provider, health care provider association, professional society, health
				care worker organization, Indian health organization, quality improvement
				organization, patient safety organization, local quality improvement
				collaborative, the Joint Commission, academic health center, university,
				physician-based research network, primary care extension program established
				under section 399V, a Federal Indian Health Service program or a health program
				operated by an Indian Tribe (as defined in section 4 of the Indian Health Care
				Improvement Act), or any other entity identified by the Secretary; and
										(B)shall have
				demonstrated expertise in providing information and technical support and
				assistance to health care providers regarding quality improvement.
										(2)Implementation
				awardTo be eligible to receive an implementation grant or
				contract under subsection (a)(2), an entity—
										(A)may be a hospital
				or other health care provider or consortium or providers, as determined by the
				Secretary; and
										(B)shall have
				demonstrated expertise in providing information and technical support and
				assistance to health care providers regarding quality improvement.
										(c)Application
									(1)Technical
				assistance awardTo receive a technical assistance grant or
				contract under subsection (a)(1), an eligible entity shall submit an
				application to the Secretary at such time, in such manner, and
				containing—
										(A)a plan for a
				sustainable business model that may include a system of—
											(i)charging fees to
				institutions and providers that receive technical support from the entity;
				and
											(ii)reducing or
				eliminating such fees for such institutions and providers that serve low-income
				populations; and
											(B)such other
				information as the Director may require.
										(2)Implementation
				awardTo receive a grant or contract under subsection (a)(2), an
				eligible entity shall submit an application to the Secretary at such time, in
				such manner, and containing—
										(A)a plan for
				implementation of a model or practice identified in the research conducted by
				the Center including—
											(i)financial cost,
				staffing requirements, and timeline for implementation; and
											(ii)pre- and
				projected post-implementation quality measure performance data in targeted
				improvement areas identified by the Secretary; and
											(B)such other
				information as the Director may require.
										(d)Matching
				fundsThe Director may not award a grant or contract under this
				section to an entity unless the entity agrees that it will make available
				(directly or through contributions from other public or private entities)
				non-Federal contributions toward the activities to be carried out under the
				grant or contract in an amount equal to $1 for each $5 of Federal funds
				provided under the grant or contract. Such non-Federal matching funds may be
				provided directly or through donations from public or private entities and may
				be in cash or in-kind, fairly evaluated, including plant, equipment, or
				services.
								(e)Evaluation
									(1)In
				generalThe Director shall evaluate the performance of each
				entity that receives a grant or contract under this section. The evaluation of
				an entity shall include a study of—
										(A)the success of
				such entity in achieving the implementation, by the health care institutions
				and providers assisted by such entity, of the models and practices identified
				in the research conducted by the Center under section 933;
										(B)the perception of
				the health care institutions and providers assisted by such entity regarding
				the value of the entity; and
										(C)where
				practicable, better patient health outcomes and lower cost resulting from the
				assistance provided by such entity.
										(2)Effect of
				evaluationBased on the outcome of the evaluation of the entity
				under paragraph (1), the Director shall determine whether to renew a grant or
				contract with such entity under this section.
									(f)CoordinationThe
				entities that receive a grant or contract under this section shall coordinate
				with health information technology regional extension centers under section
				3012(c) and the primary care extension program established under section 399V
				regarding the dissemination of quality improvement, system delivery reform, and
				best practices
				information.
								.
				212.Grants to
			 establish community health teams to support the patient-centered medical
			 home
					(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall establish a program to
			 provide grants to eligible entities to establish community-based
			 interdisciplinary, interprofessional teams (referred to in this section as
			 health teams) to support primary care practices, including
			 obstetrics and gynecology practices, within the hospital service areas served
			 by the eligible entities. Grants shall be used to—
						(1)establish health
			 teams to provide support services to primary care providers; and
						(2)provide capitated
			 payments to primary care providers as determined by the Secretary.
						(b)Eligible
			 entitiesTo be eligible to receive a grant under subsection (a),
			 an entity shall—
						(1)(A)be a State or
			 State-designated entity; or
							(B)be an Indian Tribe or tribal
			 organization, as defined in section 4 of the Indian Health Care Improvement
			 Act;
							(2)submit a plan for
			 achieving long-term financial sustainability within 3 years;
						(3)submit a plan for
			 incorporating prevention initiatives and patient education and care management
			 resources into the delivery of health care that is integrated with
			 community-based prevention and treatment resources, where available;
						(4)ensure that the
			 health team established by the entity includes an interdisciplinary,
			 interprofessional team of health care providers, as determined by the
			 Secretary; such team may include medical specialists, nurses, nutritionists,
			 dieticians, social workers, behavioral and mental health providers (including
			 substance use disorder prevention and treatment providers), doctors of
			 chiropractic, licensed complementary and alternative medicine practitioners,
			 and physicians' assistants; and
						(5)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
						(c)Requirements
			 for health teamsA health team established pursuant to a grant
			 under subsection (a) shall—
						(1)establish
			 contractual agreements with primary care providers to provide support
			 services;
						(2)support
			 patient-centered medical homes, defined as mode of care that includes—
							(A)personal
			 physicians;
							(B)whole person
			 orientation;
							(C)coordinated and
			 integrated care;
							(D)safe and high
			 quality care though evidence-informed medicine, appropriate use of health
			 information technology, and continuous quality improvements;
							(E)expanded access
			 to care; and
							(F)payment that
			 recognizes added value from additional components of patient-centered
			 care;
							(3)collaborate with
			 local primary care providers and existing State and community based resources
			 to coordinate disease prevention, chronic disease management, transitioning
			 between health care providers and settings and case management for patients,
			 including children, with priority given to those amenable to prevention and
			 with chronic diseases or conditions identified by the Secretary;
						(4)in collaboration
			 with local health care providers, develop and implement interdisciplinary,
			 interprofessional care plans that integrate clinical and community preventive
			 and health promotion services for patients, including children, with a priority
			 given to those amenable to prevention and with chronic diseases or conditions
			 identified by the Secretary;
						(5)incorporate
			 health care providers, patients, caregivers, and authorized representatives in
			 program design and oversight;
						(6)provide support
			 necessary for local primary care providers to—
							(A)coordinate and
			 provide access to high-quality health care services;
							(B)coordinate and
			 provide access to preventive and health promotion services;
							(C)provide access to
			 appropriate specialty care and inpatient services;
							(D)provide
			 quality-driven, cost-effective, culturally appropriate, and patient- and
			 family-centered health care;
							(E)provide access to
			 pharmacist-delivered medication management services, including medication
			 reconciliation;
							(F)provide
			 coordination of the appropriate use of complementary and alternative (CAM)
			 services to those who request such services;
							(G)promote effective
			 strategies for treatment planning, monitoring health outcomes and resource use,
			 sharing information, treatment decision support, and organizing care to avoid
			 duplication of service and other medical management approaches intended to
			 improve quality and value of health care services;
							(H)provide local
			 access to the continuum of health care services in the most appropriate
			 setting, including access to individuals that implement the care plans of
			 patients and coordinate care, such as integrative health care
			 practitioners;
							(I)collect and
			 report data that permits evaluation of the success of the collaborative effort
			 on patient outcomes, including collection of data on patient experience of
			 care, and identification of areas for improvement; and
							(J)establish a
			 coordinated system of early identification and referral for children at risk
			 for developmental or behavioral problems such as through the use of infolines,
			 health information technology, or other means as determined by the
			 Secretary;
							(7)provide 24-hour
			 care management and support during transitions in care settings
			 including—
							(A)a transitional
			 care program that provides onsite visits from the care coordinator, assists
			 with the development of discharge plans and medication reconciliation upon
			 admission to and discharge from the hospitals, nursing home, or other
			 institution setting;
							(B)discharge
			 planning and counseling support to providers, patients, caregivers, and
			 authorized representatives;
							(C)assuring that
			 post-discharge care plans include medication management, as appropriate;
							(D)referrals for
			 mental and behavioral health services, which may include the use of infolines;
			 and
							(E)transitional
			 health care needs from adolescence to adulthood;
							(8)serve as a
			 liaison to community prevention and treatment programs;
						(9)demonstrate a
			 capacity to implement and maintain health information technology that meets the
			 requirements of certified EHR technology (as defined in section 3000 of the
			 Public Health Service Act (42 U.S.C. 300jj)) to facilitate coordination among
			 members of the applicable care team and affiliated primary care practices;
			 and
						(10)where
			 applicable, report to the Secretary information on quality measures used under
			 section 399JJ of the Public Health Service Act.
						(d)Requirement for
			 primary care providersA provider who contracts with a care team
			 shall—
						(1)provide a care
			 plan to the care team for each patient participant;
						(2)provide access to
			 participant health records; and
						(3)meet regularly
			 with the care team to ensure integration of care.
						(e)Reporting to
			 SecretaryAn entity that receives a grant under subsection (a)
			 shall submit to the Secretary a report that describes and evaluates, as
			 requested by the Secretary, the activities carried out by the entity under
			 subsection (c).
					(f)Definition of
			 primary careIn this section, the term primary care
			 means the provision of integrated, accessible health care services by
			 clinicians who are accountable for addressing a large majority of personal
			 health care needs, developing a sustained partnership with patients, and
			 practicing in the context of family and community.
					213.Grants to
			 implement medication management services in treatment of chronic
			 diseaseTitle IX of the Public
			 Health Service Act (42 U.S.C. 299 et seq.), as amended by section 211, is
			 further amended by inserting after section 934 the following:
					
						935.Grants to
				implement medication management services in treatment of chronic
				diseases
							(a)In
				generalThe Secretary, acting through the Patient Safety Research
				Center established in section 933 (referred to in this section as the
				Center), shall establish a program to provide grants to eligible
				entities to implement medication management (referred to in this section as
				MTM) services provided by licensed pharmacists, as a
				collaborative, multidisciplinary, inter-professional approach to the treatment
				of chronic diseases for targeted individuals, to improve the quality of care
				and reduce overall cost in the treatment of such diseases. The Secretary shall
				commence the grant program not later than May 1, 2010.
							(b)Eligible
				entitiesTo be eligible to receive a grant under subsection (a),
				an entity shall—
								(1)provide a setting
				appropriate for MTM services, as recommended by the experts described in
				subsection (e);
								(2)submit to the
				Secretary a plan for achieving long-term financial sustainability;
								(3)where applicable,
				submit a plan for coordinating MTM services through local community health
				teams established in section 212 of the Affordable Health Choices Act or in
				collaboration with primary care extension programs established in section
				399V;
								(4)submit a plan for
				meeting the requirements under subsection (c); and
								(5)submit to the
				Secretary such other information as the Secretary may require.
								(c)MTM services to
				targeted individualsThe MTM services provided with the
				assistance of a grant awarded under subsection (a) shall, as allowed by State
				law including applicable collaborative pharmacy practice agreements,
				include—
								(1)performing or
				obtaining necessary assessments of the health and functional status of each
				patient receiving such MTM services;
								(2)formulating a
				medication treatment plan according to therapeutic goals agreed upon by the
				prescriber and the patient or caregiver or authorized representative of the
				patient;
								(3)selecting,
				initiating, modifying, recommending changes to, or administering medication
				therapy;
								(4)monitoring, which
				may include access to, ordering, or performing laboratory assessments, and
				evaluating the response of the patient to therapy, including safety and
				effectiveness;
								(5)performing an
				initial comprehensive medication review to identify, resolve, and prevent
				medication-related problems, including adverse drug events, quarterly targeted
				medication reviews for ongoing monitoring, and additional followup
				interventions on a schedule developed collaboratively with the
				prescriber;
								(6)documenting the
				care delivered and communicating essential information about such care,
				including a summary of the medication review, and the recommendations of the
				pharmacist to other appropriate health care providers of the patient in a
				timely fashion;
								(7)providing
				education and training designed to enhance the understanding and appropriate
				use of the medications by the patient, caregiver, and other authorized
				representative;
								(8)providing
				information, support services, and resources and strategies designed to enhance
				patient adherence with therapeutic regimens;
								(9)coordinating and
				integrating MTM services within the broader health care management services
				provided to the patient; and
								(10)such other
				patient care services allowed under pharmacist scopes of practice in use in
				other Federal programs that have implemented MTM services.
								(d)Targeted
				individualsMTM services provided by licensed pharmacists under a
				grant awarded under subsection (a) shall be offered to targeted individuals
				who—
								(1)take 4 or more
				prescribed medications (including over-the-counter medications and dietary
				supplements);
								(2)take any
				high risk medications;
								(3)have 2 or more
				chronic diseases, as identified by the Secretary; or
								(4)have undergone a
				transition of care, or other factors, as determined by the Secretary, that are
				likely to create a high risk of medication-related problems.
								(e)Consultation
				with expertsIn designing and implementing MTM services provided
				under grants awarded under subsection (a), the Secretary shall consult with
				Federal, State, private, public-private, and academic entities, pharmacy and
				pharmacist organizations, health care organizations, consumer advocates,
				chronic disease groups, and other stakeholders involved with the research,
				dissemination, and implementation of pharmacist-delivered MTM services, as the
				Secretary determines appropriate. The Secretary, in collaboration with this
				group, shall determine whether it is possible to incorporate rapid cycle
				process improvement concepts in use in other Federal programs that have
				implemented MTM services.
							(f)Reporting to
				the SecretaryAn entity that receives a grant under subsection
				(a) shall submit to the Secretary a report that describes and evaluates, as
				requested by the Secretary, the activities carried out under subsection (c),
				including quality measures endorsed under 399JJ, as determined by the
				Secretary.
							(g)Evaluation and
				reportThe Secretary shall submit to the relevant committees of
				Congress a report which shall—
								(1)assess the
				clinical effectiveness of pharmacist-provided services under the MTM services
				program, as compared to usual care, including an evaluation of whether
				enrollees maintained better health with fewer hospitalizations and emergency
				room visits than similar patients not enrolled in the program;
								(2)assess changes in
				overall health care resource use by targeted individuals;
								(3)assess patient
				and prescriber satisfaction with MTM services;
								(4)assess the impact
				of patient-cost sharing requirements on medication adherence and
				recommendations for modifications;
								(5)identify and
				evaluate other factors that may impact clinical and economic outcomes,
				including demographic characteristics, clinical characteristics, and health
				services use of the patient, as well as characteristics of the regimen,
				pharmacy benefit, and MTM services provided; and
								(6)evaluate the
				extent to which participating pharmacists who maintain a dispensing role have a
				conflict of interest in the provision of MTM services, and if such conflict is
				found, provide recommendations on how such a conflict might be appropriately
				addressed.
								(h)Grant to fund
				development of performance measuresSecretary may, through the
				quality measure development program under section 931 of the Public Health
				Service Act, award grants or contracts to eligible entities for the purpose of
				funding the development of performance measures that assess the use and
				effectiveness of medication therapy management
				services.
							.
				214.Design and
			 implementation of regionalized systems for emergency care
					(a)In
			 generalTitle XII of the
			 Public Health Service Act (42 U.S.C. 300d et seq.) is amended—
						(1)in section 1203—
							(A)in the section heading, by inserting
			 for Trauma
			 Systems after Grants; and
							(B)in subsection
			 (a), by striking Administrator of the Health Resources and Services
			 Administration and inserting Assistant Secretary for
			 Preparedness and Response;
							(2)by inserting
			 after section 1203 the following:
							
								1204.Competitive
				grants for regionalized systems for emergency care response
									(a)In
				generalThe Secretary, acting through the Assistant Secretary for
				Preparedness and Response, shall award not fewer than 4 multiyear contracts or
				competitive grants to eligible entities to support pilot projects that design,
				implement, and evaluate innovative models of regionalized, comprehensive, and
				accountable emergency care and trauma systems.
									(b)Eligible
				entity; regionIn this section:
										(1)Eligible
				entityThe term eligible entity means—
											(A)a State or a
				partnership of 1 or more States and 1 or more local governments; or
											(B)an Indian Tribe
				(as defined in section 4 of the Indian Health Care Improvement Act) or a
				partnership of 1 or more Indian Tribes.
											(2)RegionThe
				term region means an area within a State, an area that lies within
				multiple States, or a similar area (such as a multicounty area), as determined
				by the Secretary.
										(3)Emergency
				servicesThe term emergency services includes acute,
				prehospital, and trauma care.
										(c)Pilot
				projectsThe Secretary shall award a contract or grant under
				subsection (a) to an eligible entity that proposes a pilot project to design,
				implement, and evaluate an emergency medical and trauma system that—
										(1)coordinates with
				public health and safety services, emergency medical services, medical
				facilities, trauma centers, and other entities in a region to develop an
				approach to emergency medical and trauma system access throughout the region,
				including 9–1–1 Public Safety Answering Points and emergency medical
				dispatch;
										(2)includes a
				mechanism, such as a regional medical direction or transport communications
				system, that operates throughout the region to ensure that the patient is taken
				to the medically appropriate facility (whether an initial facility or a
				higher-level facility) in a timely fashion;
										(3)allows for the
				tracking of prehospital and hospital resources, including inpatient bed
				capacity, emergency department capacity, trauma center capacity, on-call
				specialist coverage, ambulance diversion status, and the coordination of such
				tracking with regional communications and hospital destination decisions;
				and
										(4)includes a
				consistent region-wide prehospital, hospital, and interfacility data management
				system that—
											(A)submits data to
				the National EMS Information System, the National Trauma Data Bank, and
				others;
											(B)reports data to
				appropriate Federal and State databanks and registries; and
											(C)contains
				information sufficient to evaluate key elements of prehospital care, hospital
				destination decisions, including initial hospital and interfacility decisions,
				and relevant health outcomes of hospital care.
											(d)Application
										(1)In
				generalAn eligible entity that seeks a contract or grant
				described in subsection (a) shall submit to the Secretary an application at
				such time and in such manner as the Secretary may require.
										(2)Application
				informationEach application shall include—
											(A)an assurance from
				the eligible entity that the proposed system—
												(i)has been
				coordinated with the applicable State Office of Emergency Medical Services (or
				equivalent State office);
												(ii)includes
				consistent indirect and direct medical oversight of prehospital, hospital, and
				interfacility transport throughout the region;
												(iii)coordinates
				prehospital treatment and triage, hospital destination, and interfacility
				transport throughout the region;
												(iv)includes a
				categorization or designation system for special medical facilities throughout
				the region that is integrated with transport and destination protocols;
												(v)includes a
				regional medical direction, patient tracking, and resource allocation system
				that supports day-to-day emergency care and surge capacity and is integrated
				with other components of the national and State emergency preparedness system;
				and
												(vi)addresses
				pediatric concerns related to integration, planning, preparedness, and
				coordination of emergency medical services for infants, children and
				adolescents; and
												(B)such other
				information as the Secretary may require.
											(e)Requirement of
				matching funds
										(1)In
				generalThe Secretary may not make a grant under this section
				unless the State (or consortia of States) involved agrees, with respect to the
				costs to be incurred by the State (or consortia) in carrying out the purpose
				for which such grant was made, to make available non-Federal contributions (in
				cash or in kind under paragraph (2)) toward such costs in an amount equal to
				not less than $1 for each $3 of Federal funds provided in the grant. Such
				contributions may be made directly or through donations from public or private
				entities.
										(2)Non-Federal
				contributionsNon-Federal contributions required in paragraph (1)
				may be in cash or in kind, fairly evaluated, including equipment or services
				(and excluding indirect or overhead costs). Amounts provided by the Federal
				Government, or services assisted or subsidized to any significant extent by the
				Federal Government, may not be included in determining the amount of such
				non-Federal contributions.
										(f)PriorityThe
				Secretary shall give priority for the award of the contracts or grants
				described in subsection (a) to any eligible entity that serves a population in
				a medically underserved area (as defined in section 330(b)(3)).
									(g)ReportNot
				later than 90 days after the completion of a pilot project under subsection
				(a), the recipient of such contract or grant described in shall submit to the
				Secretary a report containing the results of an evaluation of the program,
				including an identification of—
										(1)the impact of the
				regional, accountable emergency care and trauma system on patient health
				outcomes for various critical care categories, such as trauma, stroke, cardiac
				emergencies, neurological emergencies, and pediatric emergencies;
										(2)the system
				characteristics that contribute to the effectiveness and efficiency of the
				program (or lack thereof);
										(3)methods of
				assuring the long-term financial sustainability of the emergency care and
				trauma system;
										(4)the State and
				local legislation necessary to implement and to maintain the system;
										(5)the barriers to
				developing regionalized, accountable emergency care and trauma systems, as well
				as the methods to overcome such barriers; and
										(6)recommendations
				on the utilization of available funding for future regionalization
				efforts.
										(h)Dissemination
				of findingsThe Secretary shall, as appropriate, disseminate to
				the public and to the appropriate Committees of the Congress, the information
				contained in a report made under subsection
				(g).
									;
				and
						(3)in section
			 1232—
							(A)in subsection
			 (a), by striking appropriated and all that follows through the
			 period at the end and inserting appropriated $24,000,000 for each of
			 fiscal years 2010 through 2014.; and
							(B)by inserting
			 after subsection (c) the following:
								
									(d)AuthorityFor
				the purpose of carrying out parts A through C, beginning on the date of
				enactment of the Affordable Health Choices Act, the Secretary shall transfer
				authority in administering grants and related authorities under such parts from
				the Administrator of the Health Resources and Services Administration to the
				Assistant Secretary for Preparedness and
				Response.
									.
							(b)Support for
			 emergency medicine researchPart H of title IV of the Public Health
			 Service Act (42 U.S.C. 289 et seq.) is amended by inserting after the section
			 498C the following:
						
							498D.Support for
				emergency medicine research
								(a)Emergency
				medical researchThe Secretary shall support Federal programs
				administered by the National Institutes of Health, the Agency for Healthcare
				Research and Quality, the Health Resources and Services Administration, the
				Centers for Disease Control and Prevention, and other agencies involved in
				improving the emergency care system to expand and accelerate research in
				emergency medical care systems and emergency medicine, including—
									(1)the basic science
				of emergency medicine;
									(2)the model of
				service delivery and the components of such models that contribute to enhanced
				patient health outcomes;
									(3)the translation
				of basic scientific research into improved practice; and
									(4)the development
				of timely and efficient delivery of health services.
									(b)Pediatric
				emergency medical researchThe Secretary shall support Federal
				programs administered by the National Institutes of Health, the Agency for
				Healthcare Research and Quality, the Health Resources and Services
				Administration, the Centers for Disease Control and Prevention, and other
				agencies to coordinate and expand research in pediatric emergency medical care
				systems and pediatric emergency medicine, including—
									(1)an examination of
				the gaps and opportunities in pediatric emergency care research and a strategy
				for the optimal organization and funding of such research;
									(2)the role of
				pediatric emergency services as an integrated component of the overall health
				system;
									(3)system-wide
				pediatric emergency care planning, preparedness, coordination, and
				funding;
									(4)pediatric
				training in professional education; and
									(5)research in
				pediatric emergency care, specifically on the efficacy, safety, and health
				outcomes of medications used for infants, children, and adolescents in
				emergency care settings in order to improve patient safety.
									(c)Impact
				researchThe Secretary shall support research to determine the
				estimated economic impact of, and savings that result from, the implementation
				of coordinated emergency care systems.
								(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of fiscal years
				2010 through
				2014.
								.
					215.Trauma care
			 centers and service availability
					(a)Trauma care
			 centers
						(1)Grants for
			 trauma care centersSection
			 1241 of the Public Health Service Act (42 U.S.C. 300d–41) is amended by
			 striking subsections (a) and (b) and inserting the following:
							
								(a)In
				generalThe Secretary shall establish 3 programs to award grants
				to qualified public, nonprofit, Indian Health Service, Indian tribal, and urban
				Indian trauma centers—
									(1)to assist in
				defraying substantial uncompensated care costs;
									(2)to further the
				core missions of such trauma centers, including by addressing costs associated
				with patient stabilization and transfer, trauma education and outreach,
				coordination with local and regional trauma systems, essential personnel and
				other fixed costs, and expenses associated with employee and non-employee
				physician services; and
									(3)to provide
				emergency relief to ensure the continued and future availability of trauma
				services.
									(b)Minimum
				qualifications of trauma centers
									(1)Participation
				in trauma care system operating under certain professional
				guidelinesExcept as provided in paragraph (2), the Secretary may
				not award a grant to a trauma center under subsection (a) unless the trauma
				center is a participant in a trauma system that substantially complies with
				section 1213.
									(2)ExemptionParagraph
				(1) shall not apply to trauma centers that are located in States with no
				existing trauma care system.
									(3)Qualification
				for substantial uncompensated care costsThe Secretary shall
				award substantial uncompensated care grants under subsection (a)(1) only to
				trauma centers meeting at least 1 of the criteria in 1 of the following 3
				categories:
										(A)Category
				AThe criteria for category A are as follows:
											(i)At least 40
				percent of the visits in the emergency department of the hospital in which the
				trauma center is located were charity or self-pay patients.
											(ii)At least 50
				percent of the visits in such emergency department were Medicaid (under title
				XIX of the Social Security Act (42 U.S.C. 1396 et seq.)) and charity and
				self-pay patients combined.
											(B)Category
				BThe criteria for category B are as follows:
											(i)At least 35
				percent of the visits in the emergency department were charity or self-pay
				patients.
											(ii)At least 50
				percent of the visits in the emergency department were Medicaid and charity and
				self-pay patients combined.
											(C)Category
				CThe criteria for category C are as follows:
											(i)At least 20
				percent of the visits in the emergency department were charity or self-pay
				patients.
											(ii)At least 30
				percent of the visits in the emergency department were Medicaid and charity and
				self-pay patients combined.
											(4)Trauma centers
				in 1115 waiver StatesNotwithstanding paragraph (3), the
				Secretary may award a substantial uncompensated care grant to a trauma center
				under subsection (a)(1) if the trauma center qualifies for funds under a Low
				Income Pool or Safety Net Care Pool established through a waiver approved under
				section 1115 of the Social Security Act (42 U.S.C. 1315).
									(5)DesignationThe
				Secretary may not award a grant to a trauma center unless such trauma center is
				verified by the American College of Surgeons or designated by an equivalent
				State or local agency.
									(c)Additional
				requirementsThe Secretary may not award a grant to a trauma
				center under subsection (a)(1) unless such trauma center—
									(1)submits to the
				Secretary a plan satisfactory to the Secretary that demonstrates a continued
				commitment to serving trauma patients regardless of their ability to pay;
				and
									(2)has policies in
				place to assist patients who cannot pay for part or all of the care they
				receive, including a sliding fee scale, and to ensure fair billing and
				collection
				practices.
									.
						(2)Considerations
			 in making grantsSection 1242
			 of the Public Health Service Act (42 U.S.C. 300d–42) is amended by striking
			 subsections (a) and (b) and inserting the following:
							
								(a)Substantial
				Uncompensated Care Awards
									(1)In
				generalThe Secretary shall establish an award basis for each
				eligible trauma center for grants under section 1241(a)(1) according to the
				percentage described in paragraph (2), subject to the requirements of section
				1241(b)(3).
									(2)PercentagesThe
				applicable percentages are as follows:
										(A)With respect to a
				category A trauma center, 100 percent of the uncompensated care costs.
										(B)With respect to a
				category B trauma center, not more than 75 percent of the uncompensated care
				costs.
										(C)With respect to a
				category C trauma center, not more than 50 percent of the uncompensated care
				costs.
										(b)Core mission
				awards
									(1)In
				generalIn awarding grants under section 1241(a)(2), the
				Secretary shall—
										(A)reserve 25
				percent of the amount allocated for core mission awards for Level III and Level
				IV trauma centers; and
										(B)reserve 25
				percent of the amount allocated for core mission awards for large urban Level I
				and II trauma centers—
											(i)that have at
				least 1 graduate medical education fellowship in trauma or trauma related
				specialties for which demand is exceeding supply;
											(ii)for
				which—
												(I)annual
				uncompensated care costs exceed $10,000,000; or
												(II)at least 20
				percent of emergency department visits are charity or self-pay or Medicaid
				patients; and
												(iii)that are not
				eligible for substantial uncompensated care awards under section
				1241(a)(1).
											(c)Emergency
				awardsIn awarding grants under section 1241(a)(3), the Secretary
				shall—
									(1)give preference
				to any application submitted by a trauma center that provides trauma care in a
				geographic area in which the availability of trauma care has significantly
				decreased or will significantly decrease if the center is forced to close or
				downgrade service or growth in demand for trauma services exceeds capacity;
				and
									(2)reallocate any
				emergency awards funds not obligated due to insufficient, or a lack of
				qualified, applications to the significant uncompensated care award
				program.
									.
						(3)Certain
			 agreementsSection 1243 of
			 the Public Health Service Act (42 U.S.C. 300d–43) is amended by striking
			 subsections (a), (b), and (c) and inserting the following:
							
								(a)Maintenance of
				financial supportThe Secretary may require a trauma center
				receiving a grant under section 1241(a) to maintain access to trauma services
				at comparable levels to the prior year during the grant period .
								(b)Trauma care
				registryThe Secretary may require the trauma center receiving a
				grant under section 1241(a) to provide data to a national and centralized
				registry of trauma cases, in accordance with guidelines developed by the
				American College of Surgeons, and as the Secretary may otherwise
				require.
								.
						(4)General
			 provisionsSection 1244 of
			 the Public Health Service Act (42 U.S.C. 300d–44) is amended by striking
			 subsections (a), (b), and (c) and inserting the following:
							
								(a)ApplicationThe
				Secretary may not award a grant to a trauma center under section 1241(a) unless
				such center submits an application for the grant to the Secretary and the
				application is in such form, is made in such manner, and contains such
				agreements, assurances, and information as the Secretary determines to be
				necessary to carry out this part.
								(b)Limitation on
				duration of supportThe period during which a trauma center
				receives payments under a grant under section 1241(a)(3) shall be for 3 fiscal
				years, except that the Secretary may waive such requirement for a center and
				authorize such center to receive such payments for 1 additional fiscal
				year.
								(c)Limitation on
				amount of grantNotwithstanding section 1242(a), a grant under
				section 1241 may not be made in an amount exceeding $2,000,000 for each fiscal
				year.
								(d)EligibilityExcept
				as provided in section 1242(b)(1)(B)(iii), acquisition of, or eligibility for,
				a grant under section 1241(a) shall not preclude a trauma center from being
				eligible for other grants described in such section.
								(e)Funding
				distributionOf the total amount appropriated for a fiscal year
				under section 1245, 70 percent shall be used for substantial uncompensated care
				awards under section 1241(a)(1), 20 percent shall be used for core mission
				awards under section 1241(a)(2), and 10 percent shall be used for emergency
				awards under section 1241(a)(3).
								(f)Minimum
				allowanceNotwithstanding subsection (e), if the amount
				appropriated for a fiscal year under section 1245 is less than $25,000,000, all
				available funding for such fiscal year shall be used for substantial
				uncompensated care awards under section 1241(a)(1).
								(g)Substantial
				uncompensated care award distribution and proportional
				shareNotwithstanding section 1242(a), of the amount appropriated
				for substantial uncompensated care grants for a fiscal year, the Secretary
				shall—
									(1)make
				available—
										(A)50 percent of
				such funds for category A trauma center grantees;
										(B)35 percent of
				such funds for category B trauma center grantees; and
										(C)15 percent of
				such funds for category C trauma center grantees; and
										(2)provide available
				funds within each category in a manner proportional to the award basis
				specified in section 1242(a)(2) to each eligible trauma center.
									(h)ReportBeginning
				2 years after the date of enactment of the Affordable Health Choices Act, and
				every 2 years thereafter, the Secretary shall biennially report to Congress
				regarding the status of the grants made under section 1241 and on the overall
				financial stability of trauma
				centers.
								.
						(5)Authorization
			 of appropriationsSection
			 1245 of the Public Health Service Act (42 U.S.C. 300d–45) is amended to read as
			 follows:
							
								1245.Authorization
				of appropriationsFor the
				purpose of carrying out this part, there are authorized to be appropriated
				$100,000,000 for fiscal year 2009, and such sums as may be necessary for each
				of fiscal years 2010 through 2015. Such authorization of appropriations is in
				addition to any other authorization of appropriations or amounts that are
				available for such
				purpose.
								.
						(6)DefinitionPart D of title XII of the Public Health
			 Service Act (42 U.S.C. 300d–41 et seq.) is amended by adding at the end the
			 following:
							
								1246.DefinitionIn this part, the term uncompensated
				care costs means unreimbursed costs from serving self-pay, charity, or
				Medicaid patients, without regard to payment under section 1923 of the Social
				Security Act, all of which are attributable to emergency care and trauma care,
				including costs related to subsequent inpatient admissions to the
				hospital.
								.
						(b)Trauma service
			 availabilityTitle XII of the
			 Public Health Service Act (42 U.S.C. 300d et seq.) is amended by adding at the
			 end the following:
						
							HTrauma service
				availability
								1281.Grants to
				States
									(a)EstablishmentTo
				promote universal access to trauma care services provided by trauma centers and
				trauma-related physician specialties, the Secretary shall provide funding to
				States to enable such States to award grants to eligible entities for the
				purposes described in this section.
									(b)Awarding of
				grants by StatesEach State may award grants to eligible entities
				within the State for the purposes described in subparagraph (d).
									(c)Eligibility
										(1)In
				generalTo be eligible to receive a grant under subsection (b) an
				entity shall—
											(A)be—
												(i)a
				public or nonprofit trauma center or consortium thereof that meets that
				requirements of paragraphs (1), (2), and (5) of section 1241(b);
												(ii)a safety net
				public or nonprofit trauma center that meets the requirements of paragraphs (1)
				through (5) of section 1241(b); or
												(iii)a hospital in
				an underserved area (as defined by the State) that seeks to establish new
				trauma services; and
												(B)submit to the
				State an application at such time, in such manner, and containing such
				information as the State may require.
											(2)LimitationA
				State shall use at least 40 percent of the amount available to the State under
				this part for a fiscal year to award grants to safety net trauma centers
				described in paragraph (1)(A)(ii).
										(d)Use of
				fundsThe recipient of a grant under subsection (b) shall carry
				out 1 or more of the following activities consistent with subsection
				(b):
										(1)Providing trauma
				centers with funding to support physician compensation in trauma-related
				physician specialties where shortages exist in the region involved, with
				priority provided to safety net trauma centers described in subsection
				(c)(1)(A)(ii).
										(2)Providing for
				individual safety net trauma center fiscal stability and costs related to
				having service that is available 24 hours a day, 7 days a week, with priority
				provided to safety net trauma centers described in subsection (c)(1)(A)(ii)
				located in urban, border, and rural areas.
										(3)Reducing trauma
				center overcrowding at specific trauma centers related to throughput of trauma
				patients.
										(4)Establishing new
				trauma services in underserved areas as defined by the State.
										(5)Enhancing
				collaboration between trauma centers and other hospitals and emergency medical
				services personnel related to trauma service availability.
										(6)Making capital
				improvements to enhance access and expedite trauma care, including providing
				helipads and associated safety infrastructure.
										(7)Enhancing trauma
				surge capacity at specific trauma centers.
										(8)Ensuring
				expedient receipt of trauma patients transported by ground or air to the
				appropriate trauma center.
										(9)Enhancing
				interstate trauma center collaboration.
										(e)Limitation
										(1)In
				generalA State may use not more than 20 percent of the amount
				available to the State under this part for a fiscal year for administrative
				costs associated with awarding grants and related costs.
										(2)Maintenance of
				effortThe Secretary may not provide funding to a State under
				this part unless the State agrees that such funds will be used to supplement
				and not supplant State funding otherwise available for the activities and costs
				described in this part.
										(f)Distribution of
				fundsThe following shall apply with respect to grants provided
				in this part:
										(1)Less than
				$10,000,000If the amount of appropriations for this part in a
				fiscal year is less than $10,000,000, the Secretary shall divide such funding
				evenly among only those States that have 1 or more trauma centers eligible for
				funding under section 1241(b)(3)(A).
										(2)Less than
				$20,000,000If the amount of appropriations in a fiscal year is
				less than $20,000,000, the Secretary shall divide such funding evenly among
				only those States that have 1 or more trauma centers eligible for funding under
				subparagraphs (A) and (B) of section 1241(b)(3).
										(3)Less than
				$30,000,000If the amount of appropriations for this part in a
				fiscal year is less than $30,000,000, the Secretary shall divide such funding
				evenly among only those States that have 1 or more trauma centers eligible for
				funding under section 1241(b)(3).
										(4)$30,000,000 or
				moreIf the amount of appropriations for this part in a fiscal
				year is $30,000,000 or more, the Secretary shall divide such funding evenly
				among all States.
										1282.Authorization of
				appropriationsFor the purpose
				of carrying out this part, there is authorized to be appropriated $100,000,000
				for each of fiscal years 2010 through
				2015.
								.
					216.Reducing and
			 reporting hospital readmissions
					(a)In
			 generalPart S of title III of the Public Health Service Act, as
			 amended by section 205, is further amended by adding at the end the
			 following:
						
							399NN.Readmissions
								(a)PurposeThe
				purpose of this section is to improve the quality and value of inpatient
				hospital services in order to—
									(1)improve the
				coordination of care; and
									(2)appropriately
				reduce inefficiency and waste, such as unnecessary hospital readmissions, in
				the care furnished.
									(b)Information
				gathering and analysisBeginning 2010, the Secretary shall
				analyze and calculate hospital-specific and national applicable readmissions
				rates based on subsection (e). In developing criteria and carrying out this
				section, the Secretary shall consider the unique characters of rural and
				low-volume hospitals (including critical access hospitals).
								(c)Disclosure
									(1)In
				generalBeginning in 2011, the Secretary shall establish
				procedures to provide for the confidential disclosure to hospitals receiving
				funds under this Act of information on hospital-specific and national
				applicable readmission rates described in subsection (b).
									(2)Public
				disclosure of informationNot later than 2 years after the date
				of enactment of this section, the Secretary shall make the information on the
				rates of applicable readmission rates and other statistical information of
				hospital receiving funds under this Act disclosed under paragraph (1) publicly
				available in a form and manner determined appropriate by the Secretary.
									(3)ReportNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall submit to Congress a report that contains—
										(A)a summary of the
				implementation of the procedures under paragraph (1);
										(B)a plan for the
				public disclosure of information under paragraph (2); and
										(C)recommendations
				for such legislation or administrative action as the Secretary determines
				appropriate.
										(d)Applicable
				readmission defined
									(1)In
				generalIn this section, the term applicable
				readmission means a readmission—
										(A)selected by the
				Secretary under subsection (e));
										(B)that occurs
				within a time interval (as specified under subsection (f)) following a
				discharge from a hospital; and
										(C)which is for a
				condition or procedure selected under subsection (g).
										(2)Determination
				of applicability to readmissions to certain hospitalsThe
				Secretary shall determine whether the term applicable readmission
				includes readmissions to the same hospital as the prior discharge or
				readmissions to any hospital.
									(e)Selection of
				readmissionsNot later 6 months after the date of enactment of
				this section, the Secretary, in consultation with appropriate representatives
				of the Centers for Medicare & Medicaid Services and the Agency for
				Healthcare Research and Quality, shall, for each of the conditions or
				procedures selected under subsection (g), select readmissions that meet each of
				the following requirements:
									(1)The readmission
				could reasonably have been prevented by the provision of care consistent with
				evidence-based guidelines during the prior admission or the post discharge
				follow-up period.
									(2)The readmission
				is for a condition or procedure related to the care provided during the prior
				admission or post discharge follow-up period, which includes a readmission for
				the following:
										(A)The same
				condition or procedure as the prior discharge.
										(B)An infection or
				other complication of care.
										(C)A condition or
				procedure indicative of a failed surgical intervention.
										(D)Other conditions
				or procedures as determined appropriate by the Secretary.
										(f)Specification
				of time intervalThe Secretary shall specify a time interval, of
				not less than 7 days and not more than 30 days, between the prior discharge and
				applicable readmission for purposes of this section.
								(g)Selection of
				conditions or procedures
									(1)In
				generalNot later than 6 months after the date of enactment of
				this section, the Secretary shall select at least 2 conditions or procedures
				which meet each of the following requirements:
										(A)Such conditions
				or procedures have a high volume.
										(B)For the time
				interval specified under subsection (f), such conditions or procedures have a
				relatively high rate of occurrence of subsequent readmissions described in
				subsection (f), as compared to all other conditions or procedures.
										(2)Expansion of
				conditions or procedures selectedThe Secretary shall expand the
				list of readmission conditions analyzed under this section to include at least
				8 conditions with the highest volume and highest rate of readmissions. At least
				one of the conditions selected shall be a condition prevalent in geriatric
				patients.
									(h)Quality
				improvement program for hospitals with a high severity adjusted readmission
				rate
									(1)Establishment
										(A)In
				generalNot later than 2 years after the date of enactment of
				this section, the Secretary shall establish a program for eligible hospitals to
				improve their readmission rates through the use of patient safety organizations
				(as defined in section 921(4)).
										(B)Eligible
				hospital definedIn this subsection, the term eligible
				hospital means a hospital which the Secretary determines (based on the
				most recent available historical data) has a severity adjusted readmission rate
				for the conditions described in subsection (g) among the highest 25 percent of
				all hospitals nationally.
										(C)Risk
				adjustmentThe Secretary shall utilize appropriate risk
				adjustment measures to determine eligible hospitals.
										(2)Report to the
				SecretaryEligible hospitals and patient safety organizations
				working with those hospitals shall report to the Secretary on the processes
				employed by the hospital to improve readmission rates and the impact of such
				processes on readmission
				rates.
									.
					(b)GAO study and
			 report
						(1)StudyThe
			 Comptroller General of the United States shall conduct a study on the impact of
			 section 399NN of the Public Health Service Act, as added by subsection (a),
			 on—
							(A)care furnished to
			 consumers;
							(B)expenditures
			 under Federal health programs; and
							(C)the cost and
			 quality of care furnished by hospitals.
							(2)ReportNot
			 later than January 1, 2013, the Comptroller General of the United States shall
			 submit to Congress a report on the study conducted under paragraph (1),
			 together with recommendations for such legislation and administrative action as
			 the Comptroller General determines appropriate.
						(c)Study by
			 IOM
						(1)In
			 generalThe Secretary of Health and Human Services shall seek to
			 enter into an agreement with the Institute of Medicine to submit to Congress,
			 not later than 1 year after the date of enactment of this Act, a report on
			 recommendations on how to reduce unnecessary hospital readmissions. Such report
			 shall also include recommendations on how to develop a coordinated care plan
			 for patients being discharged from the hospital.
						(2)AuthorizationFor
			 the purpose of carrying out this subsection, there is authorized to be
			 appropriated such sums as may be necessary for fiscal year 2010.
						217.Program to
			 facilitate shared decisionmakingPart D of title IX of the Public Health
			 Service Act, as amended by section 213, is further amended by adding at the end
			 the following:
					
						936.Program to
				facilitate shared decisionmaking
							(a)PurposeThe
				purpose of this section is to facilitate collaborative processes between
				patients, caregivers or authorized representatives, and clinicians that engages
				the patient, caregiver or authorized representative in decisionmaking, provides
				patients, caregivers or authorized representatives with information about
				trade-offs among treatment options, and facilitates the incorporation of
				patient preferences and values into the medical plan.
							(b)DefinitionsIn this section:
								(1)Patient
				decision aidThe term patient decision aid means an
				educational tool that helps patients, caregivers or authorized representatives
				understand and communicate their beliefs and preferences related to their
				treatment options, and to decide with their health care provider what
				treatments are best for them based on their treatment options, scientific
				evidence, circumstances, beliefs, and preferences.
								(2)Preference
				sensitive careThe term preference sensitive care
				means medical care for which the clinical evidence does not clearly support one
				treatment option such that the appropriate course of treatment depends on the
				values of the patient or the preferences of the patient, caregivers or
				authorized representatives regarding the benefits, harms and scientific
				evidence for each treatment option, the use of such care should depend on the
				informed patient choice among clinically appropriate treatment options.
								(c)Establishment
				of independent standards for patient decision aids for preference sensitive
				care
								(1)Contract with
				entity to establish standards and certify patient decision aids
									(A)In
				generalFor purposes of supporting consensus-based standards for
				patient decision aids for preference sensitive care and a certification process
				for patient decision aids for use in the Federal health programs and by other
				interested parties, the Secretary shall have in effect a contract with the
				qualified consensus-based entity identified in section 399JJ. Such contract
				shall provide that the entity perform the duties described in paragraph
				(2).
									(B)Timing for
				first contractAs soon as practicable after the date of the
				enactment of this section, the Secretary shall enter into the first contract
				under subparagraph (A).
									(C)Period of
				contractA contract under subparagraph (A) shall be for a period
				of 18 months (except such contract may be renewed after a subsequent bidding
				process).
									(2)DutiesThe
				following duties are described in this paragraph:
									(A)Develop and
				identify standards for patient decision aidsThe entity shall
				synthesize evidence and convene a broad range of experts and key stakeholders
				to develop and identify consensus-based standards to evaluate patient decision
				aids for preference sensitive care.
									(B)Endorse patient
				decision aidsThe entity shall review patient decision aids and
				develop a certification process whether patient decision aids meet the
				standards developed and identified under subparagraph (A). The entity shall
				give priority to the review and certification of patient decision aids for
				preference sensitive care.
									(d)Program to
				Develop, Update and Patient Decision Aids to Assist Health Care Providers and
				Patients
								(1)In
				generalThe Secretary, acting through the Director, and in
				coordination with heads of other relevant agencies, such as the Director of the
				Centers for Disease Control and Prevention and the Director of the National
				Institutes of Health, shall establish a program to award grants or
				contracts—
									(A)to develop,
				update, and produce patient decision aids for preference sensitive care to
				assist health care providers in educating patients, caregivers, and authorized
				representatives concerning the relative safety, relative effectiveness
				(including possible health outcomes and impact on functional status), and
				relative cost of treatment or, where appropriate, palliative care
				options;
									(B)to test such
				materials to ensure such materials are balanced and evidence based in aiding
				health care providers and patients, caregivers, and authorized representatives
				to make informed decisions about patient care and can be easily incorporated
				into a broad array of practice settings; and
									(C)to educate
				providers on the use of such materials, including through academic
				curricula.
									(2)Requirements
				for patient decision aidsPatient decision aids developed and
				produced pursuant to a grant or contract under paragraph (1)—
									(A)shall be designed
				to engage patients, caregivers, and authorized representatives in informed
				decisionmaking with health care providers;
									(B)shall present
				up-to-date clinical evidence about the risks and benefits of treatment options
				in a form and manner that is age-appropriate and can be adapted for patients,
				caregivers, and authorized representatives from a variety of cultural and
				educational backgrounds to reflect the varying needs of consumers and diverse
				levels of health literacy;
									(C)shall, where
				appropriate, explain why there is a lack of evidence to support one treatment
				option over another; and
									(D)shall address
				health care decisions across the age span, including those affecting vulnerable
				populations including children.
									(3)DistributionThe
				Director shall ensure that patient decision aids produced with grants or
				contracts under this section are available to the public.
								(4)Nonduplication
				of effortsThe Director shall ensure that the activities under
				this section of the Agency and other agencies, including the Centers for
				Disease Control and Prevention and the National Institutes of Health, are free
				of unnecessary duplication of effort.
								(e)Grants to
				support shared decision making implementation
								(1)In
				generalThe Secretary shall establish a program to provide for
				the phased-in development, implementation, and evaluation of shared
				decisionmaking using patient decision aids to meet the objective of improving
				the understanding of patients of their medical treatment options.
								(2)Shared
				decisionmaking resource centers
									(A)In
				generalThe Secretary shall provide grants for the establishment
				and support of Shared Decision Making Resource Centers (referred to in this
				subsection as Centers) to provide technical assistance to
				providers and to develop and disseminate best practices and other information
				to support and accelerate adoption, implementation, and effective use of
				patient decision aids and shared decision making by providers.
									(B)ObjectivesThe
				objective of a Center is to enhance and promote the adoption of patient
				decision aids and shared decisionmaking through—
										(i)providing
				assistance to eligible providers with the implementation and effective use of,
				and training on, patient decision aids; and
										(ii)the
				dissemination of best practices and research on the implementation and
				effective use of patient decision aids.
										(3)Shared
				decisionmaking participation grants
									(A)In
				generalThe Secretary shall provide grants to health care
				providers for the development and implementation of shared decisionmaking
				techniques.
									(B)PreferenceIn
				order to facilitate the use of best practices, the Secretary shall provide a
				preference in making grants under this subsection to health care providers who
				participate in training by Shared Decision Making Resource Centers or
				comparable training.
									(C)LimitationFunds
				under this paragraph shall not be used to purchase or implement use of patient
				decision aids other than those certified under the process identified in
				subsection (c).
									(4)GuidanceThe
				Secretary may issue guidance to eligible grantees under this subsection on the
				use of patient decision aids.
								(5)Quality
				Measures
									(A)In
				generalThe Secretary shall measure the quality of shared
				decisionmaking. For purposes of making such measurements, the Secretary shall
				select quality measures as described in section 399JJ.
									(B)Reporting data
				on measuresA provider receiving a grant under this subsection
				shall report to the Secretary data on quality measures selected under
				subparagraph (A) in accordance with procedures established by the
				Secretary.
									(C)Feedback on
				measuresThe Secretary shall provide confidential reports to
				eligible providers receiving a grant under this section on the performance of
				the eligible provider on quality measures selected by the Secretary under
				subparagraph (A), the aggregate performance of all eligible providers
				participating in the program, and any improvements in such performance. Such
				reports shall be made publicly available not less than 3 years after the date
				of enactment of this section.
									(D)Grant to fund
				development of performance measuresThe Director may, through the
				quality measure development program under section 931, award grants or
				contracts to eligible entities to fund development of performance measures
				which assess the use by health care providers of shared decisionmaking
				processes or patient decision aids.
									(E)Contents of
				reportEach report submitted under this paragraph shall—
										(i)include an
				assessment of—
											(I)quality measures
				selected under subparagraph (A);
											(II)patient and
				health care provider satisfaction with regard to activities carried out under
				this paragraph;
											(III)utilization of
				medical services for patients of providers receiving a grant under this
				paragraph and other patients as determined appropriate by the Secretary;
											(IV)appropriate
				utilization of shared decisionmaking by providers receiving a grant under this
				paragraph; and
											(V)the costs to
				providers participating of selecting, purchasing, and incorporating approved
				patient decision aids and meeting reporting requirements under this paragraph;
				and
											(ii)identify the
				characteristics of individual eligible providers that are most effective in
				implementing shared decisionmaking under the applicable phase of the
				program.
										(f)FundingFor
				purposes of carrying out this section there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2010 and each subsequent fiscal
				year.
							.
				218.Presentation
			 of prescription drug benefit and risk information
					(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), acting through the
			 Commissioner of Food and Drugs, shall determine whether the addition of
			 quantitative summaries of the benefits and risks of prescription drugs in a
			 standardized format (such as a table or drug facts box) to the promotional
			 labeling or print advertising of such drugs would improve health care
			 decisionmaking by clinicians and patients and consumers.
					(b)Review and
			 consultationIn making the determination under subsection (a),
			 the Secretary shall review all available scientific evidence and research on
			 decisionmaking and social and cognitive psychology and consult with drug
			 manufacturers, clinicians, patients and consumers, experts in health literacy,
			 representatives of racial and ethnic minorities, and experts in women’s and
			 pediatric health.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that provides—
						(1)the determination
			 by the Secretary under subsection (a); and
						(2)the reasoning and
			 analysis underlying that determination.
						(d)AuthorityIf
			 the Secretary determines under subsection (a) that the addition of quantitative
			 summaries of the benefits and risks of prescription drugs in a standardized
			 format (such as a table or drug facts box) to the promotional labeling or print
			 advertising of such drugs would improve health care decision-making by
			 clinicians and patients and consumers, then the Secretary, not later than 3
			 years after the date of submission of the report under subsection (c), shall
			 promulgate proposed regulations as necessary to implement such format.
					(e)ClarificationNothing
			 in this section shall be construed to restrict the existing authorities of the
			 Secretary with respect to benefit and risk information.
					219.Center for
			 health outcomes research and evaluationPart D of title IX of the Public Health
			 Service Act, as amended by section 217, is further amended by adding at the end
			 the following:
					
						937.Center for
				health outcomes research and evaluation
							(a)EstablishmentThe
				Secretary shall establish within the Agency the Center for Health Outcomes
				Research and Evaluation (referred to in this section as the
				Center) to collect, conduct, support, and synthesize research
				with respect to comparing health outcomes, effectiveness, and appropriateness
				of health care services and procedures in order to identify the manner in which
				diseases, disorders, and other health conditions can most effectively and
				appropriately be prevented, diagnosed, treated, and managed clinically.
							(b)DutiesThe
				Center shall—
								(1)coordinate,
				conduct, support, and synthesize research relevant to the comparative health
				outcomes and effectiveness of the full spectrum of health care treatments,
				including pharmaceuticals, medical devices, medical and surgical procedures,
				screening and diagnostics, behavioral health care, oral health, and other
				health interventions;
								(2)coordinate,
				conduct, and support systematic reviews of clinical research, including
				original research conducted subsequent to the date of the enactment of this
				section;
								(3)coordinate,
				conduct, support, and synthesize research that—
									(A)identifies which
				treatment is most effective and least toxic for each individual given each
				individual's genetic makeup and coexisting conditions; and
									(B)reduces treatment
				disparities, among ethnic and racial minorities, children, and vulnerable
				populations;
									(4)use a broad range
				of methodologies, including randomized controlled clinical trials,
				observational studies and other approaches;
								(5)create
				informational tools that organize, synthesize, and disseminate research
				findings to providers, patients, and public and private payers;
								(6)develop a
				publicly available resource database that collects and contains high-quality,
				independent evidence to inform healthcare decisionmaking, which shall include
				reliable evidence from government and non-government sources;
								(7)submit to the
				Secretary, and Congress appropriate relevant reports described in subsection
				(h);
								(8)encourage, as
				appropriate, the development and use of clinical registries and the development
				of health outcomes research data networks from electronic health records, post
				marketing drug and medical device surveillance efforts, and other forms of
				electronic health data; and
								(9)not later than
				one year after the date of the enactment of this section, develop minimum
				methodological standards to be used when conducting studies of comparative
				health outcomes and value (and procedures for use of such standards) in order
				to help ensure accurate and effective comparisons and assessments of treatment
				options, and update such standards at least biennially.
								(c)Powers
								(1)Obtaining
				official dataThe Center may secure directly from any department
				or agency of the United States information necessary to enable the Center to
				carry out this section. Upon request of the Center, the head of that department
				or agency shall furnish that information to the Center on an agreed upon
				schedule.
								(2)Data
				collectionIn order to carry out its functions, the Center
				shall—
									(A)utilize existing
				information, both published and unpublished, where possible, collected and
				assessed either by the staff of the Center or under other arrangements made in
				accordance with this section;
									(B)carry out, or
				award grants or contracts for, original research and experimentation, where
				existing information is inadequate;
									(C)adopt procedures
				allowing any interested party to submit information for use by the Center or
				the Advisory Counsel under subsection (d) in making reports and
				recommendations; and
									(D)comply with any
				existing data privacy standards applicable to the Center.
									(3)Periodic
				audit–The Center shall be subject to periodic audit by the
				Comptroller General.
								(d)Advisory
				Council
								(1)In
				generalTo ensure transparency, the Secretary shall establish
				through the Agency’s National Advisory Council, an advisory council (referred
				to in this section as the Council) that includes representatives
				from the scientific research, patient, provider, and health industry
				communities.
								(2)Composition of
				council
									(A)In
				generalThe members of the Council shall consist of—
										(i)2
				ex officio members who shall be—
											(I)the Director;
				and
											(II)the Chief
				Medical Officer of the Centers for Medicare & Medicaid Services; and
											(ii)19 additional
				members who shall represent broad constituencies of stakeholders.
										(B)Qualifications
										(i)Diverse
				representation of perspectivesThe members of the Council shall
				represent a broad range of perspectives and shall collectively have experience
				in the following areas:
											(I)Epidemiology.
											(II)Health services
				research.
											(III)Bioethics.
											(IV)Communication
				and decision sciences.
											(V)Health
				economics.
											(VI)Safe use of
				medical products.
											(VII)The practice of
				medicine.
											(ii)Diverse
				representation of health care communityAt least one member shall
				represent each of the following health care communities:
											(I)Consumers.
											(II)Practicing
				physicians, including surgeons.
											(III)Nurses.
											(IV)State licensed
				practitioners and other health care professionals.
											(V)Employers.
											(VI)Public
				payers.
											(VII)Insurance
				plans.
											(VIII)Clinical
				researchers who conduct research on behalf of pharmaceutical or device
				manufacturers.
											(IX)Clinical
				researchers who conduct research related to personalized medicine.
											(X)Clinical
				researchers who conduct research related to reducing health disparities.
											(3)AppointmentThe
				Secretary or the Secretary’s designee shall appoint the members of the
				Council.
								(4)Terms
									(A)In
				general–Except as provided in subparagraph (B), each member of
				the Council shall be appointed for a term of 4 years.
									(B)Terms of
				initial appointees–Of the members first appointed—
										(i)10 shall be
				appointed for a term of 4 years; and
										(ii)9 shall be
				appointed for a term of 2 years.
										(5)Conflicts of
				interest–In appointing the members of the Council, the Secretary
				shall take into consideration any financial conflicts of interest.
								(e)Rare disease
				researchIn the case of a research study of a rare disease, the
				Secretary shall appoint a clinical expert advisory panel for purposes of
				assisting in the design of such research study and determining the feasibility
				of recruiting for and conducting such research study.
							(f)Expert advisory
				panelsThe Center may appoint expert advisory panels to advise
				the Center and the agency, instrumentality, or entity conducting the research
				regarding the research question involved and the research design or protocol,
				including important patient subgroups and other parameters of the research.
				Such expert advisory panels may include individuals with experience in the
				relevant topic, project, or category for which the panel is established,
				including practicing and research clinicians and relevant specialists and
				subspecialists.
							(g)Research
				requirementsAny research conducted, supported, or synthesized
				under this section shall meet the following requirements:
								(1)Ensuring
				transparency, credibility, and accessThe establishment of the
				agenda and conduct of the research shall be insulated from undue political or
				stakeholder influence, in accordance with the following:
									(A)Methods of
				conducting such research shall be scientifically based and take into account
				scientific advances in personalized medicine and reduces treatment disparities
				that include ethnic and racial minorities and children.
									(B)All aspects of
				the prioritization of research, conduct of the research, and development of
				conclusions based on the research shall be transparent to all
				stakeholders.
									(C)The process and
				methods for conducting such research shall be publicly documented and available
				to all stakeholders.
									(D)The Center shall
				establish a process for stakeholders involved to review and provide comment on
				the methods and findings of such research.
									(2)Stakeholder
				inputThe priorities of the research, the research, and the
				dissemination of the research shall involve the consultation of patients,
				health care providers, experts in wellness and health promotion, and health
				care consumer representatives through transparent mechanisms recommended by the
				Council.
								(h)Public access
				to health outcomes information
								(1)In
				generalTo the extent practicable, not later than 180 days after
				receipt by the Center of a relevant report described in paragraph (2),
				appropriate information contained in such report shall be posted on the
				official public Internet site of the Center, as applicable.
								(2)Relevant
				reports describedFor purposes of this section, a relevant report
				is each of the following submitted by a grantee or contractor of the
				Center:
									(A)An interim
				progress report.
									(B)A draft final
				report that is available to stakeholders for review.
									(C)Stakeholder
				comments and response to same.
									(D)A final progress
				report on new research submitted for publication by a peer review
				journal.
									(E)A final
				report.
									(3)Benefit to
				subpopulationsAll reports described in paragraph (2) shall
				assess whether the research demonstrates a benefit of the therapy with respect
				to a specific subpopulation of individuals, even if the outcome of the research
				demonstrates that, on average, with respect to the general population, the
				clinical benefits of the treatment do not exceed the harm.
								(i)Access by
				congress and the counsel to Center informationThe Secretary
				shall establish a process for the Center to share with Congress reports and
				non-proprietary data of the Center.
							(j)Dissemination,
				incorporation, and feedback of information
								(1)DisseminationThe
				Center shall provide for the dissemination of findings produced by research
				supported, conducted, or synthesized under this section to health care
				providers, patients, vendors of health information technology focused on
				clinical decision support, appropriate professional associations, and Federal
				and private health plans. Center reports and recommendations shall not be
				construed as mandates for payment, coverage, or treatment.
								(2)IncorporationThe
				Center shall assist users of health information technology focused on clinical
				decision support to promote the timely incorporation of the findings described
				in paragraph (1) into clinical practices and to promote the ease of use of such
				incorporation.
								(3)FeedbackThe
				Center shall establish a process to receive feedback from providers, patients,
				vendors of health information technology focused on clinical decision support,
				appropriate professional associations, and Federal and private health plans
				about the value of the information disseminated under this section.
								(k)Reports to
				congress
								(1)Annual
				reportsBeginning not later than one year after the date of
				enactment of this section, the Director shall submit to Congress an annual
				report on the activities of the Center and the Council, and the research
				conducted, under this section.
								(2)Analysis and
				reviewNot later than December 31, 2011, the Secretary, shall
				submit to Congress a report on all activities conducted or supported under this
				section as of such date. Such report shall—
									(A)include an
				evaluation of the impact from such activities, the overall costs of such
				activities, and an analysis of the backlog of any research proposals approved
				but not funded; and
									(B)address whether
				Congress should expand the responsibilities of the Center to include studies of
				the effectiveness of various aspects of the health care delivery system,
				including health plans and delivery models, such as health plan features,
				benefit designs and performance, and the ways in which health services are
				organized, managed, and
				delivered.
									.
				220.Demonstration
			 program to integrate quality improvement and patient safety training into
			 clinical education of health professionals
					(a)In
			 generalThe Secretary may award grants to eligible entities or
			 consortia under this section to carry out demonstration projects to develop and
			 implement academic curricula that integrates quality improvement and patient
			 safety in the clinical education of health professionals. Such awards shall be
			 made on a competitive basis and pursuant to peer review.
					(b)EligibilityTo
			 be eligible to receive a grant under subsection (a), an entity or consortium
			 shall—
						(1)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require;
						(2)be or
			 include—
							(A)a health
			 professions school;
							(B)a school of
			 public health;
							(C)a school of
			 social work;
							(D)a school of
			 nursing;
							(E)a school of
			 pharmacy;
							(F)an institution
			 with a graduate medical education program; or
							(G)a school of
			 health care administration;
							(3)collaborate in
			 the development of curricula described in subsection (a) with an organization
			 that accredits such school or institution;
						(4)provide for the
			 collection of data regarding the effectiveness of the demonstration project;
			 and
						(5)provide matching
			 funds in accordance with subsection (c).
						(c)Matching
			 funds
						(1)In
			 generalThe Secretary may award a grant to an entity or
			 consortium under this section only if the entity or consortium agrees to make
			 available non-Federal contributions toward the costs of the program to be
			 funded under the grant in an amount that is not less than $1 for each $5 of
			 Federal funds provided under the grant.
						(2)Determination
			 of amount contributedNon-Federal contributions under paragraph
			 (1) may be in cash or in kind, fairly evaluated, including equipment or
			 services. Amounts provided by the Federal Government, or services assisted or
			 subsidized to any significant extent by the Federal Government, may not be
			 included in determining the amount of such contributions.
						(d)EvaluationThe
			 Secretary shall take such action as may be necessary to evaluate the projects
			 funded under this section and publish, make publicly available, and disseminate
			 the results of such evaluations on as wide a basis as is practicable.
					(e)ReportsNot
			 later than 2 years after the date of enactment of this section, and annually
			 thereafter, the Secretary shall submit to the Committee on Health, Education,
			 Labor, and Pensions and the Committee on Finance of the Senate and the
			 Committee on Energy and Commerce and the Committee on Ways and Means of the
			 House of Representatives a report that—
						(1)describes the
			 specific projects supported under this section; and
						(2)contains
			 recommendations for Congress based on the evaluation conducted under subsection
			 (d).
						221.Office of
			 women's health
					(a)Health and
			 Human Services office on women's health
						(1)EstablishmentPart
			 A of title II of the Public Health Service Act (42 U.S.C. 202 et seq.) is
			 amended by adding at the end the following:
							
								229.Health and
				Human Services Office on Women’s Health
									(a)Establishment
				of officeThere is established within the Office of the
				Secretary, an Office on Women’s Health (referred to in this section as the
				Office). The Office shall be headed by a Deputy Assistant
				Secretary for Women’s Health who may report to the Secretary.
									(b)DutiesThe
				Secretary, acting through the Office, with respect to the health concerns of
				women, shall—
										(1)establish
				short-range and long-range goals and objectives within the Department of Health
				and Human Services and, as relevant and appropriate, coordinate with other
				appropriate offices on activities within the Department that relate to disease
				prevention, health promotion, service delivery, research, and public and health
				care professional education, for issues of particular concern to women
				throughout their lifespan;
										(2)provide expert
				advice and consultation to the Secretary concerning scientific, legal, ethical,
				and policy issues relating to women’s health;
										(3)monitor the
				Department of Health and Human Services’ offices, agencies, and regional
				activities regarding women’s health and identify needs regarding the
				coordination of activities, including intramural and extramural
				multidisciplinary activities;
										(4)establish a
				Department of Health and Human Services Coordinating Committee on Women’s
				Health, which shall be chaired by the Deputy Assistant Secretary for Women’s
				Health and composed of senior level representatives from each of the agencies
				and offices of the Department of Health and Human Services;
										(5)establish a
				National Women’s Health Information Center to—
											(A)facilitate the
				exchange of information regarding matters relating to health information,
				health promotion, preventive health services, research advances, and education
				in the appropriate use of health care;
											(B)facilitate access
				to such information;
											(C)assist in the
				analysis of issues and problems relating to the matters described in this
				paragraph; and
											(D)provide technical
				assistance with respect to the exchange of information (including facilitating
				the development of materials for such technical assistance);
											(6)coordinate
				efforts to promote women’s health programs and policies with the private
				sector; and
										(7)through
				publications and any other means appropriate, provide for the exchange of
				information between the Office and recipients of grants, contracts, and
				agreements under subsection (c), and between the Office and health
				professionals and the general public.
										(c)Grants and
				contracts regarding duties
										(1)AuthorityIn
				carrying out subsection (b), the Secretary may make grants to, and enter into
				cooperative agreements, contracts, and interagency agreements with, public and
				private entities, agencies, and organizations.
										(2)Evaluation and
				disseminationThe Secretary shall directly or through contracts
				with public and private entities, agencies, and organizations, provide for
				evaluations of projects carried out with financial assistance provided under
				paragraph (1) and for the dissemination of information developed as a result of
				such projects.
										(d)ReportsNot
				later than 1 year after the date of enactment of this section, and every second
				year thereafter, the Secretary shall prepare and submit to the appropriate
				committees of Congress a report describing the activities carried out under
				this section during the period for which the report is being prepared.
									(e)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2010 through
				2014.
									.
						(2)Transfer of
			 functionsThere are transferred to the Office on Women’s Health
			 (established under section 229 of the Public Health Service Act, as added by
			 this section), all functions exercised by the Office on Women’s Health of the
			 Public Health Service prior to the date of enactment of this section, including
			 all personnel and compensation authority, all delegation and assignment
			 authority, and all remaining appropriations. All orders, determinations, rules,
			 regulations, permits, agreements, grants, contracts, certificates, licenses,
			 registrations, privileges, and other administrative actions that—
							(A)have been issued,
			 made, granted, or allowed to become effective by the President, any Federal
			 agency or official thereof, or by a court of competent jurisdiction, in the
			 performance of functions transferred under this paragraph; and
							(B)are in effect at
			 the time this section takes effect, or were final before the date of enactment
			 of this section and are to become effective on or after such date,
							shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President, the
			 Secretary, or other authorized official, a court of competent jurisdiction, or
			 by operation of law.(b)Centers for
			 disease control and prevention office of women’s healthPart A of
			 title III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended
			 by adding at the end the following:
						
							310A.Centers for
				disease control and prevention office of women’s health
								(a)EstablishmentThere
				is established within the Office of the Director of the Centers for Disease
				Control and Prevention, an office to be known as the Office of Women’s Health
				(referred to in this section as the Office). The Office shall be
				headed by a director who shall be appointed by the Director of such
				Centers.
								(b)PurposeThe
				Director of the Office shall—
									(1)report to the
				Director of the Centers for Disease Control and Prevention on the current level
				of the Centers’ activity regarding women’s health conditions across, where
				appropriate, age, biological, and sociocultural contexts, in all aspects of the
				Centers’ work, including prevention programs, public and professional
				education, services, and treatment;
									(2)establish
				short-range and long-range goals and objectives within the Centers for women’s
				health and, as relevant and appropriate, coordinate with other appropriate
				offices on activities within the Centers that relate to prevention, research,
				education and training, service delivery, and policy development, for issues of
				particular concern to women;
									(3)identify projects
				in women’s health that should be conducted or supported by the Centers;
									(4)consult with
				health professionals, nongovernmental organizations, consumer organizations,
				women’s health professionals, and other individuals and groups, as appropriate,
				on the policy of the Centers with regard to women; and
									(5)serve as a member
				of the Department of Health and Human Services Coordinating Committee on
				Women’s Health (established under section 229(b)(4)).
									(c)DefinitionAs
				used in this section, the term women's health conditions, with
				respect to women of all age, ethnic, and racial groups, means diseases,
				disorders, and conditions—
									(1)unique to,
				significantly more serious for, or significantly more prevalent in women;
				and
									(2)for which the
				factors of medical risk or type of medical intervention are different for
				women, or for which there is reasonable evidence that indicates that such
				factors or types may be different for women.
									(d)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2010 through
				2014.
								.
					(c)Office of
			 women’s health researchSection 486(a) of the Public Health
			 Service Act (42 U.S.C. 287d(a)) is amended by inserting and who shall
			 report directly to the Director before the period at the end thereof
			 .
					(d)Substance abuse
			 and mental health services administrationSection 501(f) of the
			 Public Health Service Act (42 U.S.C. 290aa(f)) is amended—
						(1)in paragraph (1),
			 by inserting who shall report directly to the Administrator
			 before the period;
						(2)by redesignating
			 paragraph (4) as paragraph (5); and
						(3)by inserting
			 after paragraph (3), the following:
							
								(4)OfficeNothing
				in this subsection shall be construed to preclude the Secretary from
				establishing within the Substance Abuse and Mental Health Administration an
				Office of Women’s
				Health.
								.
						(e)Agency for
			 healthcare research and quality activities regarding women’s
			 health.Part C of title IX of the Public Health Service Act (42
			 U.S.C. 299c et seq.) is amended—
						(1)by redesignating
			 sections 925 and 926 as sections 926 and 927, respectively; and
						(2)by inserting
			 after section 924 the following:
							
								925.Activities
				regarding women’s health
									(a)EstablishmentThere
				is established within the Office of the Director, an Office of Women’s Health
				and Gender-Based Research (referred to in this section as the
				Office). The Office shall be headed by a director who shall be
				appointed by the Director of Healthcare and Research Quality.
									(b)PurposeThe
				official designated under subsection (a) shall—
										(1)report to the
				Director on the current Agency level of activity regarding women’s health,
				across, where appropriate, age, biological, and sociocultural contexts, in all
				aspects of Agency work, including the development of evidence reports and
				clinical practice protocols and the conduct of research into patient outcomes,
				delivery of health care services, quality of care, and access to health
				care;
										(2)establish
				short-range and long-range goals and objectives within the Agency for research
				important to women’s health and, as relevant and appropriate, coordinate with
				other appropriate offices on activities within the Agency that relate to health
				services and medical effectiveness research, for issues of particular concern
				to women;
										(3)identify projects
				in women’s health that should be conducted or supported by the Agency;
										(4)consult with
				health professionals, nongovernmental organizations, consumer organizations,
				women’s health professionals, and other individuals and groups, as appropriate,
				on Agency policy with regard to women; and
										(5)serve as a member
				of the Department of Health and Human Services Coordinating Committee on
				Women’s Health (established under section
				229(b)(4)).
										.
							
								(c)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2010 through
				2014.
								.
						(f)Health
			 resources and services administration office of women’s
			 healthTitle VII of the Social Security Act (42 U.S.C. 901 et
			 seq.) is amended by adding at the end the following:
						
							713.Office of
				Women’s Health
								(a)EstablishmentThe
				Secretary shall establish within the Office of the Administrator of the Health
				Resources and Services Administration, an office to be known as the Office of
				Women’s Health. The Office shall be headed by a director who shall be appointed
				by the Administrator.
								(b)PurposeThe
				Director of the Office shall—
									(1)report to the
				Administrator on the current Administration level of activity regarding women’s
				health across, where appropriate, age, biological, and sociocultural
				contexts;
									(2)establish
				short-range and long-range goals and objectives within the Health Resources and
				Services Administration for women’s health and, as relevant and appropriate,
				coordinate with other appropriate offices on activities within the
				Administration that relate to health care provider training, health service
				delivery, research, and demonstration projects, for issues of particular
				concern to women;
									(3)identify projects
				in women’s health that should be conducted or supported by the bureaus of the
				Administration;
									(4)consult with
				health professionals, nongovernmental organizations, consumer organizations,
				women’s health professionals, and other individuals and groups, as appropriate,
				on Administration policy with regard to women; and
									(5)serve as a member
				of the Department of Health and Human Services Coordinating Committee on
				Women’s Health (established under section 229(b)(4) of the Public Health
				Service Act).
									(c)Continued
				administration of existing programsThe Director of the Office
				shall assume the authority for the development, implementation, administration,
				and evaluation any projects carried out through the Health Resources and
				Services Administration relating to women’s health on the date of enactment of
				this section.
								(d)DefinitionsFor
				purposes of this section:
									(1)AdministrationThe
				term Administration means the Health Resources and Services
				Administration.
									(2)AdministratorThe
				term Administrator means the Administrator of the Health Resources
				and Services Administration.
									(3)OfficeThe
				term Office means the Office of Women’s Health established under
				this section in the Administration.
									(e)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2010 through
				2014.
								.
					(g)Food and drug
			 administration office of women’s healthChapter X of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 391 et seq.) is amended by adding at
			 the end the following:
						
							1011.Office of
				Women’s Health
								(a)EstablishmentThere
				is established within the Office of the Commissioner, an office to be known as
				the Office of Women’s Health (referred to in this section as the
				Office). The Office shall be headed by a director who shall be
				appointed by the Commissioner of Food and Drugs.
								(b)PurposeThe
				Director of the Office shall—
									(1)report to the
				Commissioner of Food and Drugs on current Food and Drug Administration
				(referred to in this section as the Administration) levels of
				activity regarding women’s participation in clinical trials and the analysis of
				data by sex in the testing of drugs, medical devices, and biological products
				across, where appropriate, age, biological, and sociocultural contexts;
									(2)establish
				short-range and long-range goals and objectives within the Administration for
				issues of particular concern to women’s health within the jurisdiction of the
				Administration, including, where relevant and appropriate, adequate inclusion
				of women and analysis of data by sex in Administration protocols and
				policies;
									(3)provide
				information to women and health care providers on those areas in which
				differences between men and women exist;
									(4)consult with
				pharmaceutical, biologics, and device manufacturers, health professionals with
				expertise in women’s issues, consumer organizations, and women’s health
				professionals on Administration policy with regard to women;
									(5)make annual
				estimates of funds needed to monitor clinical trials and analysis of data by
				sex in accordance with needs that are identified; and
									(6)serve as a member
				of the Department of Health and Human Services Coordinating Committee on
				Women’s Health (established under section 229(b)(4) of the Public Health
				Service Act).
									(c)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2010 through
				2014.
								.
					(h)No new
			 regulatory authorityNothing in this section and the amendments
			 made by this section may be construed as establishing regulatory authority or
			 modifying any existing regulatory authority.
					(i)Limitation on
			 terminationNotwithstanding any other provision of law, a Federal
			 office of women’s health (including the Office of Research on Women’s Health of
			 the National Institutes of Health) or Federal appointive position with primary
			 responsibility over women’s health issues (including the Associate
			 Administrator for Women’s Services under the Substance Abuse and Mental Health
			 Services Administration) that is in existence on the date of enactment of this
			 section shall not be terminated, reorganized, or have any of it’s powers or
			 duties transferred unless such termination, reorganization, or transfer is
			 approved by Congress through the adoption of a concurrent resolution of
			 approval.
					(j)Rule of
			 constructionNothing in this section (or the amendments made by
			 this section) shall be construed to limit the authority of the Secretary of
			 Health and Human Services with respect to women’s health, or with respect to
			 activities carried out through the Department of Health and Human Services on
			 the date of enactment of this section.
					222.Administrative
			 simplification
					(a)Standards for
			 financial and administrative transactions
						(1)In
			 generalThe Secretary shall adopt and regularly update standards,
			 implementation specifications, and operating rules for the electronic exchange
			 and use of health information for purposes of financial and administrative
			 transactions (as provided for in paragraph (2)).
						(2)Additional
			 requirements for financial and administrative transactionsThe
			 standards, implementation specifications, and operating rules provided for in
			 paragraph (1) shall—
							(A)be unique with no
			 conflicting or redundant standards;
							(B)be authoritative,
			 requiring no additional standards or companion guides;
							(C)be comprehensive
			 and robust, requiring minimal augmentation by paper transactions or
			 clarification by phone calls;
							(D)enable the real
			 time determination of a patient's financial responsibility at the point of
			 service and, to the extent possible, prior to service, including whether a
			 patient is eligible for a specific service with a specific physician at a
			 specific facility, which may include a machine-readable health plan
			 identification card;
							(E)provide for
			 timely acknowledgment; and
							(F)require that all
			 data elements within a standard or specification (such as reason and remark
			 codes) be described in unambiguous terms (with no optional fields permitted and
			 a requirement that data elements be either required or conditioned upon set
			 values in other fields) with additional conditions being prohibited.
							(3)Time for
			 adoptionNot later than 2 years after the date of enactment of
			 this section, the Secretary shall adopt standards, implementation
			 specifications, and operating rules under this section.
						(4)Requirements
			 for initial standardsThe initial set of standards,
			 implementation specifications, and operating rules under paragraph (1) shall
			 include—
							(A)requirements to
			 clarify, refine, and expand, as needed, standards required under section 1173
			 of the Social Security Act;
							(B)requirements for
			 acknowledgments, such as those for receipt of a claim;
							(C)requirements to
			 permit electronic funds transfers (to allow automated reconciliation with the
			 related health care payment and remittance advice);
							(D)the requirements
			 of timely and transparent claim and denial management processes, including
			 tracking, adjudication, and appeal processing (for all participants, including
			 health insurance issuers, health care providers, and patients); and
							(E)other
			 requirements relating to administrative simplification as identified by the
			 Secretary, in consultation with stakeholders.
							(5)Building on
			 existing standardsIn developing the standards, implementation
			 specifications, and operating rules under paragraph (1), the Secretary shall
			 build upon existing and planned standards, implementation specifications, and
			 operating rules.
						(6)Expedited
			 procedures for adoption of additions and modifications to
			 standardsNotwithstanding any other provision of law, the
			 Secretary may use the following expedited procedures for purposes of paragraph
			 (1):
							(A)Expedited
			 upgrade programThe Secretary shall provide for an expedited
			 upgrade program (in this paragraph referred to as the upgrade
			 program), in accordance with this paragraph, to develop and approve
			 additions and modifications to the standards described in paragraph (4) to
			 improve the quality of such standards or to extend the functionality of such
			 standards to meet evolving requirements in health care.
							(B)Publication of
			 noticesUnder the upgrade program:
								(i)Voluntary
			 notice of initiation of processNot later than 30 days after the
			 date the Secretary receives a notice from a standard setting organization that
			 the organization is initiating a process to develop an addition or modification
			 to a standard described in paragraph (4), the Secretary shall publish a notice
			 in the Federal Register that—
									(I)identifies the
			 subject matter of the addition or modification;
									(II)provides a
			 description of how persons may participate in the development process;
			 and
									(III)invites public
			 participation in such process.
									(ii)Voluntary
			 notice of preliminary draft of additions or modifications to
			 standardsNot later than 30 days after the date the Secretary
			 receives a notice from a standard setting organization that the organization
			 has prepared a preliminary draft of an addition or modification to a standard
			 described in paragraph (4), the Secretary shall publish a notice in the Federal
			 Register that—
									(I)identifies the
			 subject matter of (and summarizes) the addition or modification;
									(II)specifies the
			 procedure for obtaining the draft;
									(III)provides a
			 description of how persons may submit comments in writing and at any public
			 hearing or meeting held by the organization on the addition or modification;
			 and
									(IV)invites
			 submission of such comments and participation in such hearing or meeting
			 without requiring the public to pay a fee to participate.
									(iii)Notice of
			 proposed addition or modification to standardsNot later than 30
			 days after the date the Secretary receives a notice from a standard setting
			 organization that the organization has a proposed addition or modification to a
			 standard described in paragraph (4) that the organization intends to submit
			 under subparagraph (D)(iii), the Secretary shall publish a notice in the
			 Federal Register that contains, with respect to the proposed addition or
			 modification, the information required in the notice under clause (ii) with
			 respect to the addition or modification.
								(iv)ConstructionNothing
			 in this paragraph shall be construed as requiring a standard setting
			 organization to request the notices described in clauses (i) and (ii) with
			 respect to an addition or modification to a standard in order to qualify for an
			 expedited determination under subparagraph (C) with respect to a proposal
			 submitted to the Secretary for adoption of such addition or
			 modification.
								(C)Provision of
			 expedited determinationUnder the upgrade program and with
			 respect to a proposal by a standard setting organization for an addition or
			 modification to a standard described in paragraph (4), if the Secretary
			 determines that the standard setting organization developed such addition or
			 modification in accordance with the requirements of subparagraph (D) and the
			 National Committee on Vital and Health Statistics recommends approval of such
			 addition or modification under subparagraph (E), the Secretary shall provide
			 for expedited treatment of such proposal in accordance with subparagraph
			 (F).
							(D)RequirementsThe
			 requirements under this subparagraph with respect to a proposed addition or
			 modification to a standard by a standard setting organization are the
			 following:
								(i)Request for
			 publication of noticeThe standard setting organization submits
			 to the Secretary a request for publication in the Federal Register of a notice
			 described in subparagraph (B)(iii) for the proposed addition or
			 modification.
								(ii)Process for
			 receipt and consideration of public commentThe standard setting
			 organization provides for a process through which, after the publication of the
			 notice referred to under clause (i), the organization—
									(I)receives and
			 responds to public comments submitted on a timely basis on the proposed
			 addition or modification before submitting such proposed addition or
			 modification to the National Committee on Vital and Health Statistics under
			 clause (iii);
									(II)makes publicly
			 available a written explanation for its response in the proposed addition or
			 modification to comments submitted on a timely basis; and
									(III)makes public
			 comments received under clause (I) available, or provides access to such
			 comments, to the Secretary.
									(iii)Submittal of
			 final proposed addition or modification to NCVHSAfter completion
			 of the process under clause (ii), the standard setting organization submits the
			 proposed addition or modification to the National Committee on Vital and Health
			 Statistics for review and consideration under subparagraph (E). Such submission
			 shall include information on the organization's compliance with the notice and
			 comment requirements (and responses to those comments) under clause
			 (ii).
								(E)Hearings and
			 recommendations by National Committee on Vital and Health
			 StatisticsUnder the upgrade program, upon receipt of a proposal
			 submitted by a standard setting organization under subparagraph (D)(iii) for
			 the adoption of an addition or modification to a standard, the National
			 Committee on Vital and Health Statistics shall provide notice to the public and
			 a reasonable opportunity for public testimony at a hearing on such addition or
			 modification. The Secretary may participate in such hearing in such capacity
			 (including presiding ex officio) as the Secretary shall determine appropriate.
			 Not later than 120 days after the date of receipt of the proposal, the
			 Committee shall submit to the Secretary its recommendation to adopt (or not
			 adopt) the proposed addition or modification.
							(F)Determination
			 by secretary to accept or reject National Committee on Vital and Health
			 Statistics recommendation
								(i)Timely
			 determinationUnder the upgrade program, if the National
			 Committee on Vital and Health Statistics submits to the Secretary a
			 recommendation under subparagraph (E) to adopt a proposed addition or
			 modification, not later than 90 days after the date of receipt of such
			 recommendation the Secretary shall make a determination to accept or reject the
			 recommendation and shall publish notice of such determination in the Federal
			 Register not later than 90 days after the date of the determination.
								(ii)Contents of
			 noticeIf the determination is to reject the recommendation, such
			 notice shall include the reasons for the rejection. If the determination is to
			 accept the recommendation, as part of such notice the Secretary shall
			 promulgate the modified standard (including the accepted proposed addition or
			 modification accepted) as a final rule under this subsection without any
			 further notice or public comment period.
								(iii)Limitation on
			 considerationThe Secretary shall not consider a proposal under
			 this subparagraph unless the Secretary determines that the requirements of
			 subparagraph (D) (including publication of notice and opportunity for public
			 comment) have been met with respect to the proposal.
								(G)Exemption from
			 Paperwork Reduction ActChapter 35 of title 44, United States
			 Code, shall not apply to a final rule promulgated under subparagraph
			 (F).
							(H)Treatment as
			 satisfying requirements for notice and commentAny requirements
			 under section 553 of title 5, United States Code, relating to notice and an
			 opportunity for public comment with respect to a final rule promulgated under
			 subparagraph (F) shall be treated as having been met by meeting the
			 requirements of the notice and opportunity for public comment provided under
			 provisions of subparagraphs (B)(iii), (D), and (E).
							(I)Modification
			 definedFor purposes of this section, the term
			 modification includes a new version or a version upgrade.
							(7)Implementation
			 and enforcementNot later than 2 years after the date of
			 enactment of this section, the Secretary shall submit to the appropriate
			 committees of Congress a plan for the implementation and enforcement, by not
			 later than 5 years after such date of enactment, of the standards,
			 implementation specifications, and operating rules provided for under paragraph
			 (1).
						(b)Health plan
			 identifierNot later than 1 year after the date of enactment of
			 this section, the Secretary shall promulgate a final rule to establish a
			 National Health Plan Identifier system.
					223.Patient
			 navigator programSection 340A
			 of the Public Health Service Act (42 U.S.C. 256a) is amended—
					(1)in subsection (e), by adding at the end the
			 following:
						
							(3)Minimum core
				proficienciesThe Secretary shall not award a grant to an entity
				under this section unless such entity provides assurances that patient
				navigators recruited, assigned, trained, or employed using grant funds meet
				minimum core proficiencies, as defined by the entity that submits the
				application, that are tailored for the main focus or intervention of the
				navigator involved.
							;
				and
					(2)in subsection
			 (m)—
						(A)in paragraph (1),
			 by striking and $3,500,000 for fiscal year 2010. and inserting
			 $3,500,000 for fiscal year 2010, and such sums as may be necessary for
			 each of fiscal years 2011 through 2015.; and
						(B)in paragraph (2),
			 by striking 2010 and inserting 2015.
						224.Authorization
			 of appropriationsExcept where
			 otherwise provided in this subtitle (or an amendment made by this subtitle),
			 there is authorized to be appropriated such sums as may be necessary to carry
			 out this subtitle (and such amendments made by this subtitle).
				CCivil and
			 criminal penalties for acts involving Federal health care programs; exception
			 to limitation on certain physician referrals
				231.Safe harbors
			 to antikickback civil penalties and criminal penalties for provision of health
			 information technology and training services
					(a)For civil penaltiesSection 1128A of the
			 Social Security Act (42 U.S.C.
			 1320a–7a) is amended—
						(1)in subsection (b), by adding at the end the
			 following new paragraph:
							
								(4)For purposes of this subsection,
				inducements to reduce or limit services described in paragraph (1) shall not
				include the practical or other advantages resulting from health information
				technology or related installation, maintenance, support, or training
				services.
								;
				and
						(2)in subsection (i), by adding at the end the
			 following new paragraph:
							
								(8)The term health information
				technology means hardware, software, license, right, intellectual
				property, equipment, or other information technology (including new versions,
				upgrades, and connectivity) designed or provided primarily for the electronic
				creation, maintenance, or exchange of health information to better coordinate
				care or improve health care quality, efficiency, or
				research.
								.
						(b)For Criminal PenaltiesSection 1128B of such Act (42 U.S.C.
			 1320a–7b) is amended—
						(1)in subsection (b)(3)—
							(A)in subparagraph (G), by striking
			 and at the end;
							(B)in the subparagraph (H) added by section
			 237(d) of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173; 117 Stat. 2213)—
								(i)by moving such subparagraph 2 ems to the
			 left; and
								(ii)by striking the period at the end and
			 inserting a semicolon;
								(C)in the subparagraph (H) added by section
			 431(a) of such Act (117 Stat. 2287)—
								(i)by redesignating such subparagraph as
			 subparagraph (I);
								(ii)by moving such subparagraph 2 ems to the
			 left; and
								(iii)by striking the period at the end and
			 inserting ; and; and
								(D)by adding at the end the following new
			 subparagraph:
								
									(J)any nonmonetary remuneration (in the form
				of health information technology, as defined in section 1128A(i)(8), or related
				installation, maintenance, support or training services) made to a person by a
				specified entity (as defined in subsection (g)) if—
										(i)the provision of such remuneration is
				without an agreement between the parties or legal condition that—
											(I)limits or restricts the use of the health
				information technology to services provided by the physician to individuals
				receiving services at the specified entity;
											(II)limits or restricts the use of the health
				information technology in conjunction with other health information technology;
				or
											(III)conditions the provision of such
				remuneration on the referral of patients or business to the specified
				entity;
											(ii)such remuneration is arranged for in a
				written agreement that is signed by the parties involved (or their
				representatives) and that specifies the remuneration solicited or received (or
				offered or paid) and states that the provision of such remuneration is made for
				the primary purpose of better coordination of care or improvement of health
				quality, efficiency, or research; and
										(iii)the specified entity providing the
				remuneration (or a representative of such entity) has not taken any action to
				disable any basic feature of any hardware or software component of such
				remuneration that would permit
				interoperability.
										;
				and
							(2)by adding at the end the following new
			 subsection:
							
								(g)Specified Entity DefinedFor purposes of subsection (b)(3)(J), the
				term specified entity means an entity that is a hospital, group
				practice, prescription drug plan sponsor, a Medicare Advantage organization, or
				any other such entity specified by the Secretary, considering the goals and
				objectives of this section, as well as the goals to better coordinate the
				delivery of health care and to promote the adoption and use of health
				information
				technology.
								.
						(c)Effective Date and Effect on State
			 Laws
						(1)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall take effect on the date that is 120 days after
			 the date of the enactment of this Act.
						(2)Preemption of state lawsNo State (as defined in section 1101(a) of
			 the Social Security Act (42 U.S.C.
			 1301(a)) for purposes of title XI of such Act) shall have in effect a State law
			 that imposes a criminal or civil penalty for a transaction described in section
			 1128A(b)(4) or section 1128B(b)(3)(J) of such Act, as added by subsections
			 (a)(1) and (b), respectively, if the conditions described in the respective
			 provision, with respect to such transaction, are met.
						(d)Study and Report To Assess Effect of Safe
			 Harbors on Health System
						(1)In generalThe Secretary of Health and Human Services
			 shall conduct a study to determine the impact of each of the safe harbors
			 described in paragraph (3). In particular, the study shall examine the
			 following:
							(A)The effectiveness of each safe harbor in
			 increasing the adoption of health information technology.
							(B)The types of health information technology
			 provided under each safe harbor.
							(C)The extent to which the financial or other
			 business relationships between providers under each safe harbor have changed as
			 a result of the safe harbor in a way that adversely affects or benefits the
			 health care system or choices available to consumers.
							(D)The impact of the adoption of health
			 information technology on health care quality, cost, and access under each safe
			 harbor.
							(2)ReportNot later than 3 years after the effective
			 date described in subsection (c)(1), the Secretary of Health and Human Services
			 shall submit to Congress a report on the study under paragraph (1).
						(3)Safe harbors describedFor purposes of paragraphs (1) and (2), the
			 safe harbors described in this paragraph are—
							(A)the safe harbor under section 1128A(b)(4)
			 of such Act (42 U.S.C. 1320a–7a(b)(4)), as added by subsection (a)(1);
			 and
							(B)the safe harbor under section
			 1128B(b)(3)(J) of such Act (42 U.S.C. 1320a–7b(b)(3)(J)), as added by
			 subsection (b).
							232.Exception to limitation on certain
			 physician referrals (under Stark) for provision of health information
			 technology and training services to health care professionals
					(a)In GeneralSection 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)) is amended by adding at the end the following new paragraph:
						
							(6)Information technology and training
				services
								(A)In generalAny nonmonetary remuneration (in the form
				of health information technology or related installation, maintenance, support
				or training services) made by a specified entity to a physician if—
									(i)the provision of such remuneration is
				without an agreement between the parties or legal condition that—
										(I)limits or restricts the use of the health
				information technology to services provided by the physician to individuals
				receiving services at the specified entity;
										(II)limits or restricts the use of the health
				information technology in conjunction with other health information technology;
				or
										(III)conditions the provision of such
				remuneration on the referral of patients or business to the specified
				entity;
										(ii)such remuneration is arranged for in a
				written agreement that is signed by the parties involved (or their
				representatives) and that specifies the remuneration made and states that the
				provision of such remuneration is made for the primary purpose of better
				coordination of care or improvement of health quality, efficiency, or research;
				and
									(iii)the specified entity (or a representative
				of such entity) has not taken any action to disable any basic feature of any
				hardware or software component of such remuneration that would permit
				interoperability.
									(B)Health information technology
				definedFor purposes of this
				paragraph, the term health information technology means hardware,
				software, license, right, intellectual property, equipment, or other
				information technology (including new versions, upgrades, and connectivity)
				designed or provided primarily for the electronic creation, maintenance, or
				exchange of health information to better coordinate care or improve health care
				quality, efficiency, or research.
								(C)Specified entity definedFor purposes of this paragraph, the term
				specified entity means an entity that is a hospital, group
				practice, prescription drug plan sponsor, a Medicare Advantage organization, or
				any other such entity specified by the Secretary, considering the goals and
				objectives of this section, as well as the goals to better coordinate the
				delivery of health care and to promote the adoption and use of health
				information
				technology.
								.
					(b)Effective Date; Effect on State
			 Laws
						(1)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date that is 120 days after the date of
			 the enactment of this Act.
						(2)Preemption of state lawsNo State (as defined in section 1101(a) of
			 the Social Security Act (42 U.S.C.
			 1301(a)) for purposes of title XI of such Act) shall have in effect a State law
			 that imposes a criminal or civil penalty for a transaction described in section
			 1877(b)(6) of such Act, as added by subsection (a), if the conditions described
			 in such section, with respect to such transaction, are met.
						(c)Study and Report To Assess Effect of
			 Exception on Health System
						(1)In generalThe Secretary of Health and Human Services
			 shall conduct a study to determine the impact of the exception under section
			 1877(b)(6) of such Act (42 U.S.C. 1395nn(b)(6)), as added by subsection (a). In
			 particular, the study shall examine the following:
							(A)The effectiveness of the exception in
			 increasing the adoption of health information technology.
							(B)The types of health information technology
			 provided under the exception.
							(C)The extent to which the financial or other
			 business relationships between providers under the exception have changed as a
			 result of the exception in a way that adversely affects or benefits the health
			 care system or choices available to consumers.
							(D)The impact of the adoption of health
			 information technology on health care quality, cost, and access under the
			 exception.
							(2)ReportNot later than 3 years after the effective
			 date described in subsection (b)(1), the Secretary of Health and Human Services
			 shall submit to Congress a report on the study under paragraph (1).
						233.Rules of construction regarding use of
			 consortia
					(a)Application to Safe Harbor From Criminal
			 PenaltiesSection 1128B(b)(3)
			 of the Social Security Act (42 U.S.C.
			 1320a–7b(b)(3)) is amended by adding after and below subparagraph (J), as added
			 by section 231(b)(1), the following: For purposes of subparagraph (J),
			 nothing in such subparagraph shall be construed as preventing a specified
			 entity, consistent with the specific requirements of such subparagraph, from
			 forming a consortium composed of health care providers, payers, employers, and
			 other interested entities to collectively purchase and donate health
			 information technology, or from offering health care providers a choice of
			 health information technology products in order to take into account the
			 varying needs of such providers receiving such products..
					(b)Application to Stark
			 ExceptionParagraph (6) of
			 section 1877(b) of the Social Security
			 Act (42 U.S.C. 1395nn(b)), as added by section 232(a), is amended by
			 adding at the end the following new subparagraph:
						
							(D)Rule of constructionFor purposes of subparagraph (A), nothing
				in such subparagraph shall be construed as preventing a specified entity,
				consistent with the specific requirements of such subparagraph, from—
								(i)forming a consortium composed of health
				care providers, payers, employers, and other interested entities to
				collectively purchase and donate health information technology; or
								(ii)offering health care providers a choice of
				health information technology products in order to take into account the
				varying needs of such providers receiving such
				products.
								.
					IIIImproving the
			 health of the American people
			AModernizing
			 disease prevention and public health systems
				301.National
			 Prevention, Health Promotion and public health council
					(a)EstablishmentThe
			 President shall establish a council to be known as the National
			 Prevention, Health Promotion and Public Health Council (referred to in
			 this section as the Council).
					(b)ChairpersonThe
			 President shall appoint an individual to serve as the chairperson of the
			 Council.
					(c)CompositionThe
			 Council shall be composed of—
						(1)the Secretary of
			 Health and Human Services;
						(2)the Secretary of
			 Agriculture;
						(3)the Secretary of
			 Education;
						(4)the Chairman of
			 the Federal Trade Commission;
						(5)the Chairman of
			 the Federal Communications Commission;
						(6)the Secretary of
			 Transportation;
						(7)the Secretary of
			 Defense;
						(8)the Secretary of
			 Veterans Affairs;
						(9)the Secretary of
			 the Interior;
						(10)the Secretary of
			 Labor;
						(11)the Secretary of
			 Homeland Security;
						(12)the Secretary of
			 Housing and Urban Development;
						(13)the Director of
			 the United States Patent and Trademark Office;
						(14)the
			 Administrator of the Environmental Protection Agency;
						(15)the Director of
			 the Domestic Policy Council;
						(16)the Director of
			 the Office of Personnel Management;
						(17)the Director of
			 the Office of National Drug Control Policy;
						(18)the Chairman of
			 the Corporation for National and Community Service; and
						(19)the head of any
			 other Federal agency that the chairperson determines is appropriate.
						(d)Purposes and
			 dutiesThe Council shall—
						(1)provide
			 coordination and leadership at the Federal level, and among all Federal
			 departments and agencies, with respect to prevention, wellness and health
			 promotion practices, the public health system, and integrative health care in
			 the United States;
						(2)after obtaining
			 input from relevant stakeholders, develop a national prevention, health
			 promotion, public health, and integrative health care strategy that
			 incorporates the most effective and achievable means of improving the health
			 status of Americans and reducing the incidence of preventable illness and
			 disability in the United States;
						(3)provide
			 recommendations to the President and Congress concerning the most pressing
			 health issues confronting the United States and changes in Federal policy to
			 achieve national wellness, health promotion, and public health goals, including
			 the reduction of tobacco use, sedentary behavior, and poor nutrition;
						(4)consider and
			 propose evidence-based models, policies, and innovative approaches for the
			 promotion of transformative models of prevention, integrative health, and
			 public health on individual and community levels across the United
			 States;
						(5)establish
			 processes for continual public input, including input from State, regional, and
			 local leadership communities and other relevant stakeholders, including Indian
			 tribes and tribal organizations;
						(6)submit the
			 reports required under subsection (g); and
						(7)carry out other
			 activities determined appropriate by the President.
						(e)MeetingsThe
			 Council shall meet at the call of the Chairperson.
					(f)National
			 prevention and health promotion strategyNot later than 1 year
			 after the date of enactment of this Act, the Chairperson, in consultation with
			 the Council, shall develop and make public a national prevention, health
			 promotion and public health strategy, and shall review and revise such strategy
			 periodically. Such strategy shall—
						(1)set specific
			 goals and objectives for improving the health of the United States through
			 federally-supported prevention, health promotion, and public health programs,
			 consistent with ongoing goal setting efforts conducted by specific
			 agencies;
						(2)establish
			 specific and measurable actions and timelines to carry out the strategy, and
			 determine accountability for meeting those timelines, within and across Federal
			 departments and agencies; and
						(3)make
			 recommendations to improve Federal efforts relating to prevention, health
			 promotion, public health, and integrative health care practices to ensure
			 Federal efforts are consistent with available standards and evidence.
						(g)ReportNot
			 later than July 1, 2010, and annually thereafter through January 1, 2015, the
			 Council shall submit to the President and the relevant committees of Congress,
			 a report that—
						(1)describes the
			 activities and efforts on prevention, health promotion, and public health and
			 activities to develop a national strategy conducted by the Council during the
			 period for which the report is prepared;
						(2)describes the
			 national progress in meeting specific prevention, health promotion, and public
			 health goals defined in the strategy and further describes corrective actions
			 recommended by the Council and taken by relevant agencies and organizations to
			 meet these goals;
						(3)contains a list
			 of national priorities on health promotion and disease prevention to address
			 lifestyle behavior modification (smoking cessation, proper nutrition, and
			 appropriate exercise) and the prevention measures for the 5 leading disease
			 killers in the United States;
						(4)contains specific
			 science-based initiatives to achieve the measurable goals of Healthy People
			 2010 regarding nutrition, exercise, and smoking cessation, and targeting the 5
			 leading disease killers in the United States;
						(5)contains specific
			 plans for consolidating Federal health programs and Centers that exist to
			 promote healthy behavior and reduce disease risk (including eliminating
			 programs and offices determined to be ineffective in meeting the priority goals
			 of Healthy People 2010);
						(6)contains specific
			 plans to ensure that all Federal health care programs are fully coordinated
			 with science-based prevention recommendations by the Director of the Centers
			 for Disease Control and Prevention;
						(7)contains specific
			 plans to ensure that all non-Department of Health and Human Services prevention
			 programs are based on the science-based guidelines developed by the Centers for
			 Disease Control and Prevention under paragraph (4); and
						(8)contains a list
			 of new non-Federal and non-government partners identified by the council to
			 build Federal capacity in health promotion and disease prevention
			 efforts.
						(h)Periodic
			 reviewsThe Secretary and the Comptroller General of the United
			 States shall jointly conduct periodic reviews, not less than every 5 years, and
			 evaluations of every Federal disease prevention and health promotion
			 initiative, program, and agency. Such reviews shall be evaluated based on
			 effectiveness in meeting metrics-based goals with an analysis posted on such
			 agencies’ public Internet websites.
					(i)Annual request
			 to give testimonyThe Chairperson shall annually request an
			 opportunity to testify before Congress concerning—
						(1)the progress made
			 by the United States in meeting the prevention, health promotion, and public
			 health goals defined in the strategy and the effectiveness of Federal programs
			 related to these goals; and
						(2)the amount and
			 sources of Federal funds that are targeted to prevention, health promotion, and
			 public health initiatives and results of program evaluations.
						302.Prevention and
			 Public Health Fund
					(a)PurposeIt
			 is the purpose of this section to establish a Prevention and Public Health Fund
			 (referred to in this section as the Fund), to be administered
			 through the Department of Health and Human Services, Office of the Secretary,
			 to provide for expanded and sustained national investment in prevention and
			 public health programs to improve health and help restrain the rate of growth
			 in private and public sector health care costs.
					(b)FundingThere
			 are hereby authorized to be appropriated, and appropriated, to the Fund, out of
			 any monies in the Treasury not otherwise appropriated—
						(1)for fiscal year
			 2010, $2,000,000,000;
						(2)for fiscal year
			 2011, $4,000,000,000;
						(3)for fiscal year
			 2012, $6,000,000,000;
						(4)for fiscal year
			 2013, $8,000,000,000;
						(5)for fiscal year
			 2014, $10,000,000,000;
						(6)for fiscal year
			 2015, $ 10,000,000,000;
						(7)for fiscal year
			 2016, $10,000,000,000;
						(8)for fiscal year
			 2017, $10,000,000,000;
						(9)for fiscal year
			 2018, $10,000,000,000; and
						(10)for fiscal year
			 2019, and each fiscal year thereafter, $10,000,000,000.
						(c)Use of
			 FundThe Secretary shall transfer amounts in the Fund to accounts
			 within the Department of Health and Human Services to increase funding, over
			 the fiscal year 2008 level, for programs authorized by the Public Health
			 Service Act, for prevention, wellness and public health activities including
			 prevention research and health screenings. Such transfers shall be subject to
			 the transfer authority provided for in the annual appropriations Act for the
			 fiscal year in which the funds become available.
					(d)Transfer
			 authority The Committee on Appropriations of the Senate and the
			 Committee on Appropriations of the House of Representatives may provide for the
			 transfer of funds in the Fund to eligible activities under this section,
			 subject to subsection (c).
					303.Clinical and
			 community Preventive Services
					(a)Preventive
			 services task forceSection
			 915 of the Public Health Service Act (42 U.S.C. 299b-4) is amended by striking
			 subsection (a) and inserting the following:
						
							(a)Preventive
				Services Task Force
								(1)Establishment
				and purposeThe Director shall convene an independent Preventive
				Services Task Force (referred to in this subsection as the Task
				Force) to be composed of individuals with appropriate expertise. Such
				Task Force shall review the scientific evidence related to the effectiveness,
				appropriateness, and cost-effectiveness of clinical preventive services for the
				purpose of developing recommendations for the health care community, and
				updating previous clinical preventive recommendations, to be published in the
				Guide to Clinical Preventive Services (referred to in this section as the
				Guide), for individuals and organizations delivering clinical
				services, including primary care professionals, health care systems,
				professional societies, employers, community organizations, non-profit
				organizations, Congress and other policy-makers, governmental public health
				agencies, health care quality organizations, and organizations developing
				national health objectives. Such recommendations shall consider clinical
				preventive best practice recommendations from the Agency for Healthcare
				Research and Quality, the National Institutes of Health, the Centers for
				Disease Control and Prevention, the Institute of Medicine, specialty medical
				associations, patient groups, and scientific societies.
								(2)DutiesThe
				duties of the Task Force shall include—
									(A)the development
				of additional topic areas for new recommendations and interventions related to
				those topic areas, including those related to specific sub-populations and age
				groups;
									(B)at least once
				during every 5-year period, review interventions and update recommendations
				related to existing topic areas, including new or improved techniques to assess
				the health effects of interventions;
									(C)improved
				integration with Federal Government health objectives and related target
				setting for health improvement;
									(D)the enhanced
				dissemination of recommendations;
									(E)the provision of
				technical assistance to those health care professionals, agencies and
				organizations that request help in implementing the Guide recommendations;
				and
									(F)the submission of
				yearly reports to Congress and related agencies identifying gaps in research,
				such as preventive services that receive an insufficient evidence statement,
				and recommending priority areas that deserve further examination, including
				areas related to populations and age groups not adequately addressed by current
				recommendations.
									(3)Role of
				AgencyThe Agency shall provide ongoing administrative, research,
				and technical support for the operations of the Task Force, including
				coordinating and supporting the dissemination of the recommendations of the
				Task Force, ensuring adequate staff resources, and assistance to those
				organizations requesting it for implementation of the Guide’s
				recommendations.
								(4)Coordination
				with Community Preventive Services Task ForceThe Task Force
				shall take appropriate steps to coordinate its work with the Community
				Preventive Services Task Force and the Advisory Committee on Immunization
				Practices, including the examination of how each task force’s recommendations
				interact at the nexus of clinic and community.
								(5)OperationOperation.
				In carrying out the duties under paragraph (2), the Task Force is not subject
				to the provisions of Appendix 2 of title 5, United States Code.
								(6)IndependenceAll
				members of the Task Force convened under this subsection, and any
				recommendations made by such members, shall be independent and, to the extent
				practicable, not subject to political pressure.
								(7)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as may be necessary for each fiscal year to carry out the activities of
				the Task
				Force.
								.
					(b)Community
			 preventive services task forcePart P of title III of the Public
			 Health Service Act is amended by adding at the end the following:
						
							399S.Community
				preventive services task force
								(a)Establishment
				and purposeThe Director of the Centers for Disease Control and
				Prevention shall convene an independent Community Preventive Services Task
				Force (referred to in this subsection as the Task Force) to be
				composed of individuals with appropriate expertise. Such Task Force shall
				review the scientific evidence related to the effectiveness, appropriateness,
				and cost-effectiveness of community preventive interventions for the purpose of
				developing recommendations, to be published in the Guide to Community
				Preventive Services (referred to in this section as the Guide),
				for individuals and organizations delivering population-based services,
				including primary care professionals, health care systems, professional
				societies, employers, community organizations, non-profit organizations,
				schools, governmental public health agencies, Indian tribes, tribal
				organizations and urban Indian organizations, medical groups, Congress and
				other policy-makers. Community preventive services include any policies,
				programs, processes or activities designed to affect or otherwise affecting
				health at the population level.
								(b)DutiesThe
				duties of the Task Force shall include—
									(1)the development
				of additional topic areas for new recommendations and interventions related to
				those topic areas, including those related to specific populations and age
				groups, as well as the social, economic and physical environments that can have
				broad effects on the health and disease of populations and health disparities
				among sub-populations and age groups;
									(2)at least once
				during every 5-year period, review interventions and update recommendations
				related to existing topic areas, including new or improved techniques to assess
				the health effects of interventions, including health impact assessment and
				population health modeling;
									(3)improved
				integration with Federal Government health objectives and related target
				setting for health improvement;
									(4)the enhanced
				dissemination of recommendations;
									(5)the provision of
				technical assistance to those health care professionals, agencies, and
				organizations that request help in implementing the Guide recommendations;
				and
									(6)providing yearly
				reports to Congress and related agencies identifying gaps in research and
				recommending priority areas that deserve further examination, including areas
				related to populations and age groups not adequately addressed by current
				recommendations.
									(c)Role of
				AgencyThe Director shall provide ongoing administrative,
				research, and technical support for the operations of the Task Force, including
				coordinating and supporting the dissemination of the recommendations of the
				Task Force, ensuring adequate staff resources, and assistance to those
				organizations requesting it for implementation of Guide recommendations.
								(d)Coordination
				with Preventive Services Task ForceThe Task Force shall take
				appropriate steps to coordinate its work with the U.S. Preventive Services Task
				Force and the Advisory Committee on Immunization Practices, including the
				examination of how each task force’s recommendations interact at the nexus of
				clinic and community.
								(e)OperationIn
				carrying out the duties under subsection (b), the Task Force shall not be
				subject to the provisions of Appendix 2 of title 5, United States Code.
								(f)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as may be necessary for each fiscal year to carry out the activities of
				the Task
				Force.
								.
					304.Education and
			 outreach campaign regarding preventive benefits
					(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall provide for the planning
			 and implementation of a national public–private partnership for a prevention
			 and health promotion outreach and education campaign to raise public awareness
			 of health improvement across the life span. Such campaign shall include the
			 dissemination of information that—
						(1)describes the
			 importance of utilizing preventive services to promote wellness, reduce health
			 disparities, and mitigate chronic disease;
						(2)promotes the use
			 of preventive services recommended by the United States Preventive Services
			 Task Force and the Community Preventive Services Task Force;
						(3)encourages
			 healthy behaviors linked to the prevention of chronic diseases;
						(4)explains the
			 preventive services covered under health plans offered through a
			 Gateway;
						(5)describes
			 additional preventive care supported by the Centers for Disease Control and
			 Prevention, the Health Resources and Services Administration, the Substance
			 Abuse and Mental Health Services Administration, the Advisory Committee on
			 Immunization Practices, and other appropriate agencies; and
						(6)includes general
			 health promotion information.
						(b)ConsultationIn
			 coordinating the campaign under subsection (a), the Secretary shall consult
			 with the Institute of Medicine to provide ongoing advice on evidence-based
			 scientific information for policy, program development, and evaluation.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
					BIncreasing access
			 to clinical preventive services
				311.Right choices
			 program
					(a)In
			 generalBeginning on the date of enactment of this Act, the
			 Secretary shall award an annual grant to each State for the establishment of
			 Right Choices Programs.
					(b)AdministrationA
			 State shall use amounts received under a grant under subsection (a) to
			 establish and implement a Right Choices Program. A State may administer the
			 program through the State Medicaid program or through a comparable program.
			 Under such program the State shall—
						(1)conduct outreach
			 activities through State health and human services programs, through safety net
			 facilities, or through other mechanisms determined appropriate by the State and
			 the Secretary, to identify uninsured individuals; and
						(2)provide
			 individuals identified under paragraph (1), who are eligible individuals, with
			 a Right Choices Card to be used to access the services described in subsection
			 (d).
						(c)Eligible
			 individualsTo be eligible to participate in a Right Choices
			 program under this section, an individual shall—
						(1)be a citizen or
			 national of the United States or an alien lawfully admitted to the United
			 States for permanent residence or otherwise residing in the United States under
			 color of law;
						(2)not be covered
			 under any health insurance coverage during the 6-month period immediately
			 preceding the date of the determination of eligibility;
						(3)have a family
			 income that does not exceed 350 percent of the Federal poverty level for a
			 family of the size involved; and
						(4)not be eligible
			 for health care benefits provided through Medicare, Medicaid, the State
			 Children's Health Insurance Program, the armed services, or the Department of
			 Veterans Affairs.
						(d)ServicesServices
			 described in this subsection include the following:
						(1)Risk-stratified
			 care plan
							(A)In
			 generalAn eligible individual participating in the Right Choices
			 Program shall receive—
								(i)a
			 one-time health risk appraisal; and
								(ii)a
			 risk-stratified care plan provided by a primary care professional who may be
			 affiliated with the Medicare or Medicaid programs under title XVIII or XIX of
			 the Social Security Act, or with a Federal or State safety net provider (such
			 as a community care team, community health center, or rural health clinic, as
			 identified by the State).
								(B)ReferralsA
			 care plan under subparagraph (A)—
								(i)shall include
			 recommendations for behavioral changes, referrals to community-based resources,
			 and referrals for age and gender appropriate immunizations and screenings to
			 prevent chronic diseases (as identified by the Secretary, in consultation with
			 the Director of the Centers for Disease Control and Prevention, the
			 Administrator of the Agency for Healthcare Research and Quality, the
			 Administrator of the Health Resources and Services Administration, the
			 Administrator of the Substance Abuse and Mental Health Services Administration,
			 and other appropriate sources); and
								(ii)to
			 the extent feasible, shall include referrals by the State of individuals to
			 State and Federal programs for which they may be eligible.
								(2)TreatmentAn
			 eligible individual participating in the Right Choices Program who has been
			 diagnosed with an illnesses shall be referred for treatment to existing Federal
			 or State safety net providers or facilities, as appropriate (such as public
			 hospitals, community health centers, and rural health clinics).
						(e)Payment of
			 providers
						(1)In
			 generalThe State shall be required to reimburse health care
			 providers that provide services to individuals under the Right Choices Program.
			 Such reimbursement shall be approved by the Secretary and determined based on
			 the amount paid by the State for similar services under the Medicaid program in
			 the State. Such reimbursement shall not exceed the reimbursement provided for
			 similar services under the Medicare program.
						(2)Cost
			 sharingA State shall require that an eligible individual with a
			 family income that exceeds 200 percent of the Federal poverty level for a
			 family of the size involved that is participating in the State's Right Choices
			 Program, contribute a portion of the cost of care under such Program on a
			 sliding scale as determined by the Secretary.
						(f)Amount of
			 grantThe amount of a grant to a State under this section for a
			 year shall be determined by the Secretary based on the rates of uninsured per
			 capita of adults and children in the State (as compared to all States) and the
			 prevalence of the most common costly chronic diseases in the State (as compared
			 to all States). The Secretary shall determine what amount of the grant can be
			 used for State administration of the program. The Secretary may also set aside
			 not more than 20 percent of the funds appropriated to carry out this section to
			 allocate to programs that fund the treatment of individuals participating in a
			 Right Choices Program.
					(g)PaymentsThe
			 Secretary shall determine the manner in which payments shall be made to States
			 under this section on a prospective basis to enable the State to provide
			 individuals with access to items and services until the Federal or State
			 Gateways are available.
					(h)Limitation on
			 fundsThe Secretary shall not obligate in excess of
			 $5,000,000,000 for any fiscal year under this section.
					(i)DefinitionIn
			 this section, the term State means each of the several States, the
			 District of Columbia, and each of the territories of the United States, and
			 shall include Indian tribes and tribal organizations (as such terms are defined
			 in section 4(b) and section 4(c) of the Indian Self-Determination and Education
			 Assistance Act).
					(j)EvaluationThe
			 Secretary shall conduct an annual evaluation of the effectiveness of the pilot
			 program under this section.
					(k)LimitationNothing
			 in this title (or an amendment made by this title) shall require that a State
			 use State revenue to fund programs under this section.
					(l)SunsetThe
			 program under this section shall terminate with respect to a State, on the date
			 on which the Federal or State Gateways are available.
					312.School-based
			 health clinicsPart Q of title
			 III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by
			 adding at the end the following:
					
						399Z–1.School-based
				health clinics
							(a)Definitions;
				establishment of criteriaIn this section:
								(1)Comprehensive
				primary health servicesThe term comprehensive primary
				health services means the core services offered by school-based health
				clinics, which shall include the following:
									(A)PhysicalComprehensive health assessments,
				diagnosis, and treatment of minor, acute, and chronic medical conditions, and
				referrals to, and follow-up for, specialty care and oral health
				services.
									(B)Mental
				healthMental health and substance use disorder assessments,
				crisis intervention, counseling, treatment, and referral to a continuum of
				services including emergency psychiatric care, community support programs,
				inpatient care, and outpatient programs.
									(2)Medically
				underserved children and adolescents
									(A)In
				generalThe term medically underserved children and
				adolescents means a population of children and adolescents who are
				residents of an area designated as a medically underserved area or a health
				professional shortage area by the Secretary.
									(B)CriteriaThe
				Secretary shall prescribe criteria for determining the specific shortages of
				personal health services for medically underserved children and adolescents
				under subparagraph (A) that shall—
										(i)take into account
				any comments received by the Secretary from the chief executive officer of a
				State and local officials in a State; and
										(ii)include factors
				indicative of the health status of such children and adolescents of an area,
				including the ability of the residents of such area to pay for health services,
				the accessibility of such services, the availability of health professionals to
				such children and adolescents, and other factors as determined appropriate by
				the Secretary.
										(3)School-based
				health clinicThe term school-based health clinic
				means a health clinic that—
									(A)is located in or
				near a school facility of a school district or board;
									(B)is organized
				through school, community, and health provider relationships;
									(C)is administered
				by a sponsoring facility; and
									(D)provides, at a
				minimum, comprehensive primary health services during school hours to children
				and adolescents by health professionals in accordance with established
				standards, community practice, reporting laws, and other State laws, including
				parental consent and notification laws that are not inconsistent with Federal
				law.
									(4)Sponsoring
				facilityThe term sponsoring facility is a
				community-based organization, which may include—
									(A)a
				hospital;
									(B)a public health
				department;
									(C)a community
				health center;
									(D)a nonprofit
				health care agency;
									(E)a local education
				agency;
									(F)a faith-based
				organization; or
									(G)any other entity
				determined appropriate by the Secretary.
									(b)Authority to
				award grantsThe Secretary shall award grants for the costs of
				the operation of school-based health clinics (referred to in this section as
				SBHCs) that meet the requirements of this section.
							(c)ApplicationsTo
				be eligible to receive a grant under this section, an entity shall—
								(1)be an SBHC (as
				defined in subsection (a)(4)); and
								(2)submit to the
				Secretary an application at such time, in such manner, and containing—
									(A)evidence that the
				applicant meets all criteria necessary to be designated an SBHC;
									(B)evidence of local
				need for the services to be provided by the SBHC;
									(C)an assurance
				that—
										(i)SBHC services
				will be provided to those children and adolescents for whom parental or
				guardian consent has been obtained in cooperation with Federal, State, and
				local laws governing health care service provision to children and
				adolescents;
										(ii)the SBHC has
				made and will continue to make every reasonable effort to establish and
				maintain collaborative relationships with other health care providers in the
				catchment area of the SBHC;
										(iii)the SBHC will
				provide on-site access during the academic day when school is in session and
				24-hour coverage through an on-call system and through its backup health
				providers to ensure access to services on a year-round basis when the school or
				the SBHC is closed;
										(iv)the SBHC will be
				integrated into the school environment and will coordinate health services with
				school personnel, such as administrators, teachers, nurses, counselors, and
				support personnel, as well as with other community providers co-located at the
				school;
										(v)the SBHC
				sponsoring facility assumes all responsibility for the SBHC administration,
				operations, and oversight; and
										(vi)the SBHC will
				comply with Federal, State, and local laws concerning patient privacy and
				student records, including regulations promulgated under the Health Insurance
				Portability and Accountability Act of 1996 and section 444 of the General
				Education Provisions Act; and
										(D)such other
				information as the Secretary may require.
									(d)PreferencesIn reviewing applications, the Secretary
				may give preference to applicants who demonstrate an ability to serve the
				following:
								(1)Communities that
				have evidenced barriers to primary health care and mental health and substance
				use disorder prevention services for children and adolescents.
								(2)Communities with
				high per capita numbers of children and adolescents who are uninsured,
				underinsured, or enrolled in public health insurance programs.
								(3)Populations of
				children and adolescents that have historically demonstrated difficulty in
				accessing health and mental health and substance use disorder prevention
				services.
								(e)Waiver of
				requirementsThe Secretary may—
								(1)under appropriate
				circumstances, waive the application of all or part of the requirements of this
				subsection with respect to an SBHC for not to exceed 2 years; and
								(2)upon a showing of
				good cause, waive the requirement that the SBHC provide all required
				comprehensive primary health services for a designated period of time to be
				determined by the Secretary.
								(f)Use of
				funds
								(1)FundsFunds
				awarded under a grant under this section may be used for
									(A)acquiring and
				leasing equipment (including the costs of amortizing the principle of, and
				paying interest on, loans for such equipment);
									(B)providing
				training related to the provision of required comprehensive primary health
				services and additional health services;
									(C)the management
				and operation of health center programs; and
									(D)the payment of
				salaries for physicians, nurses, and other personnel of the SBHC.
									(2)ConstructionThe
				Secretary may award grants which may be used to pay the costs associated with
				expanding and modernizing existing buildings for use as an SBHC, including the
				purchase of trailers or manufactured buildings to install on the school
				property.
								(3)AmountThe
				amount of any grant made in any fiscal year to an SBHC shall be determined by
				the Secretary, taking into account—
									(A)the financial
				need of the SBHC;
									(B)State, local, or
				other operation funding provided to the SBHC; and
									(C)other factors as
				determined appropriate by the Secretary.
									(4)LimitationAny
				provider of services that is determined by a State to be in violation of a
				State law described in subsection (a)(4)(D) with respect to activities carried
				out at a SBHC shall not be eligible to receive additional funding under this
				section.
								(g)Matching
				requirement
								(1)In
				generalEach eligible entity that receives a grant under this
				section shall provide, from non-Federal sources, an amount equal to 20 percent
				of the amount of the grant (which may be provided in cash or in-kind) to carry
				out the activities supported by the grant.
								(2)WaiverThe
				Secretary may waive all or part of the matching requirement described in
				paragraph (1) for any fiscal year for the SBHC if the Secretary determines that
				applying the matching requirement to the SBHC would result in serious hardship
				or an inability to carry out the purposes of this section.
								(h)Supplement, not
				supplantGrant funds provided under this section shall be used to
				supplement, not supplant, other Federal or State funds.
							(i)Technical
				assistanceThe Secretary shall establish a program through which
				the Secretary shall provide (either through the Department of Health and Human
				Services or by grant or contract) technical and other assistance to SBHCs to
				assist such SBHCs to meet the requirements of subsection (c)(2)(C). Services
				provided through the program may include necessary technical and nonfinancial
				assistance, including fiscal and program management assistance, training in
				fiscal and program management, operational and administrative support, and the
				provision of information to the entities of the variety of resources available
				under this title and how those resources can be best used to meet the health
				needs of the communities served by the entities.
							(j)EvaluationThe Secretary shall develop and implement a
				plan for evaluating SBHCs and monitoring quality performance under the awards
				made under this section.
							(k)Age appropriate
				servicesAn eligible entity receiving funds under this section
				shall only provide age appropriate services through a SBHC funded under this
				section to an individual.
							(l)Authorization
				of appropriationsFor
				purposes of carrying out this section, there are authorized to be appropriated
				such sums as may be necessary for each of the fiscal years 2010 through
				2014.
							.
				313.Oral
			 healthcare prevention activities
					(a)In
			 generalTitle III of the
			 Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the
			 end the following:
						
							SOral healthcare
				prevention activities
								399GG.Oral
				healthcare prevention education campaign
									(a)EstablishmentThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention and in consultation with professional oral health organizations,
				shall, subject to the availability of appropriations, establish a 5-year
				national, public education campaign (referred to in this section as the
				campaign) that is focused on oral healthcare prevention and
				education, including prevention of oral disease such as early childhood and
				other caries, periodontal disease, and oral cancer.
									(b)RequirementsIn
				establishing the campaign, the Secretary shall—
										(1)ensure that
				activities are targeted towards specific populations such as children, pregnant
				women, parents, the elderly, individuals with disabilities, and ethnic and
				racial minority populations, including Indians, Alaska Natives and Native
				Hawaiians (as defined in section 4(c) of the Indian Health Care Improvement
				Act) in a culturally and linguistically appropriate manner; and
										(2)utilize
				science-based strategies to convey oral health prevention messages that
				include, but are not limited to, community water fluoridation and dental
				sealants.
										(c)Planning and
				implementationNot later than 2 years after the date of enactment
				of this section, the Secretary shall begin implementing the 5-year campaign.
				During the 2-year period referred to in the previous sentence, the Secretary
				shall conduct planning activities with respect to the campaign.
									399GG-1.Research-based
				dental caries disease management
									(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall award demonstration grants to
				eligible entities to demonstrate the effectiveness of research-based dental
				caries disease management activities.
									(b)EligibilityTo
				be eligible for a grant under this section, an entity shall—
										(1)be a
				community-based provider of dental services (as defined by the Secretary),
				including a Federally-qualified health center, a clinic of a hospital owned or
				operated by a State (or by an instrumentality or a unit of government within a
				State), a State or local department of health, a dental program of the Indian
				Health Service, an Indian tribe or tribal organization, or an urban Indian
				organization (as such terms are defined in section 4 of the Indian Health Care
				Improvement Act), a health system provider, a private provider of dental
				services, medical, dental, public health, nursing, nutrition educational
				institutions, or national organizations involved in improving children’s oral
				health; and
										(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
										(c)Use of
				fundsA grantee shall use amounts received under a grant under
				this section to demonstrate the effectiveness of research-based dental caries
				disease management activities.
									(d)Use of
				informationThe Secretary shall utilize information generated
				from grantees under this section in planning and implementing the public
				education campaign under section 399GG.
									399GG-2.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part, such sums as may be
				necessary.
								.
					314.Oral health
			 improvement
					(a)School-based
			 sealant programsSection
			 317M(c)(1) of the Public Health Service Act (42 U.S.C. 247b-14(c)(1)) is
			 amended by striking may award grants to States and Indian tribes
			 and inserting shall award a grant to each of the 50 States and
			 territories and to Indians, Indian tribes, tribal organizations and urban
			 Indian organizations (as such terms are defined in section 4 of the Indian
			 Health Care Improvement Act).
					(b)Oral health
			 infrastructureSection 317M of the Public Health Service Act (42
			 U.S.C. 247b-14) is amended—
						(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
						(2)by inserting
			 after subsection (c), the following:
							
								(d)Oral health
				infrastructure
									(1)Cooperative
				agreementsThe Secretary, acting through the Director of the
				Centers for Disease Control and Prevention, shall enter into cooperative
				agreements with State, territorial, and Indian tribes or tribal organizations
				(as those terms are defined in section 4 of the Indian Health Care Improvement
				Act) to establish oral health leadership and program guidance, oral health data
				collection and interpretation, (including determinants of poor oral health
				among vulnerable populations), a multi-dimensional delivery system for oral
				health, and to implement science-based programs (including dental sealants and
				community water fluoridation) to improve oral health.
									(2)Authorization
				of appropriationsThere is authorized to be appropriated such
				sums as necessary to carry out this subsection for fiscal years 2010 through
				2014.
									.
						(c)Updating
			 national oral healthcare surveillance activities
						(1)PRAMS
							(A)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this subsection as the Secretary) shall carry out activities
			 to update and improve the Pregnancy Risk Assessment Monitoring System (referred
			 to in this section as PRAMS) as it relates to oral
			 healthcare.
							(B)State reports
			 and mandatory measurements
								(i)In
			 generalNot later than 5 years after the date of enactment of
			 this Act, and every 5 years thereafter, a State shall submit to the Secretary a
			 report concerning activities conducted within the State under PRAMS.
								(ii)MeasurementsThe
			 oral healthcare measurements developed by the Secretary for use under PRAMS
			 shall be mandatory with respect to States for purposes of the State reports
			 under clause (i).
								(C)FundingThere
			 is authorized to be appropriated to carry out this paragraph, such sums as may
			 be necessary.
							(2)National health
			 and nutrition examination surveyThe Secretary shall develop oral
			 healthcare components that shall include tooth-level surveillance for inclusion
			 in the National Health and Nutrition Examination Survey. Such components shall
			 be updated by the Secretary at least every 6 years. For purposes of this
			 paragraph, the term tooth-level surveillance means a clinical
			 examination where an examiner looks at each dental surface, on each tooth in
			 the mouth and as expanded by the Division of Oral Health of the Centers for
			 Disease Control and Prevention.
						(3)Medical
			 expenditures panel surveyThe Secretary shall ensure that the
			 Medical Expenditures Panel Survey by the Agency for Healthcare Research and
			 Quality includes the verification of dental utilization, expenditure, and
			 coverage findings through conduct of a look-back analysis.
						(4)National oral
			 health surveillance system
							(A)AppropriationsThere
			 is authorized to be appropriated, such sums as may be necessary for each of
			 fiscal years 2010 through 2014 to increase the participation of States in the
			 National Oral Health Surveillance System from 16 States to all 50 States,
			 territories, and District of Columbia.
							(B)RequirementsThe
			 Secretary shall ensure that the National Oral Health Surveillance System
			 include the measurement of early childhood caries.
							CCreating
			 healthier communities
				321.Community
			 transformation grants
					(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), acting through the Director
			 of the Centers for Disease Control and Prevention (referred to in this section
			 as the Director), shall award competitive grants to State and
			 local governmental agencies and community-based organizations for the
			 implementation, evaluation, and dissemination of evidence-based community
			 preventive health activities in order to reduce chronic disease rates, address
			 health disparities, and develop a stronger evidence-base of effective
			 prevention programming.
					(b)EligibilityTo
			 be eligible to receive a grant under subsection (a), an entity shall—
						(1)be a—
							(A)State
			 governmental agency;
							(B)local
			 governmental agency;
							(C)national network
			 of community-based organizations; or
							(D)Indian tribe;
			 and
							(2)submit to the
			 Director an application at such time, in such a manner, and containing such
			 information as the Director may require, including a description of the program
			 to be carried out under the grant; and
						(3)demonstrate a
			 history or capacity, if funded, to develop relationships necessary to engage
			 key stakeholders from multiple sectors across a community, such as healthy
			 futures corps.
						(c)Use of
			 funds
						(1)In
			 generalAn eligible entity shall use amounts received under a
			 grant under this section to carry out programs described in this
			 subsection.
						(2)Community
			 transformation plan
							(A)In
			 generalAn eligible entity that receives a grant under this
			 section shall submit to the Director (for approval) a detailed plan that
			 includes the policy, environmental, programmatic, and as appropriate
			 infrastructure changes needed to promote healthy living and reduce
			 disparities.
							(B)ActivitiesActivities
			 within the plan may focus on (but not be limited to)—
								(i)creating
			 healthier school environments, including increasing healthy food options,
			 physical activity opportunities, promotion of healthy lifestyle and prevention
			 curricula, and activities to prevent chronic diseases;
								(ii)creating the
			 infrastructure to support active living and access to nutritious foods in a
			 safe environment;
								(iii)developing and
			 promoting programs targeting a variety of age levels to increase access to
			 nutrition, physical activity and smoking cessation, enhance safety in a
			 community, or address any other chronic disease priority area identified by the
			 grantee;
								(iv)assessing and
			 implementing worksite wellness programming and incentives;
								(v)working to
			 highlight healthy options at restaurants and other food venues;
								(vi)prioritizing
			 strategies to reduce racial and ethnic disparities, including social
			 determinants of health; and
								(vii)addressing the
			 needs of special populations, including all age groups and individuals with
			 disabilities.
								(3)Community-based
			 prevention health activities
							(A)In
			 generalAn eligible entity shall use amounts received under a
			 grant under this section to implement a variety of programs, policies, and
			 infrastructure improvements to promote healthier lifestyles.
							(B)ActivitiesAn
			 eligible entity shall implement activities detailed in the community
			 transformation plan under paragraph (2).
							(C)In-kind
			 supportAn eligible entity shall provide in-kind resources such
			 as staff, equipment, or office space in carrying out activities under this
			 section.
							(4)Evaluation
							(A)In
			 generalAn eligible entity shall use amounts provided under a
			 grant under this section to conduct activities to measure changes in the
			 prevalence of chronic disease risk factors among community members
			 participating in preventive health activities
							(B)Types of
			 measuresIn carrying out subparagraph (A), the eligible entity
			 shall, with respect to residents in the community, measure—
								(i)changes in
			 weight;
								(ii)changes in
			 proper nutrition;
								(iii)changes in
			 physical activity;
								(iv)changes in
			 tobacco use prevalence;
								(v)other factors
			 using community-specific data from the Behavioral Risk Factor Surveillance
			 Survey; and
								(vi)other factors as
			 determined by the Secretary.
								(C)ReportingAn
			 eligible entity shall annually submit to the Director a report containing an
			 evaluation of activities carried out under the grant.
							(5)DisseminationA
			 grantee under this section shall—
							(A)meet at least
			 annually in regional or national meetings to discuss challenges, best
			 practices, and lessons learned with respect to activities carried out under the
			 grant; and
							(B)develop models
			 for the replication of successful programs and activities and the mentoring of
			 other eligible entities.
							(d)Training
						(1)In
			 generalThe Director shall develop a program to provide training
			 for eligible entities on effective strategies for the prevention and control of
			 chronic disease
						(2)Community
			 transformation planThe Director shall provide appropriate
			 feedback and technical assistance to grantees to establish community
			 transformation plans
						(3)EvaluationThe
			 Director shall provide a literature review and framework for the evaluation of
			 programs conducted as part of the grant program under this section, in addition
			 to working with academic institutions or other entities with expertise in
			 outcome evaluation.
						(e)ProhibitionA
			 grantee shall not use funds provided under a grant under this section to create
			 video games or to carry out any other activities that may lead to higher rates
			 of obesity or inactivity.
					(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section, such sums as may be necessary for each fiscal years
			 2010 through 2014.
					322.Healthy aging,
			 living well
					(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), acting through the Director
			 of the Centers for Disease Control and Prevention, shall award grants to State
			 or local health departments and Indian tribes to carry out 5-year pilot
			 programs to provide public health community interventions, screenings, and
			 where necessary, clinical referrals for individuals who are between 55 and 64
			 years of age.
					(b)EligibilityTo
			 be eligible to receive a grant under subsection (a), an entity shall—
						(1)be—
							(A)a State health
			 department;
							(B)a local health
			 department; or
							(C)an Indian
			 tribe;
							(2)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require including a description of the program
			 to be carried out under the grant;
						(3)design a strategy
			 for improving the health of the 55-to-64 year-old population through
			 community-based public health interventions; and
						(4)demonstrate the
			 capacity, if funded, to develop the relationships necessary with relevant
			 health agencies, health care providers, community-based organizations, and
			 insurers to carry out the activities described in subsection (c), such
			 relationships to include the identification of a community-based clinical
			 partner, such as a community health center or rural health clinic.
						(c)Use of
			 funds
						(1)In
			 generalA State or local health department shall use amounts
			 received under a grant under this section to carry out a program to provide the
			 services described in this subsection to individuals who are between 55 and 64
			 years of age.
						(2)Public health
			 interventions
							(A)In
			 generalIn developing and implementing such activities, a grantee
			 shall collaborate with the Centers for Disease Control and Prevention and the
			 Administration on Aging, and relevant local agencies and organizations.
							(B)Types of
			 intervention activitiesIntervention activities conducted under
			 this paragraph may include efforts to improve nutrition, increase physical
			 activity, reduce tobacco use and substance abuse, improve mental health, and
			 promote healthy lifestyles among the target population.
							(3)Community
			 preventive screenings
							(A)In
			 generalIn addition to community-wide public health
			 interventions, a State or local health department shall use amounts received
			 under a grant under this section to conduct ongoing health screening to
			 identify risk factors for cardiovascular disease, stroke, and diabetes among
			 individuals who are between 55 and 64 years of age.
							(B)Types of
			 screening activitiesScreening activities conducted under this
			 paragraph may include—
								(i)mental
			 health/behavioral health and substance use disorders;
								(ii)physical
			 activity, smoking, and nutrition; and
								(iii)any other
			 measures deemed appropriate by the Secretary.
								(C)MonitoringGrantees
			 under this section shall maintain records of screening results under this
			 paragraph to establish the baseline data for monitoring the targeted
			 population
							(4)Clinical
			 referral/treatment for chronic diseases
							(A)In
			 generalA State or local health department shall use amounts
			 received under a grant under this section to ensure that individuals between 55
			 and 64 years of age who are found to have chronic disease risk factors through
			 the screening activities described in paragraph (3)(B), receive clinical
			 referral/treatment for follow-up services to reduce such risk.
							(B)Mechanism
								(i)Identification
			 and determination of statusWith respect to each individual with
			 risk factors for or having heart disease, stroke, diabetes, or any other
			 condition for which such individual was screened under paragraph (3), a grantee
			 under this section shall determine whether or not such individual is covered
			 under any public or private health insurance program.
								(ii)Insured
			 individualsAn individual determined to be covered under a health
			 insurance program under clause (i) shall be referred by the grantee to the
			 existing providers under such program or, if such individual does not have a
			 current provider, to a provider who is in-network with respect to the program
			 involved.
								(iii)Uninsured
			 individualsWith respect to an individual determined to be
			 uninsured under clause (i), the grantee’s community-based clinical partner
			 described in subsection (b)(4) shall assist the individual in determining
			 eligibility for available public coverage options and identify other
			 appropriate community health care resources and assistance programs.
								(C)Public health
			 intervention programA State or local health department shall use
			 amounts received under a grant under this section to enter into contracts with
			 community health centers or rural health clinics and mental health and
			 substance use disorder service providers to assist in the referral/treatment of
			 at risk patients to community resources for clinical follow-up and help
			 determine eligibility for other public programs.
							(5)Grantee
			 evaluationAn eligible entity shall use amounts provided under a
			 grant under this section to conduct activities to measure changes in the
			 prevalence of chronic disease risk factors among participants.
						(d)Pilot program
			 evaluationThe Secretary shall conduct an annual evaluation of
			 the effectiveness of the pilot program under this section. In determining such
			 effectiveness, the Secretary shall consider changes in the prevalence of
			 uncontrolled chronic disease risk factors among new Medicare enrollees (or
			 individuals nearing enrollment, including those who are 63 and 64 years of age)
			 who reside in States or localities receiving grants under this section as
			 compared with national and historical data for those States and localities for
			 the same population.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section, such sums as may be necessary for each of fiscal years
			 2010 through 2014.
					323.Wellness for
			 individuals with disabilitiesTitle V of the Rehabilitation Act of 1973
			 (29 U.S.C. 791 et seq.) is amended by adding at the end of the
			 following:
					
						510.Establishment
				of standards for accessible medical diagnostic equipment
							(a)StandardsNot
				later than 24 months after the date of enactment of the Affordable Health
				Choices Act, the Architectural and Transportation Barriers Compliance Board
				shall, in consultation with the Commissioner of the Food and Drug
				Administration, promulgate regulatory standards in accordance with the
				Administrative Procedure Act (2 U.S.C. 551 et seq.) setting forth the minimum
				technical criteria for medical diagnostic equipment used in (or in conjunction
				with) physician's offices, clinics, emergency rooms, hospitals, and other
				medical settings. The standards shall ensure that such equipment is accessible
				to, and usable by, individuals with accessibility needs, and shall allow
				independent entry to, use of, and exit from the equipment by such individuals
				to the maximum extent possible.
							(b)Medical
				diagnostic equipment coveredThe standards issued under
				subsection (a) for medical diagnostic equipment shall apply to equipment that
				includes examination tables, examination chairs (including chairs used for eye
				examinations or procedures, and dental examinations or procedures), weight
				scales, mammography equipment, x-ray machines, and other radiological equipment
				commonly used for diagnostic purposes by health professionals.
							(c)Review and
				amendmentThe Architectural and Transportation Barriers
				Compliance Board, in consultation with the Commissioner of the Food and Drug
				Administration, shall periodically review and, as appropriate, amend the
				standards in accordance with the Administrative Procedure Act (2 U.S.C. 551 et
				seq.).
							.
				324.Immunizations
					(a)State authority
			 to purchase recommended vaccines for adultsSection 317 of the Public Health Service
			 Act (42 U.S.C. 247b) is amended by adding at the end the following:
						
							(l)Authority to
				purchase recommended vaccines for adults
								(1)In
				generalThe Secretary may negotiate and enter into contracts with
				manufacturers of vaccines for the purchase and delivery of vaccines for adults
				as provided for under subsection (e).
								(2)State
				purchaseA State may obtain additional quantities of such adult
				vaccines (subject to amounts specified to the Secretary by the State in advance
				of negotiations) through the purchase of vaccines from manufacturers at the
				applicable price negotiated by the Secretary under this
				subsection.
								.
					(b)Demonstration
			 program to improve immunization coverageSection 317 of the Public Health Service
			 Act (42 U.S.C. 247b), as amended by subsection (a), is further amended by
			 adding at the end the following:
						
							(m)Demonstration
				program to improve immunization coverage
								(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall establish a demonstration program to
				award grants to States to improve the provision of recommended immunizations
				for children, adolescents, and adults through the use of evidence-based,
				population-based interventions for high-risk populations.
								(2)State
				planTo be eligible for a grant under paragraph (1), a State
				shall submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require, including a State
				plan that describes the interventions to be implemented under the grant and how
				such interventions match with local needs and capabilities, as determined
				through consultation with local authorities.
								(3)Use of
				fundsFunds received under a grant under this subsection shall be
				used to implement interventions that are recommended by the Task Force on
				Community Preventive Services (as established by the Secretary, acting through
				the Director of the Centers for Disease Control and Prevention) or other
				evidence-based interventions, including—
									(A)providing
				immunization reminders or recalls for target populations of clients, patients,
				and consumers;
									(B)educating
				targeted populations and health care providers concerning immunizations in
				combination with one or more other interventions;
									(C)reducing
				out-of-pocket costs for families for vaccines and their administration;
									(D)carrying out
				immunization-promoting strategies for participants or clients of public
				programs, including assessments of immunization status, referrals to health
				care providers, education, provision of on-site immunizations, or incentives
				for immunization;
									(E)providing for
				home visits that promote immunization through education, assessments of need,
				referrals, provision of immunizations, or other services;
									(F)providing
				reminders or recalls for immunization providers;
									(G)conducting
				assessments of, and providing feedback to, immunization providers;
									(H)any combination
				of one or more interventions described in this paragraph; or
									(I)immunization
				information systems to allow all States to have electronic databases for
				immunization records.
									(4)ConsiderationIn
				awarding grants under this subsection, the Secretary shall consider any reviews
				or recommendations of the Task Force on Community Preventive Services.
								(5)EvaluationNot
				later than 3 years after the date on which a State receives a grant under this
				subsection, the State shall submit to the Secretary an evaluation of progress
				made toward improving immunization coverage rates among high-risk populations
				within the State.
								(6)Report to
				CongressNot later than 4 years after the date of enactment of
				the Affordable Health Choices Act, the Secretary shall submit to Congress a
				report concerning the effectiveness of the demonstration program established
				under this subsection together with recommendations on whether to continue and
				expand such program.
								(7)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection, such sums as may be necessary for each of fiscal years
				2010 through
				2014.
								.
					(c)Reauthorization
			 of immunization programSection 317(j) of the Public Health Service
			 Act (42 U.S.C. 247b(j)) is amended—
						(1)in paragraph (1),
			 by striking for each of the fiscal years 1998 through 2005;
			 and
						(2)in paragraph (2),
			 by striking after October 1, 1997,.
						(d)Rule of
			 construction regarding access to immunizationsNothing in this
			 section (including the amendments made by this section), or any other provision
			 of this Act (including any amendments made by this Act) shall be construed to
			 decrease children's access to immunizations.
					325.Nutrition
			 labeling of standard menu items at Chain Restaurants and of articles of food
			 sold from vending machines
					(a)Technical
			 amendmentsSection 403(q)(5)(A) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 343(q)(5)(A)) is amended—
						(1)in subitem (i),
			 by inserting at the beginning except as provided in clause
			 (H)(ii)(III),; and
						(2)in subitem (ii),
			 by inserting at the beginning except as provided in clause
			 (H)(ii)(III),.
						(b)Labeling
			 requirementsSection
			 403(q)(5) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 343(q)(5)) is amended by
			 adding at the end the following:
						
							(H)Restaurants, retail food
				establishments, and vending machines
								(i)General requirements for restaurants
				and similar retail food establishmentsExcept for food described
				in subclause (vii), in the case of food that is a standard menu item that is
				offered for sale in a restaurant or similar retail food establishment that is
				part of a chain with 20 or more locations doing business under the same name
				(regardless of the type of ownership of the locations) and offering for sale
				substantially the same menu items, the restaurant or similar retail food
				establishment shall disclose the information described in subclauses (ii) and
				(iii).
								(ii)Information required to be
				disclosed by restaurants and retail food establishmentsExcept as
				provided in subclause (vii), the restaurant or similar retail food
				establishment shall disclose in a clear and conspicuous manner—
									(I)(aa)in a nutrient content
				disclosure statement adjacent to the name of the standard menu item, so as to
				be clearly associated with the standard menu item, on the menu listing the item
				for sale, the number of calories contained in the standard menu item, as
				usually prepared and offered for sale; and
										(bb)a succinct statement concerning
				suggested daily caloric intake, as specified by the Secretary by regulation and
				posted prominently on the menu and designed to enable the public to understand,
				in the context of a total daily diet, the significance of the caloric
				information that is provided on the menu;
										(II)(aa)in a nutrient content
				disclosure statement adjacent to the name of the standard menu item, so as to
				be clearly associated with the standard menu item, on the menu board, including
				a drive-through menu board, the number of calories contained in the standard
				menu item, as usually prepared and offered for sale; and
										(bb)a succinct statement concerning
				suggested daily caloric intake, as specified by the Secretary by regulation and
				posted prominently on the menu board, designed to enable the public to
				understand, in the context of a total daily diet, the significance of the
				nutrition information that is provided on the menu board;
										(III)in a written form, available on the
				premises of the restaurant or similar retail establishment and to the consumer
				upon request, the nutrition information required under clauses (C) and (D) of
				subparagraph (1); and
									(IV)on the menu or menu board, a
				prominent, clear, and conspicuous statement regarding the availability of the
				information described in item (III).
									(iii)Self-service food and food on
				displayExcept as provided in subclause (vii), in the case of
				food sold at a salad bar, buffet line, cafeteria line, or similar self-service
				facility, and for self-service beverages or food that is on display and that is
				visible to customers, a restaurant or similar retail food establishment shall
				place adjacent to each food offered a sign that lists calories per displayed
				food item or per serving.
								(iv)Reasonable basisFor
				the purposes of this clause, a restaurant or similar retail food establishment
				shall have a reasonable basis for its nutrient content disclosures, including
				nutrient databases, cookbooks, laboratory analyses, and other reasonable means,
				as described in section 101.10 of title 21, Code of Federal Regulations (or any
				successor regulation) or in a related guidance of the Food and Drug
				Administration.
								(v)Menu variability and combination
				mealsThe Secretary shall establish by regulation standards for
				determining and disclosing the nutrient content for standard menu items that
				come in different flavors, varieties, or combinations, but which are listed as
				a single menu item, such as soft drinks, ice cream, pizza, doughnuts, or
				children's combination meals, through means determined by the Secretary,
				including ranges, averages, or other methods.
								(vi)Additional
				informationIf the Secretary determines that a nutrient, other
				than a nutrient required under subclause (ii)(III), should be disclosed for the
				purpose of providing information to assist consumers in maintaining healthy
				dietary practices, the Secretary may require, by regulation, disclosure of such
				nutrient in the written form required under subclause (ii)(III).
								(vii)Nonapplicability to certain
				food
									(I)In
				generalSubclauses (i) through (vi) do not apply to—
										(aa)items that are not listed on a menu or
				menu board (such as condiments and other items placed on the table or counter
				for general use);
										(bb)daily specials, temporary menu items
				appearing on the menu for less than 60 days per calendar year, or custom
				orders; or
										(cc)such other food that is part of a
				customary market test appearing on the menu for less than 90 days, under terms
				and conditions established by the Secretary.
										(II)Written
				formsSubparagraph (5)(C) shall apply to any regulations
				promulgated under subclauses (ii)(III) and (vi).
									(viii)Vending machines
									(I)In generalIn the
				case of an article of food sold from a vending machine that—
										(aa)does not permit a prospective purchaser
				to examine the Nutrition Facts Panel before purchasing the article or does not
				otherwise provide visible nutrition information at the point of purchase;
				and
										(bb)is operated by a person who is engaged
				in the business of owning or operating 20 or more vending machines,
										the
				vending machine operator shall provide a sign in close proximity to each
				article of food or the selection button that includes a clear and conspicuous
				statement disclosing the number of calories contained in the article.(ix)Voluntary provision of nutrition
				information
									(I)In generalAn
				authorized official of any restaurant or similar retail food establishment or
				vending machine operator not subject to the requirements of this clause may
				elect to be subject to the requirements of such clause, by registering
				biannually the name and address of such restaurant or similar retail food
				establishment or vending machine operator with the Secretary, as specified by
				the Secretary by regulation.
									(II)RegistrationWithin
				120 days of enactment of this clause, the Secretary shall publish a notice in
				the Federal Register specifying the terms and conditions for implementation of
				item (I), pending promulgation of regulations.
									(III)Rule of
				constructionNothing in this subclause shall be construed to
				authorize the Secretary to require an application, review, or licensing process
				for any entity to register with the Secretary, as described in such
				item.
									(x)Regulations
									(I)Proposed
				regulationNot later than 1 year after the date of enactment of
				this clause, the Secretary shall promulgate proposed regulations to carry out
				this clause.
									(II)ContentsIn
				promulgating regulations, the Secretary shall—
										(aa)consider standardization of recipes and
				methods of preparation, reasonable variation in serving size and formulation of
				menu items, space on menus and menu boards, inadvertent human error, training
				of food service workers, variations in ingredients, and other factors, as the
				Secretary determines; and
										(bb)specify the format and manner of the
				nutrient content disclosure requirements under this subclause.
										(III)ReportingThe
				Secretary shall submit to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Energy and Commerce of the House of
				Representatives a quarterly report that describes the Secretary's progress
				toward promulgating final regulations under this subparagraph.
									(xi)DefinitionIn this
				clause, the term menu or menu board means the primary
				writing of the restaurant or other similar retail food establishment from which
				a consumer makes an order selection.
								
					(c)National
			 uniformitySection 403A(a)(4) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 343-1(a)(4)) is amended by striking except a
			 requirement for nutrition labeling of food which is exempt under subclause (i)
			 or (ii) of section 403(q)(5)(A) and inserting except that this
			 paragraph does not apply to food that is offered for sale in a restaurant or
			 similar retail food establishment that is not part of a chain with 20 or more
			 locations doing business under the same name (regardless of the type of
			 ownership of the locations) and offering for sale substantially the same menu
			 items unless such restaurant or similar retail food establishment complies with
			 the voluntary provision of nutrition information requirements under section
			 403(q)(5)(H)(ix).
					(d)Rule of
			 constructionNothing in the amendments made by this section shall
			 be construed—
						(1)to preempt any
			 provision of State or local law, unless such provision establishes or continues
			 into effect nutrient content disclosures of the type required under section
			 403(q)(5)(H) of the Federal Food, Drug, and Cosmetic Act (as added by
			 subsection (b)) and is expressly preempted under subsection (a)(4) of such
			 section;
						(2)to apply to any
			 State or local requirement respecting a statement in the labeling of food that
			 provides for a warning concerning the safety of the food or component of the
			 food; or
						(3)except as
			 provided in section 403(q)(5)(H)(ix) of the Federal Food, Drug, and Cosmetic
			 Act (as added by subsection (b)), to apply to any restaurant or similar retail
			 food establishment other than a restaurant or similar retail food establishment
			 described in section 403(q)(5)(H)(i) of such Act.
						326.Encouraging
			 employer-sponsored wellness programsA group health plan and a health insurance
			 issuer offering health insurance coverage in connection with a group health
			 plan may offer incentives to an individual who voluntarily participates in a
			 wellness program that is reasonably-designed to promote health or prevent
			 disease. Nothing in this Act (or an amendment made by this Act) shall be
			 construed to limit the ability of a group health plan or health insurance
			 issuer, under regulations in effect on the date of enactment of this Act, to
			 offer participants variations in employee contributions towards the cost of
			 coverage for participation in wellness programs.
				327.Demonstration
			 project concerning individualized wellness planSection 330 of the Public Health Service Act
			 (42 U.S.C. 245b) is amended by adding at the end the following:
					
						(s)Pilot program
				for individualized wellness plans
							(1)In
				generalThe Secretary shall establish a pilot program to test the
				impact of providing at-risk populations who utilize community health centers
				funded under this section an individualized wellness plan that is designed to
				reduce risk factors for preventable conditions as identified by a comprehensive
				risk-factor assessment.
							(2)AgreementsThe
				Secretary shall enter into agreements with not more than 10 community health
				centers funded under this section to conduct activities under the pilot program
				under paragraph (1).
							(3)Wellness
				plans
								(A)In
				generalAn individualized wellness plan prepared under the pilot
				program under this subsection may include one or more of the following as
				appropriate to the individual's identified risk factors:
									(i)Nutritional
				counseling.
									(ii)A physical
				activity plan.
									(iii)Alcohol and
				smoking cessation counseling and services.
									(iv)Stress
				management.
									(v)Dietary
				supplements that have health claims approved by the Secretary.
									(vi)Compliance
				assistance provided by a community health center employee.
									(B)Risk
				factorsWellness plan risk factors shall include—
									(i)weight;
									(ii)tobacco and
				alcohol use;
									(iii)exercise
				rates;
									(iv)nutritional
				status; and
									(v)blood
				pressure.
									(C)ComparisonsIndividualized
				wellness plans shall make comparisons between the individual involved and a
				control group of individuals with respect to the risk factors described in
				subparagraph (B).
								(4)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection, such sums as may be
				necessary.
							.
				328.Reasonable
			 break time for nursing mothersSection 7 of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 207) is amended by adding at the end the following:
					
						(r)(1)An employer shall
				provide—
								(A)a reasonable break time for an
				employee to express breast milk for her nursing child for 1 year after the
				child’s birth each time such employee has need to express the milk; and
								(B)a place, other than a bathroom, that
				is shielded from view and free from intrusion from coworkers and the public,
				which may be used by an employee to express breast milk.
								(2)An employer shall not be required to
				compensate an employee receiving reasonable break time under paragraph (1) for
				any work time spent for such purpose.
							(3)An employer that employs less than 50
				employees shall not be subject to the requirements of this subsection, if such
				requirements would impose an undue hardship by causing the employer significant
				difficulty or expense when considered in relation to the size, financial
				resources, nature, or structure of the employer's
				business.
							.
				DSupport for
			 prevention and public health innovation
				331.Research on
			 optimizing the delivery of public health services
					(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), acting through the Director
			 of the Centers for Disease Control and Prevention, shall provide funding for
			 research in the area of public health services and systems.
					(b)Requirements of
			 researchResearch supported under this section shall
			 include—
						(1)examining
			 evidence-based practices relating to prevention, with a particular focus on
			 high priority areas as identified by the Secretary in the National Prevention
			 Strategy or Healthy People 2020, and including comparing community-based public
			 health interventions in terms of effectiveness and cost;
						(2)analyzing the
			 translation of interventions from academic settings to real world settings;
			 and
						(3)identifying
			 effective strategies for organizing, financing, or delivering public health
			 services in real world community settings, including comparing State and local
			 health department structures and systems in terms of effectiveness and
			 cost.
						(c)Existing
			 partnershipsResearch supported under this section shall be
			 coordinated with the Community Preventive Services Task Force and carried out
			 by building on existing partnerships within the Federal Government while also
			 considering initiatives at the State and local levels and in the private
			 sector.
					(d)Annual
			 reportThe Secretary shall, on an annual basis, submit to
			 Congress a report concerning the activities and findings with respect to
			 research supported under this section.
					332.Understanding
			 health disparities: data collection and analysisThe Public Health Service Act (42 U.S.C. 201
			 et seq.) as amended by section 172, is further amended by adding at the end the
			 following:
					
						XXXIIIData
				collection, analysis, and quality
							3301.Data
				collection, analysis, and quality
								(a)Data
				collection
									(1)In
				generalThe Secretary shall ensure that, by not later than 1 year
				after the date of enactment of this title, any ongoing or federally conducted
				or supported health care or public health program, activity or survey collects
				and reports—
										(A)data on race and
				ethnicity for applicants, recipients, or beneficiaries;
										(B)data on gender,
				geographic location, socioeconomic status (including education, employment or
				income), primary language, and, disability status data for applicants,
				recipients, or beneficiaries;
										(C)data at the
				smallest geographic level such as State, local, or institutional levels if such
				data can be aggregated;
										(D)if practicable,
				data by racial and ethnic subgroups for applicants, recipients or beneficiaries
				using, if needed, statistical oversamples of these subpopulations; and
										(E)any other
				demographic data as deemed appropriate by the Secretary regarding health
				disparities.
										(2)Collection
				standardsIn collecting data described in paragraph (1), the
				Secretary or designee shall—
										(A)use Office of
				Management and Budget standards, at a minimum, for race and ethnicity
				measures;
										(B)develop standards
				for the measurement of gender, geographic location, socioeconomic status,
				primary language and disability measures; and
										(C)develop standards
				for the collection of data described in paragraph (1) that, at a
				minimum—
											(i)collects
				self-reported data by the applicant, recipient, or beneficiary; and
											(ii)collects data
				from a parent or legal guardian if the applicant, recipient, or beneficiary is
				a minor or legally incapacitated.
											(3)Data
				managementIn collecting data described in paragraph (1), the
				Secretary, acting through the National Coordinator for Health Information
				Technology shall—
										(A)develop national
				standards for the management of data collected; and
										(B)develop
				interoperability and security systems for data management.
										(b)Data
				analysis
									(1)In
				generalFor each federally conducted or supported health care or
				public health program or activity, the Secretary shall analyze data collected
				under paragraph (a) to detect and monitor trends in health disparities (as
				defined in section 485E) at the Federal and State levels.
									(c)Data reporting
				and dissemination
									(1)In
				generalThe Secretary shall make the analyses described in (b)
				available to—
										(A)the Office of
				Minority Health;
										(B)the National
				Center on Minority Health and Health Disparities;
										(C)the Agency for
				Healthcare Research and Quality;
										(D)the Centers for
				Disease Control and Prevention;
										(E)the Centers for
				Medicare & Medicaid Services;
										(F)the Indian Health
				Service and epidemiology centers funded under the Indian Health Care
				Improvement Act;
										(G)other agencies
				within the Department of Health and Human Services; and
										(H)other entities as
				determined appropriate by the Secretary.
										(2)Reporting of
				dataThe Secretary shall report data and analyses described in
				(a) and (b) through—
										(A)public postings
				on the Internet websites of the Department of Health and Human Services;
				and
										(B)any other
				reporting or dissemination mechanisms determined appropriate by the
				Secretary.
										(3)Availability of
				dataThe Secretary may make data described in (a) and (b)
				available for additional research, analyses, and dissemination to other Federal
				agencies, non-governmental entities, and the public.
									(d)Limitations on
				use of dataNothing in this section shall be construed to permit
				the use of information collected under this section in a manner that would
				adversely affect any individual.
								(e)Protection of
				dataThe Secretary shall ensure (through the promulgation of
				regulations or otherwise) that all data collected pursuant to subsection (a) is
				protected—
									(1)under the same
				privacy protections that are at least as broad as those that the Secretary
				applies to other health data under the regulations promulgated under section
				264(c) of the Health Insurance Portability and Accountability Act of 1996
				(Public Law 104-191; 110 Stat. 2033); and
									(2)from all
				inappropriate internal use by any entity that collects, stores, or receives the
				data, including use of such data in determinations of eligibility (or continued
				eligibility) in health plans, and from other inappropriate uses, as defined by
				the Secretary.
									(f)Data on rural underserved
				populationsThe Secretary
				shall ensure that any data collected in accordance with this section regarding
				racial and ethnic minority groups is also collected regarding underserved rural
				and frontier populations.
								(g)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of fiscal years 2010 through 2014.
								(h)Requirement for
				implementationNotwithstanding any other provision of this
				section, data may not be collected under this section unless funds are directly
				appropriated for such purpose in an appropriations
				Act.
								.
				333.Health impact
			 assessments
					(a)PurposeIt
			 is the purpose of this section to determine if the built environment has an
			 impact on health.
					(b)DefinitionIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)Built
			 environmentThe term built environment means an
			 environment consisting of building, spaces, and products that are created or
			 modified by individuals and entities, including homes, schools, workplaces,
			 greenways, business areas, transportation systems, and parks and recreation
			 areas, electrical transmission lines, waste disposal sites, and land-use
			 planning and policies that impact urban, rural and suburban communities.
						(3)DirectorThe
			 term Director means the Director of the Centers for Disease
			 Control and Prevention.
						(4)Environmental
			 healthThe term environmental health means the
			 health and wellbeing of a population as affected by the direct pathological
			 effects of chemicals, radiation or biological agents, and the effects,
			 including the indirect effects, of the broad physical, psychological, social
			 and aesthetic environment.
						(5)Health impact
			 assessmentThe term health impact assessment means a
			 combination of procedures, methods, and tools by which a regulation, program,
			 or other project is assessed as to its potential effects on the health of a
			 population, and the distribution of those effects within the population.
						(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(c)Fostering
			 health impact assessment
						(1)EstablishmentThe
			 Secretary, acting through the Director and in coordination with the
			 Administrator, shall establish a program at the National Center of
			 Environmental Health at the Centers for Disease Control and Prevention to
			 foster advances and provide technical support in the field of health impact
			 assessments.
						(2)ActivitiesThrough
			 the program under paragraph (1), the Secretary shall—
							(A)collect and
			 disseminate evidence-based practices relating to health impact
			 assessments;
							(B)manage capacity
			 building grants, technical assistance, and training on the use of health impact
			 assessments; and
							(C)provide guidance
			 on health impact assessments including similar international efforts, known
			 associations between the built environment and health outcomes, forecasting of
			 potential health effects of the built environment, and best practices relating
			 to the inclusion of the public in planning processes.
							334.CDC and
			 employer-based wellness programsTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.), as amended by section 314) is further amended by
			 adding at the end the following:
					
						TEmployer-based
				wellness program
							399HH.Workplace
				Wellness Marketing CampaignSubject to appropriations Acts, the Director
				of the Centers for Disease Control and Prevention (referred to in this section
				as the Director), in coordination with relevant worksite health
				promotion organizations, State and local health departments, the Indian Health
				Service, Indian tribes and tribal organizations, and academic institutions,
				shall conduct targeted educational campaigns to—
								(1)make employers, employer groups, and other
				interested parties aware of the benefits of employer-based wellness
				programs;
								(2)establish a culture of health by
				emphasizing health promotion and disease prevention;
								(3)emphasize an integrated and coordinated
				approach to workplace wellness; and
								(4)ensure informed decisions through high
				quality information to organizational leaders.
								399HH-1.Technical
				assistance for employer-based wellness programsIn order to expand the utilization of
				evidence-based prevention and health promotion approaches in the workplace, the
				Director shall—
								(1)provide employers
				(including small, medium, and large employers, as determined by the Director)
				with technical assistance, consultation, tools, and other resources in
				evaluating such employers’ employer-based wellness programs, including—
									(A)measuring the
				participation and methods to increase participation of employees in such
				programs;
									(B)developing
				standardized measures that assess policy, environmental and systems changes
				necessary to have a positive health impact on employees’ health behaviors,
				health outcomes, and health care expenditures; and
									(C)evaluating such
				programs as they relate to changes in the health status of employees, the
				absenteeism of employees, the productivity of employees, the rate of workplace
				injury, and the medical costs incurred by employees; and
									(2)build evaluation
				capacity among workplace staff by training employers on how to evaluate
				employer-based wellness programs by ensuring evaluation resources, technical
				assistance, and consultation are available to workplace staff as needed through
				such mechanisms as web portals, call centers, or other means.
								399HH-2.National
				worksite health policies and programs study
								(a)In
				generalIn order to assess, analyze, and monitor over time data
				about workplace policies and programs, and to develop instruments to assess and
				evaluate comprehensive workplace chronic disease prevention and health
				promotion programs, policies and practices, not later than 2 years after the
				date of enactment of this part, and at regular intervals (to be determined by
				the Director) thereafter, the Director shall conduct a national worksite health
				policies and programs survey to assess employer-based health policies and
				programs.
								(b)ReportUpon
				the completion of each study under subsection (a), the Director shall submit to
				Congress a report that includes the recommendations of the Director for the
				implementation of effective employer-based health policies and programs.
								399HH-3.Research
				in workplace wellness
								(a)Workplace
				demonstration studiesTo expand the science base for effective
				prevention and health promotion approaches in the workplace, the Director, in
				collaboration with academic institutions and employers, shall institute
				workplace demonstration projects across small, medium, and large employers.
				Such demonstration projects shall be designed to determine how best to
				transform the work environment for health, safety, and wellness, how to create
				a strong, sustainable, coordinated, and integrated workplace health promotion
				and wellness program, and how to create innovative and sustainable policy and
				environmental strategies to improve employee health and wellness.
								(b)ReportUpon
				the completion of the study under subsection (b), the Director shall submit to
				Congress a report that includes the recommendations of the Director for the
				implementation of effective employer-based health policies and programs.
								399HH–4.Prioritization of evaluation by
				SecretaryThe Secretary shall
				evaluate, in accordance with this part, all programs funded through the Centers
				for Disease Control and Prevention before conducting such an evaluation of
				privately funded programs unless an entity with a privately funded wellness
				program requests such an evaluation.
							399HH–5.Prohibition of Federal workplace wellness
				requirementsNotwithstanding
				any other provision of this part, any recommendations, data, or assessments
				carried out under this part shall not be used to mandate requirements for
				workplace wellness
				programs.
							.
				335.Epidemiology-Laboratory
			 Capacity GrantsTitle XXVIII
			 of the Public Health Service Act (42 U.S.C. 300hh et seq.) is amended by adding
			 at the end the following:
					
						CStrengthening
				public health surveillance systems
							2821.Epidemiology-Laboratory
				Capacity Grants
								(a)In
				generalSubject to the availability of appropriations, the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall establish an Epidemiology and Laboratory Capacity Grant
				Program to award grants to eligible entities to assist public health agencies
				in improving surveillance for, and response to, infectious diseases and other
				conditions of public health importance by—
									(1)strengthening
				epidemiologic capacity;
									(2)enhancing
				laboratory practice;
									(3)improving
				information systems; and
									(4)developing and
				implementing prevention and control strategies.
									(b)Eligible
				entitiesIn this section, the term eligible entity
				means an entity that—
									(1)is—
										(A)a State health
				department;
										(B)a local health department that meets such
				criteria as the Director of the Centers for Diseases Control and Prevention
				determines for purposes of this section;
										(C)a tribal
				jurisdiction that meets such criteria as the Director of the Centers for
				Disease Control and Prevention determines for purposes of this section;
				or
										(D)a partnership
				established for purposes of this section between one or more eligible entities
				described in subparagraph (A), (B), or (C) and an academic center; and
										(2)submits to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
									(c)Use of
				funds
									(1)In
				generalAn eligible entity shall use amounts received under a
				grant under this section for core functions described in this subsection
				including—
										(A)building public
				health capacity to identify and monitor the occurrence of infectious diseases
				and other conditions of public health importance;
										(B)detecting new and
				emerging infectious disease threats, including laboratory capacity to detect
				antimicrobial resistant infections;
										(C)identifying and
				responding to disease outbreaks;
										(D)hiring necessary
				staff;
										(E)conducting needed
				staff training and educational development; and
										(F)other activities
				that improve surveillance as determined by the Director of the Centers for
				Disease Control and Prevention.
										(2)Development and
				maintenance of information exchange
										(A)National
				standardsNot later than 180
				days after the date of the enactment of this subtitle, the Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, and in
				consultation with the National Coordinator for Health Information Technology,
				shall issue guidelines for public health entities that—
											(i)are designed to
				ensure that all State and local health departments and public health
				laboratories have access to information systems to receive, monitor, and report
				infectious diseases and other urgent conditions of public health importance;
				and
											(ii)are consistent
				with standards and recommendations for health information technology by the
				National Coordinator for Health Information Technology, and by the American
				Health Information Community (AHIC) and its successors.
											(B)Secure
				information systemsAn eligible entity shall use amounts received
				through a grant under this section to ensure that the entity has access to a
				web-based, secure information system that complies with the guidelines
				developed under subparagraph (A). Such a system shall be designed—
											(i)to
				receive automated case reports of State and national reportable conditions from
				clinical systems and health care offices that use electronic health records and
				from clinical and public health laboratories, and to submit reports of
				nationally reportable conditions to the Director of the Centers for Disease
				Control and Prevention;
											(ii)to receive and analyze, within 24 hours,
				de-identified electronic clinical data for situational awareness and to forward
				such reports immediately to the Centers for Disease Control and Prevention at
				the time of receipt;
											(iii)to manage, link,
				and process different types of data, including information on newly reported
				cases, exposed contacts, laboratory results, number of people vaccinated or
				given prophylactic medications, adverse events monitoring and follow-up, in an
				integrated outbreak management system;
											(iv)to geocode
				analyze, display, report, and map, using Geographic Information System
				technology, accumulated data and to share data with other local health
				departments, State health departments, and the Centers for Disease Control and
				Prevention;
											(v)to
				receive, manage, and disseminate alerts, protocols, and other information,
				including Health Alert Network and Epi-X information, as appropriate, for
				public health workers, health care providers, and public health partners in
				emergency response within each health department’s jurisdiction and to automate
				the exchange and cascading of such information with external partners using
				national standards;
											(vi)to have
				information technology security and critical infrastructure protection as
				appropriate to protect public health information;
											(vii)to have the
				technical infrastructure needed to ensure availability, backup, and disaster
				recovery of data, application services, and communications systems during
				natural disasters such as floods, tornados, hurricanes, and power outages;
				and
											(viii)to provide for
				other capabilities as the Secretary determines appropriate.
											(C)Laboratory
				systemsAn eligible entity shall use amounts received under a
				grant under this section to ensure that State or local public health
				laboratories are utilizing web-based, secure systems that are in compliance
				with the guidelines developed by the Secretary under subparagraph (A) and
				that—
											(i)are
				fully integrated laboratory information systems;
											(ii)provide for the
				reporting of electronic test results to the appropriate local and State health
				departments using currently existing national format and coding
				standards;
											(iii)have information
				technology security and critical infrastructure protection to protect public
				health information (as determined by the Secretary);
											(iv)have the
				technical infrastructure needed to ensure availability, backup, and disaster
				recovery of data, application services, and communications systems during
				natural disasters including floods, tornadoes, hurricanes, and power outages;
				and
											(v)address other
				capabilities as the Secretary determines appropriate.
											(D)Other
				usesIn addition to the activities described in subparagraphs (B)
				and (C), an eligible entity (including the entity’s public health laboratory)
				may use amounts received under a grant under this section for systems
				development and maintenance, hiring necessary staff, and staff technical
				training. Grantees under this section may elect to develop their own systems or
				use federally developed systems in carrying out activities under this
				paragraph.
										(d)PriorityIn allocating funds under subsection (f)(2)
				for activities under subsection (c)(2)(B) (relating to secure information
				systems), the Secretary shall give priority to eligible entities that
				demonstrate need.
								(e)ReportsNot
				later than September 30, 2011, and each September 30 thereafter, the Secretary
				shall submit to Congress an annual report on the activities carried out under
				this section by recipients of assistance under this section.
								(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $190,000,000 for each of fiscal years 2010 through 2013, of
				which—
									(1)not less than
				$95,000,000 shall be made available each such fiscal year for activities under
				subsection (c)(1);
									(2)not less than
				$60,000,000 shall be made available each such fiscal year for activities under
				subsection (c)(2)(B); and
									(3)not less than
				$32,000,000 shall be made available each such fiscal year for activities under
				subsection
				(c)(2)(C).
									.
				336.Federal
			 messaging on health promotion and disease prevention
					(a)Media
			 campaign
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services (referred to in this section as
			 the Secretary), acting through the Director of the Centers for
			 Disease Control and Prevention, shall establish and implement a national
			 science-based media campaign on health promotion and disease prevention.
						(2)Requirements of
			 campaignThe campaign implemented under paragraph (1)—
							(A)shall be designed
			 to address proper nutrition, regular exercise, smoking cessation, obesity
			 reduction, the 5 leading disease killers in the United States, and secondary
			 prevention through disease screening promotion;
							(B)shall be carried
			 out through competitively bid contracts awarded to entities providing for the
			 professional production and design of such campaign;
							(C)may include the
			 use of television, radio, Internet, and other commercial marketing venues and
			 may be targeted to specific age groups based on peer-reviewed social
			 research;
							(D)shall not be
			 duplicative of any other Federal efforts relating to health promotion and
			 disease prevention; and
							(E)may include the
			 use of humor and nationally recognized positive role models.
							(3)EvaluationThe
			 Secretary shall ensure that the campaign implemented under paragraph (1) is
			 subject to an independent evaluation every 2 years and shall report every 2
			 years to Congress on the effectiveness of such campaigns towards meeting
			 science-based metrics.
						(b)WebsiteThe
			 Secretary, in consultation with private-sector experts, shall maintain or enter
			 into a contract to maintain an Internet website to provide science-based
			 information on guidelines for nutrition, regular exercise, obesity reduction,
			 smoking cessation, and specific chronic disease prevention. Such website shall
			 be designed to provide information to health care providers and
			 consumers.
					(c)Dissemination
			 of information through providersThe Secretary, acting through
			 the Centers for Disease Control and Prevention, shall develop and implement a
			 plan for the dissemination of health promotion and disease prevention
			 information consistent with national priorities, to health care providers who
			 participate in Federal programs, including programs administered by the Indian
			 Health Service, the Department of Veterans Affairs, the Department of Defense,
			 and the Health Resources and Services Administration, and the Medicare and
			 Medicaid Programs.
					(d)Personalized
			 prevention plans
						(1)ContractThe
			 Secretary, acting through the Director of the Centers for Disease Control and
			 Prevention, shall enter into a contract with a qualified entity for the
			 development and operation of a Federal Internet website personalized prevention
			 plan tool.
						(2)UseThe
			 website developed under paragraph (1) shall be designed to be used as a source
			 of the most up-to-date scientific evidence relating to disease prevention for
			 use by individuals. Such website shall contain a component that enables an
			 individual to determine their disease risk (based on personal health and family
			 history, BMI, and other relevant information) relating to the 5 leading
			 diseases in the United States, and obtain personalized suggestions for
			 preventing such diseases.
						(e)Internet
			 portalThe Secretary shall establish an Internet portal for
			 accessing risk-assessment tools developed and maintained by private and
			 academic entities.
					(f)Priority
			 fundingFunding for the activities authorized under this section
			 shall take priority over funding provided through the Centers for Disease
			 Control and Prevention for grants to States and other entities for similar
			 purposes and goals as provided for in this section. Not to exceed $500,000,000
			 shall be expended on the campaigns and activities required under this
			 section.
					EAdvancing
			 research and treatment for pain care management
				341.Institute of
			 Medicine Conference on Pain
					(a)ConveningNot
			 later than June 30, 2010, the Secretary of Health and Human Services shall seek
			 to enter into an agreement with the Institute of Medicine of the National
			 Academies to convene a Conference on Pain (in this section referred to as
			 the Conference).
					(b)PurposesThe
			 purposes of the Conference shall be to—
						(1)increase the
			 recognition of pain as a significant public health problem in the United
			 States;
						(2)evaluate the
			 adequacy of assessment, diagnosis, treatment, and management of acute and
			 chronic pain in the general population, and in identified racial, ethnic,
			 gender, age, and other demographic groups that may be disproportionately
			 affected by inadequacies in the assessment, diagnosis, treatment, and
			 management of pain;
						(3)identify barriers
			 to appropriate pain care, including—
							(A)lack of
			 understanding and education among employers, patients, health care providers,
			 regulators, and third-party payors;
							(B)barriers to access
			 to care at the primary, specialty, and tertiary care levels, including
			 barriers—
								(i)specific to those
			 populations that are disproportionately undertreated for pain;
								(ii)related to
			 physician concerns over regulatory and law enforcement policies applicable to
			 some pain therapies; and
								(iii)attributable to
			 benefit, coverage, and payment policies in both the public and private sectors;
			 and
								(C)gaps in basic and
			 clinical research on the symptoms and causes of pain, and potential assessment
			 methods and new treatments to improve pain care; and
							(4)establish an
			 agenda for action in both the public and private sectors that will reduce such
			 barriers and significantly improve the state of pain care research, education,
			 and clinical care in the United States.
						(c)Other
			 appropriate entityIf the Institute of Medicine declines to enter
			 into an agreement under subsection (a), the Secretary of Health and Human
			 Services may enter into such agreement with another appropriate entity.
					(d)ReportA
			 report summarizing the Conference’s findings and recommendations shall be
			 submitted to the Congress not later than June 30, 2011.
					(e)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $500,000 for each of fiscal years 2010
			 and 2011.
					342.Pain research
			 at National Institutes of HealthPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the
			 following:
					
						409J.Pain
				research
							(a)Research
				initiatives
								(1)In
				GeneralThe Director of NIH is encouraged to continue and expand,
				through the Pain Consortium, an aggressive program of basic and clinical
				research on the causes of and potential treatments for pain.
								(2)Annual
				recommendationsNot less than annually, the Pain Consortium, in
				consultation with the Division of Program Coordination, Planning, and Strategic
				Initiatives, shall develop and submit to the Director of NIH recommendations on
				appropriate pain research initiatives that could be undertaken with funds
				reserved under section 402A(c)(1) for the Common Fund or otherwise available
				for such initiatives.
								(3)DefinitionIn
				this subsection, the term Pain Consortium means the Pain
				Consortium of the National Institutes of Health or a similar trans-National
				Institutes of Health coordinating entity designated by the Secretary for
				purposes of this subsection.
								(b)Interagency pain
				research coordinating committee
								(1)EstablishmentThe
				Secretary shall establish not later than 1 year after the date of the enactment
				of this section and as necessary maintain a committee, to be known as the
				Interagency Pain Research Coordinating Committee (in this section referred to
				as the Committee), to coordinate all efforts within the
				Department of Health and Human Services and other Federal agencies that relate
				to pain research.
								(2)Membership
									(A)In
				generalThe Committee shall be composed of the following voting
				members:
										(i)Not
				more than 7 voting Federal representatives as follows:
											(I)The Director of
				the Centers for Disease Control and Prevention.
											(II)The Director of
				the National Institutes of Health and the directors of such national research
				institutes and national centers as the Secretary determines appropriate.
											(III)The heads of such
				other agencies of the Department of Health and Human Services as the Secretary
				determines appropriate.
											(IV)Representatives of
				other Federal agencies that conduct or support pain care research and
				treatment, including the Department of Defense and the Department of Veterans
				Affairs.
											(ii)12 additional
				voting members appointed under subparagraph (B).
										(B)Additional
				membersThe Committee shall include additional voting members
				appointed by the Secretary as follows:
										(i)6
				members shall be appointed from among scientists, physicians, and other health
				professionals, who—
											(I)are not officers
				or employees of the United States;
											(II)represent
				multiple disciplines, including clinical, basic, and public health
				sciences;
											(III)represent
				different geographical regions of the United States; and
											(IV)are from practice
				settings, academia, manufacturers or other research settings; and
											(ii)6
				members shall be appointed from members of the general public, who are
				representatives of leading research, advocacy, and service organizations for
				individuals with pain-related conditions.
										(C)Nonvoting
				membersThe Committee shall include such nonvoting members as the
				Secretary determines to be appropriate.
									(3)ChairpersonThe
				voting members of the Committee shall select a chairperson from among such
				members. The selection of a chairperson shall be subject to the approval of the
				Director of NIH.
								(4)MeetingsThe
				Committee shall meet at the call of the chairperson of the Committee or upon
				the request of the Director of NIH, but in no case less often than once each
				year.
								(5)DutiesThe
				Committee shall—
									(A)develop a summary
				of advances in pain care research supported or conducted by the Federal
				agencies relevant to the diagnosis, prevention, and treatment of pain and
				diseases and disorders associated with pain;
									(B)identify critical
				gaps in basic and clinical research on the symptoms and causes of pain;
									(C)make
				recommendations to ensure that the activities of the National Institutes of
				Health and other Federal agencies, including the Department of Defense and the
				Department of Veteran Affairs, are free of unnecessary duplication of
				effort;
									(D)make
				recommendations on how best to disseminate information on pain care; and
									(E)make
				recommendations on how to expand partnerships between public entities,
				including Federal agencies, and private entities to expand collaborative,
				cross-cutting research.
									(6)ReviewThe
				Secretary shall review the necessity of the Committee at least once every 2
				years.
								.
				343.Pain care
			 education and trainingPart D
			 of title VII of the Public Health Service Act (42 U.S.C. 294 et seq.) is
			 amended by adding at the end the following new section:
					
						759.Program for
				education and training in pain care
							(a)In
				generalThe Secretary may make awards of grants, cooperative
				agreements, and contracts to health professions schools, hospices, and other
				public and private entities for the development and implementation of programs
				to provide education and training to health care professionals in pain
				care.
							(b)PrioritiesIn
				making awards under subsection (a), the Secretary shall give priority to awards
				for the implementation of programs under such subsection.
							(c)Certain
				topicsAn award may be made under subsection (a) only if the
				applicant for the award agrees that the program carried out with the award will
				include information and education on—
								(1)recognized means
				for assessing, diagnosing, treating, and managing pain and related signs and
				symptoms, including the medically appropriate use of controlled
				substances;
								(2)applicable laws,
				regulations, rules, and policies on controlled substances, including the degree
				to which misconceptions and concerns regarding such laws, regulations, rules,
				and policies, or the enforcement thereof, may create barriers to patient access
				to appropriate and effective pain care;
								(3)interdisciplinary
				approaches to the delivery of pain care, including delivery through specialized
				centers providing comprehensive pain care treatment expertise;
								(4)cultural,
				linguistic, literacy, geographic, and other barriers to care in underserved
				populations; and
								(5)recent findings,
				developments, and improvements in the provision of pain care.
								(d)Program
				sitesEducation and training under subsection (a) may be provided
				at or through health professions schools, residency training programs, and
				other graduate programs in the health professions; entities that provide
				continuing education in medicine, pain management, dentistry, psychology,
				social work, nursing, and pharmacy; hospices; and such other programs or sites
				as the Secretary determines to be appropriate.
							(e)Evaluation of
				programsThe Secretary shall (directly or through grants or
				contracts) provide for the evaluation of programs implemented under subsection
				(a) in order to determine the effect of such programs on knowledge and practice
				of pain care.
							(f)Peer review
				groupsIn carrying out section 799(f) with respect to this
				section, the Secretary shall ensure that the membership of each peer review
				group involved includes individuals with expertise and experience in pain
				care.
							(g)Pain care
				definedFor purposes of this section the term pain
				care means the assessment, diagnosis, treatment, or management of acute
				or chronic pain regardless of causation or body location.
							(h)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $5,000,000 for each of the fiscal years 2010 through 2012.
				Amounts appropriated under this subsection shall remain available until
				expended.
							.
				344.Public
			 awareness campaign on pain managementPart B of title II of the Public Health
			 Service Act (42 U.S.C. 238 et seq.) is amended by adding at the end the
			 following:
					
						249.National
				education outreach and awareness campaign on pain management
							(a)EstablishmentNot
				later than June 30, 2010, the Secretary shall establish and implement a
				national pain care education outreach and awareness campaign described in
				subsection (b).
							(b)RequirementsThe
				Secretary shall design the public awareness campaign under this section to
				educate consumers, patients, their families, and other caregivers with respect
				to—
								(1)the incidence and
				importance of pain as a national public health problem;
								(2)the adverse
				physical, psychological, emotional, societal, and financial consequences that
				can result if pain is not appropriately assessed, diagnosed, treated, or
				managed;
								(3)the availability,
				benefits, and risks of all pain treatment and management options;
								(4)having pain
				promptly assessed, appropriately diagnosed, treated, and managed, and regularly
				reassessed with treatment adjusted as needed;
								(5)the role of
				credentialed pain management specialists and subspecialists, and of
				comprehensive interdisciplinary centers of treatment expertise;
								(6)the availability
				in the public, nonprofit, and private sectors of pain management-related
				information, services, and resources for consumers, employers, third-party
				payors, patients, their families, and caregivers, including information
				on—
									(A)appropriate
				assessment, diagnosis, treatment, and management options for all types of pain
				and pain-related symptoms; and
									(B)conditions for
				which no treatment options are yet recognized; and
									(7)other issues the
				Secretary deems appropriate.
								(c)ConsultationIn
				designing and implementing the public awareness campaign required by this
				section, the Secretary shall consult with organizations representing patients
				in pain and other consumers, employers, physicians including physicians
				specializing in pain care, other pain management professionals, medical device
				manufacturers, and pharmaceutical companies.
							(d)Coordination
								(1)Lead
				officialThe Secretary shall designate one official in the
				Department of Health and Human Services to oversee the campaign established
				under this section.
								(2)Agency
				coordinationThe Secretary shall ensure the involvement in the
				public awareness campaign under this section of the Surgeon General of the
				Public Health Service, the Director of the Centers for Disease Control and
				Prevention, and such other representatives of offices and agencies of the
				Department of Health and Human Services as the Secretary determines
				appropriate.
								(e)Underserved
				areas and populationsIn designing the public awareness campaign
				under this section, the Secretary shall—
								(1)take into account
				the special needs of geographic areas and racial, ethnic, gender, age, and
				other demographic groups that are currently underserved; and
								(2)provide resources
				that will reduce disparities in access to appropriate diagnosis, assessment,
				and treatment.
								(f)Grants and
				contractsThe Secretary may make awards of grants, cooperative
				agreements, and contracts to public agencies and private nonprofit
				organizations to assist with the development and implementation of the public
				awareness campaign under this section.
							(g)Evaluation and
				ReportNot later than the end of fiscal year 2012, the Secretary
				shall prepare and submit to the Congress a report evaluating the effectiveness
				of the public awareness campaign under this section in educating the general
				public with respect to the matters described in subsection (b).
							(h)Authorization of
				appropriationsFor purposes of carrying out this section, there
				are authorized to be appropriated $2,000,000 for fiscal year 2010 and
				$4,000,000 for each of fiscal years 2011 through
				2012.
							.
				FCoordinated
			 environmental public health network
				351.Amendment to
			 the Public Health Service
			 ActThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.), as amended by section 332, is further amended by adding at the
			 end the following:
					
						XXXIVCoordinated
				Environmental Public Health Network
							3400.DefinitionsIn this title:
								(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
								(2)Coordinated
				networkThe term Coordinated Network means the
				Coordinated Environmental Public Health Network established under section
				3401(a).
								(3)DirectorThe
				term Director means the Director of the Centers for Disease
				Control and Prevention.
								(4)Director of
				centerThe term Director of Center means the
				Director of the National Center for Environmental Health at the Centers for
				Disease Control and Prevention.
								(5)Medical privacy
				regulationsThe term medical privacy regulations
				means the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996.
								(6)Priority
				chronic conditions and health effectsThe term priority
				chronic conditions and health effects means the conditions, as specified
				by the Secretary, to be tracked in the Coordinated Network and the State
				Networks.
								(7)State
				networkThe term State Network means a State
				Environmental Public Health Network established under section 3401(b).
								(8)StateThe
				term State means a State, local government, territory, or Indian
				tribe that is eligible to receive a health tracking grant under section
				3401(b).
								3401.Establishment
				of Coordinated and State Environmental Public Health Networks
								(a)Coordinated
				Environmental Public Health NetworkNot later than 36 months
				after the date of the enactment of this title, the Secretary, acting through
				the Director, in consultation with the Administrator and the Director of
				Center, and with the involvement of other Federal agencies, and State and local
				health departments, shall establish and operate a Coordinated Environmental
				Public Health Network. In establishing and operating the Coordinated Network,
				the Secretary shall, as practicable—
									(1)identify, build
				upon, expand, and coordinate among existing data and surveillance systems,
				surveys, registries, and other Federal public health and environmental
				infrastructure as practicable;
									(2)provide for
				public access to an electronic national database that accepts data from the
				State Networks on the incidence and prevalence of priority chronic conditions
				and health effects and relevant environmental and other factors, in a manner
				which protects personal privacy consistent with the medical privacy
				regulations;
									(3)prepare, publish,
				and submit to Congress—
										(A)not later than 12
				months after the date of enactment of this title, and annually thereafter, a
				Coordinated Network Status Report, including a statement of the activities
				carried out under this title, the identification of gaps in the data of the
				coordinated Network, including diseases of concern and environmental exposures
				not tracked, and identification of key milestones achieved in the preceding
				year, with such report to be made available to the public on the websites of
				the Centers for Disease Control and Prevention and the Environmental Protection
				Agency; and
										(B)not later than 2
				years after the date of enactment of this title, and biennially thereafter, a
				Coordinated Network Health and Environment Report, including a statement of the
				activities carried out under this title, an analysis of the most currently
				available incidence, prevalence, and trends of priority chronic conditions and
				health effects, and potentially relevant environmental and other factors, by
				State and, as practicable by local areas, and recommendations regarding high
				risk populations, public health concerns, response and prevention strategies,
				and additional tracking needs, in order to allow the public to access and
				understand information about environmental health at the Federal, State, and,
				where practicable, local level;
										(4)provide for the
				establishment of State Networks, and coordinate the State Networks as provided
				for under subsection (b);
									(5)provide technical
				assistance to support the State Networks;
									(6)not later than 12
				months after the date of the enactment of this title, develop minimum standards
				and procedures for data collection and reporting for the State Networks, to be
				updated not less than annually thereafter; and
									(7)in developing the
				minimum standards and procedures under subparagraph (F), include mechanisms for
				allowing the States to set priorities, and allocate resources
				accordingly.
									(b)State
				Environmental Public Health Networks
									(1)GrantsNot
				later than 12 months after the date of the enactment of this title, the
				Secretary, acting through the Director, in consultation with the Administrator
				and the Director of Center shall award grants to States for the establishment,
				maintenance, and operation of State Networks in accordance with the minimum
				standards and procedures established by the Secretary under subsection
				(a)(3).
									(2)Specialized
				assistanceThe Coordinated Network shall provide specialized
				assistance to grantees in the establishment, maintenance, and operation of
				State Networks.
									(3)RequirementsA
				State receiving a grant under this subsection shall use the grant—
										(A)to establish an
				environmental public health network that will provide—
											(i)for the tracking
				of the incidence, prevalence, and trends of priority chronic conditions and
				health effects, as well as any additional priority chronic conditions and
				health effects and potentially related environmental exposures of concern to
				that State;
											(ii)for
				identification of priority chronic conditions and health effects and
				potentially relevant environmental and other factors that disproportionately
				impact low income and minority communities;
											(iii)for the
				protection of the confidentiality of all personal data reported, in accordance
				with the medical privacy regulations;
											(iv)a means by which
				confidential data may, in accordance with Federal and State law, be disclosed
				to researchers for the purposes of public health research;
											(v)the fullest
				possible public access to data collected by the State Network or through the
				Coordinated Network, while ensuring that individual privacy is protected in
				accordance with subsection (a)(1)(B); and
											(vi)for the
				collection of exposure data through biomonitoring and other methods, which may
				include the entering into of cooperative agreements as described in section
				3404;
											(B)to develop a
				publicly available plan for establishing the State Network in order to meet
				minimum standards and procedures as developed by the Secretary under subsection
				(a)(1)(F);
										(C)to appoint a lead
				public health department or agency that will be responsible for the
				development, operation, and maintenance of the State Network, and ensure the
				appropriate coordination among State and local agencies, including
				environmental agencies, regarding the development, operation, and maintenance
				of the State Network; and
										(D)to recruit and
				train public health officials to continue to expand the State Network.
										(4)LimitationA
				State that receives a grant under this section may not use more than 10 percent
				of the funds made available through the grant for administrative costs.
									(5)ApplicationTo
				seek a grant under this section, a State shall submit to the Secretary an
				application at such time, in such form and manner, and accompanied by such
				information as the Secretary may specify.
									(c)Pilot
				Projects
									(1)In
				generalA State may apply for a grant under this subsection to
				implement a pilot project that is approved by the Secretary, acting through the
				Director and in consultation with the Administrator, and the Director of
				Center.
									(2)ActivitiesA
				State shall use amounts received under a grant under this subsection to carry
				out a pilot project designed to develop State Network enhancements and to
				develop programs to address specific local and regional concerns.
									(3)ResultsThe
				Secretary may consider the results of the pilot projects under this subsection
				for inclusion into the Coordinated Network.
									(d)PrivacyIn
				establishing and operating the Coordinated Network under subsection (a), and in
				making grants under subsections (b) and (c), the Secretary shall ensure the
				protection of privacy of individually identifiable health information,
				including ensuring protection consistent with the regulations promulgated under
				section 264(c) of the Health Insurance Portability and Accountability Act of
				1996 (42 U.S.C. 1320d–2 note).
								(e)Authorization
				of AppropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2010
				through 2014.
								3402.Increasing
				public health personnel capacity
								(a)In
				generalBeginning in fiscal year 2010, the Secretary, acting
				through the Director, shall enter into a cooperative agreement with the Council
				of State and Territorial Epidemiologists to train and place, in State and local
				health departments, applied epidemiology fellows to enhance State and local
				public health capacity in the areas of environmental health, chronic and other
				noninfectious diseases and conditions, and public health surveillance.
								(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2010
				through 2014.
								3403.General
				provisionThe Secretary shall
				integrate the enactment of this title with all environmental health tracking
				programs funded prior to the date of enactment of this title, including by
				integrating the programs, in existence on the date of enactment of this title,
				to develop State Network enhancements and to develop programs to address
				specific local and regional concerns.
							3404.Expansion of
				biomonitoring capabilities and data collection
								(a)PurposeIt
				is the purpose of this section to expand the scope and amount of biomonitoring
				data collected and analyzed by the Centers for Disease Control and Prevention,
				State laboratories, and consortia of State laboratories, in order to obtain
				robust information, including information by geographically defined areas and
				subpopulations, about a range of environmental exposures.
								(b)In
				generalIn meeting the purpose of this section, the Secretary
				shall ensure that biomonitoring data are collected intramurally through
				appropriate sources, including the National Health and Nutrition Examination
				Survey, and extramurally shall enter into collaboration or partnerships with
				other entities to obtain additional information regarding vulnerable
				subpopulations or other subpopulations.
								(c)Cooperative
				agreements
									(1)In
				generalThe Secretary, acting through the Director, shall enter
				into cooperative agreements with States or consortia of States to support the
				purposes of this title.
									(2)ApplicationsApplications
				for such cooperative agreements by consortia of States shall address the manner
				in which such States will coordinate activities with other States in the
				region, and shall designate a lead State for administrative purposes.
									(3)Training and
				quality assuranceThe Secretary, acting through the Director,
				shall through the cooperative agreements with States or a consortia of States
				provide laboratory training and quality assurance.
									(d)PrivacyIn
				carrying out this section, the Secretary shall ensure the protection of privacy
				of individually identifiable health information, including ensuring protection
				consistent with the regulations promulgated under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2
				note).
								(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2010
				through
				2014.
								.
				GMiscellaneous
			 provisions
				361.Sense of the
			 Senate concerning CBO scoring
					(a)FindingThe
			 Senate finds that the costs of prevention programs are difficult to estimate
			 due in part because prevention initiatives are hard to measure and results may
			 occur outside the 5 and 10 year budget windows.
					(b)Sense of
			 CongressIt is the sense of the Senate that Congress should work
			 with the Congressional Budget Office to develop better methodologies for
			 scoring progress to be made in prevention and wellness programs.
					362.Effectiveness
			 of Federal health and wellness initiativesTo determine whether existing Federal health
			 and wellness initiatives are effective in achieving their stated goals, the
			 Secretary of Health and Human Services shall—
					(1)conduct an evaluation of such programs as
			 they relate to changes in health status of the American public and specifically
			 on the health status of the Federal workforce, including absenteeism of
			 employees, the productivity of employees, the rate of workplace injury, and the
			 medical costs incurred by employees, and health conditions, including workplace
			 fitness, healthy food and beverages, and incentives in the Federal Employee
			 Health Benefits Program; and
					(2)submit to Congress a report concerning such
			 evaluation, which shall include conclusions concerning the reasons that such
			 existing programs have proven successful or not successful and what factors
			 contributed to such conclusions.
					IVHealth care
			 workforce
			APurpose and
			 definitions
				401.PurposeThe purpose of this title is to improve
			 access to and the delivery of health care services for all individuals,
			 particularly low income, underserved, uninsured, minority, health disparity,
			 and rural populations by—
					(1)gathering and
			 assessing comprehensive data in order for the health care workforce to meet the
			 health care needs of individuals, including research on the supply, demand,
			 distribution, diversity, and skills needs of the health care workforce;
					(2)increasing the
			 supply of a qualified health care workforce to improve access to and the
			 delivery of health care services for all individuals;
					(3)enhancing health
			 care workforce education and training to improve access to and the delivery of
			 health care services for all individuals; and
					(4)providing support
			 to the existing health care workforce to improve access to and the delivery of
			 health care services for all individuals.
					402.Definitions
					(a)This
			 titleIn this title:
						(1)Health care
			 career pathwayThe term healthcare career pathway
			 means a rigorous, engaging, and high quality set of courses and services
			 that—
							(A)includes an
			 articulated sequence of academic and career courses, including 21st century
			 skills;
							(B)is aligned with
			 the needs of healthcare industries in a region or State;
							(C)prepares students
			 for entry into the full range of postsecondary education options, including
			 registered apprenticeships, and careers;
							(D)provides academic
			 and career counseling in student-to-counselor ratios that allow students to
			 make informed decisions about academic and career options;
							(E)meets State
			 academic standards, State requirements for secondary school graduation and is
			 aligned with requirements for entry into postsecondary education, and
			 applicable industry standards; and
							(F)leads to 2 or
			 more credentials, including—
								(i)a
			 secondary school diploma; and
								(ii)a
			 postsecondary degree, an apprenticeship or other occupational certification, a
			 certificate, or a license.
								(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in sections 101 and 102 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001 and 1002).
						(3)Low income
			 individual, State workforce investment board, and local workforce investment
			 boardThe terms low-income individual, State
			 workforce investment board, and local workforce investment
			 board, have the meanings given the terms in section 101 of the Workforce
			 investment Act of 1998 (29 U.S.C. 2801).
						(4)Postsecondary
			 educationThe term postsecondary education
			 means—
							(A)a 4-year program
			 of instruction, or not less than a 1-year program of instruction that is
			 acceptable for credit toward an associate or a baccalaureate degree, offered by
			 an institution of higher education; or
							(B)a certificate or
			 registered apprenticeship program at the postsecondary level offered by an
			 institution of higher education or a non-profit educational institution.
							(5)Registered
			 apprenticeship programThe term registered apprenticeship
			 program means an industry skills training program at the postsecondary
			 level that combines technical and theoretical training through structure on the
			 job learning with related instruction (in a classroom or through distance
			 learning) while an individual is employed, working under the direction of
			 qualified personnel or a mentor, and earning incremental wage increases aligned
			 to enhance job proficiency, resulting in the acquisition of a nationally
			 recognized and portable certificate, under a plan approved by the Office of
			 Apprenticeship or a State agency recognized by the Department of Labor.
						(b)Title VII of
			 the Public Health Service ActSection 799B of the Public Health Service
			 Act (42 U.S.C. 295p) is amended—
						(1)by striking
			 paragraph (3) and inserting the following:
							
								(3)Physician
				assistant education programThe term physician assistant
				education program means an educational program in a public or private
				institution in a State that—
									(A)has as its
				objective the education of individuals who, upon completion of their studies in
				the program, be qualified to provide primary care medical services with the
				supervision of a physician; and
									(B)is accredited by
				the Accreditation Review Commission on Education for the Physician
				Assistant.
									;
				and
						(2)by adding at the
			 end the following:
							
								(12)Area health
				education centerThe term area health education
				center means a public or nonprofit private organization that has a
				cooperative agreement or contract in effect with an entity that has received an
				award under subsection (b) or (c) of section 751, satisfies the requirements in
				section 751(d)(1), and has as one of its principal functions the operation of
				an area health education center. Appropriate organizations may include
				hospitals, health organizations with accredited primary care training programs,
				accredited physician assistant educational programs associated with a college
				or university, and universities or colleges not operating a school of medicine
				or osteopathic medicine.
								(13)Area health
				education center programThe term area health education
				center program means cooperative program consisting of an entity that
				has received an award under subsection (b) or (c) of section 751 for the
				purpose of planning, developing, operating, and evaluating an area health
				education center program and one or more area health education centers, which
				carries out the required activities described in subsection (b)(4) or (c)(4) of
				section 751, satisfies the program requirements in such section, has as one of
				its principal functions identifying and implementing strategies and activities
				that address health care workforce needs in its service area, in coordination
				with the local workforce investment boards.
								(14)Clinical
				social workerThe term clinical social worker has
				the meaning given the term in section 1861(hh)(1) of the Social Security Act
				(42 U.S.C. 1395x(hh)(1)).
								(15)Cultural
				competencyThe term cultural competency shall be
				defined by the Secretary in a manner consistent with section 1707(d)(3).
								(16)Direct care
				workerThe term direct care worker has the meaning
				given that term in the 2010 Standard Occupational Classifications of the
				Department of Labor for Home Health Aides [31–1011], Psychiatric Aides
				[31–1013], Nursing Assistants [31–1014], and Personal Care Aides
				[39–9021].
								(17)Federally
				qualified health centerThe term Federally qualified health
				center has the meaning given that term in section 1861(aa) of the Social
				Security Act (42 U.S.C. 1395x(aa)).
								(18)Frontier
				health professional shortage areaThe term frontier health
				professional shortage area means an area—
									(A)with a population
				density less than 6 persons per square mile within the service area; and
									(B)with respect to
				which the distance or time for the population to access care is
				excessive.
									(19)Graduate
				psychologyThe term graduate psychology means an
				accredited program in professional psychology.
								(20)Health
				disparity populationThe term health disparity
				population has the meaning given such term in section 903(d)(1).
								(21)Health
				literacyThe term health literacy means the degree
				to which an individual has the capacity to obtain, communicate, process, and
				understand health information and services in order to make appropriate health
				decisions.
								(22)Mental health
				service professionalThe term mental health service
				professional means an individual with a graduate or postgraduate degree
				from an accredited institution of higher education in psychiatry, psychology,
				school psychology, behavioral pediatrics, psychiatric nursing, social work,
				school social work, substance abuse disorder prevention and treatment, marriage
				and family counseling, school counseling, or professional counseling.
								(23)One-stop
				delivery system centerThe term one-stop delivery
				system means a one-stop delivery system described in section 134(c) of
				the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)).
								(24)Paraprofessional
				child and adolescent mental health workerThe term
				paraprofessional child and adolescent mental health worker means
				an individual who is not a mental or behavioral health service professional,
				but who works at the first stage of contact with children and families who are
				seeking mental or behavioral health services, including substance abuse
				prevention and treatment services.
								(25)Racial and
				ethnic minority group; racial and ethnic minority populationThe
				terms racial and ethnic minority group and racial and ethnic
				minority population have the meaning given the term racial and
				ethnic minority group in section 1707.
								(26)Rural health clinicThe term rural health clinic
				has the meaning given that term in section 1861(aa) of the Social Security Act
				(42 U.S.C.
				1395x(aa)).
								.
						(c)Title VIII of
			 the Public Health Service ActSection 801 of the Public Health
			 Service Act (42 U.S.C. 296) is amended—
						(1)in paragraph
			 (2)—
							(A)by striking
			 means a and inserting means an accredited (as defined in
			 paragraph 6); and
							(B)by striking the
			 period as inserting the following: “where graduates are—
								
									(A)authorized to sit
				for the National Council Licensure EXamination-Registered Nurse (NCLEX-RN);
				or
									(B)licensed
				registered nurses who will receive a graduate or equivalent degree or training
				to become an advanced education nurse as defined by section
				811(b).
									;
				and
							(2)by adding at the
			 end the following:
							
								(16)Accelerated nursing degree
				programThe term
				accelerated nursing degree program means a program of education in
				professional nursing offered by an accredited school of nursing in which an
				individual holding a bachelors degree in another discipline receives a BSN or
				MSN degree in an accelerated time frame as determined by the accredited school
				of nursing.
								(17)Bridge or
				degree completion programThe term bridge or degree
				completion program means a program of education in professional nursing
				offered by an accredited school of nursing, as defined in paragraph (2), that
				leads to a baccalaureate degree in nursing. Such programs may include,
				Registered Nurse (RN) to Bachelor’s of Science of Nursing (BSN) programs, RN to
				MSN (Master of Science of Nursing) programs, or BSN to Doctoral
				programs.
								.
						BInnovations in
			 the health care workforce
				411.National
			 health care workforce commission
					(a)PurposeIt
			 is the purpose of this section to establish a National Health Care Workforce
			 Commission that—
						(1)serves as a
			 national resource for Congress, the President, States, and localities
			 by—
							(A)disseminating
			 information on current and projected health care workforce supply and
			 demand;
							(B)disseminating
			 information on health care workforce education and training capacity and
			 instruction or delivery models and best practices;
							(C)recognizing
			 efforts of Federal, State, and local partnerships to develop and offer health
			 care career pathways of proven effectiveness;
							(D)disseminating
			 information on promising retention practices for health care
			 professionals;
							(E)communicating
			 information on important policies and practices that affect the recruitment,
			 education and training, and retention of the health care workforce; and
							(F)disseminating
			 recommendations on the development of a fiscally sustainable integrated
			 workforce that supports a high-quality health care delivery system that meets
			 the needs of patients and populations;
							(2)communicates and
			 coordinates with the Departments of Health and Human Services, Labor, Veterans
			 Affairs, Homeland Security, and Education on related activities administered by
			 one or more of such Departments;
						(3)develops and
			 commissions evaluations of education and training activities to determine
			 whether the demand for health care workers is being met;
						(4)identifies
			 barriers to improved coordination at the Federal, State, and local levels and
			 recommend ways to address such barriers; and
						(5)encourages
			 innovations to address population needs, constant changes in technology, and
			 other environmental factors.
						(b)EstablishmentThere
			 is hereby established the National Health Care Workforce Commission (in this
			 section referred to as the Commission).
					(c)Membership
						(1)Number and
			 appointmentThe Commission shall be composed of 15 members to be
			 appointed by the Comptroller General, without regard to section 5 of the
			 Federal Advisory Committee Act (5 U.S.C. App.).
						(2)Qualifications
							(A)In
			 generalThe membership of the Commission shall include
			 individuals—
								(i)with national
			 recognition for their expertise in health care labor market analysis, including
			 health care workforce analysis; health care finance and economics; health care
			 facility management; health care plans and integrated delivery systems; health
			 care workforce education and training; health care philanthropy; providers of
			 health care services; and other related fields; and
								(ii)who will provide
			 a combination of professional perspectives, broad geographic representation,
			 and a balance between urban, suburban, rural, and frontier
			 representatives.
								(B)Inclusion
								(i)In
			 generalThe membership of the Commission shall include no less
			 than one representative of—
									(I)the health care
			 workforce and health professionals;
									(II)employers;
									(III)third-party
			 payers;
									(IV)individuals
			 skilled in the conduct and interpretation of health care services and health
			 economics research;
									(V)representatives
			 of consumers;
									(VI)labor
			 unions;
									(VII)State or local
			 workforce investment boards; and
									(VIII)educational
			 institutions (which may include elementary and secondary institutions,
			 institutions of higher education, including 2 and 4 year institutions, or
			 registered apprenticeship programs).
									(ii)Additional
			 membersThe remaining membership may include additional
			 representatives from clause (i) and other individuals as determined appropriate
			 by the Comptroller General of the United States.
								(C)Majority
			 non-providersIndividuals who are directly involved in health
			 professions education or practice shall not constitute a majority of the
			 membership of the Commission.
							(D)Ethical
			 disclosureThe Comptroller General shall establish a system for
			 public disclosure by members of the Commission of financial and other potential
			 conflicts of interest relating to such members. Members of the Commission shall
			 be treated as employees of Congress for purposes of applying title I of the
			 Ethics in Government Act of 1978. Members of the Commission shall not be
			 treated as special government employees under title 18, United States
			 Code.
							(3)Terms
							(A)In
			 generalThe terms of members of the Commission shall be for 3
			 years except that the Comptroller General shall designate staggered terms for
			 the members first appointed.
							(B)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term. A member may serve after the expiration of that
			 members term until a successor has taken office. A vacancy in the Commission
			 shall be filled in the manner in which the original appointment was
			 made.
							(C)Initial
			 appointmentsThe Comptroller General shall make initial
			 appointments of members to the Commission not later than September 30,
			 2010.
							(4)CompensationWhile
			 serving on the business of the Commission (including travel time), a member of
			 the Commission shall be entitled to compensation at the per diem equivalent of
			 the rate provided for level IV of the Executive Schedule under section 5315 of
			 tile 5, United States Code, and while so serving away from home and the
			 member’s regular place of business, a member may be allowed travel expenses, as
			 authorized by the Chairman of the Commission. Physicians serving as personnel
			 of the Commission may be provided a physician comparability allowance by the
			 Commission in the same manner as Government physicians may be provided such an
			 allowance by an agency under section 5948 of title 5, United States Code, and
			 for such purpose subsection (i) of such section shall apply to the Commission
			 in the same manner as it applies to the Tennessee Valley Authority. For
			 purposes of pay (other than pay of members of the Commission) and employment
			 benefits, rights, and privileges, all personnel of the Commission shall be
			 treated as if they were employees of the United States Senate. Personnel of the
			 Commission shall not be treated as employees of the Government Accountability
			 Office for any purpose.
						(5)Chairman, Vice
			 ChairmanThe Comptroller General shall designate a member of the
			 Commission, at the time of appointment of the member, as Chairman and a member
			 as Vice Chairman for that term of appointment, except that in the case of
			 vacancy of the chairmanship or vice chairmanship, the Comptroller General may
			 designate another member for the remainder of that member’s term.
						(6)MeetingsThe
			 Commission shall meet at the call of the chairman, but no less frequently than
			 on a quarterly basis.
						(d)Duties
						(1)Review of
			 health care workforce and annual reportsIn order to develop a
			 fiscally sustainable integrated workforce that supports a high-quality, readily
			 accessible health care delivery system that meets the needs of patients and
			 populations, the Commission, in consultation with relevant Federal, State, and
			 local agencies, shall—
							(A)review current
			 and projected health care workforce supply and demand, including the topics
			 described in paragraph (2);
							(B)make
			 recommendations to Congress and the Administration concerning national health
			 care workforce priorities, goals, and policies;
							(C)by not later than
			 October 1 of each year (beginning with 2011), submit a report to Congress and
			 the Administration containing the results of such reviews and recommendations
			 concerning related policies; and
							(D)by not later than
			 April 1 of each year (beginning with 2011), submit a report to Congress and the
			 Administration containing a review of, and recommendations on, at a minimum one
			 high priority area as described in paragraph (3).
							(2)Specific topics
			 to be reviewedThe topics described in this paragraph
			 include—
							(A)current health
			 care workforce supply and distribution, including demographics, skill sets, and
			 demands, with projected demands during the subsequent 10 and 25 year
			 periods;
							(B)health care
			 workforce education and training capacity, including the number of students who
			 have completed education and training, including registered apprenticeships;
			 the number of qualified faculty; the education and training infrastructure; and
			 the education and training demands, with projected demands during the
			 subsequent 10 and 25 year periods, and including identified models of education
			 and training delivery and best practices;
							(C)the education
			 loan and grant programs in titles VII and VIII of the Public Health Service Act
			 (42 U.S.C. 292 et seq. and 296 et seq.), with recommendations on whether such
			 programs should become part of the Higher Education Act of 1965 (20 U.S.C. 1001
			 et seq);
							(D)the implications
			 of new and existing Federal policies which affect the health care workforce,
			 including Medicare and Medicaid graduate medical education policies, titles VII
			 and VIII of the Public Health Service Act (42 U.S.C. 292 et seq. and 296 et
			 seq.), the National Health Service Corps (with recommendations for aligning
			 such programs with national health workforce priorities and goals), and other
			 health care workforce programs, including those supported through the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801 et seq.), the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Higher Education
			 Act of 1965 (20 U.S.C. 1001 et seq.), and any other Federal health care
			 workforce programs;
							(E)the health care
			 workforce needs of special populations, such as minorities, rural populations,
			 medically underserved populations, gender specific needs, individuals with
			 disabilities, and geriatric and pediatric populations with recommendations for
			 new and existing Federal policies to meet the needs of these special
			 populations; and
							(F)recommendations
			 creating or revising national loan repayment programs and scholarship programs
			 to require low-income, minority medical students to serve in their home
			 communities, if designated as medical underserved community.
							(3)High priority
			 areas
							(A)In
			 generalThe initial high priority topics described in this
			 paragraph include—
								(i)integrated health
			 care workforce planning that identifies health care professional skills needed
			 and maximizes the skill sets of health care professionals across
			 disciplines;
								(ii)an
			 analysis of the nature, scopes of practice, and demands for health care workers
			 in the enhanced information technology and management workplace;
								(iii)Medicare and
			 Medicaid graduate medical education policies and recommendations, including
			 increasing direct payments to community based training sites and medical
			 training programs, for aligning with national workforce goals;
								(iv)nursing
			 workforce capacity at all levels, including education and training capacity,
			 projected demands, and integration within the health care delivery
			 system;
								(v)oral health care
			 workforce capacity, including education and training capacity, projected
			 demands, and integration within the health care delivery system;
								(vi)mental and
			 behavioral health care workforce capacity, including education and training
			 capacity, projected demands, and integration within the health care delivery
			 system;
								(vii)allied health
			 and public health care workforce capacity, including education and training
			 capacity, projected demands, and integration within the health care delivery
			 system;
								(viii)the geographic
			 distribution of health care providers as compared to the identified health care
			 workforce needs of States and regions; and
								(ix)emergency
			 medical service workforce capacity, including training and the retention and
			 recruitment of the volunteer workforce.
								(B)Future
			 determinationsThe Commission may require that additional topics
			 be included under subparagraph (A). The appropriate committees of Congress may
			 recommend to the Commission the inclusion of other topics for health care
			 workforce development areas that require special attention.
							(4)Grant
			 programThe Commission shall review implementation progress
			 reports on, and report to Congress about, the State Health Care Workforce
			 Development Grants program established in section 412.
						(5)StudyThe
			 Commission shall study effective mechanisms for financing education and
			 training for careers in health care, including public health and allied
			 health.
						(6)RecommendationsThe
			 Commission shall submit recommendations to Congress, the Department of Labor,
			 and the Department of Health and Human Services about improving safety, health,
			 and worker protections in the workplace for the health care workforce.
						(7)AssessmentThe
			 Commission shall assess and receive reports from the National Center for Health
			 Care Workforce Analysis established under title VII of the Public Service
			 Health Act.
						(e)Consultation
			 with Federal, State, and local agencies, congress, and other
			 organizations
						(1)In
			 generalThe Commission shall consult with Federal agencies
			 (including the Departments of Health and Human Services, Labor, Education,
			 Commerce, Agriculture, Defense, and Veterans Affairs and the Environmental
			 Protection Agency), Congress, the Medicare Payment Advisory Commission, the
			 Medicaid and CHIP Payment and Access Commission, and, to the extent
			 practicable, with State and local agencies, Indian tribes, voluntary health
			 care organizations, professional societies, and other relevant public-private
			 health care partnerships.
						(2)Obtaining
			 official dataThe Commission, consistent with established privacy
			 rules, may secure directly from any department or agency of the Executive
			 Branch information necessary to enable the Commission to carry out this
			 section.
						(3)Detail of
			 Federal Government employeesAn employee of the Federal
			 Government may be detailed to the Commission without reimbursement. The detail
			 of such an employee shall be without interruption or loss of civil service
			 status.
						(f)Director and
			 staff; experts and consultantsSubject to such review as the
			 Comptroller General of the United States determines to be necessary to ensure
			 the efficient administration of the Commission, the Commission may—
						(1)employ and fix
			 the compensation of an executive director that shall not exceed the rate of
			 basic pay payable for level V of the Executive Schedule and such other
			 personnel as may be necessary to carry out its duties (without regard to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service);
						(2)seek such
			 assistance and support as may be required in the performance of its duties from
			 appropriate Federal departments and agencies;
						(3)enter into
			 contracts or make other arrangements, as may be necessary for the conduct of
			 the work of the Commission (without regard to section 3709 of the Revised
			 Statutes (41 U.S.C. 5));
						(4)make advance,
			 progress, and other payments which relate to the work of the Commission;
						(5)provide
			 transportation and subsistence for persons serving without compensation;
			 and
						(6)prescribe such
			 rules and regulations as the Commission determines to be necessary with respect
			 to the internal organization and operation of the Commission.
						(g)Powers
						(1)Data
			 collectionIn order to carry out its functions under this
			 section, the Commission shall—
							(A)utilize existing
			 information, both published and unpublished, where possible, collected and
			 assessed either by its own staff or under other arrangements made in accordance
			 with this section, including coordination with the Bureau of Labor
			 Statistics;
							(B)carry out, or
			 award grants or contracts for the carrying out of, original research and
			 development, where existing information is inadequate, and
							(C)adopt procedures
			 allowing interested parties to submit information for the Commission’s use in
			 making reports and recommendations.
							(2)Access of the
			 government accountability office to informationThe Comptroller
			 General of the United States shall have unrestricted access to all
			 deliberations, records, and data of the Commission, immediately upon
			 request.
						(3)Periodic
			 auditThe Commission shall be subject to periodic audit by an
			 independent public accountant under contract to the Commission.
						(h)Authorization
			 of appropriations
						(1)Request for
			 appropriationsThe Commission shall submit requests for
			 appropriations in the same manner as the Comptroller General of the United
			 States submits requests for appropriations. Amounts so appropriated for the
			 Commission shall be separate from amounts appropriated for the Comptroller
			 General.
						(2)AuthorizationThere
			 are authorized to be appropriated such sums as may be necessary to carry out
			 this section.
						(3)GiftsThe
			 Commission is authorized to accept and gifts for purposing of carrying out this
			 section.
						(i)DefinitionsIn
			 this section:
						(1)Health care
			 workforceThe term health care workforce includes
			 all health care providers with direct patient care and support
			 responsibilities, such as physicians, nurses, nurse practitioners, primary care
			 providers, preventive medicine physicians, optometrists, ophthalmologists,
			 physician assistants, pharmacists, dentists, dental hygienists, and other oral
			 healthcare professionals, allied health professionals, doctors of chiropractic,
			 community health workers, health care paraprofessionals, direct care workers,
			 psychologists and other behavioral and mental health professionals (including
			 substance abuse prevention and treatment providers), social workers, physical
			 and occupational therapists, certified nurse midwives, podiatrists, the EMS
			 workforce (including professional and volunteer ambulance personnel and
			 firefighters who perform emergency medical services), licensed complementary
			 and alternative medicine providers, integrative health practitioners, public
			 health professionals, and any other health professional that the Comptroller
			 General of the United States determines appropriate.
						(2)Health
			 professionalsThe term health professionals
			 includes—
							(A)dentists, dental
			 hygienists, primary care providers, specialty physicians, nurses, nurse
			 practitioners, physician assistants, psychologists and other behavioral and
			 mental health professionals (including substance abuse prevention and treatment
			 providers), social workers, physical therapists, public health professionals,
			 clinical pharmacists, allied health professionals, doctors of chiropractic,
			 community health workers, school nurses, certified nurse midwives, podiatrists,
			 licensed complementary and alternative medicine providers, the EMS workforce
			 (including professional and volunteer ambulance personnel and firefighters who
			 perform emergency medical services), and integrative health
			 practitioners;
							(B)national
			 representatives of health professionals;
							(C)representatives
			 of schools of medicine, osteopathy, nursing, dentistry, optometry, pharmacy,
			 chiropractic, allied health, educational programs for public health
			 professionals, behavioral and mental health professionals (as so defined),
			 social workers, pharmacists, physical therapists, oral health care industry
			 dentistry and dental hygiene, and physician assistants;
							(D)representatives
			 of public and private teaching hospitals, and ambulatory health facilities,
			 including Federal medical facilities; and
							(E)any other health
			 professional the Comptroller General of the United States determines
			 appropriate.
							(j)Reimbursement
			 of costsThe Commission shall reimburse the Government
			 Accountability Office for the full cost of carrying out its activities under
			 this section as billed therefore by the Comptroller General of the United
			 States. Such reimbursements shall be credited to the appropriation account
			 Salaries and Expenses, Government Accountability Office current
			 when the payment is received and remain available until expended.
					412.State health
			 care workforce development grants
					(a)EstablishmentThere
			 is established a competitive health care workforce development grant program
			 (referred to in this section as the program) for the purpose of
			 enabling State partnerships to complete comprehensive planning and to carry out
			 activities leading to coherent and comprehensive health care workforce
			 development strategies at the State and local levels.
					(b)Assessment and
			 reporting
						(1)Duties of
			 CommissionThe National Health Care Workforce Commission
			 established in section 411 (referred to in this section as the
			 Commission) shall—
							(A)in collaboration
			 with the Department of Labor and in coordination with the Department of
			 Education and other relevant Federal agencies, make recommendations to the
			 fiscal and administrative agent under paragraph (2) for grant
			 recipients;
							(B)assess the
			 implementation of the grants; and
							(C)collect
			 performance and report information, including identified models and best
			 practices, on grants from the fiscal and administrative agent and distribute
			 this information to Congress, relevant Federal agencies, and to the
			 public.
							(2)Fiscal and
			 administrative agentThe Health Resources and Services
			 Administration of the Department of Health and Human Services (referred to in
			 this section as the Administration) shall be the fiscal and
			 administrative agent for the grants awarded under this section. The
			 Administration is authorized to carry out the program, in consultation with the
			 Commission, which shall review reports on the development, implementation, and
			 evaluation activities of the grant program, including—
							(A)administering the
			 grants;
							(B)providing
			 technical assistance to grantees; and
							(C)reporting
			 performance information to the Commission.
							(c)Planning
			 grants
						(1)Amount and
			 durationA planning grant shall be awarded under this subsection
			 for a period of not more than one year and the maximum award may not be more
			 than $150,000.
						(2)EligibilityTo
			 be eligible to receive a planning grant, an entity shall be an eligible
			 partnership. An eligible partnership shall be a State workforce investment
			 board, if it includes or modifies the members to include at least one
			 representative from each of the following: health care employer, labor
			 organization, a public 2-year institution of higher education, a public 4-year
			 institution of higher education, the recognized State federation of labor, the
			 State public secondary education agency, the State P–16 or P–20 Council if such
			 a council exists, and a philanthropic organization that is actively engaged in
			 providing learning, mentoring, and work opportunities to recruit, educate, and
			 train individuals for, and retain individuals in, careers in health care and
			 related industries.
						(3)Fiscal and
			 administrative agentThe Governor of the State receiving a
			 planning grant has the authority to appoint a fiscal and an administrative
			 agency for the partnership.
						(4)ApplicationEach
			 State partnership desiring a planning grant shall submit an application to the
			 Administrator of the Administration at such time and in such manner, and
			 accompanied by such information as the Administrator may reasonable require.
			 Each application submitted for a planning grant shall describe the members of
			 the State partnership, the activities for which assistance is sought, the
			 proposed performance benchmarks to be used to measure progress under the
			 planning grant, a budget for use of the funds to complete the required
			 activities described in paragraph (5), and such additional assurance and
			 information as the Administrator determines to be essential to ensure
			 compliance with the grant program requirements.
						(5)Required
			 activitiesA State partnership receiving a planning grant shall
			 carry out the following:
							(A)Analyze State
			 labor market information in order to create health care career pathways for
			 students and adults.
							(B)Identify current
			 and projected high demand State or regional health care sectors for purposes of
			 planning career pathways.
							(C)Identify existing
			 Federal, State, and private resources to recruit, educate or train, and retain
			 a skilled health care workforce and strengthen partnerships.
							(D)Describe the
			 academic and health care industry skill standards for high school graduation,
			 for entry into postsecondary education, and for various credentials and
			 licensure.
							(E)Describe State
			 secondary and postsecondary education and training policies, models, or
			 practices for the health care sector, including career information and guidance
			 counseling.
							(F)Identify Federal
			 or State policies or rules to developing a coherent and comprehensive health
			 care workforce development strategy and barriers and a plan to resolve these
			 barriers.
							(G)Participate in
			 the Administration’s evaluation and reporting activities.
							(6)Performance and
			 evaluationBefore the State partnership receives a planning
			 grant, such partnership and the Administrator of the Administration shall
			 jointly determine the performance benchmarks that will be established for the
			 purposes of the planning grant.
						(7)MatchEach
			 State partnership receiving a planning grant shall provide an amount, in cash
			 or in kind, that is not less that 15 percent of the amount of the grant, to
			 carry out the activities supported by the grant. The matching requirement may
			 be provided from funds available under other Federal, State, local or private
			 sources to carry out the activities.
						(8)Report
							(A)Report to
			 AdministrationNot later than 1 year after a State partnership
			 receives a planning grant, the partnership shall submit a report to the
			 Administration on the State’s performance of the activities under the grant,
			 including the use of funds, including matching funds, to carry out required
			 activities, and a description of the progress of the State workforce investment
			 board in meeting the performance benchmarks.
							(B)Report to
			 CongressThe Administration shall submit a report to Congress
			 analyzing the planning activities, performance, and fund utilization of each
			 State grant recipient, including an identification of promising practices and a
			 profile of the activities of each State grant recipient.
							(d)Implementation
			 grants
						(1)In
			 generalThe Administration shall—
							(A)competitively
			 award implementation grants to State partnerships to enable such partnerships
			 to implement activities that will result in a coherent and comprehensive plan
			 for health workforce development that will address current and projected
			 workforce demands within the State; and
							(B)inform the
			 Commission and Congress about the awards made.
							(2)DurationAn
			 implementation grant shall be awarded for a period of no more than 2 years,
			 except in those cases where the Administration determines that the grantee is
			 high performing and the activities supported by the grant warrant up to 1
			 additional year of funding.
						(3)EligibilityTo
			 be eligible for an implementation grant, a State partnership shall have—
							(A)received a
			 planning grant under subsection (c) and completed all requirements of such
			 grant; or
							(B)completed a
			 satisfactory application, including a plan to coordinate with required partners
			 and complete the required activities during the 2 year period of the
			 implementation grant.
							(4)Fiscal and
			 administrative agentA State partnership receiving an
			 implementation grant shall appoint a fiscal and an administration agent for the
			 implementation of such grant.
						(5)ApplicationEach
			 eligible State partnership desiring an implementation grant shall submit an
			 application to the Administration at such time, in such manner, and accompanied
			 by such information as the Administration may reasonably require. Each
			 application submitted shall include—
							(A)a description of
			 the members of the State partnership;
							(B)a description of
			 how the State partnership completed the required activities under the planning
			 grant, if applicable;
							(C)a description of
			 the activities for which implementation grant funds are sought, including
			 grants to regions by the State partnership to advance coherent and
			 comprehensive regional health care workforce planning activities;
							(D)a description of
			 how the State partnership will coordinate with required partners and complete
			 the required partnership activities during the duration of an implementation
			 grant.
							(E)a budget proposal
			 of the cost of the activities supported by the implementation grant and a
			 timeline for the provision of matching funds required;
							(F)proposed
			 performance benchmarks to be used to assess and evaluate the progress of the
			 partnership activities;
							(G)a description of
			 how the State partnership will collect data to report progress in grant
			 activities; and
							(H)such additional
			 assurances as the Administration determines to be essential to ensure
			 compliance with grant requirements.
							(6)Required
			 activities
							(A)In
			 generalA State partnership that receives an implementation grant
			 may reserve not less than 60 percent of the grant funds to make grants to be
			 competitively awarded by the State partnership, consistent with State
			 procurement rules, to encourage regional partnerships to address health care
			 workforce development needs and to promote innovative health care workforce
			 career pathway activities, including career counseling, learning, and
			 employment.
							(B)Eligible
			 partnership dutiesAn eligible State partnership receiving an
			 implementation grant shall—
								(i)identify and
			 convene regional leadership to discuss opportunities to engage in statewide
			 health care workforce development planning, including potential use of grants
			 to be competitively awarded by the State partnership to encourage innovative
			 approaches to improving the supply, diversity, distribution, and development of
			 regional health care workforces, including the alignment of curricula (and
			 prerequisites) for health care careers, the expansion of and access to quality
			 and timely career information and guidance, and education and training
			 programs;
								(ii)in
			 consultation with key stakeholders and regional leaders, take appropriate steps
			 to reduce Federal, State, or local barriers to a comprehensive and coherent
			 strategy, including changes in State or local policies to foster coherent and
			 comprehensive health care workforce development activities, including health
			 care career pathways at the State and regional levels and career planning
			 information, and as appropriate, requests for Federal program or administrative
			 waivers;
								(iii)develop and
			 disseminate a preliminary statewide strategy that addresses short- and
			 long-term health care workforce development supply versus demand, including the
			 solicitation of comments or feedback from key stakeholders and the general
			 public, and refine accordingly;
								(iv)convene State
			 partnership members on a regular basis, and at least on a semiannual
			 basis;
								(v)assist leaders at
			 the regional level to form partnerships, including the provision of technical
			 assistance and capacity building activities such as the dissemination of best
			 practices and tools within the State;
								(vi)collect and
			 assess data on and report on the performance benchmarks selected by the State
			 partnership and the Administration for implementation activities carried out by
			 regional and State partnerships; and
								(vii)participate in
			 the Administration’s evaluation and reporting activities.
								(7)Performance and
			 evaluationBefore the State partnership receives an
			 implementation grant, it and the Administrator shall jointly determine the
			 performance benchmarks that shall be established for the purposes of the
			 implementation grant.
						(8)MatchEach
			 State partnership receiving an implementation grant shall provide an amount, in
			 cash or in kind that is not less than 25 percent of the amount of the grant, to
			 carry out the activities supported by the grant. The matching funds may be
			 provided from funds available from other Federal, State, local, or private
			 sources to carry out such activities.
						(9)Reports
							(A)Report to
			 AdministrationFor each year of the implementation grant, the
			 State partnership receiving the implementation grant shall submit a report to
			 the Administration on the performance of the State of the grant activities,
			 including a description of the use of the funds, including matched funds, to
			 complete activities, and a description of the performance of the State
			 partnership in meeting the performance benchmarks.
							(B)Report to
			 CongressThe Administration shall submit a report to Congress
			 analyzing implementation activities, performance, and fund utilization of the
			 State grantees, including an identification of promising practices and a
			 profile of the activities of each State grantee.
							(e)Authorization
			 for appropriations
						(1)Planning
			 grantsThere are authorized to be appropriated to award planning
			 grants under subsection (c) $8,000,000 for fiscal year 2010, and such sums as
			 may be necessary for each subsequent fiscal year.
						(2)Implementation
			 grantsThere are authorized to be appropriated to award
			 implementation grants under subsection (d), $150,000,000 for fiscal year 2010,
			 and such sums as may be necessary for each subsequent fiscal year.
						413.Health care
			 workforce program assessment
					(a)In
			 generalSection 761 of the Public Health Service Act (42 U.S.C.
			 294m) is amended—
						(1)by redesignating
			 subsection (c) as subsection (e);
						(2)by striking
			 subsection (b) and inserting the following:
							
								(b)National center
				for health care workforce analysis
									(1)EstablishmentThe
				Secretary shall establish the National Center for Health Workforce Analysis
				(referred to in this section as the National Center).
									(2)PurposesThe
				purposes of the National Center are to—
										(A)provide for the
				development of information describing the health care workforce and the
				analysis of health care workforce related issues;
										(B)carry out the
				activities under section 792(a); and
										(C)collect, analyze,
				and report data related to programs under this title in coordination with the
				State and Regional Centers for Health Workforce Analysis described in
				subsection (c) (referred to in this section as the State and Regional
				Centers) and with the State agency responsible for the statewide
				employment statistics system under section 15(e) of the Wagner-Peyser Act (29
				U.S.C. 49l–2).
										(3)FunctionsThe
				National Center shall, in coordination with the Commission established in
				section 411 of the Affordable Health Choices Act—
										(A)annually evaluate
				the effectiveness of programs under this title;
										(B)develop and
				publish benchmarks for performance for programs under this title;
										(C)establish,
				maintain, and make publicly available through the Internet a national health
				workforce database to collect data from—
											(i)longitudinal
				evaluations (as described in subsection (d)(2) on performance measures (as
				developed under sections 749(d)(3), 757(d)(3), and 762(a)(3)); and
											(ii)the State and
				Regional Centers described in subsection (c); and
											(D)and establish and
				maintain a registry of each grant awarded under this title.
										(4)Collaboration
				and data sharing
										(A)In
				generalThe National Center shall collaborate with Federal
				agencies, health professions education organizations, health professions
				organizations, and professional medical societies for the purpose of linking
				data regarding grants awarded under this title with 1 or more of the
				following:
											(i)Data maintained
				by the Department of Health and Human Services and its various agencies.
											(ii)Data maintained
				by the Bureau of Labor Statistics.
											(iii)Data maintained
				by the Census Bureau.
											(iv)Data maintained
				by the Departments of Defense and Veterans Affairs.
											(v)Data sets
				maintained by health professions education organizations, health professions
				organizations, or professional medical societies.
											(vi)Other data sets,
				as the Secretary determines appropriate.
											(B)Contracts for
				health workforce analysisFor the purpose of carrying out the
				activities described in subparagraph (A), the National Center may enter into
				contracts with health professions education organizations, health professions
				organizations, or professional medical societies.
										(c)State and
				regional centers for health workforce analysis
									(1)In
				generalThe Secretary shall award grants to, or enter into
				contracts with, eligible entities for purposes of—
										(A)collecting,
				analyzing, and reporting to the National Center data regarding programs under
				this title;
										(B)conducting and
				broadly disseminating research and reports on State, regional, and national
				health workforce issues;
										(C)evaluating the
				effectiveness of programs under this title; and
										(D)providing
				technical assistance to local and regional entities on the collection,
				analysis, and reporting of data related to health workforce issues.
										(2)Eligible
				entitiesTo be eligible for a grant or contract under this
				subsection, an entity shall—
										(A)be a State (including a State Office of
				Rural Health), a State workforce investment board, a public health or health
				professions school, an academic health center (including an area health
				education center program), or an appropriate public or private nonprofit entity
				or a partnership of such entities, such as a community college system;
				and
										(B)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
										(d)Increase in
				grants for longitudinal evaluations
									(1)In
				generalThe Secretary shall increase the amount of a grant or
				contract awarded to an eligible entity under this title for the establishment
				and maintenance of a longitudinal evaluation of students, residents, fellows,
				interns, or faculty who have received education, training, or financial
				assistance from programs under this title.
									(2)CapabilityA
				longitudinal evaluation shall be capable of—
										(A)studying
				participation in the National Health Service Corps, practice in federally
				qualified health centers, practice in health professional shortage areas and
				medically underserved areas, and practice in primary care; and
										(B)collecting and
				reporting data on performance measures developed under sections 749(d)(3),
				757(d)(3), and 762(a)(3).
										(3)GuidelinesA
				longitudinal evaluation shall comply with guidelines issued under sections
				749(d)(4), 757(d)(4), and 762(a)(4).
									(4)Eligible
				entitiesTo be eligible to obtain an increase under this section,
				an entity shall be a recipient of a grant or contract under this title and have
				not previously received an increase under this
				section.
									;
				and
						(3)in subsection
			 (e), as so redesignated—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)In
				general
										(A)National center
				for health workforce analysisTo carry out subsection (b), there
				are authorized to be appropriated $5,000,000 for each of fiscal years 2010 and
				2011, $10,000,000 for each of fiscal years 2012 through 2014, and such sums as
				may be necessary for each subsequent fiscal year.
										(B)State and
				regional centersTo carry out subsection (c), there are
				authorized to be appropriated $4,500,000 for each of fiscal years 2010 through
				2014, and such sums as may be necessary for each subsequent fiscal year.
										(C)Grants for
				longitudinal evaluationsTo carry out subsection (d), there are
				authorized to be appropriated such sums as may be necessary for fiscal years
				2010 through 2014.
										(D)Carryover
				fundsAn entity that receives an award under this section may
				carry over funds from 1 fiscal year to another without obtaining approval from
				the Secretary. In no case may any funds be carried over pursuant to the
				preceding sentence for more than 3
				years.
										;
				and
							(4)in paragraph (2),
			 by striking subsection (a) and inserting paragraph
			 (1).
						(b)Transfer of
			 functionsNot later than 180 days after the date of enactment of
			 this Act, all of the functions, authorities, and resources of the National
			 Center for Health Workforce Analysis of the Health Resources and Services
			 Administration, as in effect on the date before the date of enactment of this
			 Act, shall be transferred to the National Center for Health Workforce Analysis
			 established under section 761 of the Public Health Service Act, as amended by
			 subsection (a).
					(c)Priority for
			 use of longitudinal evaluationsSection 791(a)(1) of the Public
			 Health Service Act (42 U.S.C. 295j(a)(1)) is amended—
						(1)in subparagraph
			 (A), by striking or at the end;
						(2)in subparagraph
			 (B), by striking the period and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(C)utilizes a
				longitudinal evaluation (as described in section 761(d)(2)) and reports data
				from such system to the national workforce database (as established under
				section
				761(b)(3)(D)).
								.
						(d)Performance
			 measures; guidelines for longitudinal evaluations
						(1)Advisory
			 committee on training in primary care medicine and
			 dentistrySection 748(d) of the Public Health Service Act is
			 amended—
							(A)in paragraph (1),
			 by striking and at the end;
							(B)in paragraph (2),
			 by striking the period and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(3)not later than 3
				years after the date of enactment of the Affordable Health Choices Act,
				develop, publish, and implement performance measures, which shall be
				quantitative to the extent possible, for programs under this part;
									(4)develop and
				publish guidelines for longitudinal evaluations (as described in section
				761(d)(2)) for programs under this part; and
									(5)recommend
				appropriation levels for programs under this
				part.
									.
							(2)Advisory
			 committee on interdisciplinary, community-based linkagesSection
			 756(d) of the Public Health Service Act is amended—
							(A)in paragraph (1),
			 by striking and at the end;
							(B)in paragraph (2),
			 by striking the period and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(3)not later than 3
				years after the date of enactment of the Affordable Health Choices Act,
				develop, publish, and implement performance measures, which shall be
				quantitative to the extent possible, for programs under this part;
									(4)develop and
				publish guidelines for longitudinal evaluations (as described in section
				761(d)(2)) for programs under this part; and
									(5)recommend
				appropriation levels for programs under this
				part.
									.
							(3)Advisory
			 council on graduate medical educationSection 762(a) of the
			 Public Health Service Act (42 U.S.C. 294o(a)) is amended—
							(A)in paragraph (1),
			 by striking and at the end;
							(B)in paragraph (2),
			 by striking the period and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(3)not later than 3
				years after the date of enactment of the Affordable Health Choices Act develop,
				publish, and implement performance measures, which shall be quantitative to the
				extent possible, for programs under this title, except for programs under part
				C or D;
									(4)develop and
				publish guidelines for longitudinal evaluations (as described in section
				761(d)(2)) for programs under this title, except for programs under part C or
				D; and
									(5)recommend
				appropriation levels for programs under this title, except for programs under
				part C or
				D.
									.
							CIncreasing the
			 supply of the health care workforce
				421.Federally
			 supported student loan funds
					(a)Medical schools
			 and primary health careSection 723 of the Public Health Service
			 Act (42 U.S.C. 292s) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by striking subparagraph (B) and inserting the following:
								
									(B)to practice in
				such care for 10 years (including residency training in primary health care) or
				through the date on which the loan is repaid in full, whichever occurs
				first.
									;
				and
							(B)by striking
			 paragraph (3) and inserting the following:
								
									(3)Noncompliance
				by studentEach agreement entered into with a student pursuant to
				paragraph (1) shall provide that, if the student fails to comply with such
				agreement, the loan involved will begin to accrue interest at a rate of 2
				percent per year greater than the rate at which the student would pay if
				compliant in such year.
									;
				and
							(2)by adding at the
			 end the following:
							
								(d)Sense of
				CongressIt is the sense of Congress that funds repaid under the
				loan program under this section should not be transferred to the Treasury of
				the United States or otherwise used for any other purpose other than to carry
				out this
				section.
								.
						(b)Student loan
			 guidelinesThe Secretary of Health and Human Services shall not
			 require parental financial information for an independent student to determine
			 financial need under section 723 of the Public Health Service Act (42 U.S.C.
			 292s) and the determination of need for such information shall be at the
			 discretion of applicable school loan officer. The Secretary shall amend
			 guidelines issued by the Health Resources and Services Administration in
			 accordance with the preceding sentence.
					422.Nursing
			 student loan program
					(a)Loan
			 agreementsSection 836(a) of the Public Health Service Act (42
			 U.S.C. 297b(a)) is amended—
						(1)by striking
			 $2,500 and inserting $3,300;
						(2)by striking
			 $4,000 and inserting $5,200; and
						(3)by striking
			 $13,000 and all that follows through the period and inserting
			 $17,000 in the case of any student during fiscal years 2010 and 2011.
			 After fiscal year 2011, such amounts shall be adjusted to provide for a
			 cost-of-attendance increase for the yearly loan rate and the aggregate of the
			 loans..
						(b)Loan
			 provisionsSection 836(b) of the Public Health Service Act (42
			 U.S.C. 297b(b)) is amended—
						(1)in paragraph
			 (1)(C), by striking 1986 and inserting 2000;
			 and
						(2)in paragraph (3),
			 by striking the date of enactment of the Nurse Training Amendments of
			 1979 and inserting September 29, 1995.
						423.Health care
			 workforce loan repayment programsPart E of title VII of the Public Health
			 Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the
			 following:
					
						3Recruitment and
				retention programs
							775.Investment in
				tomorrow’s pediatric health care workforce
								(a)EstablishmentThe
				Secretary shall establish and carry out a pediatric specialty loan repayment
				program under which the eligible individual agrees to be employed full-time for
				a specified period (which shall not be less than 2 years) in providing
				pediatric medical subspecialty, pediatric surgical specialty, or child and
				adolescent mental and behavioral health care, including substance abuse
				prevention and treatment services.
								(b)Program
				administrationThrough the program established under this
				section, the Secretary shall enter into contracts with qualified health
				professionals under which—
									(1)such qualified
				health professionals will agree to provide pediatric medical subspecialty,
				pediatric surgical specialty, or child and adolescent mental and behavioral
				health care in an area with a shortage of the specified pediatric subspecialty
				that has a sufficient pediatric population to support such pediatric
				subspecialty, as determined by the Secretary; and
									(2)the Secretary
				agrees to make payments on the principal and interest of undergraduate,
				graduate, or graduate medical education loans of professionals described in
				paragraph (1) of not more than $35,000 a year for each year of agreed upon
				service under such paragraph for a period of not more than 3 years during the
				qualified health professional’s—
										(A)participation in
				an accredited pediatric medical subspecialty, pediatric surgical specialty, or
				child and adolescent mental health subspecialty residency or fellowship;
				or
										(B)employment as a
				pediatric medical subspecialist, pediatric surgical specialist, or child and
				adolescent mental health professional serving an area or population described
				in such paragraph.
										(c)In
				general
									(1)Eligible
				individuals
										(A)Pediatric
				medical specialists and pediatric surgical specialistsFor
				purposes of contracts with respect to pediatric medical specialists and
				pediatric surgical specialists, the term qualified health
				professional means a licensed physician who—
											(i)is entering or
				receiving training in an accredited pediatric medical subspecialty or pediatric
				surgical specialty residency or fellowship; or
											(ii)has completed
				(but not prior to the end of the calendar year in which this section is
				enacted) the training described in subparagraph (B).
											(B)Child and
				adolescent mental and behavioral healthFor purposes of contracts
				with respect to child and adolescent mental and behavioral health care, the
				term qualified health professional means a health care
				professional who—
											(i)has received
				specialized training or clinical experience in child and adolescent mental
				health in psychiatry, psychology, school psychology, behavioral pediatrics,
				psychiatric nursing, social work, school social work, substance abuse disorder
				prevention and treatment, marriage and family therapy, school counseling, or
				professional counseling;
											(ii)has a license or
				certification in a State to practice allopathic medicine, osteopathic medicine,
				psychology, school psychology, psychiatric nursing, social work, school social
				work, marriage and family therapy, school counseling, or professional
				counseling; or
											(iii)is a mental
				health service professional who completed (but not before the end of the
				calendar year in which this section is enacted) specialized training or
				clinical experience in child and adolescent mental health described in clause
				(i).
											(2)Additional
				eligibility requirementsThe Secretary may not enter into a
				contract under this subsection with an eligible individual unless—
										(A)the individual
				agrees to work in, or for a provider serving, a health professional shortage
				area or medically underserved area, or to serve a medically underserved
				population;
										(B)the individual is
				a United States citizen or a permanent legal United States resident; and
										(C)if the individual
				is enrolled in a graduate program, the program is accredited, and the
				individual has an acceptable level of academic standing (as determined by the
				Secretary).
										(d)PriorityIn entering into contracts under this
				subsection, the Secretary shall give priority to applicants who—
									(1)are or will be
				working in a school or other pre-kindergarten, elementary, or secondary
				education setting;
									(2)have familiarity
				with evidence-based methods and cultural and linguistic competence health care
				services; and
									(3)demonstrate
				financial need.
									(e)Authorization
				of appropriationsThere is authorized to be appropriated
				$30,000,000 for each of fiscal years 2010 through 2014 to carry out subsection
				(c)(1)(A) and $20,000,000 for each of fiscal years 2010 through 2013 to carry
				out subsection
				(c)(1)(B).
								.
				424.Public health
			 workforce recruitment and retention programsPart E of title VII of the Public Health
			 Service Act (42 U.S.C. 294n et seq.), as amended by section 423, is further
			 amended by adding at the end the following:
					
						776.Public health
				workforce loan repayment program
							(a)EstablishmentThe
				Secretary shall establish the Public Health Workforce Loan Repayment Program
				(referred to in this section as the Program) to assure an
				adequate supply of public health professionals to eliminate critical public
				health workforce shortages in Federal, State, local, and tribal public health
				agencies.
							(b)EligibilityTo
				be eligible to participate in the Program, an individual shall—
								(1)(A)be accepted for
				enrollment, or be enrolled, as a student in an accredited academic educational
				institution in a State or territory in the final year of a course of study or
				program leading to a public health or health professions degree or certificate;
				and have accepted employment with a Federal, State, local, or tribal public
				health agency, or a related training fellowship, as recognized by the
				Secretary, to commence upon graduation;
									(B)(i)have graduated, during
				the preceding 10-year period, from an accredited educational institution in a
				State or territory and received a public health or health professions degree or
				certificate; and
										(ii)be employed by, or have accepted
				employment with, a Federal, State, local, or tribal public health agency or a
				related training fellowship, as recognized by the Secretary;
										(2)be a United
				States citizen; and
								(3)(A)submit an application
				to the Secretary to participate in the Program;
									(B)execute a written contract as required
				in subsection (c); and
									(4)not have
				received, for the same service, a reduction of loan obligations under section
				455(m), 428J, 428K, 428L, or 460 of the Higher Education Act of 1965.
								(c)ContractThe
				written contract (referred to in this section as the written
				contract) between the Secretary and an individual shall contain—
								(1)an agreement on
				the part of the Secretary that the Secretary will repay on behalf of the
				individual loans incurred by the individual in the pursuit of the relevant
				degree or certificate in accordance with the terms of the contract;
								(2)an agreement on
				the part of the individual that the individual will serve in the full-time
				employment of a Federal, State, local, or tribal public health agency or a
				related fellowship program in a position related to the course of study or
				program for which the contract was awarded for a period of time (referred to in
				this section as the period of obligated service) equal to the
				greater of—
									(A)3 years;
				or
									(B)such longer
				period of time as determined appropriate by the Secretary and the
				individual;
									(3)an agreement, as
				appropriate, on the part of the individual to relocate to a priority service
				area (as determined by the Secretary) in exchange for an additional loan
				repayment incentive amount to be determined by the Secretary;
								(4)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this section and any obligation of the individual that is
				conditioned thereon, is contingent on funds being appropriated for loan
				repayments under this section;
								(5)a statement of
				the damages to which the United States is entitled, under this section for the
				individual’s breach of the contract; and
								(6)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with this section.
								(d)Payments
								(1)In
				generalA loan repayment provided for an individual under a
				written contract under the Program shall consist of payment, in accordance with
				paragraph (2), on behalf of the individual of the principal, interest, and
				related expenses on government and commercial loans received by the individual
				regarding the undergraduate or graduate education of the individual (or both),
				which loans were made for tuition expenses incurred by the individual.
								(2)Payments for
				years servedFor each year of obligated service that an
				individual contracts to serve under subsection (c) the Secretary may pay up to
				$35,000 on behalf of the individual for loans described in paragraph (1). With
				respect to participants under the Program whose total eligible loans are less
				than $105,000, the Secretary shall pay an amount that does not exceed
				1/3 of the eligible loan balance for each year of
				obligated service of the individual.
								(3)Tax
				liabilityFor the purpose of providing reimbursements for tax
				liability resulting from payments under paragraph (2) on behalf of an
				individual, the Secretary shall, in addition to such payments, make payments to
				the individual in an amount not to exceed 39 percent of the total amount of
				loan repayments made for the taxable year involved.
								(e)Postponing
				obligated serviceWith respect to an individual receiving a
				degree or certificate from a health professions or other related school, the
				date of the initiation of the period of obligated service may be postponed as
				approved by the Secretary.
							(f)Breach of
				contractAn individual who fails to comply with the contract
				entered into under subsection (c) shall be subject to the same financial
				penalties as provided for under section 338E for breaches of loan repayment
				contracts under section 338B.
							(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $195,000,000 for fiscal year 2010, and such sums as may be
				necessary for each of fiscal years 2011 through
				2015.
							.
				425.Allied health
			 workforce recruitment and retention programs
					(a)PurposeThe purpose of this section is to assure an
			 adequate supply of allied health professionals to eliminate critical allied
			 health workforce shortages in Federal, State, local, and tribal public health
			 agencies or in settings where patients might require health care services,
			 including acute care facilities, ambulatory care facilities, personal
			 residences and other settings, as recognized by the Secretary of Health and
			 Human Services by authorizing an Allied Health Loan Forgiveness Program.
					(b)Allied health
			 workforce recruitment and retention programSection 428K of the Higher Education Act of
			 1965 (20 U.S.C. 1078–11) is amended—
						(1)in subsection
			 (b), by adding at the end the following:
							
								(18)Allied health
				professionalsThe individual is employed full-time as an allied
				health professional—
									(A)in a Federal,
				State, local, or tribal public health agency; or
									(B)in a setting
				where patients might require health care services, including acute care
				facilities, ambulatory care facilities, personal residences and other settings
				located in health professional shortage areas, medically underserved areas, or
				medically underserved populations, as recognized by the Secretary of Health and
				Human Services.
									;
				and
						(2)in subsection
			 (g)—
							(A)by redesignating
			 paragraphs (1) through (9) as paragraphs (2) through (10), respectively;
			 and
							(B)by inserting
			 before paragraph (2) (as redesignated by subparagraph (A)) the
			 following:
								
									(1)Allied health
				professionalThe term allied health professional
				means an allied health professional as defined in section 799B(5) of the Public
				Heath Service Act (42 U.S.C. 295p(5)) who—
										(A)has graduated and
				received an allied health professions degree or certificate from an institution
				of higher education; and
										(B)is employed with
				a Federal, State, local or tribal public health agency, or in a setting where
				patients might require health care services, including acute care facilities,
				ambulatory care facilities, personal residences and other settings located in
				health professional shortage areas, medically underserved areas, or medically
				underserved populations, as recognized by the Secretary of Health and Human
				Services.
										.
							426.Grants for
			 State and local programs
					(a)In
			 generalSection 765(d) of the
			 Public Health Service Act (42 U.S.C. 295(d)) is amended—
						(1)in paragraph (7),
			 by striking ; or and inserting a semicolon;
						(2)by redesignating
			 paragraph (8) as paragraph (9); and
						(3)by inserting
			 after paragraph (7) the following:
							
								(8)public health
				workforce loan repayment programs;
				or
								.
						(b)Training for
			 mid-career public health professionalsPart E of title VII of the
			 Public Health Service Act (42 U.S.C. 294n et seq.), as amended by section 424,
			 is further amended by adding at the end the following:
						
							777.Training for
				mid-career public and allied health professionals
								(a)In
				generalThe Secretary may make grants to, or enter into contracts
				with, any eligible entity to award scholarships to eligible individuals to
				enroll in degree or professional training programs for the purpose of enabling
				mid-career professionals in the public health and allied health workforce to
				receive additional training in the field of public health and allied
				health.
								(b)Eligibility
									(1)Eligible
				entityThe term eligible entity indicates an
				accredited educational institution that offers a course of study, certificate
				program, or professional training program in public or allied health or a
				related discipline, as determined by the Secretary
									(2)Eligible
				individualsThe term eligible individuals includes
				those individuals employed in public and allied health positions at the
				Federal, State, tribal, or local level who are interested in retaining or
				upgrading their education.
									(c)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $60,000,000 for fiscal year 2010 and such sums as may be
				necessary for each of fiscal years 2011 through 2015. Fifty percent of
				appropriated funds shall be allotted to public health mid-career professionals
				and 50 percent shall be allotted to allied health mid-career
				professionals.
								.
					427.Funding for
			 National Health Service CorpsSection 338H(a) of the Public Health Service
			 Act (42 U.S.C. 254q(a)) is amended to read as follows:
					
						(a)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated, out of any funds in the Treasury not
				otherwise appropriated, the following:
							(1)For fiscal year
				2010, $320,461,632.
							(2)For fiscal year
				2011, $414,095,394.
							(3)For fiscal year
				2012, $535,087,442.
							(4)For fiscal year
				2013, $691,431,432.
							(5)For fiscal year
				2014, $893,456,433.
							(6)For fiscal year
				2015, $1,154,510,336.
							(7)For fiscal year
				2016, and each subsequent fiscal year, the amount appropriated for the
				preceding fiscal year adjusted by the product of—
								(A)one plus the
				average percentage increase in the costs of health professions education during
				the prior fiscal year; and
								(B)one plus the
				average percentage change in the number of individuals residing in health
				professions shortage areas designated under section 333 during the prior fiscal
				year, relative to the number of individuals residing in such areas during the
				previous fiscal year.
								.
				NOTE: this section is the same as section 173 of title
				I.
				428.Nurse-managed
			 health clinics
					(a)PurposeThe
			 purpose of this section is to fund the development and operation of
			 nurse-managed health clinics in order to provide comprehensive primary health
			 care and wellness services to vulnerable populations living in the Nation’s
			 medically underserved communities, and to reduce the level of health
			 disparities experienced by vulnerable populations.
					(b)GrantsSubpart
			 1 of part D of title III of the Public Health Service Act (42 U.S.C. 254b et
			 seq.) is amended by inserting after section 330A the following:
						
							330A–1.Grants to
				nurse–managed health clinics
								(a)Definitions
									(1)Comprehensive
				primary health care servicesIn this section, the term
				comprehensive primary health care services means the primary
				health services described in section 330(b)(1).
									(2)Nurse-managed
				health clinicThe term nurse-managed health clinic
				means a nurse-practice arrangement, managed by advanced practice nurses, that
				provides primary care or wellness services to underserved or vulnerable
				populations and that is associated with a school, college, university or
				department of nursing, federally qualified health center, or independent
				nonprofit health or social services agency.
									(b)Authority to
				award grantsThe Secretary shall award grants for the cost of the
				operation of nurse-managed health clinics that meet the requirements of this
				section.
								(c)ApplicationsTo
				be eligible to receive a grant under this section, an entity shall—
									(1)be an NMHC;
				and
									(2)submit to the
				Secretary an application at such time, in such manner, and containing—
										(A)assurances that
				nurses are the major providers of services at the NMHC and that at least 1
				advanced practice nurse holds an executive management position within the
				organizational structure of the NMHC;
										(B)an assurance that
				the NMHC will continue providing comprehensive primary health care services or
				wellness services without regard to income or insurance status of the patient
				for the duration of the grant period; and
										(C)an assurance
				that, not later than 90 days of receiving a grant under this section, the NMHC
				will establish a community advisory committee, for which a majority of the
				members shall be individuals who are served by the NMHC.
										(d)Grant
				amountThe amount of any grant made under this section for any
				fiscal year shall be determined by the Secretary, taking into account—
									(1)the financial
				need of the NMHC, considering State, local, and other operational funding
				provided to the NMHC; and
									(2)other factors, as
				the Secretary determines appropriate.
									(e)Authorization
				of appropriationsFor the purposes of carrying out this section,
				there are authorized to be appropriated $50,000,000 for the fiscal year 2010
				and such sums as may be necessary for each of the fiscal years 2011 through
				2014.
								.
					429.Elimination of
			 cap on commissioned corpsSection 202 of the Department of Health and
			 Human Services Appropriations Act, 1993 (Public Law 102-394) is amended by
			 striking not to exceed 2,800.
				430.Establishing a
			 Ready Reserve CorpsSection
			 203 of the Public Health Service Act (42 U.S.C. 204) is amended to read as
			 follows:
					
						203.Commissioned
				Corps and Ready Reserve Corps
							(a)Establishment
								(1)In
				generalThere shall be in the Service a commissioned Regular
				Corps and a Ready Reserve Corps for service in time of national
				emergency.
								(2)RequirementAll
				commissioned officers shall be citizens of the United States and shall be
				appointed without regard to the civil-service laws and compensated without
				regard to the Classification Act of 1923, as amended.
								(3)AppointmentCommissioned
				officers of the Ready Reserve Corps shall be appointed by the President and
				commissioned officers of the Regular Corps shall be appointed by the President
				with the advice and consent of the Senate.
								(4)Active
				dutyCommissioned officers of the Ready Reserve Corps shall at
				all times be subject to call to active duty by the Surgeon General, including
				active duty for the purpose of training.
								(5)Warrant
				officersWarrant officers may be appointed to the Service for the
				purpose of providing support to the health and delivery systems maintained by
				the Service and any warrant officer appointed to the Service shall be
				considered for purposes of this Act and title 37, United States Code, to be a
				commissioned officer within the Commissioned Corps of the Service.
								(b)Assimilating
				reserve corp officers into the regular corpsEffective on the
				date of enactment of the Affordable Health Choices Act, all individuals
				classified as officers in the Reserve Corps under this section (as such section
				existed on the day before the date of enactment of such Act) and serving on
				active duty shall be deemed to be commissioned officers of the Regular
				Corps.
							(c)Purpose and use
				of ready research
								(1)PurposeThe
				purpose of the Ready Reserve Corps is to fulfill the need to have additional
				Commissioned Corps personnel available on short notice (similar to the
				uniformed service’s reserve program) to assist regular Commissioned Corps
				personnel to meet both routine public health and emergency response
				missions.
								(2)UsesThe
				Ready Reserve Corps shall—
									(A)participate in
				routine training to meet the general and specific needs of the Commissioned
				Corps;
									(B)be available and
				ready for involuntary calls to active duty during national emergencies and
				public health crises, similar to the uniformed service reserve
				personnel;
									(C)be available for
				backfilling critical positions left vacant during deployment of active duty
				Commissioned Corps members, as well as for deployment to respond to public
				health emergencies, both foreign and domestic; and
									(D)be available for
				service assignment in isolated, hardship, and medically underserved communities
				(as defined in section 799B) to improve access to health services.
									(d)FundingFor
				the purpose of carrying out the duties and responsibilities of the Commissioned
				Corps under this section, there are authorized to be appropriated $5,000,000
				for each of fiscal years 2010 through 2014 for recruitment and training and
				$12,500,000 for each of fiscal years 2010 through 2014 for the Ready Reserve
				Corps.
							.
				DEnhancing health
			 care workforce education and training
				431.Training in
			 family medicine, general internal medicine, general pediatrics, and physician
			 assistantshipPart C of title
			 VII (42 U.S.C. 293k et seq.) is amended by striking section 747 and inserting
			 the following:
					
						747.Primary care
				training and enhancement
							(a)Support and
				development of primary care training programs
								(1)In
				generalThe Secretary may make grants to, or enter into contracts
				with, an accredited public or nonprofit private hospital, school of medicine or
				osteopathic medicine, academically affiliated physician assistant training
				program, or a public or private nonprofit entity which the Secretary has
				determined is capable of carrying out such grant or contract—
									(A)to plan, develop,
				operate, or participate in an accredited professional training program,
				including an accredited residency or internship program in the field of family
				medicine, general internal medicine, or general pediatrics for medical
				students, interns, residents, or practicing physicians as defined by the
				Secretary;
									(B)to provide
				need-based financial assistance in the form of traineeships and fellowships to
				medical students, interns, residents, practicing physicians, or other medical
				personnel, who are participants in any such program, and who plan to specialize
				or work in the practice of the fields defined in subparagraph (A);
									(C)to plan, develop,
				and operate a program for the training of physicians who plan to teach in
				family medicine, general internal medicine, or general pediatrics training
				programs;
									(D)to plan, develop,
				and operate a program for the training of physicians teaching in
				community-based settings;
									(E)to provide
				financial assistance in the form of traineeships and fellowships to physicians
				who are participants in any such programs and who plan to teach or conduct
				research in a family medicine, general internal medicine, or general pediatrics
				training program;
									(F)to plan, develop,
				and operate a physician assistant education program, and for the training of
				individuals who will teach in programs to provide such training;
									(G)to plan, develop,
				and operate a demonstration program that provides training in new competencies,
				as recommended by the Advisory Committee on Training in Primary Care Medicine
				and Dentistry and the National Health Care Workforce Commission established in
				section 411 of the Affordable Health Choices Act, which may include—
										(i)providing
				training to primary care physicians relevant to providing care through
				patient-centered medical homes (as defined by the Secretary for purposes of
				this section);
										(ii)developing tools
				and curricula relevant to patient-centered medical homes; and
										(iii)providing
				continuing education to primary care physicians relevant to patient-centered
				medical homes; and
										(H)to plan, develop,
				and operate joint degree programs to provide interdisciplinary and
				interprofessional graduate training in public health and other health
				professions to provide training in environmental health, infectious disease
				control, disease prevention and health promotion, epidemiological studies and
				injury control.
									(2)Duration of
				awardsThe period during which payments are made to an entity
				from an award of a grant or contract under this subsection shall be 5
				years.
								(b)Capacity
				building in primary care
								(1)In
				generalThe Secretary may make grants to or enter into contracts
				with accredited schools of medicine or osteopathic medicine to establish,
				maintain, or improve—
									(A)academic units
				(which may be departments, divisions, or other units) or programs that improve
				clinical teaching and research in fields defined in subsection (a)(1)(A);
				or
									(B)programs that
				integrate academic administrative units in fields defined in subsection
				(a)(1)(A) to enhance interdisciplinary recruitment, training, and faculty
				development.
									(2)Preference in
				making awards under this subsectionIn making awards of grants
				and contracts under paragraph (1), the Secretary shall give preference to any
				qualified applicant for such an award that agrees to expend the award for the
				purpose of—
									(A)establishing
				academic units or programs in fields defined in subsection (a)(1)(A); or
									(B)substantially
				expanding such units or programs.
									(3)Priorities in
				making awardsIn awarding grants or contracts under paragraph
				(1), the Secretary shall give priority to qualified applicants that—
									(A)proposes a
				collaborative project between academic administrative units of primary
				care;
									(B)proposes
				innovative approaches to clinical teaching using models of primary care, such
				as the patient centered medical home, team management of chronic disease, and
				interprofessional integrated models of health care that incorporate transitions
				in health care settings and integration physical and mental health
				provision;
									(C)have a record of
				training the greatest percentage of providers, or that have demonstrated
				significant improvements in the percentage of providers trained, who enter and
				remain in primary care practice;
									(D)have a record of
				training individuals who are from underrepresented minority groups or from a
				rural or disadvantaged background;
									(E)provide training
				in the care of vulnerable populations such as children, older adults, homeless
				individuals, victims of abuse or trauma, individuals with mental health or
				substance-related disorders, individuals with HIV/AIDS, and individuals with
				disabilities;
									(F)establish formal
				relationships and submit joint applications with federally qualified health
				centers, rural health clinics, area health education centers, or clinics
				located in underserved areas or that serve underserved populations;
									(G)teach trainees
				the skills to provide interprofessional, integrated care through collaboration
				among health professionals;
									(H)provide training
				in enhanced communication with patients, evidence-based practice, chronic
				disease management, preventive care, health information technology, or other
				competencies as recommended by the Advisory Committee on Training in Primary
				Care Medicine and Dentistry and the National Health Care Workforce Commission
				established in section 411 of the Affordable Health Choices Act; or
									(I)provide training
				in cultural competency and health literacy.
									(4)Duration of
				awardsThe period during which payments are made to an entity
				from an award of a grant or contract under this subsection shall be 5
				years.
								(c)Authorization
				of appropriations
								(1)In
				generalFor purposes of carrying out this section (other than
				subsection (b)(1)(B)), there are authorized to be appropriated $125,000,000 for
				fiscal year 2010, and such sums as may be necessary for each of fiscal years
				2011 through 2014.
								(2)Training
				programsFifteen percent of the amount appropriated pursuant to
				paragraph (1) in each such fiscal year shall be allocated to the physician
				assistant training programs described in subsection (a)(1)(F), which prepare
				students for practice in primary care.
								(3)Integrating
				academic administrative unitsFor purposes of carrying out
				subsection (b)(1)(B), there are authorized to be appropriated $750,000 for each
				of fiscal years 2010 through
				2014.
								.
				432.Training
			 opportunities for direct care workersPart C of title VII of the Public Health
			 Service Act (42 U.S.C. 293k et seq.) is amended by inserting after section 747,
			 as amended by section 431, the following:
					
						747A.Training
				opportunities for direct care workers
							(a)In
				generalThe Secretary shall award grants to eligible entities to
				enable such entities to provide new training opportunities for direct care
				workers who are employed in long-term care settings such as nursing homes (as
				defined in section 1908(e)(1) of the Social Security Act (42 U.S.C.
				1396g(e)(1)), assisted living facilities and skilled nursing facilities,
				intermediate care facilities for individuals with mental retardation, home and
				community based settings, and any other setting the Secretary determines to be
				appropriate.
							(b)EligibilityTo
				be eligible to receive a grant under this section, an entity shall—
								(1)be an institution
				of higher education (as defined in section 102 of the Higher Education Act of
				1965 (20 U.S.C. 1002)) that—
									(A)is accredited by
				a nationally recognized accrediting agency or association listed under section
				101(c) of the Higher Education Act of 1965 (20 U.S.C. 1001(c)); and
									(B)has established a
				public-private educational partnership with a nursing home or skilled nursing
				facility, agency or entity providing home and community based services to
				individuals with disabilities, or other long-term care provider; and
									(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAn eligible entity shall use amounts awarded under a grant
				under this section to provide assistance to eligible individuals to offset the
				cost of tuition and required fees for enrollment in academic programs provided
				by such entity.
							(d)Eligible
				individual
								(1)EligibilityTo
				be eligible for assistance under this section, an individual shall be enrolled
				in courses provided by a grantee under this subsection and maintain
				satisfactory academic progress in such courses.
								(2)Condition of
				assistanceAs a condition of receiving assistance under this
				section, an individual shall agree that, following completion of the assistance
				period, the individual will work in the field of geriatrics, disability
				services, long term services and supports, or chronic care management for a
				minimum of 2 years under guidelines set by the Secretary.
								(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $10,000,000 for the period of fiscal years 2011 through
				2013.
							.
				433.Training in
			 general, pediatric, and public health dentistryPart C of Title VII of the Public Health
			 Service Act (42 U.S.C. 293k et seq.) is amended by—
					(1)redesignating
			 section 748, as amended by section 413 of this Act, as section 749; and
					(2)inserting after
			 section 747A, as added by section 432, the following:
						
							748.Training in
				general, pediatric, and public health dentistry
								(a)Support and
				development of dental training programs
									(1)In
				generalThe Secretary may make grants to, or enter into contracts
				with, a school of dentistry, public or nonprofit private hospital, or a public
				or private nonprofit entity which the Secretary has determined is capable of
				carrying out such grant or contract—
										(A)to plan, develop,
				and operate, or participate in, an approved professional training program in
				the field of general dentistry, pediatric dentistry, or public health dentistry
				for dental students, residents, practicing dentists, dental hygienists, or
				other approved primary care dental trainees, that emphasizes training for
				general, pediatric, or public health dentistry;
										(B)to provide
				financial assistance to dental students, residents, practicing dentists, and
				dental hygiene students who are in need thereof, who are participants in any
				such program, and who plan to work in the practice of general, pediatric,
				public heath dentistry, or dental hygiene;
										(C)to plan, develop,
				and operate a program for the training of oral health care providers who plan
				to teach in general, pediatric, public health dentistry, or dental
				hygiene;
										(D)to provide
				financial assistance in the form of traineeships and fellowships to dentists
				who plan to teach or are teaching in general, pediatric, or public health
				dentistry;
										(E)to meet the costs
				of projects to establish, maintain, or improve dental faculty development
				programs in primary care (which may be departments, divisions or other
				units);
										(F)to meet the costs
				of projects to establish, maintain, or improve predoctoral and postdoctoral
				training in primary care programs;
										(G)to create a loan
				repayment program for faculty in dental programs; and
										(H)to provide
				technical assistance to pediatric training programs in developing and
				implementing instruction regarding the oral health status, dental care needs,
				and risk-based clinical disease management of all pediatric populations with an
				emphasis on underserved children.
										(2)Faculty loan
				repayment
										(A)In
				generalA grant or contract under subsection (a)(1)(G) may be
				awarded to a program of general, pediatric, or public health dentistry
				described in such subsection to plan, develop, and operate a loan repayment
				program under which—
											(i)individuals agree
				to serve full-time as faculty members; and
											(ii)the program of
				general, pediatric or public health dentistry agrees to pay the principal and
				interest on the outstanding student loans of the individuals.
											(B)Manner of
				paymentsWith respect to the payments described in subparagraph
				(A)(ii), upon completion by an individual of each of the first, second, third,
				fourth, and fifth years of service, the program shall pay an amount equal to
				10, 15, 20, 25, and 30 percent, respectively, of the individual’s student loan
				balance as calculated based on principal and interest owed at the initiation of
				the agreement.
										(b)Eligible
				entityFor purposes of this subsection, entities eligible for
				such grants or contracts in general, pediatric, or public health dentistry
				shall include entities that have programs in dental or dental hygiene schools,
				or approved residency or advanced education programs in the practice of
				general, pediatric, or public health dentistry. Eligible entities may partner
				with schools of public health to permit the education of dental students,
				residents, and dental hygiene students for a master’s year in public health at
				a school of public health.
								(c)Priorities in
				making awardsWith respect to training provided for under this
				section, the Secretary shall give priority in awarding grants or contracts to
				the following:
									(1)Qualified
				applicants that propose collaborative projects between departments of primary
				care medicine and departments of general, pediatric, or public health
				dentistry.
									(2)Qualified
				applicants that have a record of training the greatest percentage of providers,
				or that have demonstrated significant improvements in the percentage of
				providers, who enter and remain in general, pediatric, or public health
				dentistry.
									(3)Qualified
				applicants that have a record of training individuals who are from a rural or
				disadvantaged background, or from underrepresented minorities.
									(4)Qualified
				applicants that establish formal relationships with Federally qualified health
				centers, rural health centers, or accredited teaching facilities and that
				conduct training of students, residents, fellows, or faculty at the center or
				facility.
									(5)Qualified
				applicants that conduct teaching programs targeting vulnerable populations such
				as older adults, homeless individuals, victims of abuse or trauma, individuals
				with mental health or substance-related disorders, individuals with
				disabilities, and individuals with HIV/AIDS.
									(6)Qualified
				applicants that include educational activities in cultural competency and
				health literacy.
									(7)Qualified
				applicants that provide instruction regarding the oral health status, dental
				care needs, and risk-based clinical disease management of all populations, with
				an emphasis on underserved children.
									(8)Qualified
				applicants that intend to establish a special populations oral health care
				education center or training program for the didactic and clinical education of
				dentists, dental health professionals, and dental hygienists who plan to teach
				oral health care for people with developmental disabilities, cognitive
				impairment, complex medical problems, significant physical limitations, and
				vulnerable elderly.
									(d)Preference in
				making awardsIn making awards of grants or contracts under this
				section, the Secretary shall give preference to any qualified applicant
				that—
									(1)has a high rate
				for placing graduates in practice settings having the principal focus of
				serving in underserved areas or health disparity populations (including serving
				patients eligible for Medicaid or the Children’s Health Insurance Program, or
				those with special health care needs); or
									(2)during the 2-year
				period before the fiscal year for which such an award is sought, has achieved a
				significant increase in the rate of placing graduates in such settings or
				graduating practitioners who serve health disparity populations in their
				practices.
									(e)ApplicationAn
				eligible entity desiring a grant under this section shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(f)Duration of
				awardThe period during which payments are made to an entity from
				an award of a grant or contract under subsection (a) shall be 5 years. The
				provision of such payments shall be subject to annual approval by the Secretary
				and subject to the availability of appropriations for the fiscal year involved
				to make the payments.
								(g)Authorizations
				of appropriationsFor the purpose of carrying out subsections (a)
				and (b), there is authorized to be appropriated $30,000,000 for fiscal year
				2010 and such sums as may be necessary for each of fiscal years 2011 through
				2015.
								(h)Carryover
				fundsAn entity that receives an award under this section may
				carry over funds from 1 fiscal year to another without obtaining approval from
				the Secretary. In no case may any funds be carried over pursuant to the
				preceding sentence for more than 3
				years.
								.
					434.Alternative
			 dental health care providers demonstration projectSubpart
			 X of part D of title III of the Public Health Service Act (42 U.S.C. 256f et
			 seq.) is amended by adding at the end the following:
					
						340H.Demonstration
				program
							(a)In
				general
								(1)AuthorizationThe
				Secretary is authorized to award grants to 15 eligible entities to enable such
				entities to establish a demonstration program to establish training programs to
				train, or to employ, alternative dental health care providers in order to
				increase access to dental health care services in rural and other underserved
				communities.
								(2)DefinitionThe term alternative dental health
				care providers includes community dental health coordinators, advance
				practice dental hygienists, independent dental hygienists, supervised dental
				hygienists, primary care physicians, dental therapists, dental health aides,
				and any other health professional that the Secretary determines
				appropriate.
								(b)TimeframeThe
				demonstration projects funded under this section shall begin not later than 2
				years after the date of enactment of this section, and shall conclude not later
				than 7 years after such date of enactment.
							(c)Eligible
				entitiesTo be eligible to receive a grant under subsection (a),
				an entity shall—
								(1)be—
									(A)an institution of
				higher education, including a community college;
									(B)a public-private
				partnership;
									(C)a federally
				qualified health center;
									(D)an Indian Health
				Service facility or a tribe or tribal organization (as such terms are defined
				in section 4 of the Indian Self-Determination and Education Assistance
				Act);
									(E)a State or county
				public health clinic, a health facility operated by an Indian tribe or tribal
				organization, or urban Indian organization providing dental services; or
									(F)a public hospital
				or health system;
									(2)be within a
				program accredited by the Commission on Dental Accreditation or within a dental
				education program in an accredited institution; and
								(3)shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
								(d)Administrative
				provisions
								(1)Amount of
				grantEach grant under this section shall be in an amount that is
				not less than $4,000,000 for the 5-year period during which the demonstration
				project being conducted.
								(2)Disbursement of
				funds
									(A)Preliminary
				disbursementsBeginning 1 year after the enactment of this
				section, the Secretary may disperse to any entity receiving a grant under this
				section not more than 20 percent of the total funding awarded to such entity
				under such grant, for the purpose of enabling the entity to plan the
				demonstration project to be conducted under such grant.
									(B)Subsequent
				disbursementsThe remaining amount of grant funds not dispersed
				under subparagraph (A) shall be dispersed such that not less than 15 percent of
				such remaining amount is dispersed each subsequent year.
									(e)Compliance with
				State requirementsEach entity receiving a grant under this
				section shall certify that it is in compliance with all applicable State
				licensing requirements.
							(f)Evaluation
								(1)In
				generalThe Secretary shall contract with the Director of the
				Institute of Medicine (referred to in this subsection as the
				Director) to conduct a study of the demonstration programs
				conducted under this section that shall provide analysis, based upon
				quantitative and qualitative data, regarding access to dental health care in
				the United States.
								(2)Data
				collection
									(A)Baseline
				dataThe Director shall gather data from each demonstration
				project not later than 24 months after the commencement of the project, which
				shall serve as baseline data for the study.
									(B)Comparison
				dataThe Director shall begin collecting data from each
				demonstration project 1 year after such project concludes, and shall conclude
				such data collection not later than 18 months after the conclusion of the
				project.
									(g)Clarification
				regarding dental health aide programNothing in this section
				shall prohibit a dental health aide training program approved by the Indian
				Health Service from being eligible for a grant under this section.
							(h)Authorization
				of appropriationsThere is authorized to be appropriated such
				sums as may be necessary to carry out this
				section.
							.
				435.Geriatric
			 education and training; career awards; comprehensive geriatric
			 education
					(a)Workforce
			 development; career awardsSection 753 of the Public Health
			 Service Act (42 U.S.C. 294c) is amended by adding at the end the
			 following:
						
							(d)Geriatric
				workforce development
								(1)In
				generalThe Secretary shall award grants or contracts under this
				subsection to entities that operate a geriatric education center pursuant to
				subsection (a)(1).
								(2)ApplicationTo
				be eligible for an award under paragraph (1), an entity described in such
				paragraph shall submit to the Secretary an application at such time, in such
				manner, and containing such information as the Secretary may require.
								(3)Use of
				fundsAmounts awarded under a grant or contract under paragraph
				(1) shall be used to—
									(A)carry out the
				fellowship program described in paragraph (4); and
									(B)carry out 1 of
				the 2 activities described in paragraph (5).
									(4)Fellowship
				program
									(A)In
				generalPursuant to paragraph (3), a geriatric education center
				that receives an award under this subsection shall use such funds to offer
				short-term intensive courses (referred to in this subsection as a
				fellowship) that focus on geriatrics, chronic care management,
				and long-term care that provide supplemental training for faculty members in
				medical schools and other health professions schools with programs in
				psychology, pharmacy, nursing, social work, dentistry, public health, allied
				health, or other health disciplines, as approved by the Secretary. Such a
				fellowship shall be open to current faculty, and appropriately credentialed
				volunteer faculty and practitioners, who do not have formal training in
				geriatrics, to upgrade their knowledge and clinical skills for the care of
				older adults and adults with functional limitations and to enhance their
				interdisciplinary teaching skills.
									(B)LocationA
				fellowship shall be offered either at the geriatric education center that is
				sponsoring the course, in collaboration with other geriatric education centers,
				or at medical schools, schools of dentistry, schools of nursing, schools of
				pharmacy, schools of social work, graduate programs in psychology, or allied
				health and other health professions schools approved by the Secretary with
				which the geriatric education centers are affiliated.
									(C)CME
				CreditParticipation in a fellowship under this paragraph shall
				be accepted with respect to complying with continuing health profession
				education requirements. As a condition of such acceptance, the recipient shall
				agree to subsequently provide a minimum of 18 hours of voluntary instructional
				support through a geriatric education center that is providing clinical
				training to students or trainees in long-term care settings.
									(5)Additional
				required activities describedPursuant to paragraph (3), a
				geriatric education center that receives an award under this subsection shall
				use such funds to carry out 1 of the following 2 activities.
									(A)Family
				caregiver and direct care provider trainingA geriatric education
				center that receives an award under this subsection shall offer at least 2
				courses each year, at no charge or nominal cost, to family caregivers and
				direct care providers that are designed to provide practical training for
				supporting frail elders and individuals with disabilities. The Secretary shall
				require such Centers to work with appropriate community partners to develop
				training program content and to publicize the availability of training courses
				in their service areas. All family caregiver and direct care provider training
				programs shall include instruction on the management of psychological and
				behavioral aspects of dementia, communication techniques for working with
				individuals who have dementia, and the appropriate, safe, and effective use of
				medications for older adults.
									(B)Incorporation
				of best practicesA geriatric education center that receives an
				award under this subsection shall develop and include material on depression
				and other mental disorders common among older adults, medication safety issues
				for older adults, and management of the psychological and behavioral aspects of
				dementia and communication techniques with individuals who have dementia in all
				training courses, where appropriate.
									(6)TargetsA
				geriatric education center that receives an award under this subsection shall
				meet targets approved by the Secretary for providing geriatric training to a
				certain number of faculty or practitioners during the term of the award, as
				well as other parameters established by the Secretary, including guidelines for
				the content of the fellowships.
								(7)Amount of
				awardAn award under this subsection shall be in an amount of
				$150,000. Not more than 24 geriatric education centers may receive an award
				under this subsection.
								(8)Maintenance of
				effortA geriatric education center that receives an award under
				this subsection shall provide assurances to the Secretary that funds provided
				to the geriatric education center under this subsection will be used only to
				supplement, not to supplant, the amount of Federal, State, and local funds
				otherwise expended by the geriatric education center.
								(9)Authorization
				of appropriationsIn addition to any other funding available to
				carry out this section, there is authorized to be appropriated to carry out
				this subsection, $10,800,000 for the period of fiscal year 2011 through
				2014.
								(e)Geriatric
				career incentive awards
								(1)In
				generalThe Secretary shall award grants or contracts under this
				section to individuals described in paragraph (2) to foster greater interest
				among a variety of health professionals in entering the field of geriatrics,
				long-term care, and chronic care management.
								(2)Eligible
				individualsTo be eligible to received an award under paragraph
				(1), an individual shall—
									(A)be an advanced
				practice nurse, a clinical social worker, a pharmacist, or student of
				psychology who is pursuing a doctorate or other advanced degree in geriatrics
				or related fields in an accredited health professions school; and
									(B)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
									(3)Condition of
				awardAs a condition of receiving an award under this subsection,
				an individual shall agree that, following completion of the award period, the
				individual will teach or practice in the field of geriatrics, long-term care,
				or chronic care management for a minimum of 5 years under guidelines set by the
				Secretary.
								(4)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection, $10,000,000 for the period of fiscal years 2011 through
				2013.
								.
					(b)Expansion of
			 eligibility for geriatric academic career awards; payment to
			 institutionSection 753(c) of the Public Health Service Act
			 294(c)) is amended—
						(1)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively;
						(2)by striking
			 paragraph (2) through paragraph (3) and inserting the following:
							
								(2)Eligible
				individualsTo be eligible to receive an Award under paragraph
				(1), an individual shall—
									(A)be board
				certified or board eligible in internal medicine, family practice, psychiatry,
				or licensed dentistry, or have completed any required training in a discipline
				and employed in an accredited health professions school that is approved by the
				Secretary;
									(B)have completed an
				approved fellowship program in geriatrics; and
									(C)have a junior
				(non-tenured) faculty appointment at an accredited (as determined by the
				Secretary) school of medicine, osteopathic medicine, nursing, social work,
				psychology, dentistry, pharmacy, or other allied health disciplines in an
				accredited health professions school that is approved by the Secretary.
									(3)LimitationsNo
				Award under paragraph (1) may be made to an eligible individual unless the
				individual—
									(A)has submitted to
				the Secretary an application, at such time, in such manner, and containing such
				information as the Secretary may require, and the Secretary has approved such
				application;
									(B)provides, in such
				form and manner as the Secretary may require, assurances that the individual
				will meet the service requirement described in paragraph (6); and
									(C)provides, in such
				form and manner as the Secretary may require, assurances that the individual
				has a full-time faculty appointment in a health professions institution and
				documented commitment from such institution to spend 75 percent of the total
				time of such individual on teaching and developing skills in interdisciplinary
				education in geriatrics.
									(4)Maintenance of
				effortAn eligible individual that receives an Award under
				paragraph (1) shall provide assurances to the Secretary that funds provided to
				the eligible individual under this subsection will be used only to supplement,
				not to supplant, the amount of Federal, State, and local funds otherwise
				expended by the eligible individual.
								;
				and
						(3)in paragraph (5),
			 as so designated—
							(A)in subparagraph
			 (A)—
								(i)by
			 inserting for individuals who are physicians after this
			 section; and
								(ii)by
			 inserting after the period at the end the following: The Secretary shall
			 determine the amount of an Award under this section for individuals who are not
			 physicians.; and
								(B)by adding at the
			 end the following:
								
									(C)Payment to
				institutionThe Secretary shall transfer funds awarded to an
				individual under this section to the institution where such individual will
				carry out the award, in order to facilitate financial management of the reward
				pursuant to guidelines of the Health Resources and Services
				Administration.
									.
							(c)Comprehensive
			 geriatric educationSection
			 855 of the Public Health Service Act (42 U.S.C. 298) is amended—
						(1)in subsection
			 (b)—
							(A)in paragraph (3),
			 by striking or at the end;
							(B)in paragraph (4),
			 by striking the period and inserting ; or; and
							(C)by adding at the
			 end the following:
								
									(5)establish
				traineeships for individuals who are preparing for advanced education nursing
				degrees in geriatric nursing, long-term care, gero-psychiatric nursing or other
				nursing areas that specialize in the care of the elderly
				population.
									;
				and
							(2)in subsection
			 (e), by striking 2003 through 2007 and inserting 2010
			 through 2014.
						436.Mental and
			 behavioral health education and training grants
					(a)In
			 generalPart D of title VII (42 U.S.C. 294 et seq.) is amended
			 by—
						(1)striking section
			 757;
						(2)redesignating
			 section 756 (as amended by section 413) as section 757; and
						(3)inserting after
			 section 755 the following:
							
								756.Mental and
				behavioral health education and training grants
									(a)Grants
				authorizedThe Secretary may award grants to eligible
				institutions of higher education to support the recruitment of students for,
				and education and clinical experience of the students in—
										(1)baccalaureate,
				master’s, and doctoral degree programs of social work, as well as the
				development of faculty in social work;
										(2)accredited
				master’s, doctoral, internship, and post-doctoral residency programs of
				psychology for the development and implementation of interdisciplinary training
				of psychology graduate students for providing behavioral and mental health
				services, including substance abuse prevention and treatment services;
										(3)accredited
				institutions of higher education or accredited professional training programs
				that are establishing or expanding internships or other field placement
				programs in child and adolescent mental health in psychiatry, psychology,
				school psychology, behavioral pediatrics, psychiatric nursing, social work,
				school social work, substance abuse prevention and treatment, marriage and
				family therapy, school counseling, or professional counseling; and
										(4)State-licensed
				mental health nonprofit and for-profit organizations to enable such
				organizations to pay for programs for preservice or in-service training of
				paraprofessional child and adolescent mental health workers.
										(b)Eligibility
				requirementsTo be eligible for a grant under this section, an
				institution shall demonstrate—
										(1)participation in
				the institutions’ programs of individuals and groups from different racial,
				ethnic, cultural, geographic, religious, linguistic, and class backgrounds, and
				different genders and sexual orientations;
										(2)knowledge and
				understanding of the concerns of the individuals and groups described in
				subsection (a);
										(3)any internship or
				other field placement program assisted under the grant will prioritize cultural
				and linguistic competency;
										(4)the institution
				will provide to the Secretary such data, assurances, and information as the
				Secretary may require; and
										(5)with respect to
				any violation of the agreement between the Secretary and the institution, the
				institution will pay such liquidated damages as prescribed by the Secretary by
				regulation.
										(c)Institutional
				requirementFor grants authorized under subsection (a)(1), at
				least 4 of the grant recipients shall be historically black colleges or
				universities or other minority-serving institutions.
									(d)Priority
										(1)In selecting the
				grant recipients in social work under subsection (a)(1), the Secretary shall
				give priority to applicants that—
											(A)are accredited by
				the Council on Social Work Education;
											(B)have a graduation
				rate of not less than 80 percent for social work students; and
											(C)exhibit an
				ability to recruit social workers from and place social workers in areas with a
				high need and high demand population.
											(2)In selecting the
				grant recipients in graduate psychology under subsection (a)(2), the Secretary
				shall give priority to institutions in which training focuses on the needs of
				vulnerable groups such as older adults and children, individuals with mental
				health or substance-related disorders, victims of abuse or trauma and of combat
				stress disorders such as posttraumatic stress disorder and traumatic brain
				injuries, homeless individuals, chronically ill persons, and their
				families.
										(3)In selecting the
				grant recipients in professional training programs in child and adolescent
				mental health under subsection (a)(3), the Secretary shall give priority to
				applicants that—
											(A)have demonstrated
				the ability to collect data on the number of students trained in child and
				adolescent mental health and the populations served by such students after
				graduation;
											(B)have demonstrated
				familiarity with evidence-based methods in child and adolescent mental health
				services, including substance abuse prevention and treatment services;
											(C)have programs
				designed to increase the number of paraprofessionals serving high-priority
				populations and to applicants who come from high-priority communities and plan
				to serve in Health Professional Shortage Areas, Medically Underserved Areas, or
				Medically Underserved Populations; and
											(D)offer curriculum
				taught collaboratively with a family on the consumer and family lived
				experience or the importance of family-professional partnership.
											(4)In selecting the
				grant recipients to offer preservice or in-service training of paraprofessional
				child and adolescent mental health workers under subsection (a)(4), the
				Secretary shall give priority to applicants that—
											(A)have demonstrated
				the ability to collect data on the number of paraprofessional child and
				adolescent mental health workers trained by the applicant and the populations
				served by these workers after the completion of the training;
											(B)have demonstrated
				familiarity with evidence-based methods in child and adolescent mental health
				services;
											(C)have programs
				designed to increase the number of professionals serving high-priority
				populations, or who come from high-priority communities and plan to serve
				medically underserved populations or in health professional shortage areas or
				medically underserved areas;
											(D)offer curriculum
				taught collaboratively with a family on the consumer and family lived
				experience or the importance of family-paraprofessional partnership; and
											(E)provide services
				through a community mental health program described in section
				1913(b)(1).
											(e)Authorization
				of appropriationFor the fiscal years 2010 through 2013, there is
				authorized to be appropriated to carry out this section—
										(1)$8,000,000 for
				training in social work in subsection (a)(1);
										(2)$12,000,000 for
				training in graduate psychology in subsection (a)(2), of which not less than
				$10,000,000 shall be allocated for doctoral, postdoctoral, and internship level
				training;
										(3)$10,000,000 for
				training in professional child and adolescent mental health in subsection
				(a)(3); and
										(4)$5,000,000 for
				training in paraprofessional child and adolescent work in subsection
				(a)(4).
										.
						(b)Conforming
			 amendmentsSection 757(b)(2) of the Public Health Service Act, as
			 redesignated by subsection (a), is amended by striking sections
			 751(a)(1)(A), 751(a)(1)(B), 753(b), 754(3)(A), and 755(b) and inserting
			 sections 751(b), 753(b), and 755(b).
					437.Cultural
			 competency, prevention and public health and individuals with disabilities
			 trainingPart B of title VII
			 of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding
			 at the end the following:
					
						742.Cultural
				competency, prevention and public health and individuals with disabilities
				training
							(a)In
				generalThe Secretary shall support the development, evaluation,
				and dissemination of model curricula for cultural competency, prevention, and
				public health proficiency and aptitude for working with individuals with
				disabilities training for use in health professions schools and continuing
				education programs, and for other purposes determined appropriate by the
				Secretary.
							(b)Curricula
								(1)CollaborationIn
				carrying out subsection (a), the Secretary shall collaborate with health
				professional societies, licensing and accreditation entities, health
				professions schools, and experts in minority health and cultural competency,
				prevention and public health and disability groups, community-based
				organizations, and other organizations as determined appropriate by the
				Secretary.
								(2)FocusCurricula
				developed under this section shall include a focus on cultural competency
				measures, prevention and public health competency measures, and working with
				individuals with disabilities competency measures. In addition, cultural
				competency, prevention and public health proficiency, and working with
				individuals with disabilities aptitude self-assessment methodology for health
				providers, systems, and institutions.
								(c)Dissemination
								(1)In
				generalModel curricula developed under this section shall be
				disseminated through the Internet Clearinghouse under section 270 and such
				other means as determined appropriate by the Secretary.
								(2)EvaluationThe
				Secretary shall evaluate the adoption and the implementation of cultural
				competency, prevention and public health, and working with individuals with a
				disability training curricula, and the facilitate inclusion of these competency
				measures in quality measurement systems as appropriate.
								(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section such sums as necessary
				for each of the fiscal years 2010 through
				2015.
							.
				438.Advanced
			 nursing education grantsSection 811 of the Public Health Service Act
			 (42 U.S.C. 296j) is amended—
					(1)in subsection
			 (c)—
						(A)in the subsection
			 heading, by striking and
			 Nurse Midwifery Programs; and
						(B)by striking
			 and nurse midwifery;
						(2)in subsection
			 (f)—
						(A)by striking
			 paragraph (2); and
						(B)by redesignating
			 paragraph (3) as paragraph (2); and
						(3)by redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;
			 and
					(4)by inserting
			 after subsection (c), the following:
						
							(d)Authorized
				nurse-midwifery programsMidwifery programs that are eligible for
				support under this section are educational programs that—
								(1)have as their
				objective the education of midwives, who will upon completion of their studies
				in such programs, be qualified to effectively provide primary health care
				services to women at locations where women might require health care services,
				including acute care facilities, ambulatory care facilities, birth centers,
				personal residences, and other settings as authorized by State or Federal law;
				and
								(2)are accredited by
				the American College of Nurse-Midwives Accreditation Commission for Midwifery
				Education.
								.
					439.Nurse
			 education, practice, and retention grants
					(a)In
			 generalSection 831 of the Public Health Service Act (42 U.S.C.
			 296p) is amended—
						(1)in the section
			 heading, by striking retention and inserting
			 quality;
						(2)in subsection
			 (a)—
							(A)in paragraph (1),
			 by adding or after the semicolon;
							(B)by striking
			 paragraph (2); and
							(C)by redesignating
			 paragraph (3) as paragraph (2);
							(3)in subsection
			 (b)(3), by striking managed care, quality improvement and
			 inserting coordinated care;
						(4)in subsection
			 (g), by inserting , as defined in section 801(2), after
			 school of nursing; and
						(5)in subsection
			 (h), by striking 2003 through 2007 and inserting 2010
			 through 2014.
						(b)Nurse retention
			 grantsTitle VIII of the Public Health Service Act is amended by
			 inserting after section 831 (42 U.S.C. 296b) the following:
						
							831A.Nurse
				retention grants
								(a)Retention
				Priority AreasThe Secretary may award grants to, and enter into
				contracts with, eligible entities to enhance the nursing workforce by
				initiating and maintaining nurse retention programs pursuant to subsection (b)
				or (c).
								(b)Grants for
				career ladder programThe Secretary may award grants to, and
				enter into contracts with, eligible entities for programs—
									(1)to promote career
				advancement for individuals including licensed practical nurses, licensed
				vocational nurses, certified nurse assistants, home health aides, diploma
				degree or associate degree nurses, to become baccalaureate prepared registered
				nurses or advanced education nurses in order to meet the needs of the
				registered nurse workforce;
									(2)developing and
				implementing internships and residency programs in collaboration with an
				accredited school of nursing, as defined by section 801(2), to encourage
				mentoring and the development of specialties; or
									(3)to assist
				individuals in obtaining education and training required to enter the nursing
				profession and advance within such profession, such as by providing career
				counseling and mentoring.
									(c)Enhancing
				patient care delivery systems
									(1)GrantsThe
				Secretary may award grants to eligible entities to improve the retention of
				nurses and enhance patient care that is directly related to nursing activities
				by enhancing collaboration and communication among nurses and other health care
				professionals, and by promoting nurse involvement in the organizational and
				clinical decision-making processes of a health care facility.
									(2)PriorityIn
				making awards of grants under this subsection, the Secretary shall give
				preference to applicants that have not previously received an award under this
				subsection (or section 831(c) as such section existed on the day before the
				date of enactment of this section).
									(3)Continuation of
				an awardThe Secretary shall make continuation of any award under
				this subsection beyond the second year of such award contingent on the
				recipient of such award having demonstrated to the Secretary measurable and
				substantive improvement in nurse retention or patient care.
									(d)Other priority
				areasThe Secretary may award grants to, or enter into contracts
				with, eligible entities to address other areas that are of high priority to
				nurse retention, as determined by the Secretary.
								(e)ReportThe
				Secretary shall submit to the Congress before the end of each fiscal year a
				report on the grants awarded and the contracts entered into under this section.
				Each such report shall identify the overall number of such grants and contracts
				and provide an explanation of why each such grant or contract will meet the
				priority need of the nursing workforce.
								(f)Eligible
				EntityFor purposes of this section, the term eligible
				entity includes an accredited school of nursing, as defined by section
				801(2), a health care facility, or a partnership of such a school and
				facility.
								(g)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of fiscal years
				2010 through
				2012.
								.
					440.Loan repayment
			 and scholarship program
					(a)Loan repayments
			 and scholarshipsSection 846(a)(3) of the Public Health Service
			 Act (42 U.S.C. 297n(a)(3)) is amended by inserting before the semicolon the
			 following: , or in a accredited school of nursing, as defined by section
			 801(2), as nurse faculty.
					(b)Technical and
			 conforming amendmentsTitle VIII (42 U.S.C. 296 et seq.) is
			 amended—
						(1)by redesignating
			 section 810 (relating to prohibition against discrimination by schools on the
			 basis of sex) as section 809 and moving such section so that it follows section
			 808;
						(2)in sections 835,
			 836, 838, 840, and 842, by striking the term this subpart each
			 place it appears and inserting this part;
						(3)in section 836(h),
			 by striking the last sentence;
						(4)in section 836, by
			 redesignating subsection (l) as subsection (k);
						(5)in section 839, by
			 striking 839 and all that follows through (a) and
			 inserting 839. (a);
						(6)in section 835(b),
			 by striking 841 each place it appears and inserting
			 871;
						(7)by redesignating section 841 as section
			 871, moving part F to the end of the title, and redesignating such part as part
			 I;
						(8)in part G—
							(A)by redesignating
			 section 845 as section 851; and
							(B)by redesignating
			 part G as part F;
							(9)in part H—
							(A)by redesignating
			 sections 851 and 852 as sections 861 and 862, respectively; and
							(B)by redesignating
			 part H as part G; and
							(10)in part I—
							(A)by redesignating
			 section 855, as amended by section 435, as section 865; and
							(B)by redesignating
			 part I as part H.
							441.Nurse faculty
			 loan program
					(a)In
			 GeneralSection 846A of the Public Health Service Act (42 U.S.C.
			 297n–1) is amended—
						(1)in subsection
			 (a)—
							(A)in the subsection
			 heading, by striking Establishment and inserting
			 School of Nursing Student
			 Loan Fund; and
							(B)by inserting
			 accredited after agreement with any;
							(2)in subsection
			 (c)—
							(A)in paragraph (2),
			 by striking $30,000 and all that follows through the semicolon
			 and inserting $35,500, during fiscal years 2010 and 2011 fiscal years
			 (after fiscal year 2011, such amounts shall be adjusted to provide for a
			 cost-of-attendance increase for the yearly loan rate and the aggregate
			 loan;; and
							(B)in paragraph
			 (3)(A), by inserting an accredited after faculty member
			 in;
							(3)in subsection
			 (e), by striking a school and inserting an accredited
			 school; and
						(4)in subsection
			 (f), by striking 2003 through 2007 and inserting 2010
			 through 2014.
						(b)Eligible
			 individual student loan repaymentTitle VIII of the Public Health
			 Service Act is amended by inserting after section 846A (42 U.S.C. 297n–1) the
			 following:
						
							847.Eligible
				individual student loan repayment
								(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, may enter into an agreement with
				eligible individuals for the repayment of education loans, in accordance with
				this section, to increase the number of qualified nursing faculty.
								(b)AgreementsEach
				agreement entered into under this subsection shall require that the eligible
				individual shall serve as a full-time member of the faculty of an accredited
				school of nursing, for a total period, in the aggregate, of at least 4 years
				during the 6-year period beginning on the later of—
									(1)the date on which
				the individual receives a master’s or doctorate nursing degree from an
				accredited school of nursing; or
									(2)the date on which
				the individual enters into an agreement under this subsection.
									(c)Agreement
				provisionsAgreements entered into pursuant to subsection (b)
				shall be entered into on such terms and conditions as the Secretary may
				determine, except that—
									(1)not more than 10
				months after the date on which the 6-year period described under subsection (b)
				begins, but in no case before the individual starts as a full-time member of
				the faculty of an accredited school of nursing the Secretary shall begin making
				payments, for and on behalf of that individual, on the outstanding principal
				of, and interest on, any loan of that individual obtained to pay for such
				degree;
									(2)for an individual
				who has completed a master’s in nursing or equivalent degree in nursing—
										(A)payments may not
				exceed $10,000 per calendar year; and
										(B)total payments
				may not exceed $40,000 during the 2010 and 2011 fiscal years (after fiscal year
				2011, such amounts shall be adjusted to provide for a cost-of-attendance
				increase for the yearly loan rate and the aggregate loan); and
										(3)for an individual
				who has completed a doctorate or equivalent degree in nursing—
										(A)payments may not
				exceed $20,000 per calendar year; and
										(B)total payments
				may not exceed $80,000 during the 2010 and 2011 fiscal years (adjusted for
				subsequent fiscal years as provided for in the same manner as in paragraph
				(2)(B)).
										(d)Breach of
				Agreement
									(1)In
				generalIn the case of any agreement made under subsection (b),
				the individual is liable to the Federal Government for the total amount paid by
				the Secretary under such agreement, and for interest on such amount at the
				maximum legal prevailing rate, if the individual fails to meet the agreement
				terms required under such subsection.
									(2)Waiver or
				suspension of liabilityIn the case of an individual making an
				agreement for purposes of paragraph (1), the Secretary shall provide for the
				waiver or suspension of liability under such paragraph if compliance by the
				individual with the agreement involved is impossible or would involve extreme
				hardship to the individual or if enforcement of the agreement with respect to
				the individual would be unconscionable.
									(3)Date certain
				for recoverySubject to paragraph (2), any amount that the
				Federal Government is entitled to recover under paragraph (1) shall be paid to
				the United States not later than the expiration of the 3-year period beginning
				on the date the United States becomes so entitled.
									(4)AvailabilityAmounts
				recovered under paragraph (1) shall be available to the Secretary for making
				loan repayments under this section and shall remain available for such purpose
				until expended.
									(e)Eligible
				Individual DefinedFor purposes of this section, the term
				eligible individual means an individual who—
									(1)is a United
				States citizen, national, or lawful permanent resident;
									(2)holds an
				unencumbered license as a registered nurse; and
									(3)has either
				already completed a master’s or doctorate nursing program at an accredited
				school of nursing or is currently enrolled on a full-time or part-time basis in
				such a program.
									(f)PriorityFor
				the purposes of this section and section 846A, funding priority will be awarded
				to School of Nursing Student Loans that support doctoral nursing students or
				Individual Student Loan Repayment that support doctoral nursing
				students.
								(g)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of fiscal years
				2010 through
				2014.
								.
					442.Authorization
			 of appropriations for parts B through D of title VIIISection 871 of the Public Health Service
			 Act, as redesignated and moved by section 440, is amended to read as
			 follows:
					
						871.Authorization
				of appropriationsFor the
				purpose of carrying out parts B, C, and D (subject to section 851(g)), there
				are authorized to be appropriated $338,000,000 for fiscal year 2010, and such
				sums as may be necessary for each of the fiscal years 2011 through
				2016.
						.
				443.Grants to
			 promote the community health workforce
					(a)In
			 generalPart P of title III
			 of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended by
			 subsection (b), is amended by adding at the end the following:
						
							399U.Grants to
				promote positive health behaviors and outcomes
								(a)Grants
				AuthorizedThe Director of the Centers for Disease Control and
				Prevention, in collaboration with the Secretary, shall award grants to eligible
				entities to promote positive health behaviors and outcomes for populations in
				medically underserved communities through the use of community health
				workers.
								(b)Use of
				FundsGrants awarded under subsection (a) shall be used to
				support community health workers—
									(1)to educate,
				guide, and provide outreach in a community setting regarding health problems
				prevalent in medically underserved communities, particularly racial and ethnic
				minority populations;
									(2)to educate,
				guide, and provide experiential learning opportunities that target behavioral
				risk factors;
									(3)to educate and
				provide guidance regarding effective strategies to promote positive health
				behaviors within the family;
									(4)to educate and
				provide outreach regarding enrollment in health insurance including the State
				Children’s Health Insurance Program under title XXI of the Social Security Act,
				Medicare under title XVIII of such Act and Medicaid under title XIX of such
				Act;
									(5)to educate and
				refer underserved populations to appropriate healthcare agencies and
				community-based programs and organizations in order to increase access to
				quality healthcare services and to eliminate duplicative care; or
									(6)to educate,
				guide, and provide home visitation services regarding maternal health and
				prenatal care.
									(c)ApplicationEach
				eligible entity that desires to receive a grant under subsection (a) shall
				submit an application to the Secretary, at such time, in such manner, and
				accompanied by such information as the Secretary may require.
								(d)PriorityIn
				awarding grants under subsection (a), the Secretary shall give priority to
				applicants that—
									(1)propose to target
				geographic areas—
										(A)with a high
				percentage of residents who are eligible for health insurance but are uninsured
				or underinsured;
										(B)with a high
				percentage of residents who suffer from chronic diseases; or
										(C)with a high
				infant mortality rate;
										(2)have experience
				in providing health or health-related social services to individuals who are
				underserved with respect to such services; and
									(3)have documented
				community activity and experience with community health workers.
									(e)Collaboration
				with academic institutions and the one-stop delivery systemThe
				Secretary shall encourage community health worker programs receiving funds
				under this section to collaborate with academic institutions and one-stop
				delivery systems under section 134(c) of the Workforce Investment Act of 1998.
				Nothing in this section shall be construed to require such
				collaboration.
								(f)Evidence-based
				interventionsThe Secretary shall encourage community health
				worker programs receiving funding under this section to implement a process or
				an outcome-based payment system that rewards community health workers for
				connecting underserved populations with the most appropriate services at the
				most appropriate time. Nothing in this section shall be construed to require
				such a payment.
								(g)Quality
				assurance and cost effectivenessThe Secretary shall establish
				guidelines for assuring the quality of the training and supervision of
				community health workers under the programs funded under this section and for
				assuring the cost-effectiveness of such programs.
								(h)MonitoringThe
				Secretary shall monitor community health worker programs identified in approved
				applications under this section and shall determine whether such programs are
				in compliance with the guidelines established under subsection (g).
								(i)Technical
				AssistanceThe Secretary may provide technical assistance to
				community health worker programs identified in approved applications under this
				section with respect to planning, developing, and operating programs under the
				grant.
								(j)Authorization
				of appropriationsThere are authorized to be appropriated, such
				sums as may be necessary to carry out this section for each of fiscal years
				2010 through 2014.
								(k)DefinitionsIn
				this section:
									(1)Community
				health workerThe term community health worker, as
				defined by the Department of Labor as Standard Occupational Classification
				[21–1094] means an individual who promotes health or nutrition within the
				community in which the individual resides—
										(A)by serving as a
				liaison between communities and healthcare agencies;
										(B)by providing
				guidance and social assistance to community residents;
										(C)by enhancing
				community residents’ ability to effectively communicate with healthcare
				providers;
										(D)by providing
				culturally and linguistically appropriate health or nutrition education;
										(E)by advocating for
				individual and community health; and
										(F)by providing
				referral and follow-up services or otherwise coordinating care.
										(2)Community
				settingThe term community setting means a home or a
				community organization located in the neighborhood in which a participant in
				the program under this section resides.
									(3)Eligible entityThe term eligible entity
				means a public or nonprofit private entity (including a State or public
				subdivision of a State, a public health department, a free health clinic, a
				hospital, or a Federally-qualified health center (as defined in section
				1861(aa) of the Social Security Act)), or a consortium of any such
				entities.
									(4)Medically
				underserved communityThe term medically underserved
				community means a community identified by a State—
										(A)that has a
				substantial number of individuals who are members of a medically underserved
				population, as defined by section 330(b)(3); and
										(B)a significant
				portion of which is a health professional shortage area as designated under
				section
				332.
										.
					(b)Technical
			 amendments
						(1)Section 399R of
			 the Public Health Service Act (as added by section 2 of the ALS Registry Act
			 (Public Law 110-373; 122 Stat. 4047)) is redesignated as section 399S.
						(2)Section 399R of
			 such Act (as added by section 3 of the Prenatally and Postnatally Diagnosed
			 Conditions Awareness Act (Public Law 110–374; 122 Stat. 4051)) is redesignated
			 as section 399T.
						444.Youth public
			 health programSection
			 751(b)(4)(A) of the Public Health Service Act, as amended by section 453, is
			 further amended by adding at the end the following:
					
						(vii)Establish a
				youth public health program to expose and recruit high school students into
				health careers, with a focus on careers in public
				health.
						.
				445.Fellowship
			 training in public healthPart
			 E of title VII of the Public Health Service Act (42 U.S.C. 294n et seq.), as
			 amended by section 426, is further amended by adding at the end the
			 following:
					
						778.Fellowship
				training in applied public health epidemiology, public health laboratory
				science, public health informatics, and expansion of the epidemic intelligence
				service
							(a)In
				generalThe Secretary may carry out activities to address
				documented workforce shortages in State and local health departments in the
				critical areas of applied public health epidemiology and public health
				laboratory science and informatics and may expand the Epidemic Intelligence
				Service.
							(b)Specific
				usesIn carrying out subsection (a), the Secretary shall provide
				for the expansion of existing fellowship programs operated through the Centers
				for Disease Control and Prevention in a manner that is designed to alleviate
				shortages of the type described in subsection (a).
							(c)Other
				programsThe Secretary may provide for the expansion of other
				applied epidemiology training programs that meet objectives similar to the
				objectives of the programs described in subsection (b).
							(d)Work
				obligationParticipation in fellowship training programs under
				this section shall be deemed to be service for purposes of satisfying work
				obligations stipulated in contracts under section 338I(j).
							(e)General
				supportAmounts may be used from grants awarded under this
				section to expand the Public Health Informatics Fellowship Program at the
				Centers for Disease Control and Prevention to better support all public health
				systems at all levels of government.
							(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $39,500,000 for each of fiscal years 2010 through 2013,
				of which—
								(1)$5,000,000 shall
				be made available in each such fiscal year for epidemiology fellowship training
				program activities under subsections (b) and (c);
								(2)$5,000,000 shall
				be made available in each such fiscal year for laboratory fellowship training
				programs under subsection (b);
								(3)$5,000,000 shall
				be made available in each such fiscal year for the Public Health Informatics
				Fellowship Program under subsection (e); and
								(4)$24,500,000 shall
				be made available for expanding the Epidemic Intelligence Service under
				subsection
				(a).
								.
				446.United States
			 Public Health Sciences TrackTitle II of the Public Health Service Act
			 (42 U.S.C. 202 et seq.) is amended by adding at the end the following:
					
						DUnited States
				Public Health Sciences Track
							271.Establishment
								(a)United States
				Public Health Services Track
									(1)In
				generalThere is hereby authorized to be established a United
				States Public Health Sciences Track (referred to in this part as the
				Track), at sites to be selected by the Secretary, with authority
				to grant appropriate advanced degrees in a manner that uniquely emphasizes
				team-based service, public health, epidemiology, and emergency preparedness and
				response. It shall be so organized as to graduate not less than—
										(A)150 medical
				students annually, 10 of whom shall be awarded studentships to the Uniformed
				Services University of Health Sciences;
										(B)100 dental
				students annually;
										(C)250 nursing
				students annually;
										(D)100 public health
				students annually;
										(E)100 behavioral
				and mental health professional students annually;
										(F)100 physician
				assistant or nurse practitioner students annually; and
										(G)50 pharmacy
				students annually.
										(2)LocationsThe
				Track shall be located at existing and accredited, affiliated health
				professions education training programs at academic health centers located in
				regions of the United States determined appropriate by the Surgeon General, in
				consultation with the National Health Care Workforce Commission.
									(b)Number of
				graduatesExcept as provided in subsection (a), the number of
				persons to be graduated from the Track shall be prescribed by the Secretary. In
				so prescribing the number of persons to be graduated from the Track, the
				Secretary shall institute actions necessary to ensure the maximum number of
				first-year enrollments in the Track consistent with the academic capacity of
				the affiliated sites and the needs of the United States for medical, dental,
				and nursing personnel.
								(c)DevelopmentThe
				development of the Track may be by such phases as the Secretary may prescribe
				subject to the requirements of subsection (a).
								(d)Integrated
				longitudinal planThe Surgeon General shall develop an integrated
				longitudinal plan for health professions continuing education throughout the
				continuum of health-related education, training, and practice. Training under
				such plan shall emphasize patient-centered, interdisciplinary, and care
				coordination skills. Experience with deployment of emergency response teams
				shall be included during the clinical experiences.
								(e)Faculty
				developmentThe Surgeon General shall develop faculty development
				programs and curricula in decentralized venues of health care, to balance
				urban, tertiary, and inpatient venues.
								272.Administration
								(a)In
				generalThe business of the Track shall be conducted by the
				Surgeon General with funds appropriated for and provided by the Department of
				Health and Human Services. The National Health Workforce Commission shall
				assist the Surgeon General in an advisory capacity.
								(b)Faculty
									(1)In
				generalThe Surgeon General, after considering the
				recommendations of the National Health Workforce Commission, shall obtain the
				services of such professors, instructors, and administrative and other
				employees as may be necessary to operate the Track, but utilize when possible,
				existing affiliated health professions training institutions. Members of the
				faculty and staff shall be employed under salary schedules and granted
				retirement and other related benefits prescribed by the Secretary so as to
				place the employees of the Track faculty on a comparable basis with the
				employees of fully accredited schools of the health professions within the
				United States.
									(2)TitlesThe
				Surgeon General may confer academic titles, as appropriate, upon the members of
				the faculty.
									(3)Nonapplication
				of provisionsThe limitations in section 5373 of title 5, United
				States Code, shall not apply to the authority of the Surgeon General under
				paragraph (1) to prescribe salary schedules and other related benefits.
									(c)AgreementsThe
				Surgeon General may negotiate agreements with agencies of the Federal
				Government to utilize on a reimbursable basis appropriate existing Federal
				medical resources located in the United States (or locations selected in
				accordance with section 271(a)(2)). Under such agreements the facilities
				concerned will retain their identities and basic missions. The Surgeon General
				may negotiate affiliation agreements with accredited universities and health
				professions training institutions in the United States. Such agreements may
				include provisions for payments for educational services provided students
				participating in Department of Health and Human Services educational
				programs.
								(d)ProgramsThe
				Surgeon General may establish the following educational programs for Track
				students:
									(1)Postdoctoral,
				postgraduate, and technological programs.
									(2)A cooperative
				program for medical, dental, physician assistant, pharmacy, behavioral and
				mental health, public health, and nursing students.
									(3)Other programs
				that the Surgeon General determines necessary in order to operate the Track in
				a cost-effective manner.
									(e)Continuing
				medical educationThe Surgeon General shall establish programs in
				continuing medical education for members of the health professions to the end
				that high standards of health care may be maintained within the United
				States.
								(f)Authority of
				the Surgeon General
									(1)In
				generalThe Surgeon General is authorized—
										(A)to enter into
				contracts with, accept grants from, and make grants to any nonprofit entity for
				the purpose of carrying out cooperative enterprises in medical, dental,
				physician assistant, pharmacy, behavioral and mental health, public health, and
				nursing research, consultation, and education;
										(B)to enter into
				contracts with entities under which the Surgeon General may furnish the
				services of such professional, technical, or clerical personnel as may be
				necessary to fulfill cooperative enterprises undertaken by the Track;
										(C)to accept, hold,
				administer, invest, and spend any gift, devise, or bequest of personal property
				made to the Track, including any gift, devise, or bequest for the support of an
				academic chair, teaching, research, or demonstration project;
										(D)to enter into
				agreements with entities that may be utilized by the Track for the purpose of
				enhancing the activities of the Track in education, research, and technological
				applications of knowledge; and
										(E)to accept the
				voluntary services of guest scholars and other persons.
										(2)LimitationThe
				Surgeon General may not enter into any contract with an entity if the contract
				would obligate the Track to make outlays in advance of the enactment of budget
				authority for such outlays.
									(3)ScientistsScientists
				or other medical, dental, or nursing personnel utilized by the Track under an
				agreement described in paragraph (1) may be appointed to any position within
				the Track and may be permitted to perform such duties within the Track as the
				Surgeon General may approve.
									(4)Volunteer
				servicesA person who provides voluntary services under the
				authority of subparagraph (E) of paragraph (1) shall be considered to be an
				employee of the Federal Government for the purposes of chapter 81 of title 5,
				relating to compensation for work-related injuries, and to be an employee of
				the Federal Government for the purposes of chapter 171 of title 28, relating to
				tort claims. Such a person who is not otherwise employed by the Federal
				Government shall not be considered to be a Federal employee for any other
				purpose by reason of the provision of such services.
									273.Students;
				selection; obligation
								(a)Student
				selection
									(1)In
				generalMedical, dental, physician assistant, pharmacy,
				behavioral and mental health, public health, and nursing students at the Track
				shall be selected under procedures prescribed by the Surgeon General. In so
				prescribing, the Surgeon General shall consider the recommendations of the
				National Health Workforce Commission.
									(2)PriorityIn
				developing admissions procedures under paragraph (1), the Surgeon General shall
				ensure that such procedures give priority to applicant medical, dental,
				physician assistant, pharmacy, behavioral and mental health, public health, and
				nursing students from rural communities and underrepresented minorities.
									(b)Contract and
				service obligation
									(1)ContractUpon
				being admitted to the Track, a medical, dental, physician assistant, pharmacy,
				behavioral and mental health, public health, or nursing student shall enter
				into a written contract with the Surgeon General that shall contain—
										(A)an agreement
				under which—
											(i)subject to
				subparagraph (B), the Surgeon General agrees to provide the student with
				tuition (or tuition remission) and a student stipend (described in paragraph
				(2)) in each school year for a period of years (not to exceed 4 school years)
				determined by the student, during which period the student is enrolled in the
				Track at an affiliated or other participating health professions institution
				pursuant to an agreement between the Track and such institution; and
											(ii)subject to
				subparagraph (B), the student agrees—
												(I)to accept the
				provision of such tuition and student stipend to the student;
												(II)to maintain
				enrollment at the Track until the student completes the course of study
				involved;
												(III)while enrolled
				in such course of study, to maintain an acceptable level of academic standing
				(as determined by the Surgeon General);
												(IV)if pursuing a
				degree from a school of medicine or osteopathic medicine, dental, public
				health, or nursing school or a physician assistant, pharmacy, or behavioral and
				mental health professional program, to complete a residency or internship in a
				specialty that the Surgeon General determines is appropriate; and
												(V)to serve for a
				period of time (referred to in this part as the period of obligated
				service) within the Commissioned Corps of the Public Health Service
				equal to 2 years for each school year during which such individual was enrolled
				at the College, reduced as provided for in paragraph (3);
												(B)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this part and any obligation of the student which is conditioned
				thereon, is contingent upon funds being appropriated to carry out this
				part;
										(C)a statement of
				the damages to which the United States is entitled for the student’s breach of
				the contract; and
										(D)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with the provisions of this part.
										(2)Tuition and
				student stipend
										(A)Tuition
				remission ratesThe Surgeon General, based on the recommendations
				of the National Health Workforce Commission established under section 411 of
				the Affordable Health Choices Act, shall establish Federal tuition remission
				rates to be used by the Track to provide reimbursement to affiliated and other
				participating health professions institutions for the cost of educational
				services provided by such institutions to Track students. The agreement entered
				into by such participating institutions under paragraph (1)(A)(i) shall contain
				an agreement to accept as payment in full the established remission rate under
				this subparagraph.
										(B)StipendThe
				Surgeon General, based on the recommendations of the National Health Workforce
				Commission, shall establish and update Federal stipend rates for payment to
				students under this part.
										(3)Reductions in
				the period of obligated serviceThe period of obligated service
				under paragraph (1)(A)(ii)(V) shall be reduced—
										(A)in the case of a
				student who elects to participate in a high-needs speciality residency (as
				determined by the National Health Workforce Commission), by 3 months for each
				year of such participation (not to exceed a total of 12 months); and
										(B)in the case of a
				student who, upon completion of their residency, elects to practice in a
				Federal medical facility (as defined in section 781(e)) that is located in a
				health professional shortage area (as defined in section 332), by 3 months for
				year of full-time practice in such a facility (not to exceed a total of 12
				months).
										(c)Second 2 years
				of serviceDuring the third and fourth years in which a medical,
				dental, physician assistant, pharmacy, behavioral and mental health, public
				health, or nursing student is enrolled in the Track, training should be
				designed to prioritize clinical rotations in Federal medical facilities in
				health professional shortage areas, and emphasize a balance of hospital and
				community-based experiences, and training within interdisciplinary
				teams.
								(d)Dentist,
				physician assistant, pharmacist, behavioral and mental health professional,
				public health professional, and nurse trainingThe Surgeon
				General shall establish provisions applicable with respect to dental, physician
				assistant, pharmacy, behavioral and mental health, public health, and nursing
				students that are comparable to those for medical students under this section,
				including service obligations, tuition support, and stipend support. The
				Surgeon General shall give priority to health professions training institutions
				that train medical, dental, physician assistant, pharmacy, behavioral and
				mental health, public health, and nursing students for some significant period
				of time together, but at a minimum have a discrete and shared core
				curriculum.
								(e)Elite Federal
				disaster teamsThe Surgeon General, in consultation with the
				Secretary, the Director of the Centers for Disease Control and Prevention, and
				other appropriate military and Federal government agencies, shall develop
				criteria for the appointment of highly qualified Track faculty, medical,
				dental, physician assistant, pharmacy, behavioral and mental health, public
				health, and nursing students, and graduates to elite Federal disaster
				preparedness teams to train and to respond to public health emergencies,
				natural disasters, bioterrorism events, and other emergencies.
								(f)Student dropped
				from Track in affiliate schoolA medical, dental, physician
				assistant, pharmacy, behavioral and mental health, public health, or nursing
				student who, under regulations prescribed by the Surgeon General, is dropped
				from the Track in an affiliated school for deficiency in conduct or studies, or
				for other reasons, shall be liable to the United States for all tuition and
				stipend support provided to the student.
								274.FundingBeginning with fiscal year 2010, the
				Secretary shall transfer from the Public Health and Social Services Emergency
				Fund such sums as may be necessary to carry out this
				part.
							.
				ESupporting the
			 Existing Health Care Workforce
				451.Centers of
			 excellenceSection 736 of the
			 Public Health Service Act (42 U.S.C. 293) is amended by striking subsection (h)
			 and inserting the following:
					
						(h)Formula for
				Allocations
							(1)AllocationsBased
				on the amount appropriated under subsection (i) for a fiscal year, the
				following subparagraphs shall apply as appropriate:
								(A)In
				generalIf the amounts appropriated under subsection (i) for a
				fiscal year are $24,000,000 or less—
									(i)the Secretary
				shall make available $12,000,000 for grants under subsection (a) to health
				professions schools that meet the conditions described in subsection (c)(2)(A);
				and
									(ii)and available
				after grants are made with funds under clause (i), the Secretary shall make
				available—
										(I)60 percent of
				such amount for grants under subsection (a) to health professions schools that
				meet the conditions described in paragraph (3) or (4) of subsection (c)
				(including meeting the conditions under subsection (e)); and
										(II)40 percent of
				such amount for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(5).
										(B)Funding in
				excess of $24,000,000If amounts appropriated under subsection
				(i) for a fiscal year exceed $24,000,000 but are less than $30,000,000—
									(i)80 percent of
				such excess amounts shall be made available for grants under subsection (a) to
				health professions schools that meet the requirements described in paragraph
				(3) or (4) of subsection (c) (including meeting conditions pursuant to
				subsection (e)); and
									(ii)20 percent of
				such excess amount shall be made available for grants under subsection (a) to
				health professions schools that meet the conditions described in subsection
				(c)(5).
									(C)Funding in
				excess of $30,000,000If amounts appropriated under subsection
				(i) for a fiscal year exceed $30,000,000 but are less than $40,000,000, the
				Secretary shall make available—
									(i)not less than
				$12,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(2)(A);
									(ii)not less than
				$12,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in paragraph (3) or (4) of subsection (c)
				(including meeting conditions pursuant to subsection (e));
									(iii)not less than
				$6,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(5); and
									(iv)after grants are
				made with funds under clauses (i) through (iii), any remaining excess amount
				for grants under subsection (a) to health professions schools that meet the
				conditions described in paragraph (2)(A), (3), (4), or (5) of subsection
				(c).
									(D)Funding in
				excess of $40,000,000If amounts appropriated under subsection
				(i) for a fiscal year are $40,000,000 or more, the Secretary shall make
				available—
									(i)not less than
				$16,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(2)(A);
									(ii)not less than
				$16,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in paragraph (3) or (4) of subsection (c)
				(including meeting conditions pursuant to subsection (e));
									(iii)not less than
				$8,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(5); and
									(iv)after grants are
				made with funds under clauses (i) through (iii), any remaining funds for grants
				under subsection (a) to health professions schools that meet the conditions
				described in paragraph (2)(A), (3), (4), or (5) of subsection (c).
									(2)No
				limitationNothing in this subsection shall be construed as
				limiting the centers of excellence referred to in this section to the
				designated amount, or to preclude such entities from competing for grants under
				this section.
							(3)Maintenance of
				effort
								(A)In
				generalWith respect to activities for which a grant made under
				this part are authorized to be expended, the Secretary may not make such a
				grant to a center of excellence for any fiscal year unless the center agrees to
				maintain expenditures of non-Federal amounts for such activities at a level
				that is not less than the level of such expenditures maintained by the center
				for the fiscal year preceding the fiscal year for which the school receives
				such a grant.
								(B)Use of Federal
				fundsWith respect to any Federal amounts received by a center of
				excellence and available for carrying out activities for which a grant under
				this part is authorized to be expended, the center shall, before expending the
				grant, expend the Federal amounts obtained from sources other than the grant,
				unless given prior approval from the Secretary.
								(i)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
							(1)$50,000,000 for
				each of the fiscal years 2010 through 2015; and
							(2)and such sums as
				are necessary for each subsequent fiscal
				year.
							.
				452.Health care
			 professionals training for diversity
					(a)Loan repayments
			 and fellowships regarding faculty positionsSection 738(a)(1) of
			 the Public Health Service Act (42 U.S.C. 293b(a)(1)) is amended by striking
			 $20,000 of the principal and interest of the educational loans of such
			 individuals. and inserting $30,000 of the principal and interest
			 of the educational loans of such individuals..
					(b)Scholarships
			 for Disadvantaged StudentsSection 740(a) of such Act (42 U.S.C.
			 293d(a)) is amended by striking $37,000,000 and all that follows
			 through 2002 and inserting $51,000,000 for fiscal year
			 2010, and such sums as may be necessary for each of the fiscal years 2011
			 through 2014.
					(c)Reauthorization
			 for loan repayments and fellowships regarding faculty
			 positionsSection 740(b) of such Act (42 U.S.C. 293d(b)) is
			 amended by striking appropriated and all that follows through
			 the period at the end and inserting appropriated, $5,000,000 for each of
			 the fiscal years 2010 through 2014..
					(d)Reauthorization
			 for Educational Assistance in the Health Professions Regarding Individuals From
			 a Disadvantaged BackgroundSection 740(c) of such Act (42 U.S.C.
			 293d(c)) is amended by striking the first sentence and inserting the following:
			 For the purpose of grants and contracts under section 739(a)(1), there
			 is authorized to be appropriated $60,000,000 for fiscal year 2010 and such sums
			 as may be necessary for each of the fiscal years 2011 through
			 2014.
					453.Interdisciplinary,
			 community-based linkages
					(a)Area Health
			 Education CentersSection 751 of the Public Health Service Act
			 (42 U.S.C. 294a) is amended to read as follows:
						
							751.Area health
				education centers
								(a)Establishment
				of awardsThe Secretary shall make awards in accordance with this
				section.
								(b)Infrastructure
				Development Award
									(1)In
				generalThe Secretary shall make awards to eligible entities to
				enable such entities to initiate health care workforce educational programs or
				to continue to carry out comparable programs that are operating at the time the
				award is made by planning, developing, operating, and evaluating of an area
				health education center program.
									(2)Eligible
				entityFor purposes of this subsection, an eligible
				entity means a school of medicine or osteopathic medicine, an
				incorporated consortium of such schools, or the parent institutions of such a
				school. With respect to a State in which no area health education center
				program is in operation, the Secretary may award a grant or contract under
				paragraph (1) to a school of nursing.
									(3)ApplicationAn
				eligible entity desiring to receive an award under this subsection shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
									(4)Use of
				funds
										(A)Required
				activitiesAn eligible entity shall use amounts awarded under a
				grant under paragraph (1) to carry out the following activities:
											(i)Develop and
				implement strategies, in coordination with the applicable one-stop delivery
				system under section 134(c) of the Workforce Investment Act of 1998, to recruit
				individuals from underrepresented minority populations or from disadvantaged or
				rural backgrounds into health professions, and support such individuals in
				attaining such careers.
											(ii)Develop and
				implement strategies to foster and provide community-based training and
				education to individuals seeking careers in health professions within
				underserved areas for the purpose of developing and maintaining a diverse
				health care workforce that is prepared to deliver high-quality care, with an
				emphasis on primary care, in underserved areas or for health disparity
				populations, in collaboration with other Federal and State health care
				workforce development programs, the State workforce agency, and local workforce
				investment boards, and in health care safety net sites.
											(iii)Prepare
				individuals to more effectively provide health services to underserved areas
				and health disparity populations through field placements or preceptorships in
				conjunction with community-based organizations, accredited primary care
				residency training programs, Federally qualified health centers, rural health
				clinics, public health departments, or other appropriate facilities.
											(iv)Conduct and
				participate in interdisciplinary training that involves physicians, physician
				assistants, nurse practitioners, nurse midwives, dentists, psychologists,
				pharmacists, optometrists, community health workers, public and allied health
				professionals, or other health professionals, as practicable.
											(v)Deliver or
				facilitate continuing education and information dissemination programs for
				health care professionals, with an emphasis on individuals providing care in
				underserved areas and for health disparity populations.
											(vi)Propose and
				implement effective program and outcomes measurement and evaluation
				strategies.
											(B)Innovative
				opportunitiesAn eligible entity may use amounts awarded under a
				grant under paragraph (1) to carry out any of the following activities:
											(i)Develop and
				implement innovative curricula in collaboration with community-based accredited
				primary care residency training programs, Federally qualified health centers,
				rural health clinics, behavioral and mental health facilities, public health
				departments, or other appropriate facilities, with the goal of increasing the
				number of primary care physicians and other primary care providers prepared to
				serve in underserved areas and health disparity populations.
											(ii)Coordinate
				community-based participatory research with academic health centers, and
				facilitate rapid flow and dissemination of evidence-based health care
				information, research results, and best practices to improve quality,
				efficiency, and effectiveness of health care and health care systems within
				community settings.
											(iii)Develop and
				implement other strategies to address identified workforce needs and increase
				and enhance the health care workforce in the area served by the area health
				education center program.
											(c)Point of
				service maintenance and enhancement award
									(1)In
				generalThe Secretary shall make awards to eligible entities to
				maintain and improve the effectiveness and capabilities of an existing area
				health education center program, and make other modifications to the program
				that are appropriate due to changes in demographics, needs of the populations
				served, or other similar issues affecting the program.
									(2)Eligible
				entityFor purposes of this subsection, the term eligible
				entity means an entity that has received funds under this section (as
				this section was in effect on the day before the date of enactment of the
				Affordable Health Choices Act), is operating an area health education center
				program, including area health education centers, and has a center or centers
				that are no longer eligible to receive financial assistance under subsection
				(b).
									(3)ApplicationAn
				eligible entity desiring to receive an award under this subsection shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
									(4)Use of
				funds
										(A)Required
				activitiesAn eligible entity shall use amounts awarded under a
				grant under paragraph (1) to carry out the following activities:
											(i)Develop and
				implement strategies in coordination with the applicable one-stop delivery
				system under section 134(c) of the Workforce Investment Act of 1998 to recruit
				individuals from underrepresented minority groups, underserved areas, or with
				rural backgrounds into health care careers, and support such individuals in
				attaining such careers.
											(ii)Develop and
				implement strategies to foster and provide community-based training and
				education to individuals seeking careers in health professions within
				underserved areas for the purpose of developing and maintaining a diverse
				health care workforce that is prepared to deliver high-quality care, with an
				emphasis on primary care, in underserved areas and to health disparity
				populations, in collaboration with other Federal and State health care
				workforce development programs, and in health care safety net sites.
											(iii)Prepare
				individuals to more effectively provide health services to underserved areas or
				health disparity populations through field placements or preceptorships in
				conjunction with community-based organizations, accredited primary care
				residency training programs, Federally qualified health centers, rural health
				clinics, behavioral and mental health facilities, public health departments, or
				other appropriate facilities.
											(iv)Conduct and
				participate in interdisciplinary training that involves physicians, physician
				assistants, nurse practitioners, nurse midwives, dentists, psychologists,
				pharmacists, optometrists, community health workers, public and allied health
				professionals, or other health professionals, as practicable.
											(v)Deliver or
				facilitate continuing education and information dissemination programs for
				health care professionals, with an emphasis on individuals providing care in
				underserved areas and for health disparity populations.
											(vi)Propose and
				implement effective program and outcomes measurement and evaluation
				strategies.
											(B)Innovative
				opportunitiesAn eligible entity shall use amounts awarded under
				a grant under paragraph (1) to carry out at least 1 of the following
				activities:
											(i)Develop
				innovative curricula in collaboration with community-based accredited primary
				care residency training programs, Federally qualified health centers, rural
				health clinics, behavioral and mental health facilities, public health
				departments, or other appropriate facilities, with the goal of increasing the
				number of primary care physicians and other primary care providers prepared to
				serve in underserved areas and health disparity populations.
											(ii)Coordinate
				community-based participatory research with academic health centers, and
				facilitate rapid flow and dissemination of evidence-based health care
				information, research results, and best practices to improve quality,
				efficiency, and effectiveness of health care and health care systems within
				community settings.
											(iii)Develop and
				implement other strategies to address identified workforce needs and increase
				and enhance the health care workforce in the area served by the area health
				education center program.
											(d)Requirements
									(1)Area health
				education center programIn carrying out this section, the
				Secretary shall ensure the following:
										(A)An entity that
				receives an award under this section shall conduct at least 10 percent of
				clinical education required for medical students in community settings that are
				removed from the primary teaching facility of the contracting institution for
				grantees that operate a school of medicine or osteopathic medicine. In States
				in which an entity that receives an award under this section is a nursing
				school or its parent institution, the Secretary shall alternatively ensure
				that—
											(i)the nursing
				school places at least 10 percent of its students in training sites affiliated
				with an area health education center that is remote from the primary teaching
				facility of the school; and
											(ii)the entity
				receiving the award maintains a written agreement with a school of medicine or
				osteopathic medicine to place at least 10 percent of students from that school
				in training sites in the area health education center program area.
											(B)An entity
				receiving funds under subsection (c) does not distribute such funding to a
				center that is eligible to receive funding under subsection (b).
										(2)Area health
				education centerThe Secretary shall ensure that each area health
				education center program includes at least 1 area health education center, and
				that each such center—
										(A)is a public or
				private organization whose structure, governance, and operation is independent
				from the awardee and the parent institution of the awardee;
										(B)is not a school
				of medicine or osteopathic medicine, the parent institution of such a school,
				or a branch campus or other subunit of a school of medicine or osteopathic
				medicine or its parent institution, or a consortium of such entities;
										(C)designates an
				underserved area or population to be served by the center which is in a
				location removed from the main location of the teaching facilities of the
				schools participating in the program with such center and does not duplicate,
				in whole or in part, the geographic area or population served by any other
				center;
										(D)fosters
				networking and collaboration among communities and between academic health
				centers and community-based centers;
										(E)serves
				communities with a demonstrated need of health professionals in partnership
				with academic medical centers;
										(F)addresses the
				health care workforce needs of the communities served in coordination with the
				public workforce investment system; and
										(G)has a
				community-based governing or advisory board that reflects the diversity of the
				communities involved.
										(e)Matching
				fundsWith respect to the costs of operating a program through a
				grant under this section, to be eligible for financial assistance under this
				section, an entity shall make available (directly or through contributions from
				State, county or municipal governments, or the private sector) recurring
				non-Federal contributions in cash or in kind, toward such costs in an amount
				that is equal to not less than 50 percent of such costs. At least 25 percent of
				the total required non-Federal contributions shall be in cash. An entity may
				apply to the Secretary for a waiver of not more than 75 percent of the matching
				fund amount required by the entity for each of the first 3 years the entity is
				funded through a grant under subsection (b).
								(f)LimitationNot
				less than 75 percent of the total amount provided to an area health education
				center program under subsection (b) or (c) shall be allocated to the area
				health education centers participating in the program under this section. To
				provide needed flexibility to newly funded area health education center
				programs, the Secretary may waive the requirement in the sentence for the first
				2 years of a new area health education center program funded under subsection
				(b).
								(g)AwardAn
				award to an entity under this section shall be not less than $250,000 annually
				per area health education center included in the program involved. If amounts
				appropriated to carry out this section are not sufficient to comply with the
				preceding sentence, the Secretary may reduce the per center amount provided for
				in such sentence as necessary, provided the distribution established in
				subsection (k)(2) is maintained.
								(h)Project
				Terms
									(1)In
				generalExcept as provided in paragraph (2), the period during
				which payments may be made under an award under subsection (b) may not
				exceed—
										(A)in the case of a
				program, 12 years; or
										(B)in the case of a
				center within a program, 6 years.
										(2)ExceptionThe
				periods described in paragraph (1) shall not apply to programs receiving point
				of service maintenance and enhancement awards under subsection (c) to maintain
				existing centers and activities.
									(i)Inapplicability
				of ProvisionNotwithstanding any other provision of this title,
				section 791(a) shall not apply to an area health education center funded under
				this section.
								(j)Authorization
				of appropriations
									(1)In
				generalThere is authorized to be appropriated to carry out this
				section $125,000,000 for each of the fiscal years 2010 through 2014.
									(2)RequirementsOf
				the amounts appropriated for a fiscal year under paragraph (1)—
										(A)not more than 35
				percent shall be used for awards under subsection (b);
										(B)not less than 60
				percent shall be used for awards under subsection (c);
										(C)not more than 1
				percent shall be used for grants and contracts to implement outcomes evaluation
				for the area health education centers; and
										(D)not more than 4
				percent shall be used for grants and contracts to provide technical assistance
				to entities receiving awards under this section.
										(3)Carryover
				fundsAn entity that receives an award under this section may
				carry over funds from 1 fiscal year to another without obtaining approval from
				the Secretary. In no case may any funds be carried over pursuant to the
				preceding sentence for more than 3 years.
									(k)Sense of
				CongressIt is the sense of the Congress that every State have an
				area health education center program in effect under this
				section.
								.
					(b)Continuing
			 educational support for health professionals serving in underserved
			 communitiesPart D of title VII of the Public Health Service Act
			 (42 U.S.C. 294 et seq.) is amended by striking section 752 and inserting the
			 following:
						
							752.Continuing
				educational support for health professionals serving in underserved
				communities
								(a)In
				GeneralThe Secretary shall make grants to, and enter into
				contracts with, eligible entities to improve health care, increase retention,
				increase representation of minority faculty members, enhance the practice
				environment, and provide information dissemination and educational support to
				reduce professional isolation through the timely dissemination of research
				findings using relevant resources.
								(b)Eligible
				EntitiesFor purposes of this section, the term eligible
				entity means an entity described in section 799(b).
								(c)ApplicationAn
				eligible entity desiring to receive an award under this section shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(d)Use of
				FundsAn eligible entity shall use amounts awarded under a grant
				or contract under this section to provide innovative supportive activities to
				enhance education through distance learning, continuing educational activities,
				collaborative conferences, and electronic and telelearning activities, with
				priority for primary care.
								(e)AuthorizationThere
				is authorized to be appropriated to carry out this section $5,000,000 for each
				of the fiscal years 2010 through 2014, and such sums as may be necessary for
				each subsequent fiscal
				year.
								.
					454.Workforce
			 diversity grantsSection 821
			 of the Public Health Service Act (42 U.S.C. 296m) is amended—
					(1)in subsection (a)—
						(A)by striking
			 The Secretary may and inserting the following:
							
								(1)AuthorityThe
				Secretary
				may
								;
						(B)by striking
			 pre-entry preparation, and retention activities and inserting
			 the following: stipends for diploma or associate degree nurses to enter
			 a bridge or degree completion program, student scholarships or stipends for
			 accelerated nursing degree programs, pre-entry preparation, advanced education
			 preparation, and retention activities; and
						(2)in subsection
			 (b)—
						(A)by striking
			 First and all that follows through including the
			 and inserting National Advisory Council on Nurse Education and Practice
			 and consult with nursing associations including the National Coalition of
			 Ethnic Minority Nurse Associations,; and
						(B)by inserting
			 before the period the following: , and other organizations determined
			 appropriate by the Secretary.
						455.Primary care
			 extension programPart P of
			 title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended
			 by section 443, is further amended by adding at the end the following:
					
						399V.Primary care
				extension program
							(a)Establishment,
				purpose and definition
								(1)In
				generalThe Secretary, acting through the Director of the Agency
				for Healthcare Research and Quality, shall establish a Primary Care Extension
				Program.
								(2)PurposeThe
				Primary Care Extension Program shall provide support and assistance to primary
				care providers to educate providers about preventive medicine, health
				promotion, chronic disease management, mental and behavioral health services
				(including substance abuse prevention and treatment services), and
				evidence-based and evidence-informed therapies and techniques, in order to
				enable providers to incorporate such matters into their practice and to improve
				community health by working with community-based health connectors (referred to
				in this section as Health Extension Agents).
								(3)DefinitionsIn
				this section:
									(A)Health
				extension agentThe term Health Extension Agent
				means any local, community-based health worker who facilitates and provides
				assistance to primary care practices by implementing quality improvement or
				system redesign, incorporating the principles of the patient-centered medical
				home to provide high-quality, effective, efficient, and safe primary care and
				to provide guidance to patients in culturally and linguistically appropriate
				ways, and linking practices to diverse health system resources.
									(B)Primary care
				providerThe term primary care provider means a
				clinician who provides integrated, accessible health care services and who is
				accountable for addressing a large majority of personal health care needs,
				including providing preventive and health promotion services for men, women,
				and children of all ages, developing a sustained partnership with patients, and
				practicing in the context of family and community, as recognized by a State
				licensing or regulatory authority, unless otherwise specified in this
				section.
									(b)Grants to
				establish State hubs and local primary care extension agencies
								(1)GrantsThe
				Secretary shall award competitive grants to States for the establishment of
				State- or multistate-level primary care Primary Care Extension Program State
				Hubs (referred to in this section as Hubs).
								(2)Composition of
				hubsA Hub established by a State pursuant to paragraph
				(1)—
									(A)shall consist of,
				at a minimum, the State health department, the entity responsible for
				administering the State Medicaid program (if other than the State health
				department), the State-level entity administering the Medicare program, and the
				departments of 1 or more health professions schools in the State that train
				providers in primary care; and
									(B)may include
				entities such as hospital associations, primary care practice-based research
				networks, health professional societies, State primary care associations, State
				licensing boards, organizations with a contract with the Secretary under
				section 1153 of the Social Security Act, consumer groups, and other appropriate
				entities.
									(c)State and Local
				Activities
								(1)Hub
				activitiesHubs established under a grant under subsection (b)
				shall—
									(A)submit to the
				Secretary a plan to coordinate functions with quality improvement organizations
				and area health education centers if such entities are members of the Hub not
				described in subsection (b)(2)(A);
									(B)contract with a
				county- or local-level entity that shall serve as the Primary Care Extension
				Agency to administer the services described in paragraph (2);
									(C)organize and
				administer grant funds to county- or local-level Primary Care Extension
				Agencies that serve a catchment area, as determined by the State; and
									(D)organize
				State-wide or multistate networks of local-level Primary Care Extension
				Agencies to share and disseminate information and practices.
									(2)Local primary
				care extension agency activities
									(A)Required
				activitiesPrimary Care Extension Agencies established by a Hub
				under paragraph (1) shall—
										(i)assist primary
				care providers to implement a patient-centered medical home to improve the
				accessibility, quality, and efficiency of primary care services;
										(ii)develop and
				support primary care learning communities to enhance the dissemination of
				research findings for evidence-based practice, assess implementation of
				practice improvement, share best practices, and involve community clinicians in
				the generation of new knowledge and identification of important questions for
				research;
										(iii)participate in
				a national network of Primary Care Extension Hubs and propose how the Primary
				Care Extension Agency will share and disseminate lessons learned and best
				practices; and
										(iv)develop a plan
				for financial sustainability involving State, local, and private contributions,
				to provide for the reduction in Federal funds that is expected after an initial
				6-year period of program establishment, infrastructure development, and
				planning.
										(B)Discretionary
				activitiesPrimary Care Extension Agencies established by a Hub
				under paragraph (1) may—
										(i)provide technical
				assistance, training, and organizational support for community health teams
				established under section 212 of the Affordable Health Choices Act;
										(ii)collect data and
				provision of primary care provider feedback from standardized measurements of
				processes and outcomes to aid in continuous performance improvement;
										(iii)collaborate
				with local health departments, community health centers, tribes and tribal
				entities, and other community agencies to identify community health priorities
				and local health workforce needs, and participate in community-based efforts to
				address the social and primary determinants of health, strengthen the local
				primary care workforce, and eliminate health disparities;
										(iv)develop measures
				to monitor the impact of the proposed program on the health of practice
				enrollees and of the wider community served; and
										(v)participate in
				other activities, as determined appropriate by the Secretary.
										(d)Federal program
				administration
								(1)Grants;
				typesGrants awarded under subsection (b) shall be—
									(A)program grants,
				that are awarded to State or multistate entities that submit fully-developed
				plans for the implementation of a Hub, for a period of 6 years; or
									(B)planning grants,
				that are awarded to State or multistate entities with the goal of developing a
				plan for a Hub, for a period of 2 years.
									(2)ApplicationsTo
				be eligible for a grant under subsection (b), a State or multistate entity
				shall submit to the Secretary an application, at such time, in such manner, and
				containing such information as the Secretary may require.
								(3)EvaluationA
				State that receives a grant under subsection (b) shall be evaluated at the end
				of the grant period by an evaluation panel appointed by the Secretary.
								(4)Continuing
				supportAfter the sixth year in which assistance is provided to a
				State under a grant awarded under subsection (b), the State may receive
				additional support under this section if the State program has received
				satisfactory evaluations with respect to program performance and the merits of
				the State sustainability plan, as determined by the Secretary.
								(5)LimitationA
				State shall not use in excess of 10 percent of the amount received under a
				grant to carry out administrative activities under this section. Funds awarded
				pursuant to this section shall not be used for funding direct patient
				care.
								(e)Requirements on
				the SecretaryIn carrying out this section, the Secretary shall
				consult with the heads of other Federal agencies with demonstrated experience
				and expertise in health care and preventive medicine, such as the Centers for
				Disease Control and Prevention, the Substance Abuse and Mental Health
				Administration, the Health Resources and Services Administration, the National
				Institutes of Health, the Office of the National Coordinator for Health
				Information Technology, the Indian Health Service, the Agricultural Cooperative
				Extension Service of the Department of Agriculture, and other entities, as the
				Secretary determines appropriate.
							(f)Authorization
				of AppropriationsTo awards grants as provided in subsection (d),
				there are authorized to be appropriated $120,000,000 for each of fiscal years
				2011 and 2012, and such sums as may be necessary to carry out this section for
				each of fiscal years 2013 through
				2014.
							.
				456.Definition of
			 economic hardshipSection
			 435(o) of the Higher Education Act of 1965 (20 U.S.C. 1085(o)) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (A)(ii), by striking or after the semicolon;
						(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
						(C)by inserting
			 after subparagraph (A) the following:
							
								(B)such borrower is
				working full-time and has a Federal educational debt burden that equals or
				exceeds 20 percent of such borrower’s adjusted gross income, and the difference
				between such borrower’s adjusted gross income minus such burden is less than
				220 percent of the greater of—
									(i)the annual
				earnings of an individual earning the minimum wage under section 6 of the Fair
				Labor Standards Act of 1938; or
									(ii)150 percent of
				the poverty line, as defined under section 673(2) of the Community Services
				Block Grant Act, applicable to such borrower's family size;
				or
									; and
						(2)in paragraph (2),
			 by striking (1)(B) and inserting (1)(C).
					FGeneral
			 Provisions
				461.Reports
					(a)Reports by
			 Secretary of Health and Human ServicesOn an annual basis, the
			 Secretary of Health and Human Services shall submit to the appropriate
			 Committees of Congress a report on the activities carried out under the
			 amendments made by this title, and the effectiveness of such activities.
					(b)Reports by
			 recipients of fundsThe Secretary of Health and Human Services
			 may require, as a condition of receiving funds under the amendments made by
			 this title, that the entity receiving such award submit to such Secretary such
			 reports as the such Secretary may require on activities carried out with such
			 award, and the effectiveness of such activities.
					VPreventing fraud
			 and abuse
			AEstablishment of
			 New Health and Human Services and Department of Justice Health Care Fraud
			 Positions
				501.Health and
			 Human Services Senior AdvisorPart C of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg-91 et seq.) is amended—
					(1)by redesignating section 2792 as section
			 2796; and
					(2)by inserting after section 2791, the
			 following:
						
							2792.Senior
				Advisor for Health Care Fraud
								(a)EstablishmentThe
				Secretary shall appoint an individual to serve as the Senior Advisor for Health
				Care Fraud (referred to in this section as the Senior Advisor)
				within the Office of the Deputy Secretary. The Senior Advisory shall be the
				principal advisor on policy and program development and oversight with respect
				to—
									(1)the detection and
				prevention of health care fraud, waste, and abuse involving public health
				insurance coverage and private health insurance coverage; and
									(2)the coordination
				of anti-fraud efforts within the Department of Health and Human Services and
				with the Inspector General, the Department of Justice, other Federal agencies
				as appropriate, State and local law enforcement, State regulatory agencies, and
				private health insurance coverage.
									(b)RequirementsThe
				Senior Advisor shall—
									(1)be an officer or
				employee of the Department of Health and Human Services designated by the
				Secretary for purposes of this section from among the career officers and
				employees of the Department who have the experience and expertise necessary to
				carry out the duties specified in subsection (a); or
									(2)be an individual
				hired by the Secretary from the private sector from among individuals in the
				private sector who have the experience and expertise necessary to carry out the
				duties specified in subsection (a).
									(c)DefinitionIn
				this section, the term public health insurance coverage means
				coverage—
									(1)provided under
				title XVIII, XIX, or XXI of the Social Security Act;
									(2)provided under
				the veteran's health care program under chapter 17 of title 38, United States
				Code;
									(3)provided through
				the Indian Health Service;
									(4)under the TRICARE
				program under chapter 55 of title 10, United States Code; and
									(5)under the Federal
				Employees Health Benefits Program under chapter 89 of title 5, United States
				Code.
									.
					502.Department of
			 Justice PositionChapter 41 of
			 title 28, United States Code, is amended by adding at the end the
			 following:
					
						614.Senior Counsel
				for Health Care Fraud EnforcementThe Attorney General shall appoint an
				individual to serve as the Senior Counsel for Health Care Fraud Enforcement
				(referred to in this section as the Senior Counsel) within the
				Office of the Deputy Attorney General to serve as the principal advisor to the
				Attorney General on policy and program development and oversight with respect
				to—
							(1)the investigation
				and prosecution of health care fraud and abuse involving public and private
				health insurance coverage (as defined in section 2791 of the Public Health
				Service Act); and
							(2)the coordination
				of such efforts within the Department of Justice and with the Inspector
				General, the Department of Health and Human Services, other Federal agencies as
				appropriate, State and local law enforcement, State regulatory agencies, and
				private health insurance
				coverage.
							.
				503.Reports to
			 Congress
					(a)ReportsThe
			 Senior Advisor for Health Care Fraud appointed under section 2792 of the Public
			 Health Service Act and the Senior Counsel for Health Care Fraud Enforcement
			 appointed under section 614 of title 28, United States Code, shall annually
			 report to the Committee On Health, Education, Labor, and Pensions and the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives regarding the detection and prevention of health care
			 fraud, waste, and abuse involving public health insurance and private health
			 insurance coverage.
					(b)DefinitionIn
			 this section, the term public health insurance coverage means
			 coverage—
						(1)provided under
			 title XVIII, XIX, or XXI of the Social Security Act;
						(2)provided under
			 the veteran's health care program under chapter 17 of title 38, United States
			 Code;
						(3)provided through
			 the Indian Health Service;
						(4)under the TRICARE
			 program under chapter 55 of title 10, United States Code; and
						(5)under the Federal
			 Employees Health Benefits Program under chapter 89 of title 5, United States
			 Code.
						504.Fraud, waste,
			 and abuse commission
					(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the President
			 shall establish a commission to be composed of representatives appointed by the
			 President from insurers, employers, health care providers, anti-fraud
			 organizations, consumers and patient groups, and Federal officials to review
			 Federal health care programs and private health insurance with respect to
			 policies and procedures to eliminate fraud, waste, and abuse under such
			 programs and to more effectively align public and private sector efforts to
			 combat fraud, waste, and abuse.
					(b)Period of
			 reviewThe commission under subsection (a) shall review the
			 programs involved for a period of 2 years following the date on which such
			 commission is established.
					(c)ReportNot
			 later than 3 years after the date on which the commission under subsection (a)
			 is established, the commission shall submit to the Committee on Health,
			 Education, Labor, and Pensions and the Committee on Finance of the Senate and
			 the Committee on Ways and Means and the Committee on Energy and Commerce of the
			 House of Representatives a report concerning the review conducted under such
			 subsection. Such report shall include recommendations for modify such programs
			 and other recommendations to better coordinate public and private efforts to
			 combat fraud and abuse.
					(d)CooperationThe
			 President shall direct Federal officials to cooperate in the activities of the
			 commission under this section. Commissioners shall have experience in fighting
			 waste, fraud or abuse in the public and private sectors.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $5,000,000.
					BHealth Care
			 Program Integrity Coordinating Council
				511.EstablishmentPart C of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg-91 et seq.), as amended by section 501, is further
			 amended by inserting after section 2793, the following:
					
						2794.Health Care
				Program Integrity Coordinating Council
							(a)EstablishmentThere
				is established a council to be known as the Health Care Program
				Integrity Coordinating Council (referred to in this section as the
				Council).
							(b)MembershipThe
				Council shall be composed of—
								(1)the Secretary of
				Health and Human Services;
								(2)the Attorney
				General;
								(3)the Inspector
				General for the Department of Health and Human Services;
								(4)the Secretary of
				Labor;
								(5)the Secretary of
				Defense;
								(6)the Director of
				the Office of Personnel Management;
								(7)the Under
				Secretary for Health for the Veterans Health Administration of the Department
				of Veterans Affairs;
								(8)the Commissioner
				of the Social Security Administration;
								(9)the President of
				the National Association of Insurance Commissioners;
								(10)the President of
				the National Association of Medicaid Fraud Control Units;
								(11)the Comptroller
				General of the United States;
								(12)the Inspector
				General of the Department of Labor;
								(13)the Inspector
				General of the Department of Defense;
								(14)the Inspector
				General of the Department of Veterans Affairs;
								(15)the Inspector
				General of the Department of Justice;
								(16)the chairperson
				and ranking member of relevant committees of jurisdiction of the Senate and the
				House of Representatives; and
								(17)any other
				member, the appointment of whom a majority of the members of the Council
				determines is necessary to carry out this title, except that an individual who
				is a representative of an entity subject to regulation under such Act shall not
				be appointed under this subparagraph.
								(c)DutiesThe Council shall—
								(1)not later than 6
				months after the date of enactment of this section, develop a strategic plan
				for improving the coordination and information sharing among Federal agencies,
				State agencies, and private health insurance coverage with respect to the
				prevention, detection, and control of fraud, waste, and abuse, including fraud
				and abuse of consumers of the health care program or private health insurance
				issuers;
								(2)annually submit
				to Congress a report on actions taken to implement the strategic plan required
				under paragraph (1);
								(3)in carrying out
				the responsibilities identified under paragraph (1), evaluate ways to ensure
				that private health insurance coverage is included in investigative and data
				sharing programs, to the maximum extent feasible, with adequate protection
				provided for law enforcement-related data that is sensitive because of concerns
				for the identities of criminal subjects or targets, and that recognizes that
				private coverage may be responsible for fraud, waste, and abuse of public and
				policyholder funds;
								(4)not later than 12
				months after the date of enactment of this section, develop and issue
				guidelines for purposes of carrying out the strategic plan under paragraph (1),
				recognizing that fraudulent activity in the health care system can affect both
				public and private sector health insurance coverage, and that the prevention,
				detection, investigation, and prosecution of fraud against private health
				insurance coverage is integral to the overall effort to combat health care
				fraud;
								(5)at least once
				during every 5-year period, update the strategic plan issued pursuant to
				paragraph (1) and the guidelines issued pursuant to paragraph (4);
								(6)develop
				recommendations, in consultation with the Office of Management and Budget, for
				measures to estimate the amount of fraud, waste, and abuse in connection with
				public and private health insurance coverage, and the annual savings resulting
				from specific program integrity measures;
								(7)identify
				improvements needed for purposes of information-sharing systems and activities
				used in implementing the strategic plan under paragraph (1); and
								(8)establish a
				consultative panel composed of representatives of the private sector health
				insurance industry and consult with this panel in the formulation of Council
				recommendations.
								(d)ExemptionsThe
				Council shall be exempt from—
								(1)sections 553,
				556, and 557 of title 5, United States Code, in the issuance of guidelines
				pursuant to subsection (c)(4); and
								(2)the Federal
				Advisory Committee Act (5 U.S.C. app.) in order to protect against the release
				of information which might undermine Federal, State, or local health care fraud
				control efforts.
								(e)Public
				participationThe Council shall provide for reasonable public
				participation in matters before the Council to the extent that such
				participation would not compromise the Council’s, or any other Federal, State,
				or local government entity’s, efforts to control health care fraud and
				abuse.
							.
				CFalse Statements
			 and Representations
				521.Prohibition on
			 false statements and representations
					(a)ProhibitionPart
			 5 of subtitle B of title I of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1131 et seq.) is amended by adding at the end the
			 following:
						
							519.Prohibition on
				false statements and representationsNo person, in connection with a plan or
				other arrangement that is multiple employer welfare arrangement described in
				section 3(40), shall make a false statement or false representation of fact,
				knowing it to be false, in connection with the marketing or sale of such plan
				or arrangement, to any employee, any member of an employee organization, any
				beneficiary, any employer, any employee organization, the Secretary, or any
				State, or the representative or agent of any such person, State, or the
				Secretary, concerning—
								(1)the financial
				condition or solvency of such plan or arrangement;
								(2)the benefits
				provided by such plan or arrangement;
								(3)the regulatory
				status of such plan or other arrangement under any Federal or State law
				governing collective bargaining, labor management relations, or intern union
				affairs; or
								(4)the regulatory
				status of such plan or other arrangement regarding exemption from state
				regulatory authority under this Act.
								This section
				shall not apply to any plan or arrangement that does not fall within the
				meaning of the term multiple employer welfare arrangement under
				section
				3(40(A)..
					(b)Criminal
			 penaltiesSection 501 of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1131) is amended—
						(1)by inserting
			 (a) before Any person; and
						(2)by adding at the
			 end the following:
							
								(b)Any person that
				violates section 519 shall upon conviction be imprisoned not more than 10 years
				or fined under title 18, United States Code, or
				both.
								.
						(c)Conforming
			 amendmentThe table of sections for part 5 of subtitle B of title
			 I of the Employee Retirement Income Security Act of 1974 is amended by adding
			 at the end the following:
						
							
								Sec. 519. Prohibition on false
				statement and
				representations.
							
							.
					DFederal health
			 care offense
				531.Clarifying
			 definitionSection 24(a)(2) of
			 title 18, United States Code, is amended by inserting or section 411,
			 518, or 511 of the Employee Retirement Income Security Act of 1974,
			 after 1954 of this title.
				EUniformity in
			 fraud and abuse reporting
				541.Development of
			 model uniform report formPart
			 C of title XXVII of the Public Health Service Act (42 U.S.C. 300gg-91 et seq.),
			 as amended by section 511, is further amended by inserting after section 2794,
			 the following:
					
						2795.Uniform Fraud
				and Abuse Referral FormatThe
				Secretary shall request the National Association of Insurance Commissioners to
				develop a model uniform report form for private health insurance issuer seeking
				to refer suspected fraud and abuse to State insurance departments or other
				responsible State agencies for investigation. The Secretary shall request that
				the National Association of Insurance Commissioners develop recommendations for
				uniform reporting standards for such
				referrals.
						.
				FApplicability of
			 State law to combat fraud and abuse
				551.Applicability
			 of State law to combat fraud and abuse
					(a)In
			 generalPart 5 of subtitle B
			 of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1131 et seq.), as amended by section 521, is further amended by adding at the
			 end the following:
						
							520.Applicability
				of State law to combat fraud and abuseThe Secretary may, for the purpose of
				identifying, preventing, or prosecuting fraud and abuse, adopt regulatory
				standards establishing, or issue an order relating to a specific person
				establishing, that a person engaged in the business of providing insurance
				through a multiple employer welfare arrangement described in section 3(40) is
				subject to the laws of the States in which such person operates which regulate
				insurance in such State, notwithstanding section 514(b)(6) of this Act or the
				Liability Risk Retention Act of 1986, and regardless of whether the law of the
				State is otherwise preempted under any of such provisions. This section shall
				not apply to any plan or arrangement that does not fall within the meaning of
				the term multiple employer welfare arrangement under section
				3(40(A).
							.
					(b)Conforming
			 amendmentThe table of sections for part 5 of subtitle B of title
			 I of the Employee Retirement Income Security Act of 1974, as amended by section
			 521, is further amended by adding at the end the following:
						
							
								Sec. 520. Applicability of
				State law to combat fraud and
				abuse.
							
							.
					GEnabling the
			 Department of Labor to issue administrative summary cease and desist orders and
			 summary seizures orders against plans that are in financially hazardous
			 condition
				561.Enabling the
			 Department of Labor to issue administrative summary cease and desist orders and
			 summary seizures orders against plans that are in financially hazardous
			 condition
					(a)In
			 generalPart 5 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1131 et seq.), as amended by
			 section 551, is further amended by adding at the end the following:
						
							521.Administrative
				summary cease and desist orders and summary seizure orders against multiple
				employer welfare arrangements in financially hazardous condition
								(a)In
				generalThe Secretary may issue a cease and desist (ex parte)
				order under this title if it appears to the Secretary that the alleged conduct
				of a multiple employer welfare arrangement described in section 3(40), other
				than a plan or arrangement described in subsection (g), is fraudulent, or
				creates an immediate danger to the public safety or welfare, or is causing or
				can be reasonably expected to cause significant, imminent, and irreparable
				public injury.
								(b)HearingA
				person that is adversely affected by the issuance of a cease and desist order
				under subsection (a) may request a hearing by the Secretary regarding such
				order. The Secretary may require that a proceeding under this section,
				including all related information and evidence, be conducted in a confidential
				manner.
								(c)Burden of
				proofThe burden of proof in any hearing conducted under
				subsection (b) shall be on the party requesting the hearing to show cause why
				the cease and desist order should be set aside.
								(d)DeterminationBased
				upon the evidence presented at a hearing under subsection (b), the cease and
				desist order involved may be affirmed, modified, or set aside by the Secretary
				in whole or in part.
								(e)SeizureThe
				Secretary may issue a summary seizure order under this title if it appears that
				a multiple employer welfare arrangement is in a financially hazardous
				condition.
								(f)RegulationsThe
				Secretary may promulgate such regulations or other guidance as may be necessary
				or appropriate to carry out this section.
								(g)ExceptionThis
				section shall not apply to any plan or arrangement that does not fall within
				the meaning of the term multiple employer welfare arrangement
				under section
				3(40(A).
								.
					(b)Conforming
			 amendmentThe table of sections for part 5 of subtitle B of title
			 I of the Employee Retirement Income Security Act of 1974, as amended by section
			 551, is further amended by adding at the end the following:
						
							
								Sec. 521. Administrative
				summary cease and desist orders and summary seizure orders against health plans
				in financially hazardous
				condition.
							
							.
					HRequiring
			 Multiple Employer Welfare Arrangement (MEWA) plans to file a registration form
			 with the Department of Labor prior to enrolling anyone in the plan
				571.MEWA plan
			 registration with Department of LaborSection 101(g) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1021(g)) is amended—
					(1)by striking Secretary may
			 and inserting Secretary shall; and
					(2)by inserting
			 to register with the Secretary prior to operating in a State and may, by
			 regulation, require such multiple employer welfare arrangements after
			 not group health plans.
					IPermitting
			 evidentiary privilege and confidential communications
				581.Permitting
			 evidentiary privilege and confidential communicationsSection 504 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1134) is amended by adding at the end
			 the following:
					
						(d)The Secretary may
				promulgate a regulation that provides an evidentiary privilege for, and
				provides for the confidentiality of communications between or among, any of the
				following entities or their agents, consultants, or employees:
							(1)A State insurance
				department.
							(2)A State attorney
				general.
							(3)The National
				Association of Insurance Commissioners.
							(4)The Department of
				Labor.
							(5)The Department of
				the Treasury.
							(6)The Department of
				Justice.
							(7)The Department of
				Health and Human Services.
							(8)Any other Federal
				or State authority that the Secretary determines is appropriate for the
				purposes of enforcing the provisions of this title.
							(e)The privilege
				established under subsection (d) shall apply to communications related to any
				investigation, audit, examination, or inquiry conducted or coordinated by any
				of the agencies. A communication that is privileged under subsection (d) shall
				not waive any privilege otherwise available to the communicating agency or to
				any person who provided the information that is
				communicated.
						.
				VIImproving access
			 to innovative medical therapies
			ABiologics price
			 competition and innovation
				601.Short
			 title
					(a)In
			 generalThis subtitle may be
			 cited as the Biologics Price Competition and Innovation Act of
			 2009.
					(b)Sense of the
			 SenateIt is the sense of the Senate that a biosimilars pathway
			 balancing innovation and consumer interests should be established.
					602.Approval
			 pathway for biosimilar biological products
					(a)Licensure
			 of biological products as biosimilar or interchangeableSection
			 351 of the Public Health Service Act (42 U.S.C. 262) is amended—
						(1)in subsection
			 (a)(1)(A), by inserting under this subsection or subsection (k)
			 after biologics license; and
						(2)by adding at
			 the end the following:
							
								(k)Licensure
				of biological products as biosimilar or interchangeable
									(1)In
				generalAny person may submit an application for licensure of a
				biological product under this subsection.
									(2)Content
										(A)In
				general
											(i)Required
				informationAn application submitted under this subsection shall
				include information demonstrating that—
												(I)the
				biological product is biosimilar to a reference product based upon data derived
				from—
													(aa)analytical
				studies that demonstrate that the biological product is highly similar to the
				reference product notwithstanding minor differences in clinically inactive
				components;
													(bb)animal
				studies (including the assessment of toxicity); and
													(cc)a clinical
				study or studies (including the assessment of immunogenicity and
				pharmacokinetics or pharmacodynamics) that are sufficient to demonstrate
				safety, purity, and potency in 1 or more appropriate conditions of use for
				which the reference product is licensed and intended to be used and for which
				licensure is sought for the biological product;
													(II)the biological product and reference
				product utilize the same mechanism or mechanisms of action for the condition or
				conditions of use prescribed, recommended, or suggested in the proposed
				labeling, but only to the extent the mechanism or mechanisms of action are
				known for the reference product;
												(III)the condition or conditions of use
				prescribed, recommended, or suggested in the labeling proposed for the
				biological product have been previously approved for the reference
				product;
												(IV)the route of administration, the dosage
				form, and the strength of the biological product are the same as those of the
				reference product; and
												(V)the facility in which the biological
				product is manufactured, processed, packed, or held meets standards designed to
				assure that the biological product continues to be safe, pure, and
				potent.
												(ii)Determination
				by SecretaryThe Secretary may determine, in the Secretary's
				discretion, that an element described in clause (i)(I) is unnecessary in an
				application submitted under this subsection.
											(iii)Additional
				informationAn application submitted under this
				subsection—
												(I)shall include publicly-available
				information regarding the Secretary’s previous determination that the reference
				product is safe, pure, and potent; and
												(II)may include any additional information in
				support of the application, including publicly-available information with
				respect to the reference product or another biological product.
												(B)InterchangeabilityAn
				application (or a supplement to an application) submitted under this subsection
				may include information demonstrating that the biological product meets the
				standards described in paragraph (4).
										(3)Evaluation
				by SecretaryUpon review of an application (or a supplement to an
				application) submitted under this subsection, the Secretary shall license the
				biological product under this subsection if—
										(A)the Secretary
				determines that the information submitted in the application (or the
				supplement) is sufficient to show that the biological product—
											(i)is biosimilar to
				the reference product; or
											(ii)meets the
				standards described in paragraph (4), and therefore is interchangeable with the
				reference product; and
											(B)the applicant (or
				other appropriate person) consents to the inspection of the facility that is
				the subject of the application, in accordance with subsection (c).
										(4)Safety
				standards for determining interchangeabilityUpon review of an
				application submitted under this subsection or any supplement to such
				application, the Secretary shall determine the biological product to be
				interchangeable with the reference product if the Secretary determines that the
				information submitted in the application (or a supplement to such application)
				is sufficient to show that—
										(A)the
				biological product—
											(i)is biosimilar
				to the reference product; and
											(ii)can be
				expected to produce the same clinical result as the reference product in any
				given patient; and
											(B)for a
				biological product that is administered more than once to an individual, the
				risk in terms of safety or diminished efficacy of alternating or switching
				between use of the biological product and the reference product is not greater
				than the risk of using the reference product without such alternation or
				switch.
										(5)General
				rules
										(A)One
				reference product per applicationA biological product, in an
				application submitted under this subsection, may not be evaluated against more
				than 1 reference product.
										(B)ReviewAn
				application submitted under this subsection shall be reviewed by the division
				within the Food and Drug Administration that is responsible for the review and
				approval of the application under which the reference product is
				licensed.
										(C)Risk
				evaluation and mitigation strategiesThe authority of the
				Secretary with respect to risk evaluation and mitigation strategies under the
				Federal Food, Drug, and Cosmetic Act shall apply to biological products
				licensed under this subsection in the same manner as such authority applies to
				biological products licensed under subsection (a).
										(6)Exclusivity for first interchangeable
				biological productUpon
				review of an application submitted under this subsection relying on the same
				reference product for which a prior biological product has received a
				determination of interchangeability for any condition of use, the Secretary
				shall not make a determination under paragraph (4) that the second or
				subsequent biological product is interchangeable for any condition of use until
				the earlier of—
										(A)1 year after the first commercial marketing
				of the first interchangeable biosimilar biological product to be approved as
				interchangeable for that reference product;
										(B)18 months after—
											(i)a final court decision on all patents in
				suit in an action instituted under subsection (l)(6) against the applicant that
				submitted the application for the first approved interchangeable biosimilar
				biological product; or
											(ii)the dismissal with or without prejudice of
				an action instituted under subsection (l)(6) against the applicant that
				submitted the application for the first approved interchangeable biosimilar
				biological product; or
											(C)(i)42 months after approval of the first
				interchangeable biosimilar biological product if the applicant that submitted
				such application has been sued under subsection (l)(6) and such litigation is
				still ongoing within such 42-month period; or
											(ii)18 months after approval of the first
				interchangeable biosimilar biological product if the applicant that submitted
				such application has not been sued under subsection (l)(6).
											For purposes of this paragraph, the
				term final court decision means a final decision of a court from
				which no appeal (other than a petition to the United States Supreme Court for a
				writ of certiorari) has been or can be taken.(7)Exclusivity
				for reference product
										(A)Effective
				date of biosimilar application approvalApproval of an
				application under this subsection may not be made effective by the Secretary
				until the date that is 12 years after the date on which the reference product
				was first licensed under subsection (a).
										(B)Filing
				periodAn application under this subsection may not be submitted
				to the Secretary until the date that is 4 years after the date on which the
				reference product was first licensed under subsection (a).
										(C)First
				licensureSubparagraphs (A) and (B) shall not apply to a license
				for or approval of—
											(i)a
				supplement for the biological product that is the reference product; or
											(ii)a subsequent
				application filed by the same sponsor or manufacturer of the biological product
				that is the reference product (or a licensor, predecessor in interest, or other
				related entity) for—
												(I)a change (not
				including a modification to the structure of the biological product) that
				results in a new indication, route of administration, dosing schedule, dosage
				form, delivery system, delivery device, or strength; or
												(II)a modification
				to the structure of the biological product that does not result in a change in
				safety, purity, or potency.
												(8)Guidance
				documents
										(A)In
				generalThe Secretary may, after opportunity for public comment,
				issue guidance in accordance, except as provided in subparagraph (B)(i), with
				section 701(h) of the Federal Food, Drug, and Cosmetic Act with respect to the
				licensure of a biological product under this subsection. Any such guidance may
				be general or specific.
										(B)Public
				comment
											(i)In
				generalThe Secretary shall provide the public an opportunity to
				comment on any proposed guidance issued under subparagraph (A) before issuing
				final guidance.
											(ii)Input
				regarding most valuable guidanceThe Secretary shall establish a
				process through which the public may provide the Secretary with input regarding
				priorities for issuing guidance.
											(C)No
				requirement for application considerationThe issuance (or
				non-issuance) of guidance under subparagraph (A) shall not preclude the review
				of, or action on, an application submitted under this subsection.
										(D)Requirement
				for product class-specific guidanceIf the Secretary issues
				product class-specific guidance under subparagraph (A), such guidance shall
				include a description of—
											(i)the criteria
				that the Secretary will use to determine whether a biological product is highly
				similar to a reference product in such product class; and
											(ii)the
				criteria, if available, that the Secretary will use to determine whether a
				biological product meets the standards described in paragraph (4).
											(E)Certain
				product classes
											(i)GuidanceThe
				Secretary may indicate in a guidance document that the science and experience,
				as of the date of such guidance, with respect to a product or product class
				(not including any recombinant protein) does not allow approval of an
				application for a license as provided under this subsection for such product or
				product class.
											(ii)Modification
				or reversalThe Secretary may issue a subsequent guidance
				document under subparagraph (A) to modify or reverse a guidance document under
				clause (i).
											(iii)No effect
				on ability to deny licenseClause (i) shall not be construed to
				require the Secretary to approve a product with respect to which the Secretary
				has not indicated in a guidance document that the science and experience, as
				described in clause (i), does not allow approval of such an application.
											(l)Patents
									(1)Confidential
				access to subsection (k) application
										(A)Application
				of paragraphUnless otherwise agreed to by a person that submits
				an application under subsection (k) (referred to in this subsection as the
				subsection (k) applicant) and the sponsor of the application for
				the reference product (referred to in this subsection as the reference
				product sponsor), the provisions of this paragraph shall apply to the
				exchange of information described in this subsection.
										(B)In
				general
											(i)Provision
				of confidential informationWhen a subsection (k) applicant
				submits an application under subsection (k), such applicant shall provide to
				the persons described in clause (ii), subject to the terms of this paragraph,
				confidential access to the information required to be produced pursuant to
				paragraph (2) and any other information that the subsection (k) applicant
				determines, in its sole discretion, to be appropriate (referred to in this
				subsection as the confidential information).
											(ii)Recipients
				of informationThe persons described in this clause are the
				following:
												(I)Outside
				counselOne or more attorneys designated by the reference product
				sponsor who are employees of an entity other than the reference product sponsor
				(referred to in this paragraph as the outside counsel), provided
				that such attorneys do not engage, formally or informally, in patent
				prosecution relevant or related to the reference product.
												(II)In-house
				counselOne attorney that represents the reference product
				sponsor who is an employee of the reference product sponsor, provided that such
				attorney does not engage, formally or informally, in patent prosecution
				relevant or related to the reference product.
												(iii)Patent owner
				accessA representative of the owner of a patent exclusively
				licensed to a reference product sponsor with respect to the reference product
				and who has retained a right to assert the patent or participate in litigation
				concerning the patent may be provided the confidential information, provided
				that the representative informs the reference product sponsor and the
				subsection (k) applicant of his or her agreement to be subject to the
				confidentiality provisions set forth in this paragraph, including those under
				clause (ii).
											(C)Limitation
				on disclosureNo person that receives confidential information
				pursuant to subparagraph (B) shall disclose any confidential information to any
				other person or entity, including the reference product sponsor employees,
				outside scientific consultants, or other outside counsel retained by the
				reference product sponsor, without the prior written consent of the subsection
				(k) applicant, which shall not be unreasonably withheld.
										(D)Use of
				confidential informationConfidential information shall be used
				for the sole and exclusive purpose of determining, with respect to each patent
				assigned to or exclusively licensed by the reference product sponsor, whether a
				claim of patent infringement could reasonably be asserted if the subsection (k)
				applicant engaged in the manufacture, use, offering for sale, sale, or
				importation into the United States of the biological product that is the
				subject of the application under subsection (k).
										(E)Ownership
				of confidential informationThe confidential information
				disclosed under this paragraph is, and shall remain, the property of the
				subsection (k) applicant. By providing the confidential information pursuant to
				this paragraph, the subsection (k) applicant does not provide the reference
				product sponsor or the outside counsel any interest in or license to use the
				confidential information, for purposes other than those specified in
				subparagraph (D).
										(F)Effect of
				infringement actionIn the event that the reference product
				sponsor files a patent infringement suit, the use of confidential information
				shall continue to be governed by the terms of this paragraph until such time as
				a court enters a protective order regarding the information. Upon entry of such
				order, the subsection (k) applicant may redesignate confidential information in
				accordance with the terms of that order. No confidential information shall be
				included in any publicly-available complaint or other pleading. In the event
				that the reference product sponsor does not file an infringement action by the
				date specified in paragraph (6), the reference product sponsor shall return or
				destroy all confidential information received under this paragraph, provided
				that if the reference product sponsor opts to destroy such information, it will
				confirm destruction in writing to the subsection (k) applicant.
										(G)Rule of
				constructionNothing in this paragraph shall be construed—
											(i)as an
				admission by the subsection (k) applicant regarding the validity,
				enforceability, or infringement of any patent; or
											(ii)as an
				agreement or admission by the subsection (k) applicant with respect to the
				competency, relevance, or materiality of any confidential information.
											(H)Effect of
				violationThe disclosure of any confidential information in
				violation of this paragraph shall be deemed to cause the subsection (k)
				applicant to suffer irreparable harm for which there is no adequate legal
				remedy and the court shall consider immediate injunctive relief to be an
				appropriate and necessary remedy for any violation or threatened violation of
				this paragraph.
										(2)Subsection
				(k) application informationNot
				later than 20 days after the Secretary notifies the subsection (k) applicant
				that the application has been accepted for review, the subsection (k)
				applicant—
										(A)shall provide
				to the reference product sponsor a copy of the application submitted to the
				Secretary under subsection (k), and such other information that describes the
				process or processes used to manufacture the biological product that is the
				subject of such application; and
										(B)may provide
				to the reference product sponsor additional information requested by or on
				behalf of the reference product sponsor.
										(3)List and
				description of patents
										(A)List by
				reference product sponsorNot later than 60 days after the
				receipt of the application and information under paragraph (2), the reference
				product sponsor shall provide to the subsection (k) applicant—
											(i)a list of
				patents for which the reference product sponsor believes a claim of patent
				infringement could reasonably be asserted by the reference product sponsor, or
				by a patent owner that has granted an exclusive license to the reference
				product sponsor with respect to the reference product, if a person not licensed
				by the reference product sponsor engaged in the making, using, offering to
				sell, selling, or importing into the United States of the biological product
				that is the subject of the subsection (k) application; and
											(ii)an
				identification of the patents on such list that the reference product sponsor
				would be prepared to license to the subsection (k) applicant.
											(B)List and
				description by subsection (k)
				applicantNot later than 60 days after receipt of the list under
				subparagraph (A), the subsection (k) applicant—
											(i)may provide
				to the reference product sponsor a list of patents to which the subsection (k)
				applicant believes a claim of patent infringement could reasonably be asserted
				by the reference product sponsor if a person not licensed by the reference
				product sponsor engaged in the making, using, offering to sell, selling, or
				importing into the United States of the biological product that is the subject
				of the subsection (k) application;
											(ii)shall
				provide to the reference product sponsor, with respect to each patent listed by
				the reference product sponsor under subparagraph (A) or listed by the
				subsection (k) applicant under clause (i)—
												(I)a detailed
				statement that describes, on a claim by claim basis, the factual and legal
				basis of the opinion of the subsection (k) applicant that such patent is
				invalid, unenforceable, or will not be infringed by the commercial marketing of
				the biological product that is the subject of the subsection (k) application;
				or
												(II)a statement
				that the subsection (k) applicant does not intend to begin commercial marketing
				of the biological product before the date that such patent expires; and
												(iii)shall
				provide to the reference product sponsor a response regarding each patent
				identified by the reference product sponsor under subparagraph (A)(ii).
											(C)Description
				by reference product sponsorNot later than 60 days after receipt
				of the list and statement under subparagraph (B), the reference product sponsor
				shall provide to the subsection (k) applicant a detailed statement that
				describes, with respect to each patent described in subparagraph (B)(ii)(I), on
				a claim by claim basis, the factual and legal basis of the opinion of the
				reference product sponsor that such patent will be infringed by the commercial
				marketing of the biological product that is the subject of the subsection (k)
				application and a response to the statement concerning validity and
				enforceability provided under subparagraph (B)(ii)(I).
										(4)Patent
				resolution negotiations
										(A)In
				generalAfter receipt by the subsection (k) applicant of the
				statement under paragraph (3)(C), the reference product sponsor and the
				subsection (k) applicant shall engage in good faith negotiations to agree on
				which, if any, patents listed under paragraph (3) by the subsection (k)
				applicant or the reference product sponsor shall be the subject of an action
				for patent infringement under paragraph (6).
										(B)Failure to
				reach agreementIf, within 15 days of beginning negotiations
				under subparagraph (A), the subsection (k) applicant and the reference product
				sponsor fail to agree on a final and complete list of which, if any, patents
				listed under paragraph (3) by the subsection (k) applicant or the reference
				product sponsor shall be the subject of an action for patent infringement under
				paragraph (6), the provisions of paragraph (5) shall apply to the
				parties.
										(5)Patent
				Resolution if no agreement
										(A)Number of
				patentsThe subsection (k) applicant shall notify the reference
				product sponsor of the number of patents that such applicant will provide to
				the reference product sponsor under subparagraph (B)(i)(I).
										(B)Exchange of
				patent lists
											(i)In
				generalOn a date agreed to by the subsection (k) applicant and
				the reference product sponsor, but in no case later than 5 days after the
				subsection (k) applicant notifies the reference product sponsor under
				subparagraph (A), the subsection (k) applicant and the reference product
				sponsor shall simultaneously exchange—
												(I)the list of
				patents that the subsection (k) applicant believes should be the subject of an
				action for patent infringement under paragraph (6); and
												(II)the list of
				patents, in accordance with clause (ii), that the reference product sponsor
				believes should be the subject of an action for patent infringement under
				paragraph (6).
												(ii)Number of
				patents listed by reference product sponsor
												(I)In
				generalSubject to subclause (II), the number of patents listed
				by the reference product sponsor under clause (i)(II) may not exceed the number
				of patents listed by the subsection (k) applicant under clause (i)(I).
												(II)ExceptionIf
				a subsection (k) applicant does not list any patent under clause (i)(I), the
				reference product sponsor may list 1 patent under clause (i)(II).
												(6)Immediate
				patent infringement action
										(A)Action if
				agreement on patent listIf the subsection (k) applicant and the
				reference product sponsor agree on patents as described in paragraph (4), not
				later than 30 days after such agreement, the reference product sponsor shall
				bring an action for patent infringement with respect to each such
				patent.
										(B)Action if
				no agreement on patent listIf the provisions of paragraph (5)
				apply to the parties as described in paragraph (4)(B), not later than 30 days
				after the exchange of lists under paragraph (5)(B), the reference product
				sponsor shall bring an action for patent infringement with respect to each
				patent that is included on such lists.
										(C)Notification
				and publication of complaint
											(i)Notification
				to SecretaryNot later than 30 days after a complaint is served
				to a subsection (k) applicant in an action for patent infringement described
				under this paragraph, the subsection (k) applicant shall provide the Secretary
				with notice and a copy of such complaint.
											(ii)Publication
				by SecretaryThe Secretary shall publish in the Federal Register
				notice of a complaint received under clause (i).
											(7)Newly
				issued or licensed patentsIn the case of a patent that—
										(A)is issued to,
				or exclusively licensed by, the reference product sponsor after the date that
				the reference product sponsor provided the list to the subsection (k) applicant
				under paragraph (3)(A); and
										(B)the reference
				product sponsor reasonably believes that, due to the issuance of such patent, a
				claim of patent infringement could reasonably be asserted by the reference
				product sponsor if a person not licensed by the reference product sponsor
				engaged in the making, using, offering to sell, selling, or importing into the
				United States of the biological product that is the subject of the subsection
				(k) application,
										not later than 30 days after such
				issuance or licensing, the reference product sponsor shall provide to the
				subsection (k) applicant a supplement to the list provided by the reference
				product sponsor under paragraph (3)(A) that includes such patent, not later
				than 30 days after such supplement is provided, the subsection (k) applicant
				shall provide a statement to the reference product sponsor in accordance with
				paragraph (3)(B), and such patent shall be subject to paragraph (8).(8)Notice of
				commercial marketing and preliminary injunction
										(A)Notice of
				commercial marketingThe subsection (k) applicant shall provide
				notice to the reference product sponsor not later than 180 days before the date
				of the first commercial marketing of the biological product licensed under
				subsection (k).
										(B)Preliminary
				injunctionAfter receiving the notice under subparagraph (A) and
				before such date of the first commercial marketing of such biological product,
				the reference product sponsor may seek a preliminary injunction prohibiting the
				subsection (k) applicant from engaging in the commercial manufacture or sale of
				such biological product until the court decides the issue of patent validity,
				enforcement, and infringement with respect to any patent that is—
											(i)included in
				the list provided by the reference product sponsor under paragraph (3)(A) or in
				the list provided by the subsection (k) applicant under paragraph (3)(B);
				and
											(ii)not
				included, as applicable, on—
												(I)the list of
				patents described in paragraph (4); or
												(II)the lists of
				patents described in paragraph (5)(B).
												(C)Reasonable
				cooperationIf the reference product sponsor has sought a
				preliminary injunction under subparagraph (B), the reference product sponsor
				and the subsection (k) applicant shall reasonably cooperate to expedite such
				further discovery as is needed in connection with the preliminary injunction
				motion.
										(9)Limitation
				on declaratory judgment action
										(A)Subsection
				(k) application providedIf a
				subsection (k) applicant provides the application and information required
				under paragraph (2)(A), neither the reference product sponsor nor the
				subsection (k) applicant may, prior to the date notice is received under
				paragraph (8)(A), bring any action under section 2201 of title 28, United
				States Code, for a declaration of infringement, validity, or enforceability of
				any patent that is described in clauses (i) and (ii) of paragraph
				(8)(B).
										(B)Subsequent
				failure to act by subsection (k)
				applicantIf a subsection (k) applicant fails to complete an
				action required of the subsection (k) applicant under paragraph (3)(B)(ii),
				paragraph (5), paragraph (6)(C)(i), paragraph (7), or paragraph (8)(A), the
				reference product sponsor, but not the subsection (k) applicant, may bring an
				action under section 2201 of title 28, United States Code, for a declaration of
				infringement, validity, or enforceability of any patent included in the list
				described in paragraph (3)(A), including as provided under paragraph
				(7).
										(C)Subsection
				(k) application not providedIf
				a subsection (k) applicant fails to provide the application and information
				required under paragraph (2)(A), the reference product sponsor, but not the
				subsection (k) applicant, may bring an action under section 2201 of title 28,
				United States Code, for a declaration of infringement, validity, or
				enforceability of any patent that claims the biological product or a use of the
				biological
				product.
										.
						(b)DefinitionsSection
			 351(i) of the Public Health Service Act (42 U.S.C. 262(i)) is amended—
						(1)by striking In this section, the
			 term biological product means and inserting the
			 following:
							
								In this
			 section:(1)The term biological product
				means
								;
						(2)in paragraph
			 (1), as so designated, by inserting protein (except any chemically
			 synthesized polypeptide), after allergenic product,;
			 and
						(3)by adding at the end the following:
							
								(2)The term biosimilar or
				biosimilarity, in reference to a biological product that is the
				subject of an application under subsection (k), means—
									(A)that the
				biological product is highly similar to the reference product notwithstanding
				minor differences in clinically inactive components; and
									(B)there are no
				clinically meaningful differences between the biological product and the
				reference product in terms of the safety, purity, and potency of the
				product.
									(3)The term
				interchangeable or interchangeability, in reference
				to a biological product that is shown to meet the standards described in
				subsection (k)(4), means that the biological product may be substituted for the
				reference product without the intervention of the health care provider who
				prescribed the reference product.
								(4)The term reference product
				means the single biological product licensed under subsection (a) against which
				a biological product is evaluated in an application submitted under subsection
				(k).
								.
						(c)Conforming
			 amendments relating to patents
						(1)PatentsSection
			 271(e) of title 35, United States Code, is amended—
							(A)in paragraph
			 (2)—
								(i)in
			 subparagraph (A), by striking or at the end;
								(ii)in
			 subparagraph (B), by adding or at the end; and
								(iii)by
			 inserting after subparagraph (B) the following:
									
										(C)(i)with respect to a
				patent that is identified in the list of patents described in section 351(l)(3)
				of the Public Health Service Act (including as provided under section 351(l)(7)
				of such Act), an application seeking approval of a biological product,
				or
											(ii)if the applicant for the application
				fails to provide the application and information required under section
				351(l)(2)(A) of such Act, an application seeking approval of a biological
				product for a patent that could be identified pursuant to section
				351(l)(3)(A)(i) of such Act,
											;
				and
								(iv)in the
			 matter following subparagraph (C) (as added by clause (iii)), by striking
			 or veterinary biological product and inserting ,
			 veterinary biological product, or biological product;
								(B)in paragraph
			 (4)—
								(i)in
			 subparagraph (B), by—
									(I)striking
			 or veterinary biological product and inserting ,
			 veterinary biological product, or biological product; and
									(II)striking
			 and at the end;
									(ii)in
			 subparagraph (C), by—
									(I)striking
			 or veterinary biological product and inserting ,
			 veterinary biological product, or biological product; and
									(II)striking the
			 period and inserting , and;
									(iii)by
			 inserting after subparagraph (C) the following:
									
										(D)the court shall order a permanent
				injunction prohibiting any infringement of the patent by the biological product
				involved in the infringement until a date which is not earlier than the date of
				the expiration of the patent that has been infringed under paragraph (2)(C),
				provided the patent is the subject of a final court decision, as defined in
				section 351(k)(6) of the Public Health Service Act, in an action for
				infringement of the patent under section 351(l)(6) of such Act, and the
				biological product has not yet been approved because of section 351(k)(7) of
				such Act.
										;
				and
								(iv)in the
			 matter following subparagraph (D) (as added by clause (iii)), by striking
			 and (C) and inserting (C), and (D); and
								(C)by adding at
			 the end the following:
								
									(6)(A)Subparagraph (B)
				applies, in lieu of paragraph (4), in the case of a patent—
											(i)that is identified, as applicable, in
				the list of patents described in section 351(l)(4) of the Public Health Service
				Act or the lists of patents described in section 351(l)(5)(B) of such Act with
				respect to a biological product; and
											(ii)for which an action for infringement
				of the patent with respect to the biological product—
												(I)was brought after the expiration of
				the 30-day period described in subparagraph (A) or (B), as applicable, of
				section 351(l)(6) of such Act; or
												(II)was brought before the expiration
				of the 30-day period described in subclause (I), but which was dismissed
				without prejudice or was not prosecuted to judgment in good faith.
												(B)In an action for infringement of a
				patent described in subparagraph (A), the sole and exclusive remedy that may be
				granted by a court, upon a finding that the making, using, offering to sell,
				selling, or importation into the United States of the biological product that
				is the subject of the action infringed the patent, shall be a reasonable
				royalty.
										(C)The owner of a patent that should
				have been included in the list described in section 351(l)(3)(A) of the Public
				Health Service Act, including as provided under section 351(l)(7) of such Act
				for a biological product, but was not timely included in such list, may not
				bring an action under this section for infringement of the patent with respect
				to the biological
				product.
										.
							(2)Conforming
			 amendment under title 28Section
			 2201(b) of title 28, United States Code, is amended by inserting before the
			 period the following: , or section 351 of the Public Health Service
			 Act.
						(d)Conforming
			 amendments under the Federal Food, Drug, and Cosmetic Act
						(1)Content and
			 review of applicationsSection 505(b)(5)(B) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355(b)(5)(B)) is amended by inserting before
			 the period at the end of the first sentence the following: or, with
			 respect to an applicant for approval of a biological product under section
			 351(k) of the Public Health Service Act, any necessary clinical study or
			 studies.
						(2)New active
			 ingredientSection 505B of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355c) is amended by adding at the end the following:
							
								(n)New active
				ingredient
									(1)Non-interchangeable
				biosimilar biological productA biological product that is
				biosimilar to a reference product under section 351 of the Public Health
				Service Act, and that the Secretary has not determined to meet the standards
				described in subsection (k)(4) of such section for interchangeability with the
				reference product, shall be considered to have a new active ingredient under
				this section.
									(2)Interchangeable
				biosimilar biological productA biological product that is
				interchangeable with a reference product under section 351 of the Public Health
				Service Act shall not be considered to have a new active ingredient under this
				section.
									.
						(e)Products
			 previously approved under Section 505
						(1)Requirement
			 to follow section 351Except as
			 provided in paragraph (2), an application for a biological product shall be
			 submitted under section 351 of the Public Health Service Act (42 U.S.C. 262)
			 (as amended by this Act).
						(2)ExceptionAn
			 application for a biological product may be submitted under section 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) if—
							(A)such
			 biological product is in a product class for which a biological product in such
			 product class is the subject of an application approved under such section 505
			 not later than the date of enactment of this Act; and
							(B)such
			 application—
								(i)has been
			 submitted to the Secretary of Health and Human Services (referred to in this
			 subtitle as the Secretary) before the date of enactment of this
			 Act; or
								(ii)is submitted
			 to the Secretary not later than the date that is 10 years after the date of
			 enactment of this Act.
								(3)LimitationNotwithstanding
			 paragraph (2), an application for a biological product may not be submitted
			 under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355)
			 if there is another biological product approved under subsection (a) of section
			 351 of the Public Health Service Act that could be a reference product with
			 respect to such application (within the meaning of such section 351) if such
			 application were submitted under subsection (k) of such section 351.
						(4)Deemed
			 approved under section 351An
			 approved application for a biological product under section 505 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355) shall be deemed to be a license
			 for the biological product under such section 351 on the date that is 10 years
			 after the date of enactment of this Act.
						(5)DefinitionsFor
			 purposes of this subsection, the term biological product has the
			 meaning given such term under section 351 of the Public Health Service Act (42
			 U.S.C. 262) (as amended by this Act).
						(f)Follow-on
			 biologics user fees
						(1)Development
			 of user fees for biosimilar biological products
							(A)In
			 generalBeginning not later than October 1, 2010, the Secretary
			 shall develop recommendations to present to Congress with respect to the goals,
			 and plans for meeting the goals, for the process for the review of biosimilar
			 biological product applications submitted under section 351(k) of the Public
			 Health Service Act (as added by this Act) for the first 5 fiscal years after
			 fiscal year 2012. In developing such recommendations, the Secretary shall
			 consult with—
								(i)the Committee
			 on Health, Education, Labor, and Pensions of the Senate;
								(ii)the
			 Committee on Energy and Commerce of the House of Representatives;
								(iii)scientific
			 and academic experts;
								(iv)health care
			 professionals;
								(v)representatives
			 of patient and consumer advocacy groups; and
								(vi)the
			 regulated industry.
								(B)Public
			 review of recommendationsAfter negotiations with the regulated
			 industry, the Secretary shall—
								(i)present the
			 recommendations developed under subparagraph (A) to the Congressional
			 committees specified in such subparagraph;
								(ii)publish such
			 recommendations in the Federal Register;
								(iii)provide for
			 a period of 30 days for the public to provide written comments on such
			 recommendations;
								(iv)hold a
			 meeting at which the public may present its views on such recommendations;
			 and
								(v)after
			 consideration of such public views and comments, revise such recommendations as
			 necessary.
								(C)Transmittal
			 of recommendationsNot later than January 15, 2012, the Secretary
			 shall transmit to Congress the revised recommendations under subparagraph (B),
			 a summary of the views and comments received under such subparagraph, and any
			 changes made to the recommendations in response to such views and
			 comments.
							(2)Establishment
			 of user fee programIt is the sense of the Senate that, based on
			 the recommendations transmitted to Congress by the Secretary pursuant to
			 paragraph (1)(C), Congress should authorize a program, effective on October 1,
			 2012, for the collection of user fees relating to the submission of biosimilar
			 biological product applications under section 351(k) of the Public Health
			 Service Act (as added by this Act).
						(3)Transitional
			 provisions for user fees for biosimilar biological products
							(A)Application
			 of the prescription drug user fee provisionsSection 735(1)(B) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379g(1)(B)) is amended by
			 striking section 351 and inserting subsection (a) or (k)
			 of section 351.
							(B)Evaluation
			 of costs of reviewing biosimilar biological product
			 applicationsDuring the period beginning on the date of enactment
			 of this Act and ending on October 1, 2010, the Secretary shall collect and
			 evaluate data regarding the costs of reviewing applications for biological
			 products submitted under section 351(k) of the Public Health Service Act (as
			 added by this Act) during such period.
							(C)Audit
								(i)In
			 generalOn the date that is 2 years after first receiving a user
			 fee applicable to an application for a biological product under section 351(k)
			 of the Public Health Service Act (as added by this Act), and on a biennial
			 basis thereafter until October 1, 2013, the Secretary shall perform an audit of
			 the costs of reviewing such applications under such section 351(k). Such an
			 audit shall compare—
									(I)the costs of
			 reviewing such applications under such section 351(k) to the amount of the user
			 fee applicable to such applications; and
									(II)(aa)such ratio
			 determined under subclause (I); to
										(bb)the ratio of the costs of reviewing
			 applications for biological products under section 351(a) of such Act (as
			 amended by this Act) to the amount of the user fee applicable to such
			 applications under such section 351(a).
										(ii)Alteration
			 of user feeIf the audit performed under clause (i) indicates
			 that the ratios compared under subclause (II) of such clause differ by more
			 than 5 percent, then the Secretary shall alter the user fee applicable to
			 applications submitted under such section 351(k) to more appropriately account
			 for the costs of reviewing such applications.
								(iii)Accounting
			 standardsThe Secretary shall perform an audit under clause (i)
			 in conformance with the accounting principles, standards, and requirements
			 prescribed by the Comptroller General of the United States under section 3511
			 of title 31, United State Code, to ensure the validity of any potential
			 variability.
								(4)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection such sums as may be necessary for each of fiscal years 2010
			 through 2012.
						(g)Allocation
			 of savings; special reserve fund
						(1)Determination
			 of savingsThe Secretary of the Treasury, in consultation with
			 the Secretary, shall for each fiscal year determine the amount of the savings
			 to the Federal Government as a result of the enactment of this subtitle and
			 shall transfer such amount to the Fund established under paragraph (2) pursuant
			 to a relevant appropriations Act.
						(2)Special
			 reserve fund
							(A)In
			 generalThere is established in the Treasury of the United States
			 a fund to be designated as the Biological Product Savings Fund
			 to be made available to the Secretary without fiscal year limitation.
							(B)Use of
			 FundThe amounts made available to the Secretary through the Fund
			 under subparagraph (A) shall be expended on activities authorized under the
			 Public Health Service Act.
							(3)Authorization
			 of appropriationsThere is authorized to be appropriated for each
			 fiscal year to the Fund established under paragraph (2), the amount of the
			 savings determined for such fiscal year under paragraph (1).
						(h)Government
			 accountability office study
						(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Comptroller General of the United States shall study and report
			 to Congress regarding—
							(A)the extent to
			 which pediatric studies of biological products are being required under the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.); and
							(B)any pediatric
			 needs not being met under existing authority.
							(2)Content of
			 studyThe study under paragraph (1) shall review and
			 assess—
							(A)the extent to
			 which pediatric studies of biological products are required under subsections
			 (a) and (b) of section 505B of the Federal Food, Drug and Cosmetic Act (21
			 U.S.C. 355c);
							(B)the extent to
			 which pediatric studies of biological products are required as part of risk
			 evaluation and mitigation strategies under such Act;
							(C)the number,
			 importance, and prioritization of any biological products that are not being
			 tested for pediatric use; and
							(D)recommendations
			 for ensuring pediatric testing of products identified in subparagraph (C),
			 including the consideration of any incentives, such as those provided under the
			 Best Pharmaceuticals for Children Act.
							(i)Orphan
			 productsIf a reference product, as defined in section 351 of the
			 Public Health Service Act (42 U.S.C. 262) (as amended by this Act) has been
			 designated under section 526 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 360bb) for a rare disease or condition, a biological product seeking
			 approval for such disease or condition under subsection (k) of such section 351
			 as biosimilar to, or interchangeable with, such reference product may be
			 licensed by the Secretary only after the expiration for such reference product
			 of the later of—
						(1)the 7-year period
			 described in section 527(a) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 360cc(a)); and
						(2)the 12-year
			 period described in subsection (k)(7) of such section 351.
						603.Savings
					(a)DeterminationThe
			 Secretary of the Treasury, in consultation with the Secretary of Health and
			 Human Services, shall for each fiscal year determine the amount of savings to
			 the Federal Government as a result of the enactment of this subtitle.
					(b)UseNotwithstanding
			 any other provision of this subtitle (or an amendment made by this subtitle),
			 the savings to the Federal Government generated as a result of the enactment of
			 this subtitle shall be used for deficit reduction.
					BMore affordable
			 medicines for children and underserved communities
				611.Expanded
			 participation in 340B program
					(a)Expansion of
			 covered entities receiving discounted pricesSection 340B(a)(4)
			 of the Public Health Service Act (42 U.S.C. 256b(a)(4)) is amended by adding at
			 the end the following:
						
							(M)A children’s
				hospital excluded from the Medicare prospective payment system pursuant to
				section 1886(d)(1)(B)(iii) of the Social Security Act, or a free-standing
				cancer hospital excluded from the Medicare prospective payment system pursuant
				to section 1886(d)(1)(B)(v) of the Social Security Act, that would meet the
				requirements of subparagraph (L), including the disproportionate share
				adjustment percentage requirement under clause (ii) of such subparagraph, if
				the hospital were a subsection (d) hospital as defined by section 1886(d)(1)(B)
				of the Social Security Act.
							(N)An entity that is
				a critical access hospital (as determined under section 1820(c)(2) of the
				Social Security Act), and that meets the requirements of subparagraph
				(L)(i).
							(O)An entity that is
				a rural referral center, as defined by section 1886(d)(5)(C)(i) of the Social
				Security Act, or a sole community hospital, as defined by section
				1886(d)(5)(C)(iii) of such Act, and that both meets the requirements of
				subparagraph (L)(i) and has a disproportionate share adjustment percentage
				equal to or greater than 8
				percent.
							.
					(b)Extension of
			 discount to inpatient drugsSection 340B of the Public Health
			 Service Act (42 U.S.C. 256b) is amended—
						(1)in paragraphs
			 (2), (5), (7), and (9) of subsection (a), by striking outpatient
			 each place it appears; and
						(2)in subsection
			 (b)—
							(A)by striking
			 Other
			 definition and all that follows through In this
			 section and inserting the following: “Other definitions.—
								
									(1)In
				generalIn this section
									;
				and
							(B)by adding at the
			 end the following new paragraph:
								
									(2)Covered
				drugIn this section, the term covered
				drug—
										(A)means a covered
				outpatient drug (as defined in section 1927(k)(2) of the Social Security Act);
				and
										(B)includes,
				notwithstanding paragraph (3)(A) of section 1927(k) of such Act, a drug used in
				connection with an inpatient or outpatient service provided by a hospital
				described in subparagraph (L), (M), (N), or (O) of subsection (a)(4) that is
				enrolled to participate in the drug discount program under this
				section.
										.
							(c)Prohibition on
			 group purchasing arrangementsSection 340B(a) of the Public
			 Health Service Act (42 U.S.C. 256b(a)) is amended—
						(1)in paragraph
			 (4)(L)—
							(A)in clause (i), by
			 adding and at the end;
							(B)in clause (ii),
			 by striking ; and and inserting a period; and
							(C)by striking
			 clause (iii); and
							(2)in paragraph (5),
			 as amended by subsection (b)—
							(A)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E); respectively;
			 and
							(B)by inserting
			 after subparagraph (B), the following:
								
									(C)Prohibition on
				group purchasing arrangements
										(i)In
				generalA hospital described in subparagraph (L), (M), (N), or
				(O) of paragraph (4) shall not obtain covered outpatient drugs through a group
				purchasing organization or other group purchasing arrangement, except as
				permitted or provided for pursuant to clauses (ii) or (iii).
										(ii)Inpatient
				drugsClause (i) shall not apply to drugs purchased for inpatient
				use.
										(iii)ExceptionsThe
				Secretary shall establish reasonable exceptions to clause (i)—
											(I)with respect to a
				covered outpatient drug that is unavailable to be purchased through the program
				under this section due to a drug shortage problem, manufacturer noncompliance,
				or any other circumstance beyond the hospital's control;
											(II)to facilitate
				generic substitution when a generic covered outpatient drug is available at a
				lower price; or
											(III)to reduce in
				other ways the administrative burdens of managing both inventories of drugs
				subject to this section and inventories of drugs that are not subject to this
				section, so long as the exceptions do not create a duplicate discount problem
				in violation of subparagraph (A) or a diversion problem in violation of
				subparagraph (B).
											(iv)Purchasing
				arrangements for inpatient drugsThe Secretary shall ensure that
				a hospital described in subparagraph (L), (M), (N), or (O) of subsection (a)(4)
				that is enrolled to participate in the drug discount program under this section
				shall have multiple options for purchasing covered drugs for inpatients,
				including by utilizing a group purchasing organization or other group
				purchasing arrangement, establishing and utilizing its own group purchasing
				program, purchasing directly from a manufacturer, and any other purchasing
				arrangements that the Secretary determines is appropriate to ensure access to
				drug discount pricing under this section for inpatient drugs taking into
				account the particular needs of small and rural
				hospitals.
										.
							(d)Medicaid
			 credits on inpatient drugsSection 340B of the Public Health
			 Service Act (42 U.S.C. 256b) is amended by striking subsection (c) and
			 inserting the following:
						
							(c)Medicaid
				creditNot later than 90 days after the date of filing of the
				hospital's most recently filed Medicare cost report, the hospital shall issue a
				credit as determined by the Secretary to the State Medicaid program for
				inpatient covered drugs provided to Medicaid
				recipients.
							.
					(e)Effective
			 dates
						(1)In
			 generalThe amendments made by this section and section 612 shall
			 take effect on January 1, 2010, and shall apply to drugs purchased on or after
			 January 1, 2010.
						(2)EffectivenessThe
			 amendments made by this section and section 612 shall be effective and shall be
			 taken into account in determining whether a manufacturer is deemed to meet the
			 requirements of section 340B(a) of the Public Health Service Act (42 U.S.C.
			 256b(a)), notwithstanding any other provision of law.
						612.Improvements
			 to 340B program integrity
					(a)Integrity
			 improvementsSubsection (d) of section 340B of the Public Health
			 Service Act (42 U.S.C. 256b) is amended to read as follows:
						
							(d)Improvements in
				program integrity
								(1)Manufacturer
				compliance
									(A)In
				generalFrom amounts appropriated under paragraph (4), the
				Secretary shall provide for improvements in compliance by manufacturers with
				the requirements of this section in order to prevent overcharges and other
				violations of the discounted pricing requirements specified in this
				section.
									(B)ImprovementsThe
				improvements described in subparagraph (A) shall include the following:
										(i)The development
				of a system to enable the Secretary to verify the accuracy of ceiling prices
				calculated by manufacturers under subsection (a)(1) and charged to covered
				entities, which shall include the following:
											(I)Developing and
				publishing through an appropriate policy or regulatory issuance, precisely
				defined standards and methodology for the calculation of ceiling prices under
				such subsection.
											(II)Comparing
				regularly the ceiling prices calculated by the Secretary with the quarterly
				pricing data that is reported by manufacturers to the Secretary.
											(III)Performing spot
				checks of sales transactions by covered entities.
											(IV)Inquiring into
				the cause of any pricing discrepancies that may be identified and either
				taking, or requiring manufacturers to take, such corrective action as is
				appropriate in response to such price discrepancies.
											(ii)The
				establishment of procedures for manufacturers to issue refunds to covered
				entities in the event that there is an overcharge by the manufacturers,
				including the following:
											(I)Providing the
				Secretary with an explanation of why and how the overcharge occurred, how the
				refunds will be calculated, and to whom the refunds will be issued.
											(II)Oversight by the
				Secretary to ensure that the refunds are issued accurately and within a
				reasonable period of time, both in routine instances of retroactive adjustment
				to relevant pricing data and exceptional circumstances such as erroneous or
				intentional overcharging for covered drugs.
											(iii)The provision
				of access through the Internet website of the Department of Health and Human
				Services to the applicable ceiling prices for covered drugs as calculated and
				verified by the Secretary in accordance with this section, in a manner (such as
				through the use of password protection) that limits such access to covered
				entities and adequately assures security and protection of privileged pricing
				data from unauthorized re-disclosure.
										(iv)The development
				of a mechanism by which—
											(I)rebates and other
				discounts provided by manufacturers to other purchasers subsequent to the sale
				of covered drugs to covered entities are reported to the Secretary; and
											(II)appropriate
				credits and refunds are issued to covered entities if such discounts or rebates
				have the effect of lowering the applicable ceiling price for the relevant
				quarter for the drugs involved.
											(v)Selective
				auditing of manufacturers and wholesalers to ensure the integrity of the drug
				discount program under this section.
										(vi)The imposition
				of sanctions in the form of civil monetary penalties, which—
											(I)shall be assessed
				according to standards established in regulations to be promulgated by the
				Secretary not later than 180 days after the date of enactment of Affordable
				Health Choices Act;
											(II)shall not exceed
				$5,000 for each instance of overcharging a covered entity that may have
				occurred; and
											(III)shall apply to
				any manufacturer with an agreement under this section that knowingly and
				intentionally charges a covered entity a price for purchase of a drug that
				exceeds the maximum applicable price under subsection (a)(1).
											(2)Covered entity
				compliance
									(A)In
				generalFrom amounts appropriated under paragraph (4), the
				Secretary shall provide for improvements in compliance by covered entities with
				the requirements of this section in order to prevent diversion and violations
				of the duplicate discount provision and other requirements specified under
				subsection (a)(5).
									(B)ImprovementsThe
				improvements described in subparagraph (A) shall include the following:
										(i)The development
				of procedures to enable and require covered entities to regularly update (at
				least annually) the information on the Internet website of the Department of
				Health and Human Services relating to this section.
										(ii)The development
				of a system for the Secretary to verify the accuracy of information regarding
				covered entities that is listed on the website described in clause (i).
										(iii)The development
				of more detailed guidance describing methodologies and options available to
				covered entities for billing covered drugs to State Medicaid agencies in a
				manner that avoids duplicate discounts pursuant to subsection (a)(5)(A).
										(iv)The
				establishment of a single, universal, and standardized identification system by
				which each covered entity site can be identified by manufacturers,
				distributors, covered entities, and the Secretary for purposes of facilitating
				the ordering, purchasing, and delivery of covered drugs under this section,
				including the processing of chargebacks for such drugs.
										(v)The imposition of
				sanctions, in appropriate cases as determined by the Secretary, additional to
				those to which covered entities are subject under subparagraph (a)(5)(E),
				through one or more of the following actions:
											(I)Where a covered
				entity knowingly and intentionally violates subparagraph (a)(5)(B), the covered
				entity shall be required to pay a monetary penalty to a manufacturer or
				manufacturers in the form of interest on sums for which the covered entity is
				found liable under paragraph (a)(5)(E), such interest to be compounded monthly
				and equal to the current short term interest rate as determined by the Federal
				Reserve for the time period for which the covered entity is liable.
											(II)Where the
				Secretary determines a violation of subparagraph (a)(5)(B) was systematic and
				egregious as well as knowing and intentional, removing the covered entity from
				the drug discount program under this section and disqualifying the entity from
				re-entry into such program for a reasonable period of time to be determined by
				the Secretary.
											(III)Referring
				matters to appropriate Federal authorities within the Food and Drug
				Administration, the Office of Inspector General of Department of Health and
				Human Services, or other Federal agencies for consideration of appropriate
				action under other Federal statutes, such as the Prescription Drug Marketing
				Act (21 U.S.C. 353).
											(3)Administrative
				dispute resolution process
									(A)In
				generalNot later than 180 days after the date of enactment of
				Affordable Health Choices Act, the Secretary shall promulgate regulations to
				establish and implement an administrative process for the resolution of claims
				by covered entities that they have been overcharged for drugs purchased under
				this section, and claims by manufacturers, after the conduct of audits as
				authorized by subsection (a)(5)(D), of violations of subsections (a)(5)(A) or
				(a)(5)(B), including appropriate procedures for the provision of remedies and
				enforcement of determinations made pursuant to such process through mechanisms
				and sanctions described in paragraphs (1)(B) and (2)(B).
									(B)Deadlines and
				proceduresRegulations promulgated by the Secretary under
				subparagraph (A) shall—
										(i)designate or
				establish a decision-making official or decision-making body within the
				Department of Health and Human Services to be responsible for reviewing and
				finally resolving claims by covered entities that they have been charged prices
				for covered drugs in excess of the ceiling price described in subsection
				(a)(1), and claims by manufacturers that violations of subsection (a)(5)(A) or
				(a)(5)(B) have occurred;
										(ii)establish such
				deadlines and procedures as may be necessary to ensure that claims shall be
				resolved fairly, efficiently, and expeditiously;
										(iii)establish
				procedures by which a covered entity may discover and obtain such information
				and documents from manufacturers and third parties as may be relevant to
				demonstrate the merits of a claim that charges for a manufacturer's product
				have exceeded the applicable ceiling price under this section, and may submit
				such documents and information to the administrative official or body
				responsible for adjudicating such claim;
										(iv)require that a
				manufacturer conduct an audit of a covered entity pursuant to subsection
				(a)(5)(D) as a prerequisite to initiating administrative dispute resolution
				proceedings against a covered entity;
										(v)permit the
				official or body designated under clause (i), at the request of a manufacturer
				or manufacturers, to consolidate claims brought by more than one manufacturer
				against the same covered entity where, in the judgment of such official or
				body, consolidation is appropriate and consistent with the goals of fairness
				and economy of resources; and
										(vi)include
				provisions and procedures to permit multiple covered entities to jointly assert
				claims of overcharges by the same manufacturer for the same drug or drugs in
				one administrative proceeding, and permit such claims to be asserted on behalf
				of covered entities by associations or organizations representing the interests
				of such covered entities and of which the covered entities are members.
										(C)Finality of
				administrative resolutionThe administrative resolution of a
				claim or claims under the regulations promulgated under subparagraph (A) shall
				be a final agency decision and shall be binding upon the parties involved,
				unless invalidated by an order of a court of competent jurisdiction.
									(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection, such sums as may be necessary for fiscal year 2010
				and each succeeding fiscal
				year.
								.
					(b)Conforming
			 amendmentsSection 340B(a) of the Public Health Service Act (42
			 U.S.C. 256b(a)) is amended—
						(1)in subsection
			 (a)(1), by adding at the end the following: Each such agreement shall
			 require that the manufacturer furnish the Secretary with reports, on a
			 quarterly basis, of the price for each covered drug subject to the agreement
			 that, according to the manufacturer, represents the maximum price that covered
			 entities may permissibly be required to pay for the drug (referred to in this
			 section as the ceiling price), and shall require that the
			 manufacturer offer each covered entity covered drugs for purchase at or below
			 the applicable ceiling price if such drug is made available to any other
			 purchaser at any price.; and
						(2)in the first
			 sentence of subsection (a)(5)(E), as redesignated by section 611(c), by
			 inserting after audit as described in subparagraph (D) and after
			 finds,.
						613.GAO study to
			 make recommendations on improving the 340B program
					(a)ReportNot later than 18 months after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that examines whether those individuals served by
			 the covered entities under the program under section 340B of the Public Health
			 Service Act (42 U.S.C. 256b) (referred to in this section as the 340B
			 program) are receiving optimal health care services.
					(b)RecommendationsThe
			 report under subsection (a) shall include recommendations on the
			 following:
						(1)Whether the 340B
			 program should be expanded since it is anticipated that the 47,000,000
			 individuals who are uninsured as of the date of enactment of this Act will have
			 health care coverage once this Act is implemented.
						(2)Whether mandatory
			 sales of certain products by the 340B program could hinder patients access to
			 those therapies through any provider.
						(3)Whether income
			 from the 340B program is being used by the covered entities under the program
			 to further the program objectives.
						
	
		September 17, 2009
		Read twice and placed on the calendar
	
